[a101_firstxamendmentxtox001.jpg]
Exhibit 10.1 Execution Version FIRST AMENDMENT TO ABL CREDIT AGREEMENT This
FIRST AMENDMENT TO ABL CREDIT AGREEMENT, dated as of October 5, 2020 (this
“Amendment”), among Option Care Health, Inc. (f/k/a BioScrip, Inc.), a Delaware
corporation (the “Parent Borrower” and a “Borrower”), each Guarantor party
hereto, each Lender party hereto and Bank of America, N.A., as administrative
agent (in such capacity, the “Agent”). WHEREAS, the Parent Borrower, HC Group
Holdings II, LLC, a Delaware limited liability company, the other parties from
time to time party thereto, the Lenders (as defined therein) from time to time
party thereto, and the Agent are parties to that certain ABL Credit Agreement,
dated as of August 6, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement” and, the Existing Credit Agreement as amended hereby and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement after giving effect to this Amendment. WHEREAS, on the date
hereof, there are Revolving Credit Commitments under the Existing Credit
Agreement in an aggregate principal amount of $150,000,000 (the “Existing
Revolving Credit Commitments”); WHEREAS, subject to the conditions set forth in
Section II hereof, in accordance with the provisions of Sections 2.14 and 10.01
of the Existing Credit Agreement, the Parent Borrower wishes to amend the
Existing Credit Agreement as set forth in Section I below to, among other
things, increase the Existing Revolving Credit Commitments by the aggregate
principal amount of $25,000,000 (the “2020 Incremental Revolving Credit
Commitments” and, each Lender with a 2020 Incremental Revolving Credit
Commitment on the First Amendment Effective Date, a “2020 Incremental Revolving
Lender”) on the terms and conditions as set forth herein. The amount of each
2020 Incremental Revolving Lender’s 2020 Incremental Revolving Credit Commitment
as of the First Amendment Effective Date (as defined below) is set forth
opposite such 2020 Incremental Revolving Lender’s name in Exhibit B hereto under
the caption “2020 Incremental Revolving Credit Commitment”; WHEREAS, subject to
the conditions set forth in Section II hereof, in accordance with the provisions
of Section 10.01 of the Existing Credit Agreement, the Parent Borrower has
requested that the Lenders, agree to amend certain other provisions of the
Existing Credit Agreement as provided for in Section I hereof; and WHEREAS, the
Parent Borrower, the Agent and each of the Lenders party hereto wish to amend
the Existing Credit Agreement as set forth in Section I hereof. NOW, THEREFORE,
in consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows: SECTION I. AMENDMENTS TO
EXISTING CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox002.jpg]
Subject to the satisfaction (or waiver) of the conditions precedent set forth in
Section II hereof, the Parent Borrower the Agent and each of the Lenders party
hereto hereby agree to the amendments to the Existing Credit Agreement as set
forth below: A. Credit Agreement. The Existing Credit Agreement is amended to
delete the red stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the blue double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the Credit Agreement attached as Exhibit
A hereto. B. Schedules. Schedule 1.01A to the Existing Credit Agreement is
deleted in its entirety and replaced with Schedule 1.01A attached as Exhibit B
hereto. C. 2020 Incremental Revolving Credit Commitments Applicable Rate and
Commitment Fee Rate. The Applicable Rate and the Commitment Fee Rate with
respect to the 2020 Incremental Revolving Credit Commitments and the Incremental
Revolving Credit Loans made in respect thereof, as applicable, shall be the same
as the Applicable Rate and the Commitment Fee Rate applicable to the Existing
Revolving Credit Commitments on the First Amendment Effective Date and
thereafter. SECTION II. CONDITIONS TO EFFECTIVENESS OF AMENDMENTS TO EXISTING
CREDIT AGREEMENT This Amendment shall become effective upon the satisfaction (or
waiver) of all of the following conditions precedent (the date of satisfaction
(or waiver) of such conditions precedent being referred to herein as the “First
Amendment Effective Date”). A. Execution. The Agent’s receipt of the following
each of which shall be original, .pdf or facsimile copies or delivered by other
electronic method unless otherwise specified: (i) a counterpart signature page
to this Amendment duly executed by the Lenders (which shall be sufficient to
constitute the Required Lenders) and the Parent Borrower; (ii) an opinion from
Kirkland & Ellis LLP, as counsel to the Parent Borrower, in form and substance
reasonably satisfactory to the Agent covering such matters relating to this
Amendment as the Agent shall reasonably request; (iii) a solvency certificate in
substantially the form of Exhibit D-3 to the Credit Agreement, dated as of the
First Amendment Effective Date, certifying that the Parent Borrower and its
Subsidiaries, on a consolidated basis after giving effect to this Amendment, are
Solvent; (iv) a copy of a certificate of the Secretary of State of the State of
Delaware, dated within thirty (30) days of the First Amendment Effective Date,
certifying that the Parent Borrower is duly organized and in good standing under
the laws of such jurisdiction; and



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox003.jpg]
(v) a certificate of the Secretary, Assistant Secretary or other appropriate
Responsible Officer of the Parent Borrower dated the First Amendment Effective
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws of the Parent Borrower as in effect on the First Amendment Effective
Date, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or analogous governing body) of each Loan
Party authorizing the execution, delivery and performance of this Amendment and
the documents related thereto to which such Loan Party is a party and, in the
case of the Parent Borrower, the effectiveness of the 2020 Incremental Revolving
Credit Commitments, and that such resolutions have not been modified, rescinded
or amended and are in full force and effect, (C) that attached thereto is a true
and complete copy of the certificate of incorporation of the Parent Borrower as
in effect on the First Amendment Effective Date and (D) as to the incumbency and
specimen signature of each officer executing this Amendment or any other
document delivered in connection herewith on behalf of the Parent Borrower (or
that the incumbency and specimen signatures of such the Parent Borrower provided
in the to the certificate previously delivered to the Agent on behalf of the
Parent Borrower on the Closing Date remain in full force and effect). B. Fees
and Other Amounts. Payment of all fees and expenses in connection with the 2020
Incremental Revolving Credit Commitments (including reasonable and documented
out- of-pocket legal fees and expenses) payable to the 2020 Incremental Lenders
on or before the First Amendment Effective Date shall have been paid to the
extent then due; provided, that all such amounts shall be required to be paid,
as a condition precedent to the First Amendment Effective Date, only to the
extent invoiced at least one (1) Business Day prior to the First Amendment
Effective Date. C. Representations and Warranties. Each of the representations
and warranties of the Parent Borrower contained herein and in the Loan Documents
shall be true and correct in all material respects on and as of the First
Amendment Effective Date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date (provided, that, in
each case such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified by
materiality or Material Adverse Effect). D. Absence of Specified ABL Default. No
Specified ABL Default has occurred and is continuing at the time of the
effectiveness of the 2020 Incremental Revolving Credit Commitments or
immediately after giving effect thereto. SECTION III. CONSENTS Each applicable
undersigned Lender hereby consents to its respective allocation of the 2020
Incremental Revolving Credit Commitments after giving effect to this Amendment
and the transactions contemplated herein in the amount (not exceeding any
commitment offered by such Lender) allocated to it by the Agent on the First
Amendment Effective Date as set forth in the Register (as such respective
allocation has been indicated by the Agent to such Lender on or prior to the
First Amendment Effective Date).



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox004.jpg]
SECTION IV. REAFFIRMATION OF GUARANTEES AND SECURITY INTERESTS Each of the Loan
Parties party to the Credit Agreement, the Security Agreement and the other
Collateral Documents, in each case as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, hereby as of the date
hereof (i) acknowledges and agrees that all of its Obligations under the Credit
Agreement, the Security Agreement and the other Collateral Documents to which it
is a party are reaffirmed and remain in full force and effect on a continuous
basis, (ii) reaffirms each Lien granted by each Loan Party to the Agent, its
successors and permitted assigns, for the benefit of the Secured Parties and
reaffirms the guaranties made pursuant to the Credit Agreement, (iii)
acknowledges and agrees that the grants of security interests by and the
guaranties of the Loan Parties contained in the Credit Agreement and the
Security Agreement are, and shall remain, in full force and effect after giving
effect to this Amendment, and (iv) agrees that the Obligations include, among
other things and without limitation, the prompt and the complete payment and
performance by the Borrowers when due and payable (whether at the stated
maturity, by acceleration or otherwise) of principal and interest on, and
premium (if any) on, any Incremental Revolving Credit Loans made in respect of
the 2020 Incremental Revolving Credit Commitment under the Credit Agreement.
SECTION V. MISCELLANEOUS A. Reference to and Effect on the Credit Agreement and
the Other Loan Documents. (i) On and after the First Amendment Effective Date,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Amendment. (ii) Except as specifically amended by this Amendment, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed and this Amendment shall not be
considered a novation. (iii) (w) This Amendment (including all exhibits attached
hereto) shall constitute a “Loan Document”, an “Incremental Amendment” and the
notice to the Agent required under Section 2.14 of the Credit Agreement, (x)
each 2020 Incremental Revolving Lender shall constitute a “Lender”, and
“Revolving Credit Lender”, (y) each 2020 Incremental Revolving Credit Commitment
shall constitute a “Revolving Credit Commitment” and (z) the loans borrowed
under the 2020 Incremental Revolving Credit Commitments shall constitute
“Loans”, “Incremental Revolving Credit Loans” and “Revolving Credit Loans”, in
each case, for all purposes of the Credit Agreement and shall be administered
and construed pursuant to the terms of the Credit Agreement. B. Limitation of
Amendment and Waiver. Nothing herein shall be deemed to (i) entitle any Loan
Party to a further consent to, or a further waiver, amendment, modification or



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox005.jpg]
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances or (ii) constitute a modification,
limitation, impairment or waiver of any right, power or remedy available to the
Agent or the Lenders under the Credit Agreement or any other Loan Document. C.
Amendment, Modification and Waiver. This Amendment may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto. D. Severability. If any provision of
this Amendment is held to be illegal, invalid or unenforceable in any
jurisdiction, the legality, validity and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, of this Amendment and the other Loan Documents shall not be
affected or impaired thereby. E. [Reserved.] F. Headings. Section and Subsection
headings in this Amendment are included herein for convenience of reference only
and shall not constitute a part of this Amendment for any other purpose or be
given any substantive effect. G. Costs and Expenses. Each Borrower hereby
reconfirms its obligations pursuant to Section 10.04 of the Credit Agreement to
pay and reimburse the Agent for all reasonable out- of-pocket costs and expenses
(including, without limitation, reasonable fees of counsel) incurred in
connection with the negotiation, preparation, execution and delivery of this
Amendment and all other documents and instruments delivered in connection
herewith. H. Governing Law; Waiver of Jury Trial. Sections 10.15 and 10.16 of
the Credit Agreement are hereby incorporated herein by reference mutatis
mutandis. I. Counterparts; Electronic Execution. This Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Delivery of an executed signature page of this
Amendment by facsimile, email or other electronic transmission shall be
effective as delivery of a manually executed counterpart to this Amendment. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in this Amendment, any other Loan Document or any other document to be signed in
connection with this Amendment and the transactions contemplated hereby shall be
deemed to include electronic signatures, electronic records or the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Agent or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox006.jpg]
J. Reallocation. On the First Amendment Effective Date, each 2020 Incremental
Revolving Lender shall purchase and assume from each existing Revolving Credit
Lender having Revolving Credit Loans and participations in Letters of Credit
outstanding on such First Amendment Effective Date, without recourse or
warranty, an undivided interest and participation, to the extent of such 2020
Incremental Revolving Lender’s Revolving Credit Exposure (after giving effect to
the 2020 Incremental Revolving Credit Commitments), in the aggregate outstanding
Revolving Credit Loans and participations in Letters of Credit, so as to ensure
that, on the First Amendment Effective Date after giving effect to the 2020
Incremental Revolving Credit Commitments, each Revolving Credit Lender is owed
only its Revolving Credit Exposure of the Revolving Credit Loans and
participations in Letters of Credit outstanding on such First Amendment
Effective Date. [Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox007.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized,
as of the date first written above. OPTION CARE HEALTH, INC. (F/K/A BIOSCRIP,
INC.), as the Parent Borrower and a Borrower By: /s/ Michael Shapiro Name:
Michael Shapiro Title: Senior Vice President, Chief Financial Officer and
Treasurer Signature Page to First Amendment to ABL Credit Agreement



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox008.jpg]
GUARANTORS: APPLIED HEALTH CARE, LLC, BIOSCRIP INFUSION MANAGEMENT, LLC,
BIOSCRIP INFUSION SERVICES, INC., BIOSCRIP INFUSION SERVICES, LLC, BIOSCRIP
MEDICAL SUPPLY SERVICES, LLC, BIOSCRIP PBM SERVICES, LLC, BIOSCRIP PHARMACY
(NY), INC., BIOSCRIP PHARMACY SERVICES, INC., BIOSCRIP PHARMACY, INC., BRADHURST
SPECIALTY PHARMACY, INC., CHRONIMED, LLC, CHS HOLDINGS, INC., CRITICAL HOME CARE
SOLUTIONS, INC., DEACONESS ENTERPRISES, LLC, DEACONESS HOMECARE, LLC, EAST
GOSHEN PHARMACY, INC., HOMECHOICE PARTNERS, INC., INFUSAL PARTNERS, INFUCENTERS,
LLC, INFUSCIENCE HHA, LLC, INFUSCIENCE, INC., INFUSCIENCE SOUTH CAROLINA, LLC,
INFUSCIENCE SUB, INC., INFUSION PARTNERS OF BRUNSWICK, LLC, INFUSION PARTNERS OF
MELBOURNE, LLC, INFUSION PARTNERS, LLC, INFUSION SOLUTIONS, INC., INFUSION
THERAPY SPECIALISTS, INC., KNOXVILLE HOME THERAPIES, LLC, NATIONAL HEALTH
INFUSION, INC., NATURAL LIVING, INC., NEW ENGLAND HOME THERAPIES, INC., NUTRI
USA, INC., OPTION HEALTH, LTD., PROFESSIONAL HOME CARE SERVICES, INC., PHCS
ACQUISITION CO., INC., REGIONAL AMBULATORY DIAGNOSTICS, INC., SCOTT-WILSON,
INC., SPECIALTY PHARMA, INC., WILCOX MEDICAL, INC., By: /s/ Michael
Shapiro____________________________ Name: Michael Shapiro Title: President,
Chief Financial Officer and Treasurer Signature Page to First Amendment to ABL
Credit Agreement



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox009.jpg]
CHI HOLDING CORP., CLINICAL HOLDINGS, INC., CLINICAL SPECIALTIES, INC., CLINICAL
SPECIALTIES NETWORK SERVICES OF ILLINOIS, INC., CRESCENT HEALTHCARE, INC.,
CRESCENT THERAFUSION, INC., CRITICAL CARE SYSTEM OF NEW YORK, INC., CRITICAL
CARE SYSTEMS, INC., CSI MANAGED CARE, INC., CSI MEDICAL BILLING SERVICES, INC.,
CSI NETWORK SERVICES OF KENTUCKY, INC., CSI NETWORK SERVICES OF INDIANA, INC.,
CSI NETWORK SERVICES OF MICHIGAN, INC., HC GROUP HOLDINGS III, INC., HEALTHY
CONNECTIONS HOMECARE SERVICES, INC., HOME I.V. SPECIALISTS, INC., MEDNOW
INFUSION, LLC, OPTION CARE ENTERPRISES, INC., OPTION CARE ENTERPRISES, INC.,
OPTION CARE HOME CARE, INC., OPTION CARE HOME HEALTH LLC, OPTION CARE INFUSION
SERVICES, INC., OPTION CARE INFUSION SUITES, LLC OPTION CARE OF NEW YORK, INC.,
OPTION CARE, INC., OPTIONET, INC., OPTION HOME HEALTH, INC., RIVER CITY
PHARMACY, INC., SPRINGVILLE PHARMACY INFUSION THERAPY, INC., TRINITY HOME CARE,
LLC, UNIVERSITY OPTION CARE, LLC, By: /s/ Michael
Shapiro____________________________ Name: Michael Shapiro Title: Treasurer
Signature Page to First Amendment to ABL Credit Agreement



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox010.jpg]
OPTION CARE INFUSION SUITES, LLC By: /s/ John Rademacher Name: John Rademacher
Title: President [Option Care Health, Inc. Amendment No. 1 to ABL Credit
Agreement – Signature Page]



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox011.jpg]
BANK OF AMERICA, N.A., as the Agent, Lender and 2020 Incremental Revolving
Lender By: /s/ Brian Scawinski Name: Brian Scawinski Title: Authorized Signatory
Signature Page to First Amendment to ABL Credit Agreement



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox012.jpg]
ACF FINCO I LP, as a Lender By: /s/ Oleh Szczupak Name: Oleh Szczupak Title:
Authorized Signatory Signature Page to First Amendment to ABL Credit Agreement



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox013.jpg]
EXHIBIT A Credit Agreement (Attached) Signature Page to First Amendment to ABL
Credit Agreement



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox014.jpg]
EXHIBIT A Adjusted marked version reflecting changes made pursuant to Amendment
No. 1. Added text shown underscored; deleted text shown strikethrough. ABL
CREDIT AGREEMENT Dated as of August 6, 2019, as amended as of October , 2020,
Among HC GROUP HOLDINGS II, LLC, until the consummation of the Debt Assumption,
as the Initial Borrower, BIOSCRIP, INC., upon the consummation of the Debt
Assumption, as the Parent Borrower, THE OTHER BORROWERS PARTY HERETO FROM TIME
TO TIME, THE GUARANTORS PARTY HERETO FROM TIME TO TIME, BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and Issuing Bank, THE OTHER LENDERS
PARTY HERETO FROM TIME TO TIME, BANK OF AMERICA, N.A., and ACF FINCO I LP as
Joint Lead Arranger and Joint Lead Bookrunner,



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox015.jpg]
Page TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1
Section 1.01 Defined Terms 1 Section 1.02 Other Interpretive Provisions 66
Section 1.03 Accounting Terms 68 Section 1.04 Rounding 68 Section 1.05
References to Agreements, Laws, Etc. 68 Section 1.06 Times of Day 68 Section
1.07 Timing of Payment or Performance 69 Section 1.08 Pro Forma Calculations 69
Section 1.09 Currency Generally 72 Section 1.10 Letters of Credit. 72 ARTICLE
II. THE COMMITMENTS AND CREDIT EXTENSIONS 72 Section 2.01 Revolving Credit
Commitments 72 Section 2.02 Loans and Borrowings 74 Section 2.03 Letters of
Credit 75 Section 2.04 Swing Line Loans 80 Section 2.05 Prepayments 81 Section
2.06 Termination or Reduction of Commitments 83 Section 2.07 Repayment of Loans
84 Section 2.08 Interest 84 Section 2.09 Fees 84 Section 2.10 Computation of
Interest and Fees 85 Section 2.11 Evidence of Indebtedness 86 Section 2.12
Payments Generally 86 Section 2.13 Sharing of Payments 88 Section 2.14
Incremental Facilities 88 Section 2.15 Interest Elections 90 Section 2.16
Extension of Revolving Credit Loans 91 Section 2.17 Defaulting Lenders 93
Section 2.18 Co-Borrowers 95 Section 2.19 Cash Management 96 ARTICLE III. TAXES,
INCREASED COSTS PROTECTION AND ILLEGALITY 98 Section 3.01 Taxes 98 Section 3.02
Illegality 100 Section 3.03 Inability to Determine Rates 101 Section 3.04
Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency Rate Loan
Reserves 102 Section 3.05 Funding Losses 103 Section 3.06 Matters Applicable to
All Requests for Compensation 103 Section 3.07 Replacement of Lenders under
Certain Circumstances 104 Section 3.08 Survival 106 ARTICLE IV. CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS 107 Section 4.01 Conditions to Initial Credit
Extension 107 Section 4.02 Conditions to All Credit Extensions after the Closing
Date 109 -i-



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox016.jpg]
Page ARTICLE V. REPRESENTATIONS AND WARRANTIES 110 Section 5.01 Existence,
Qualification and Power; Compliance with Laws 110 Section 5.02 Authorization; No
Contravention 110 Section 5.03 Governmental Authorization; Other Consents 110
Section 5.04 Binding Effect 111 Section 5.05 Financial Statements; No Material
Adverse Effect 111 Section 5.06 Litigation 111 Section 5.07 Ownership of
Property; Liens 111 Section 5.08 Environmental Matters 111 Section 5.09 Taxes
112 Section 5.10 ERISA Compliance 112 Section 5.11 Subsidiaries; Equity
Interests 113 Section 5.12 Margin Regulations; Investment Company Act 113
Section 5.13 Disclosure 113 Section 5.14 Labor Matters 113 Section 5.15
Intellectual Property; Licenses, Etc. 114 Section 5.16 Solvency 114 Section 5.17
[Reserved] 114 Section 5.18 USA Patriot Act, FCPA and OFAC 114 Section 5.19
Collateral Documents 114 Section 5.20 EEA Financial Institution and Covered
Party 115 Section 5.21 Accounts 115 Section 5.22 Borrowing Base Calculation 115
ARTICLE VI. AFFIRMATIVE COVENANTS 115 Section 6.01 Financial Statements 115
Section 6.02 Certificates; Other Information 117 Section 6.03 Notices 119
Section 6.04 Payment of Taxes 119 Section 6.05 Preservation of Existence, Etc.
119 Section 6.06 Maintenance of Properties 120 Section 6.07 Maintenance of
Insurance 120 Section 6.08 Compliance with Laws 120 Section 6.09 Books and
Records 120 Section 6.10 Inspection Rights 120 Section 6.11 Additional
Collateral; Additional Guarantors 121 Section 6.12 Compliance with Environmental
Laws 122 Section 6.13 Further Assurances 122 Section 6.14 Designation of
Subsidiaries 122 Section 6.15 [Reserved] 123 Section 6.16 Use of Proceeds 123
Section 6.17 Post-Closing Matters 123 Section 6.18 Specified Beta Vendor
Financing Statements 123 Section 6.19 Fiscal Year 124 Section 6.20 Inventory 124
ARTICLE VII. NEGATIVE COVENANTS 124 Section 7.01 Liens 124 Section 7.02
[Reserved] 129 Section 7.03 Indebtedness, Disqualified Equity Interests and
Preferred Stock 129 Section 7.04 Fundamental Changes 135 -ii-



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox017.jpg]
Page Section 7.05 Dispositions 136 Section 7.06 Restricted Payments 139 Section
7.07 Change in Nature of Business 143 Section 7.08 Transactions with Affiliates
143 Section 7.09 Burdensome Agreements 146 Section 7.10 [Reserved] 148 Section
7.11 Financial Covenant 148 Section 7.12 [Reserved] 148 Section 7.13
Modifications of Terms of Junior Financing 148 Section 7.14 Restrictions Prior
to Satisfaction of Specified Post-Closing Undertaking 148 ARTICLE VIII. EVENTS
OF DEFAULT AND REMEDIES 148 Section 8.01 Events of Default 148 Section 8.02
Remedies Upon Event of Default 151 Section 8.03 Application of Funds 151 Section
8.04 Right to Cure. 152 ARTICLE IX. ADMINISTRATIVE AGENT AND OTHER AGENTS 153
Section 9.01 Appointment and Authority 153 Section 9.02 Rights as a Lender 154
Section 9.03 Exculpatory Provisions 154 Section 9.04 Reliance by Administrative
Agent 155 Section 9.05 Delegation of Duties 155 Section 9.06 Resignation of
Administrative Agent 156 Section 9.07 Non-Reliance on Administrative Agent and
Other Lenders 157 Section 9.08 No Other Duties, Etc. 157 Section 9.09
Administrative Agent May File Proofs of Claim; Credit Bidding. 157 Section 9.10
Collateral and Guaranty Matters 158 Section 9.11 Secured Cash Management
Agreements and Secured Hedge Agreements 159 Section 9.12 Withholding Tax
Indemnity 160 Section 9.13 Indemnification by the Lenders 160 Section 9.14
Certain ERISA Matters. 160 ARTICLE X. MISCELLANEOUS 162 Section 10.01
Amendments, Etc. 162 Section 10.02 Notices and Other Communications; Facsimile
Copies 165 Section 10.03 No Waiver; Cumulative Remedies 166 Section 10.04
Attorney Costs and Expenses 167 Section 10.05 Indemnification by the Borrowers
168 Section 10.06 Payments Set Aside 169 Section 10.07 Successors and Assigns
169 Section 10.08 Confidentiality 173 Section 10.09 Setoff 174 Section 10.10
Interest Rate Limitation 174 Section 10.11 Counterparts; Electronic Execution of
Assignments and Certain Other Documents 175 Section 10.12 Integration 175
Section 10.13 Survival of Representations and Warranties 175 Section 10.14
Severability 176 Section 10.15 GOVERNING LAW 176 Section 10.16 WAIVER OF RIGHT
TO TRIAL BY JURY 177 Section 10.17 Binding Effect 177 Section 10.18 USA Patriot
Act 177 -iii-



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox018.jpg]
Page Section 10.19 No Advisory or Fiduciary Responsibility 177 Section 10.20
Intercreditor Agreements 178 Section 10.21 Acknowledgment and Consent to Bail-In
of EEA Financial Institutions 178 Section 10.22 Acknowledgement Regarding Any
Supported QFCs. 178 ARTICLE XI. GUARANTEE 179 Section 11.01 The Guarantee 179
Section 11.02 Obligations Unconditional 180 Section 11.03 Reinstatement 181
Section 11.04 Subrogation; Subordination 181 Section 11.05 Remedies 181 Section
11.06 Instrument for the Payment of Money 181 Section 11.07 Continuing Guarantee
181 Section 11.08 General Limitation on Guarantee Obligations 181 Section 11.09
Release of Guarantors 182 Section 11.10 Right of Contribution 182 Section 11.11
Keepwell 183 Section 11.12 Independent Obligation 183 SCHEDULES I Guarantors
1.01A Commitments (as amended pursuant to Amendment No. 1) 1.01E Existing
Investments 1.01F Existing Letters of Credit 4.01 Collateral Documents 5.06
Litigation 5.07 Ownership of Property, Liens 5.09 Taxes 5.11 Subsidiaries and
Other Equity Investments 6.17 Post-Closing Matters 6.18 Specified Beta Vendor
Financing Statements 7.01(b) Existing Liens 7.03(b) Existing Indebtedness 7.05
Dispositions 7.08 Existing Agreements 7.09 Existing Restrictions 10.02
Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS Form of A
Committed Loan Notice B Swing Line Loan Notice C-1 Revolving Credit Note C-2
Swing Line Note D-1 Form of Collateral Access Agreement D-2 Compliance
Certificate D-3 Solvency Certificate E Assignment and Assumption F Security
Agreement G Intercompany Note -iv-



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox019.jpg]
Page H-1 Guarantor Joinder Agreement H-2 Borrower Joinder Agreement I United
States Tax Compliance Certificate J [Reserved] K [Reserved] L [Reserved] M ABL
Intercreditor Agreement N Borrowing Base Certificate -v-



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox020.jpg]
ABL CREDIT AGREEMENT This ABL CREDIT AGREEMENT as amended pursuant to Amendment
No. 1 referred to below, and as further amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, is entered into as of August 6, 2019, among HC Group Holdings II,
LLC (formerly known as Beta Sub, LLC) , a Delaware limited liability company
(“Merger Sub 2” through the consummation of the Merger, and immediately after
the consummation of the Merger and the effectiveness of this Agreement until the
consummation of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a
Delaware corporation (the “Company” and, upon the consummation of the Debt
Assumption, the “Parent Borrower”), the other Borrowers party hereto from time
to time, the Guarantors party hereto from time to time, BANK OF AMERICA, N.A.,
as Administrative Agent, Issuing Bank and Swing Line Lender, and each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”). PRELIMINARY STATEMENTS Prior to the date hereofClosing Date, the
Company hashad formed Beta Sub, Inc., a Delaware corporation, a direct
wholly-owned domestic subsidiary of the Company (“Merger Sub 1”) and Merger Sub
2, a direct wholly- owned domestic subsidiary of the Company. On the Closing
Date, pursuant to that certain Agreement and Plan of Merger, dated as of March
14, 2019 (together with the exhibits and disclosure schedules thereto, as
amended, modified, supplemented or waived, the “Merger Agreement”), among the
Company, Merger Sub 1, Merger Sub 2, HC Group Holdings II, Inc., a Delaware
corporation (“Omega”), HC Group Holdings I, LLC, a Delaware limited liability
company (“Omega Parent”), and HC Group Holdings III, Inc., a Delaware
corporation (“Omega III”) (solely for purposes of Section 7.3(b) thereof) , (A)
Merger Sub 1 merged with and into Omega with Omega as the surviving entity and
(B) Omega merged with and into Merger Sub 2, with Merger Sub 2 surviving such
merger (such mergers collectively referred to herein as the “Merger”). TheOn
the Closing Date, the Initial Borrower hashad requested that, in connection with
and immediately after the consummation of the Merger and the effectiveness of
this Agreement as of such date (such agreement as in effect immediately prior
to the Amendment No. 1 Effective Date, the “Existing Credit Agreement”) , the
Lenders extend credit to the Initial Borrower in the form of an asset-based
revolving credit facility established hereunder with initial commitments of
$150,000,000. The proceeds of the Initial Revolving Borrowing (to the extent
permitted in accordance with the definition of the term “Permitted Initial
Revolving Credit Borrowing Purposes”) , together with (i) a portion of the cash
on hand at Omega and its Subsidiaries and the Company and its Subsidiaries,
(ii) the proceeds of the First Lien Loans in an initial aggregate principal
amount of $925,000,000 and (iii) the proceeds of the Second Lien Notes in an
initial aggregate principal amount of $400,000,000 under the Second Lien Notes
Indenture, will bewere used on the Closing Date by the Borrowers (a) to
consummate the Closing Date Refinancing, (b) to pay the Transaction Expenses
and (c) to finance upfront fees and OID with respect to the Facilities. In
addition, Letters of Credit may be issued on the Closing Date to backstop or
replace existing letters of credit, guarantees and performance and similar
bonds outstanding on the Closing Date. The Lenders have indicated their
willingness to lend and the Issuing Banks have indicated their willingness to
so issue Letters of Credit, in each case, on the terms and subject to the
conditions set forth herein. The Parent Borrower, the Administrative Agent and
the Lenders party thereto have entered into that certain First Amendment to ABL
Credit Agreement (“Amendment No. 1”) dated as of October, 2020 (the “Amendment
No. 1 Effective Date”) amending this Agreement as of such date and pursuant to
which (i) the Total Revolving Credit Commitments under this Agreement
immediately prior to the Amendment No. 1 Effective Date increased from
$150,000,000 to $175,000,000 and (ii) each 2020 Incremental Lender agreed to
provide its 2020 Incremental Revolving Credit Commitment, in each case subject
to the terms and conditions provided therein and herein. In consideration of the
mutual covenants and agreements herein contained, the parties hereto covenant
and agree as follows:



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox021.jpg]
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS Section 1.01 Defined Terms. As used
in this Agreement, the following terms shall have the meanings set forth below:
“2020 Incremental Lenders” means, at any time, a Lender that has (a) a 2020
Incremental Revolving Credit Commitment on the Amendment No. 1 Effective Date or
(b) any Lender that has made an Incremental Revolving Credit Loan pursuant to a
2020 Incremental Revolving Credit Commitment. “2020 Incremental Revolving Credit
Commitments” means, as to each 2020 Incremental Lender, its obligation to
provide Incremental Revolving Credit Commitments to the Borrowers pursuant to
Section 2.14 in an aggregate amount not to exceed the amount set forth opposite
such 2020 Incremental Lender’s name under the caption “2020 Incremental
Revolving Credit Commitment” in Exhibit B to Amendment No. 1, as such amount may
be adjusted from time to time in accordance with this Agreement (including
Section 2.14). The aggregate amount of the 2020 Incremental Revolving Credit
Commitments as of the Amendment No. 1 Effective Date is $25,000,000. “20-Day
Specified Availability” means, on a given date, the quotient obtained by
dividing (a) the sum of each day’s Specified Availability during the twenty (20)
consecutive day period immediately preceding such date by (b) twenty (20). “ABL
Financing Documents” means the “ABL Financing Documents” as defined in the ABL
Intercreditor Agreement. “ABL Intercreditor Agreement” means either (a) the ABL
Intercreditor Agreement, dated as of the Closing Date, among the Administrative
Agent, the First Lien Agent, the Second Lien Collateral Agent and acknowledged
and agreed by the Loan Parties, substantially in the form of Exhibit M hereto or
(b) a customary intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent and the Administrative Borrower, which
agreement shall provide that the Liens on the ABL Priority Collateral securing
the Obligations shall rank senior to the Liens on the ABL Priority Collateral
securing the First Lien Obligations and the Second Lien Obligations and the
Liens on the Term Loan Priority Collateral securing the Obligations shall rank
junior to the Liens on the Term Loan Priority Collateral securing the First Lien
Obligations and the Second Lien Obligations, in each case with such
modifications thereto as the Administrative Agent and the Administrative
Borrower may agree. “ABL Priority Collateral” means the “ABL Priority
Collateral” as defined in the ABL Intercreditor Agreement. “Acceptable Document
of Title” means with respect to any Inventory, a tangible bill of lading or
other document of title that (a) is issued to the order of a Loan Party or, if
so requested by the Administrative Agent solely with respect to negotiable
documents of title, to the order of the Administrative Agent, (b) is subject to
the first- priority security interest of the Administrative Agent (subject only
to First Priority Priming Liens) and (c) is on terms otherwise reasonably
acceptable to the Administrative Agent. “Account” means an “account” as such
term is defined in Article 9 of the UCC and any and all supporting obligations
in respect thereof. “Account Control Agreement” means a “control agreement” in
form and substance reasonably acceptable to the Administrative Agent and the
Administrative Borrower and containing terms regarding the treatment of all cash
and other amounts on deposit in the respective deposit account governed by such
Account Control Agreement consistent with the requirements of Section 2.19 and
in the case of any deposit account holding Eligible Cash, the requirements set
forth in the definition of such term. -2



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox022.jpg]
“Account Debtor” means each Person who is obligated on an Account. “ACF” means
ACF Finco I LP. “Acquired Asset Borrowing Base” has the meaning specified in the
definition of Borrowing Base. “Acquired Indebtedness” means, with respect to any
specified Person, (a) Indebtedness of any other Person existing at the time such
other Person is merged, consolidated or amalgamated with or into or became a
Restricted Subsidiary of such specified Person, including Indebtedness incurred
in connection with, or in contemplation of, such other Person merging,
amalgamating or consolidating with or into, or becoming a Restricted Subsidiary
of, such specified Person, and (b) Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person which Indebtedness exists at the
time such asset is acquired. “Additional Lender” means any Person (other than a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person)) that is not an
existing Lender and has agreed to provide Incremental Commitments pursuant to
Section 2.14. “Administrative Agent” means Bank of America, N.A., in its
capacity as administrative agent and collateral agent under any of the Loan
Documents, or any successor administrative agent and collateral agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the
Administrative Borrower and the Lenders. “Administrative Borrower” means (i)
initially, the Initial Borrower, (ii) after the consummation of the Debt
Assumption, the Parent Borrower, and (iii) upon notice to the Administrative
Agent from the Borrowers, any other Borrower as selected by the Borrowers from
time to time to act as the Administrative Borrower. “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Affiliate” means, with respect to any Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. For the
avoidance of doubt, none of the Arranger, the Agents or their respective lending
affiliates or any entity acting as an Issuing Bank hereunder shall be deemed to
be an Affiliate of any Borrower or any of their respective Subsidiaries. “Agent
Advance” has the meaning specified in Section 2.01(d). “Agent Advance Period”
has the meaning specified in Section 2.01(d). “Agent Deposit Account” has the
meaning specified in Section 2.19(c). “Agent Parties” has the meaning specified
in Section 10.02(b). “Agent-Related Distress Event” means, with respect to the
Administrative Agent or any Person that directly or indirectly Controls the
Administrative Agent (each, a “Distressed Agent-Related Person”), a voluntary or
involuntary case with respect to such Distressed Agent-Related Person under any
Debtor Relief Law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Agent-Related Person or any -3



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox023.jpg]
substantial part of such Distressed Agent-Related Person’s assets, such
Distressed Agent-Related Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Agent-Related Person
or its assets to be, insolvent or bankrupt or such Distressed Agent-Related
Person becomes the subject of a Bail-In Action; provided that an Agent- Related
Distress Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any Equity Interests in the Administrative Agent or
any Person that directly or indirectly Controls the Administrative Agent by a
Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or provide the Administrative Agent with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit the Administrative
Agent (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with the Administrative
Agent. “Agent-Related Persons” means the Agents and their respective Affiliates
and any officers, directors, employees, partners, agents, advisors and other
representatives of each of the foregoing. “Agents” means, collectively, the
Administrative Agent, the Arrangers and the Bookrunners. “Aggregate Exposure”
means with respect to any Lender, as of any date of determination, the sum of
(a) the aggregate principal amount of all Revolving Credit Loans of such Lender
as of such date plus (b) the LC Exposure of such Lender as of such date plus (c)
the Swing Line Exposure of such Lender as of such date. “Agreement” means this
Credit Agreement, as the same may be amended, restated, supplemented or
otherwise modified from time to time. “AHYDO Payment” means any mandatory
prepayment or redemption pursuant to the terms of any Indebtedness that is
intended or designed to cause such Indebtedness not to be treated as an
“applicable high yield discount obligation” within the meaning of Section 163(i)
of the Code. “Amendment No. 1” has the meaning assigned to such term in the
preliminary statements to this Agreement. “Amendment No. 1 Effective Date” has
the meaning assigned to such term in the preliminary statements to this
Agreement. “Annual Financial Statements” means the Beta Annual Financial
Statements and the Omega Annual Financial Statements. “Applicable Lien” means
(x) any Lien on the Collateral created pursuant to any Loan Document, (y) any
Lien on the Term Loan Priority Collateral that ranks pari passu with any Lien
created pursuant to any First Lien Financing Document on the Term Loan Priority
Collateral (without regard to control of remedies) and (z) any Lien on the
Collateral created pursuant to any First Lien Financing Document. “Applicable
Rate” means initially a rate per annum equal to in the case of Loans maintained
as (A) Base Rate Loans, the applicable rate per annum set forth in Level II of
the below pricing grid and (B) Eurocurrency Rate Loans, the applicable rate per
annum set forth in Level II of the below pricing grid, in each case, until the
date of the delivery of the first Quarterly Pricing Certificate in accordance
with the first sentence of the following paragraph (each, a “Start Date”),
commencing with the Quarterly Pricing Certificate delivered with respect to the
fiscal quarter ending December 31, 2019. From and after the first Start Date to
and including the applicable End Date described below, the Applicable Rates for
such Type of Loans shall be those set forth below opposite the Historical Excess
Availability indicated to have been achieved in any certificate delivered in
accordance with the first sentence of the following paragraph: Applicable Rate
for Historical Excess Availability as a Applicable Rate for Base Level
Eurocurrency percentage of the Line Cap Rate Loans Rate Loans -4



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox024.jpg]
I Greater than or equal to 66.66% 2.25% 1.25% Less than 66.66%, but greater than
or equal II 2.50% 1.50% to 33.33% III Less than 33.33% 2.75% 1.75% The
Historical Excess Availability used in a determination of the Applicable Rates
shall be determined based on the delivery by the Administrative Borrower of a
certificate of a Responsible Officer of the Administrative Borrower (each, a
“Quarterly Pricing Certificate”) to the Administrative Agent (with a copy to be
sent by the Administrative Agent to each Lender), within fifteen (15) Business
Days after the last day of each fiscal quarter, which Quarterly Pricing
Certificate shall set forth the calculation of the Historical Excess
Availability as at the last day of the fiscal quarter ended immediately prior to
the relevant Start Date. The Applicable Rates so determined shall apply, except
as set forth in the succeeding sentence, from and including the relevant Start
Date to but excluding the earlier of (x) the date on which the next Quarterly
Pricing Certificate is delivered to the Administrative Agent and (y) the date
which is fifteen (15) Business Days following the last day of the fiscal quarter
in which the previous Start Date occurred (such earlier date, the “End Date”),
at which time, if no Quarterly Pricing Certificate has been delivered to the
Administrative Agent (and thus commencing a new Start Date), the Applicable
Rates shall be those that correspond to a Historical Excess Availability at
Level III above (such Applicable Rates as so determined, the “Highest Applicable
Rates”) and the Highest Applicable Rates shall apply until a Quarterly Pricing
Certificate is delivered to the Administrative Agent (and thus commencing a new
Start Date). Notwithstanding anything to the contrary contained above in this
definition, (a) the Applicable Rates shall be the Highest Applicable Rates at
all times during which there shall exist a Specified Event of Default (provided,
upon the cure or waiver of such Event of Default, the Applicable Rate shall be
determined in accordance with the above pricing grid based on the most recently
delivered Quarterly Pricing Certificate from and after the day immediately
following the date such Event of Default is cured or waived), (b) from and after
the most recent Incremental Facility Closing Date for any Incremental Amendment
pursuant to which the Applicable Rates have been increased above the Applicable
Rates in effect immediately prior to such Incremental Facility Closing Date, the
Applicable Rates shall be increased to those respective percentages per annum
set forth in the applicable Incremental Amendment and (c) from and after any
Extension, with respect to any Extended Revolving Credit Commitments, the
Applicable Rates specified for such Extended Revolving Credit Commitments shall
be those specified in the applicable definitive documentation thereof.
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class of Loans, (b) with respect to Letters of Credit, (i)
the relevant Issuing Bank(s) and (ii) the Revolving Credit Lenders and (c) with
respect to Swing Line Loans, (i) the Swing Line Lender and (ii) if any Swing
Line Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit
Lenders. “Approved Bank” has the meaning specified in clause (c) of the
definition of “Cash Equivalents.” “Approved Fund” means any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender. “Arranger” means each of Bank of America, N.A. and ACF, each
in its capacity as a joint lead arranger under this Agreement. “Assignees” has
the meaning specified in Section 10.07(b). “Assignment and Assumption” means an
Assignment and Assumption substantially in the form of Exhibit E hereto.
“Assignment of Claims Act” has the meaning specified in paragraph (g) of the
definition of “Eligible Accounts”. “Assignment Taxes” has the meaning specified
in Section 3.01(b). -5



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox025.jpg]
“Attorney Costs” means all reasonable and documented fees, expenses and
disbursements of any law firm or other external legal counsel. “Attributable
Indebtedness” means, on any date, in respect of any Capitalized Lease Obligation
of any Person, the amount thereof that would appear as a liability on a balance
sheet of such Person prepared as of such date in accordance with GAAP (subject
to Section 1.03). “Auto Renewal Letter of Credit” has the meaning specified in
Section 2.03(c). “Available Currency” means Dollars, Pounds Sterling, Euros and
to the extent agreed by the Administrative Agent and each Revolving Credit
Lender, other freely tradeable currencies to be agreed. “Availability Period”
means (a) with respect to the Revolving Credit Facility, the period from and
including the Closing Date to but excluding the earlier of (i) the Maturity Date
and (ii) the date of termination of the Revolving Credit Commitments, and (b)
with respect to Extended Revolving Credit Commitments, the period from and
including the effective date of the Extension Amendment applicable to such
Extended Revolving Credit Commitments but excluding the earlier of (i) the final
maturity date thereof as specified in the applicable Extension Offer accepted by
the respective Lender or Lenders and (ii) the date of termination of the such
Extended Revolving Credit Commitments. “Average Facility Balance” means for any
period for any Facility, the amount obtained by dividing the Aggregate Exposure
for all Lenders under such Facility at the end of each day for the period in
question by the number of days in such period. “Bail-In Action” means the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Bank Product Reserve” means a reserve equal to the aggregate amount
of Secured Obligations in respect of any Noticed Hedge, up to the Swap
Termination Value thereunder, as specified by the applicable Qualified
Counterparty and the Administrative Borrower in writing to Administrative Agent,
which amount may be increased or decreased with respect to any existing Secured
Hedge Agreement at any time by further written notice from such Hedge Bank and
the Administrative Borrower to the Administrative Agent. “Bankruptcy Event”
means, with respect to any Person, such Person becomes the subject of a
bankruptcy or insolvency proceeding or a corporate statutory arrangement
proceeding having similar effect, is subject to, or any Person that directly or
indirectly controls such Person is subject to, a forced liquidation, or has had
a receiver, interim receiver, receiver and manager, conservator, trustee,
administrator, custodian, monitor, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it or any substantial part of its assets, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided, that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
so long as such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person. “Base
Rate” means for any day a fluctuating rate per annum equal to the highest of (a)
the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in effect for
such day as publicly announced from time to time by the Administrative Agent as
its “prime rate” and (c) the Eurocurrency Rate plus 1.00% (or, if such day is
not a Business Day, the immediately preceding Business Day). The “prime rate” is
a rate set by the Administrative Agent based -6



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox026.jpg]
upon various factors including the Administrative Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change. “Base Rate Loan” means a Loan that bears
interest based on the Base Rate. “Beneficial Ownership Regulation” means 31
C.F.R. § 1010.230. “Benefit Plan” means any of (a) an “employee benefit plan”
(as defined in ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code that is subject to Section 4975 of the Code
or (c) any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”. “Beta Annual Financial
Statements” means the audited consolidated statements of operations,
shareholders’ equity and cash flows of the Company for the fiscal years ended
December 31, 2016, December 31, 2017, and December 31, 2018, and the related
audited consolidated balance sheets as of the end of such fiscal years. “Beta
Entities” means the Company and its Subsidiaries that are Subsidiaries of the
Company prior to giving effect to the Transactions. “Beta Material Adverse
Effect” means a “Beta Material Adverse Effect” as defined in the Merger
Agreement. “Beta Quarterly Financial Statements” means the unaudited
consolidated statement of operations of the Company for the fiscal quarters
ending March 31, 2018, June 30, 2018, September 30, 2018, and March 31, 2019 and
the related unaudited consolidated balance sheet as of the end of such fiscal
quarters. “BHC Act Affiliate” has the meaning specified in Section 10.22(b).
“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors. “Bookrunner” means
each of Bank of America, N.A. and ACF, each in its capacity as a joint lead
bookrunner. “Borrower” and “Borrowers” shall mean the Initial Borrower, the
Parent Borrower and any wholly-owned Domestic Subsidiary of the Parent Borrower
that is treated as a corporation for U.S. federal tax purposes and that after
the Closing Date becomes a Borrower by executing a Borrower Joinder Agreement in
accordance with the terms hereof (but excluding any Subsidiary of the Parent
Borrower that ceases to be a party hereto in accordance with the terms of
Section 11.09); provided that any Subsidiary that is or has become a Borrower (a
“Subsidiary Borrower”) may have its status as a Borrower terminated by
delivering a notice to the Administrative Agent from the Administrative Borrower
and such Subsidiary Borrower electing to terminate such Subsidiary’s status as a
Borrower, provided further that no such termination shall affect (and such
notice shall expressly provide that): (x) any obligation of such Subsidiary as a
Guarantor or as a grantor or pledgor under any Loan Document or (y) any Lien
granted by such Subsidiary which Liens shall continue in full force and effect
after giving effect to such termination. “Borrower Joinder Agreement” means a
joinder agreement substantially in the form of the Borrower Joinder Agreement
attached as Exhibit H-2 hereto or in such other form agreed by the
Administrative Agent and the Administrative Borrower. -7



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox027.jpg]
“Borrower Materials” has the meaning specified in Section 6.02. “Borrowing”
means a Revolving Credit Borrowing, a Swing Line Borrowing or an Agent Advance,
as the context may require. “Borrowing Base” means as of any date of
calculation, the amount calculated pursuant to the Borrowing Base Certificate
most recently delivered to the Administrative Agent in accordance with Section
6.02(f) or Section 4.01(x), equal to, without duplication, the sum of: (a) the
lesser of (i) 85.0% of the NOLV of Eligible Inventory of each Loan Party and
(ii) 75% of the book value of Eligible Inventory of each Loan Party (which, in
the case of both clauses (i) and (ii), shall take into account purchase price
variances and shrinkage); provided that Eligible Inventory included in the
Borrowing Base pursuant to this clause (a) shall not exceed 30% of the Borrowing
Base (after giving effect to the inclusion of such acquired Eligible Inventory);
plus (b) 85% of the Eligible Accounts of each Loan Party; plus (c) 100% of
Eligible Cash of each Loan Party; minus (d) the Eligible Reserves.
Notwithstanding the foregoing, any Eligible Inventory and Eligible Accounts
acquired by a Loan Party in a Permitted Acquisition or other permitted
Investment may be immediately included in the Borrowing Base notwithstanding
that the Administrative Agent has not completed a reasonably satisfactory field
examination and inventory appraisal in respect of such Eligible Inventory and
Eligible Accounts subject to the following limitations (which shall not apply to
the extent such acquired Eligible Inventory and Eligible Accounts contribute an
amount less than 10% of the Borrowing Base prior to giving effect to any such
acquired Eligible Inventory and Eligible Accounts): the portion of the Borrowing
Base that may be attributable to such acquired Eligible Inventory and Eligible
Accounts shall be limited to the lesser of (a) 20% of the Borrowing Base (after
giving effect to the inclusion of such acquired Eligible Inventory and Eligible
Accounts) and (b) (i) for each Borrowing Base Certificate that is delivered on
or after the date that such Permitted Acquisition or permitted Investment is
consummated and prior to the date that is ninety (90) days after the date such
Permitted Acquisition or permitted Investment is consummated, the sum of (x) 70%
of the Eligible Accounts acquired in such Permitted Acquisition or permitted
Investment and (y) 70% of the NOLV of the Eligible Inventory acquired in such
Permitted Acquisition or permitted Investment and (ii) for each subsequent
Borrowing Base Certificate that is delivered on or after the date that is ninety
(90) days after such Permitted Acquisition or permitted Investment is
consummated and on or before the date that is one hundred eighty (180) days
after such Permitted Acquisition or permitted Investment is consummated (or such
later date that as may be agreed to by the Administrative Agent in its Permitted
Discretion), the sum of (x) 55% of the Eligible Accounts acquired in such
Permitted Acquisition or permitted Investment and (y) 55% of the NOLV of the
Eligible Inventory acquired in such Permitted Acquisition or permitted
Investment ((i) or (ii), as applicable, the “Acquired Asset Borrowing Base”). To
the extent that the Administrative Agent has not completed, at the Borrowers’
expense, a field examination and inventory appraisal reasonably satisfactory to
the Administrative Agent within one hundred eighty (180) days of the acquisition
of such Eligible Inventory and Eligible Accounts (or such longer period as the
Administrative Agent may reasonably agree) such Inventory and Accounts will
cease to be eligible for inclusion in the Borrowing Base. The Administrative
Agent shall have the right (but not the obligation) to review such computations
and if the Administrative Agent shall have reasonably determined in its
Permitted Discretion that such computations have not been calculated in
accordance with the terms of this Agreement, the Administrative Agent shall have
the right to correct any such errors. For the avoidance of doubt, prior to the
date of closing of any such Permitted Acquisition or permitted Investment, no
portion of the Acquired Asset Borrowing Base shall be included in the Borrowing
Base for purposes of determining the Line Cap for purposes of a Borrowing.
Notwithstanding the foregoing, in no event shall any property of the Company or
any other Beta Entities be included in the Borrowing Base unless and until the
Specified Post-Closing Undertaking has been satisfied in accordance with Section
6.18, at which point the inclusion of such property in the Borrowing Base shall
be subject to receipt by the -8



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox028.jpg]
Administrative Agent of a field examination and inventory appraisal reasonably
satisfactory to the Administrative Agent. “Borrowing Base Certificate” has the
meaning specified in Section 6.02(f). “Broker-Dealer Regulated Subsidiary” means
any Subsidiary of the Parent Borrower that is registered as a broker-dealer
under the Exchange Act or any other applicable Laws requiring such registration.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the jurisdiction where the Administrative
Agent’s Office is located and, if such day relates to any Eurocurrency Rate
Loan, means any such day that is also a London Banking Day. “Canadian Dollars”
means the lawful currency of Canada. “Capital Expenditures” means, for any
period, the aggregate of all expenditures (whether paid in cash or accrued as
liabilities and including in all events all amounts expended or capitalized
under Capitalized Leases) by the Borrowers and the Restricted Subsidiaries
during such period that, in conformity with GAAP, are or are required to be
included as capital expenditures on the consolidated statement of cash flows of
the Parent Borrower and its Restricted Subsidiaries. Notwithstanding the
foregoing, Capital Expenditures shall not include: (a) expenditures made with
tenant allowances received by the Parent Borrower or any of its Restricted
Subsidiaries from landlords in the ordinary course of business and subsequently
capitalized; (b) any amounts spent in connection with permitted Investments,
Permitted Acquisitions and expenditures made in connection with the
Transactions; (c) expenditures financed with the proceeds of an issuance of
Equity Interests of the Parent Borrower or any direct or indirect parent
thereof, or a capital contribution to any Borrower; (d) expenditures that are
accounted for as capital expenditures by the Parent Borrower or any of its
Restricted Subsidiaries and that actually are paid for by a Person other than
the Parent Borrower or any of its Restricted Subsidiaries to the extent neither
the Parent Borrower nor any of its Restricted Subsidiaries has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such Person or any other Person (whether before, during or after
such period); (e) any expenditures which are contractually required to be, and
are, advanced or reimbursed to the Parent Borrower or any of its Restricted
Subsidiaries in cash by a third party (including landlords) during such period
of calculation; (f) the book value of any asset owned by the Parent Borrower or
any of its Restricted Subsidiaries prior to or during such period to the extent
that such book value is included as a capital expenditure during such period as
a result of such Person reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period; provided that (i) any expenditure necessary in order to permit such
asset to be reused shall be included as a capital expenditure during the period
in which such expenditure actually is made and (ii) such book value shall have
been included in capital expenditures when such asset was originally acquired;
(g) that portion of interest on Indebtedness incurred for capital expenditures
which is paid in cash and capitalized in accordance with GAAP; (h) expenditures
made in connection with the replacement, substitution, restoration, upgrade,
development or repair of assets to the extent financed with (x) insurance or
settlement proceeds paid on account of -9



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox029.jpg]
the loss of or damage to the assets being replaced, substituted, restored,
upgraded, developed or repaired or (y) awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced; (i) in
the event that any equipment is purchased substantially simultaneously with the
trade-in of existing equipment, the gross amount of the credit granted by the
seller of such equipment for the equipment being traded in at such time; or (j)
expenditures relating to the construction, acquisition, replacement,
reconstruction, development, refurbishment, renovation or improvement of any
property which has been transferred to a Person other than the Parent Borrower
or any of its Restricted Subsidiaries during the same fiscal year in which such
expenditures were made pursuant to a sale-leaseback transaction to the extent of
the cash proceeds received by the Parent Borrower or any of its Restricted
Subsidiaries pursuant to such sale-leaseback transaction that are not required
to prepay funded Indebtedness. “Capitalized Lease Obligation” means, at the time
any determination thereof is to be made, the amount of the liability in respect
of a Capitalized Lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto)
prepared in accordance with GAAP (subject to Section 1.03). “Capitalized Leases”
means all leases that have been or are required to be, in accordance with GAAP,
recorded as capitalized leases; provided that for all purposes hereunder the
amount of obligations under any Capitalized Lease shall be the amount thereof
accounted for as a liability in accordance with GAAP. “Capitalized Software
Expenditures” means, for any period, the aggregate of all expenditures (whether
paid in cash or accrued as liabilities) by the Borrowers and the Restricted
Subsidiaries during such period in respect of licensed or purchased software or
internally developed software and software enhancements that, in conformity with
GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of the Parent Borrower and the Restricted
Subsidiaries. “Captive Insurance Subsidiary” means any Subsidiary of a Borrower
that is subject to regulation as an insurance company and provides insurance to
a Borrower and its Restricted Subsidiaries. “Cash Collateral” has the meaning
specified in Section 2.17(c). “Cash Collateral Account” means a blocked account,
established for the purposes of Section 2.05(c)(ii), at the Administrative Agent
(or another commercial bank selected by the Administrative Agent) in the name of
the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent. “Cash Collateralize” has the meaning
specified in Section 2.17(c). “Cash Equivalents” means any of the following
types of Investments, to the extent owned by any Borrower or any of its
Restricted Subsidiaries: (a) (1) Yen, Dollars, pound sterling, Canadian Dollars
or euros or any national currency of any Participating Member State of the EMU;
and (2) in the case of any Foreign Subsidiary or any jurisdiction in which any
Borrower or any of its Restricted Subsidiaries conducts business, such local
currencies held by it from time to time in the ordinary course of business and
not for speculation; (b) readily marketable obligations issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof the securities of which are guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition; -10



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox030.jpg]
(c) time deposits, eurodollar time deposits or demand deposits with, insured
certificates of deposit, bankers’ acceptances or overnight bank deposits of, or
letters of credit issued by, any commercial bank that (i) is a Lender or (ii)
(A) is organized under the Laws of the United States, any state thereof, the
District of Columbia or any member nation of the Organization for Economic
Cooperation and Development or is the principal banking Subsidiary of a bank
holding company organized under the Laws of the United States, any state
thereof, the District of Columbia or any member nation of the Organization for
Economic Cooperation and Development and is a member of the Federal Reserve
System, and (B) has combined capital and surplus of at least $250,000,000 (any
such bank in the foregoing clauses (i) or (ii) being an “Approved Bank”), in
each case with maturities not exceeding 24 months from the date of acquisition
thereof; (d) commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation (other than structured
investment vehicles and other than corporations used in structured financing
transactions) rated A-2 (or the equivalent thereof) or better by S&P or P-2 (or
the equivalent thereof) or better by Moody’s (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency selected by the Borrowers), in
each case with average maturities of not more than 24 months from the date of
acquisition thereof; (e) marketable short-term money market and similar funds
having a rating of at least P-2 (or the equivalent thereof) or A-2 (or the
equivalent thereof) from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrowers); (f) repurchase obligations for underlying securities of the types
described in clauses (b), (c) and (e) above entered into with any Approved Bank;
(g) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed (i) by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by (ii) any foreign government,
in each case, having an Investment Grade Rating from either S&P or Moody’s (or
the equivalent thereof) (or, if at any time neither Moody’s nor S&P shall be
rating such obligations, an equivalent rating from another nationally recognized
statistical rating agency selected by the Borrowers); (h) Investments with
average maturities of 12 months or less from the date of acquisition in money
market funds rated AAA- (or the equivalent thereof) or better by S&P or Aaa3 (or
the equivalent thereof) or better by Moody’s (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency selected by the Borrowers); (i)
securities with maturities of 12 months or less from the date of acquisition
backed by standby letters of credit issued by any Approved Bank; (j) instruments
equivalent to those referred to in clauses (a) through (i) above denominated in
euros or any other foreign currency comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by the Parent Borrower or any
of its Restricted Subsidiaries; (k) Investments, classified in accordance with
GAAP as current assets of the Parent Borrower or any of its Restricted
Subsidiaries, in money market investment programs which are registered under the
Investment Company Act of 1940 or which are administered by financial
institutions having capital of at least $250,000,000, and, in either case, the
portfolios of which are limited such that substantially all of such Investments
are of the character, quality and maturity described in clauses (a) through (j)
of this definition; and -11



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox031.jpg]
(l) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (k) above. Notwithstanding the
foregoing, Cash Equivalents shall include amounts denominated in currencies
other than those specified in clause (a) above; provided that, except for
amounts used to pay non-Dollar-denominated obligations of the Borrowers or any
of their Restricted Subsidiaries in the ordinary course of business, such
amounts are converted into any currency listed in clause (a) above as promptly
as practicable and in any event within ten (10) Business Days following the
receipt of such amounts. “Cash Management Agreement” means any agreement between
any Borrower or any of its Restricted Subsidiaries and any Qualified
Counterparty relating to Cash Management Services. “Cash Management Services”
means any treasury, depositary, disbursement, lockbox, funds transfer, pooling,
netting, overdraft, stored value card, purchase card (including so-called
“procurement cards” or “P-cards”), debit card, credit card, e-payable, cash
management and similar services, foreign exchange facilities, and any automated
clearing house transfer of funds. “Casualty Event” means any event that gives
rise to the receipt by any Borrower or any of its Restricted Subsidiaries of any
insurance proceeds or condemnation awards in respect of any equipment, fixed
assets or Real Property (including any improvements thereon) to replace or
repair such equipment, fixed assets or Real Property. “CFC” means a “controlled
foreign corporation” within the meaning of Section 957(a) of the Code. “CFC
Holdco” means any Domestic Subsidiary if it has no material assets other than
the Equity Interests (including any Indebtedness treated as equity for U.S.
federal income tax purposes) and, if applicable, Indebtedness (and any cash or
Cash Equivalents related thereto) of one or more Foreign Subsidiaries that is a
CFC. “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty (excluding the taking effect after the date of this
Agreement of a law, rule, regulation or treaty adopted prior to the date of this
Agreement), (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. It is
understood and agreed that (i) the Dodd–Frank Wall Street Reform and Consumer
Protection Act (Pub.L. 111-203, H.R. 4173), all Laws relating thereto, all
interpretations and applications thereof and any compliance by a Lender with any
request or directive relating thereto and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III
(collectively, “Basel III”), shall, in each case, for the purposes of this
Agreement, be deemed to be adopted and taking effect subsequent to the Closing
Date, provided that a Lender shall be entitled to compensation with respect to
any such adoption taking effect, making or issuance becoming effective after the
date of the this Agreement only if it is the applicable Lender’s general policy
or practice to demand compensation in similar circumstances under comparable
provisions of other financing agreements. “Change of Control” shall be deemed to
occur if: (a)(i) any Person (other than a Permitted Holder) or (ii) Persons
(other than one or more Permitted Holders) constituting a “group” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the
Closing Date), but excluding any underwriters in connection with a Qualified
Primary Equity Offering or a secondary public offering of Equity Interests of
the Parent Borrower, any employee benefit plan of such Person and its
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan, becomes the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in
effect on the Closing Date), directly or indirectly, of Equity Interests
representing more than thirty-five percent (35%) of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Company (it being understood that to the extent any Permitted Holders are
members of such group, any Equity Interests held by such Permitted -12



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox032.jpg]
Holders will be disregarded in calculating such beneficial ownership) and the
percentage of aggregate ordinary voting power so held is greater than the
percentage of the aggregate ordinary voting power represented by the Equity
Interests of the Company beneficially owned, directly or indirectly, in the
aggregate by the Permitted Holders, unless, and so long as, the Permitted
Holders have the right or the ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the Board of Directors of
the Company; (b) a “change of control” (or similar event) shall occur in any
document pertaining to (i) Indebtedness that constitutes First Lien Obligations
or Second Lien Obligations, (ii) any Incremental Equivalent Debt or (iii) any
Refinancing Equivalent Debt (or any Refinancing Indebtedness in respect of any
of the foregoing, in each case of clauses (i) through (iii) with an aggregate
outstanding principal amount in excess of the Threshold Amount. Notwithstanding
the preceding or any provision of Section 13d-3 of the Exchange Act, (i) a
Person or “group” shall not be deemed to beneficially own Equity Interests
subject to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the consummation of the acquisition of
the Equity Interests in connection with the transactions contemplated by such
agreement and (ii) the right to acquire Equity Interests (so long as such Person
does not have the right to direct the voting of the Equity Interests subject to
such right) or to exercise any veto power in connection with the acquisition or
disposition of Equity Interests will not in itself cause a party to be a
beneficial owner. “Class” means (a) when used with respect to Lenders, refers to
whether such Lender has a Loan or Commitment with respect to a particular Class
of Loans or Commitments, (b) when used with respect to Revolving Credit
Commitments, refers to whether such Revolving Credit Commitments are Initial
Revolving Credit Commitments, Incremental Revolving Commitments (of the same
tranche) or Extended Revolving Credit Commitments (of the same tranche) and (c)
when used with respect to Loans or a Borrowing, refers to whether such Loan or
the Loans comprising such Borrowing, are Revolving Credit Loans under the
Initial Revolving Credit Commitments, Extended Revolving Credit Loans (of the
same tranche) or Incremental Revolving Credit Loans (of the same tranche);
provided, that notwithstanding anything to the contrary contained in this
Agreement or in any Loan Document, the 2020 Incremental Revolving Credit
Commitments shall be effected as Incremental Revolving Credit Commitments and
shall be of the same Class as the Initial Revolving Credit Commitments
established on the Closing Date. Revolving Credit Loans under the Initial
Revolving Credit Commitments, Extended Revolving Credit Loans (of the same
tranche) or Incremental Revolving Credit Loans (or the same tranche) (together
with the respective Commitments in respect thereof) shall, at the election of
the Parent Borrower, be construed to be in different Classes. “Closing Date”
means August 6, 2019. “Closing Date Refinancing” means (A) all existing
Indebtedness for borrowed money of (I) the Company and its subsidiaries pursuant
to: (i) that certain First Lien Note Purchase Agreement, dated as of June 29,
2017, among the Company, as issuer, the purchasers party thereto from time to
time and Wells Fargo Bank, National Association, as collateral agent, (ii) that
certain Second Lien Note Purchase Agreement, dated as of June 29, 2017, among
the Company, as issuer, the purchasers party thereto from time to time and Wells
Fargo Bank, National Association, as collateral agent and (iii) that certain
Indenture, dated February 11, 2014, by and among the Company, the guarantors
named therein and U.S. Bank National Association, as trustee and (II) Omega
pursuant to (i) that certain Credit Agreement, dated as of April 7, 2015, by and
among Omega III, as borrower, the lenders party thereto, Bank of America, N.A.,
as administrative agent and the other parties thereto and (ii) that certain
Indenture, dated as of April 7, 2015, among Omega III, as issuer, the guarantors
party thereto and U.S. Bank National Association, as trustee and collateral
agent, will, in each case be repaid or satisfied or discharged, and all related
guaranties and security interests with respect thereto will be terminated and
released simultaneously concurrently with the initial funding of the Revolving
Credit Loans (to the extent permitted in accordance with the definition of the
term “Permitted Initial Revolving Credit Borrowing Purposes”) the First Lien
Loans and the Second Lien Notes (or arrangements for such termination and
release shall have been made) and (B) all outstanding Preferred Stock -13



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox033.jpg]
issued by the Company will be redeemed for cash (the “Preferred Redemption
Cash”) and/or converted into common stock of the Company. “CMS” shall mean the
Centers for Medicare & Medicaid Services of the United States Department of
Health and Human Services. “Code” means the U.S. Internal Revenue Code of 1986,
and the United States Treasury Department regulations promulgated thereunder, as
amended from time to time. “Collateral” means the “Collateral” as defined in the
Security Agreement and all the “Collateral” or “Pledged Collateral” (or
equivalent term) as defined in any other Collateral Document and any other
assets pledged pursuant to any Collateral Document, but in any event excluding
Excluded Assets. “Collateral Access Agreement” means a collateral access
agreement substantially in the form of Exhibit D-1 (or such other form as may be
reasonably satisfactory to the Administrative Agent and the Administrative
Borrower) with such amendments or modifications as may be reasonably
satisfactory to the Administrative Agent and the Administrative Borrower.
“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Documents, (y) the time periods (and extensions thereof) set forth in Section
6.11 and Section 6.17 and (z) the terms of any applicable Intercreditor
Agreement contemplated hereby, the requirement that: (a) the Administrative
Agent shall have received each Collateral Document required to be delivered (i)
on the Closing Date, pursuant to Section 4.01(a)(v) (subject to the proviso at
the end of such Section 4.01(a)) and (ii) at such time as may be designated
therein, pursuant to the Collateral Documents in Sections 2.18, 6.11 or 6.13,
subject, in each case, to the limitations and exceptions of this Agreement and
the Collateral Documents, duly executed by each Loan Party party thereto; (b)
all Secured Obligations (i) of the Borrowers shall have been unconditionally
guaranteed by each Restricted Subsidiary of the Parent Borrower (other than a
Borrower) that is then required to be a Guarantor and (ii) of any Borrower shall
have been unconditionally guaranteed by each other Borrower; (c) the Secured
Obligations and the Guaranty shall have been secured by a first-priority
security interest (subject to Liens permitted by Section 7.01) in (i) all of the
Equity Interests of each wholly- owned Material Domestic Subsidiary (other than
a Domestic Subsidiary described in the following clause (ii)) directly owned by
any Borrower or any Guarantor, (ii) 65% of the issued and outstanding voting
Equity Interests and 100% of the non-voting Equity Interests of each Restricted
Subsidiary that is a wholly- owned Material Domestic Subsidiary that is directly
owned by any Borrower or by any Guarantor that is a CFC Holdco and (iii) 65% of
the issued and outstanding voting Equity Interests and 100% of the non- voting
Equity Interests of each CFC that is a Restricted Subsidiary that is a
wholly-owned Material Foreign Subsidiary that is directly owned by any Borrower
or by any Guarantor, in each case other than constituting Excluded Assets
pursuant to clause (vi)(D) of the definition thereof; (d) except to the extent
otherwise provided hereunder, including subject to Liens permitted by Section
7.01, or under any Collateral Document, the Secured Obligations and the Guaranty
shall have been secured by a perfected first-priority security interest (to the
extent such security interest may be perfected by delivering certificated
securities, filing financing statements under the Uniform Commercial Code or
making any necessary filings with the United States Patent and Trademark Office
or United States Copyright Office, or, to the extent required in the Security
Agreement (or any other Collateral Document) or this Agreement) in the
Collateral of any Borrower and each Guarantor (including accounts receivable,
intercompany obligations, inventory, equipment, investment property, contract
rights, applications and registrations of material intellectual property filed
in the United States, other general intangibles and proceeds of the foregoing),
in each case, (i) with the priority required by the Loan Documents and -14



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox034.jpg]
(ii) subject to exceptions and limitations otherwise set forth in this Agreement
(for the avoidance of doubt, including the limitations and exceptions set forth
in Section 4.01) and the Collateral Documents; provided, however, that (i) the
foregoing definition shall not require, and the Loan Documents shall not contain
any requirements as to, the creation or perfection of pledges of, security
interests in, mortgages on, or the obtaining of title insurance, surveys,
abstracts or appraisals or taking other actions with respect to any Excluded
Assets (or take any other actions which are expressly not required pursuant to
the definition thereof), (ii) no Loan Party shall be required to prepare or
procure any environmental surveys or reports with respect to the real property
of any Loan Party or Restricted Subsidiary and (iii) the Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in this Agreement and
the Collateral Documents. The Administrative Agent may grant extensions of time
for the perfection of security interests in particular assets and the delivery
of assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) or any other
compliance with the requirements of this definition where it reasonably
determines, in consultation with the Administrative Borrower, that perfection or
compliance cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement, the Collateral
Documents or the other Loan Documents. No actions in any non-U.S. jurisdiction
or required by the Laws of any non-U.S. jurisdiction shall be required in order
to create any security interests in assets located or titled outside of the U.S.
or to perfect such security interests, including any intellectual property
registered in any non-U.S. jurisdiction (it being understood that there shall be
no security agreements or pledge agreements governed under the Laws of any
non-U.S. jurisdiction or any requirement to make any filings in any foreign
jurisdiction, including with respect to foreign intellectual property). Except
as set forth in Section 2.19, the foregoing shall not require control agreements
or perfection by “control” (as defined in the UCC) (including deposit accounts
or other bank accounts or securities accounts), other than in respect of (x)
promissory notes and other evidences of Indebtedness owed to a Loan Party and
required to be pledged pursuant to the Collateral Documents and (y) certificated
Equity Interests of the Borrowers (other than the Parent Borrower) and
wholly-owned Restricted Subsidiaries that are Material Subsidiaries or
Guarantors directly owned by any Borrower or by any Guarantor otherwise required
to be pledged pursuant to the provisions of clause (c) of this definition of
“Collateral and Guarantee Requirement” and not otherwise constituting an
Excluded Asset. No Loan Party shall be required to comply with the Assignment of
Claims Act, or any similar statute, except to the extent provided in the
definition of Eligible Accounts. The foregoing definition shall not require nor
shall it permit the Administrative Agent to enter into any source code escrow
arrangement or register or apply to register any intellectual property.
Notwithstanding any of the foregoing, the Borrowers may cause any Subsidiary
that is a Restricted Subsidiary and is not otherwise required to be a Guarantor
to Guarantee the Obligations in accordance with the last sentence of the
definition of “Guarantor”, in which case such entity shall be treated as a
Guarantor hereunder for all purposes. “Collateral Documents” means,
collectively, the Security Agreement, the Intellectual Property Security
Agreements, collateral assignments, Security Agreement Supplements, Account
Control Agreements, security agreements, pledge agreements, intellectual
property security agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 2.18, Section 4.01(a)(v), Section 6.11
or Section 6.13 and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties. “Collection Banks” has the meaning specified
in Section 2.19(a). “Commingled Inventory” means Inventory of any Loan Party
that is commingled (whether pursuant to a consignment, a toll manufacturing
agreement or otherwise) with Inventory of another Person (other than another
Loan Party) at a location owned, leased or rented by a Loan Party, but only to
the extent that such Inventory of such Loan Party is not readily identifiable as
separate from such Inventory of such other Person. -15



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox035.jpg]
“Commitment” means a Revolving Credit Commitment. “Commitment Fee” means fees
payable on the undrawn portion of the Revolving Credit Commitments pursuant to
Section 2.09(c). “Commitment Fee Rate” means on any date, with respect to the
initialInitial Revolving Credit Commitments, the applicable rate per annum set
forth below based upon the Historical Average Utilization as of the last day of
the fiscal quarter most recently ended for which a Quarterly Pricing Certificate
has been delivered; provided that until delivery of the Quarterly Pricing
Certificate delivered with respect to the fiscal quarter ending December 31,
2019, “Commitment Fee Rate” shall be the applicable rate per annum set forth
below in Level II: Level Historical Average Utilization Commitment Fee Rate I ≥
50% 0.25% II < 50% 0.375% The Commitment Fee Rate shall be adjusted quarterly on
a prospective basis. “Commitment Parties” means Bank of America, N.A., the
Arrangers, DDJ (as defined in the First Lien Credit Agreement), Ares Capital
Management LLC and the Initial MBD Lenders (as defined in the First Lien Credit
Agreement). “Committed Loan Notice” means a notice of (a) a Borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.15, which, if in writing, shall
be substantially in the form of Exhibit A hereto or such other form as may be
approved by the Administrative Agent and agreed by the Administrative Borrower
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent and agreed by the
Administrative Borrower), appropriately completed and signed by a Responsible
Officer of the Administrative Borrower. “Commodity Exchange Act” means the
Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and
any successor statute. “Compensation Period” has the meaning specified in
Section 2.12(b)(ii). “Compliance Certificate” means a certificate substantially
in the form of Exhibit D-2 hereto. “Compliance Period” means any period (a)
commencing on the date on which Specified Availability is less than the greater
of (i) 10.0% of the Line Cap (without giving effect to any increase thereof
during an Agent Advance Period) at such time and (ii) $10,000,000 and (b) ending
on the first date thereafter on which Specified Availability has been equal to
or greater than the greater of (i) 10.0% of the Line Cap (without giving effect
to any increase thereof during an Agent Advance Period) at such time and (ii)
$10,000,000 for a period of twenty (20) consecutive calendar days. “Consolidated
Depreciation and Amortization Expense” means, with respect to any Person for any
period, the total amount of depreciation and amortization expense of such Person
and its Restricted Subsidiaries, including the amortization or write-off of (a)
intangible assets and non-cash organization costs, (b) deferred financing fees,
debt issuance costs, commissions, fees and expenses, bridge, commitment and
other financing fees, discounts, yield and other fees and charges, (c)
unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits, (d) Capitalized Software
Expenditures, capitalized customer acquisition costs and incentive payments and
capitalized conversion costs and contract acquisition costs and (e) favorable or
unfavorable lease assets or liabilities of such Person and its Restricted
Subsidiaries, for such period on a consolidated basis and otherwise determined
in accordance with GAAP. “Consolidated EBITDA” means, with respect to any Person
for any period, the Consolidated Net Income of such Person and its Restricted
Subsidiaries for such period: -16



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox036.jpg]
(a) increased (without duplication) by the following, in each case (other than
in the case of clauses (a)(vii), (ix), (x) and (xi) below) to the extent
deducted (and not added back) in determining Consolidated Net Income, for such
period with respect to such Person and its Restricted Subsidiaries: (i) total
interest expense determined in accordance with GAAP (including, to the extent
deducted and not added back in computing Consolidated Net Income, (A)
amortization of OID resulting from the issuance of Indebtedness at less than
par, (B) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (C) non- cash interest payments,
(D) the interest component of Capitalized Leases, (E) net payments, if any,
pursuant to interest Swap Contracts with respect to Indebtedness, (F)
amortization of deferred financing fees, debt issuance costs, commissions and
fees and (G) the interest component of any pension or other post-employment
benefit expense) and, to the extent not reflected in such total interest
expense, any losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of interest
income and gains on such hedging obligations or other derivative instruments,
and costs of surety bonds in connection with financing activities (whether
amortized or immediately expensed), plus (ii) provision for taxes based on
income or profits or capital gain, including, federal, state, local, franchise,
property and similar taxes and foreign withholding taxes (including any future
taxes or other levies which replace or are intended to be in lieu of such taxes
and any penalties and interest related to such taxes or arising from tax
examinations), plus (iii) Consolidated Depreciation and Amortization Expense for
such period, plus (iv) the amount of any non-controlling interest or minority
interest expense consisting of Subsidiary income attributable to minority equity
interests of third parties in any non- wholly-owned Subsidiaries, plus (v) the
amount of management, monitoring, consulting, transaction, advisory and other
fees (including termination and exit fees) and indemnities and expenses paid or
accrued in such period under a Sponsor Management Agreement or other arrangement
or otherwise in connection with management, monitoring, consulting, transaction
and advisory services provided by the Permitted Holders (or other Persons with a
similar interest) to such Person and its Subsidiaries (including with respect to
any transaction fee payable in connection with the Merger), payments by the
Parent Borrower or any of its Restricted Subsidiaries to any of the Permitted
Holders made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures which
payments are approved by a majority of the board of directors or a majority of
the disinterested members of the board of directors of the Borrower in good
faith and fees and expenses paid to the outside directors of the Parent Borrower
or their direct or indirect parent companies, in each case to the extent
otherwise permitted under Section 7.08, plus (vi) any costs or expenses incurred
pursuant to any management equity plan, stock option plan or any other
management, director or employee benefit plan, agreement or any stock
subscription or stockholders agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of such Person
or net cash proceeds of an issuance of Equity Interests of such Person (other
than Disqualified Equity Interests) solely to the extent that such cash proceeds
shall not be, and have not been, designated an Excluded Contribution, plus (vii)
the amount of “run rate” cost savings, synergies and operating expense
reductions or other operating improvements (including, in each case, as a result
of any Specified Transaction) projected by the Administrative Borrower in good
faith to result from actions taken, committed to be taken or with respect to
which substantial steps have been taken or are expected in good faith to be
taken no later than twenty-four (24) months after the end of such period
(calculated on a pro forma basis as though such cost savings, operating expense
reductions or -17



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox037.jpg]
other operating improvements and synergies had been realized on the first day of
such period for which Consolidated EBITDA is being determined and if such cost
savings, operating expense reductions or other operating improvements and
synergies were realized during the entirety of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
such cost savings, operating expense reductions or other operating improvements
and synergies are reasonably identifiable and factually supportable in the good
faith judgment of the Administrative Borrower (it is understood and agreed that
“run-rate” means the full recurring benefit for a period that is associated with
any action taken, committed to be taken or with respect to which substantial
steps have been taken or are expected to be taken); provided the amounts under
this clause (vii) in any Test Period together with any increase pursuant to
Section 1.08(c)(E), in each case, other than related to the Transactions, shall
in the aggregate not exceed 25.0% of Consolidated EBITDA for such Test Period
(calculated after giving effect to adjustments under this clause (vii) and all
other applicable adjustments pursuant to this definition of “Consolidated
EBITDA”); plus (viii) [reserved]; plus (ix) cash receipts (or any netting
arrangements resulting in reduced cash expenditures) not representing
Consolidated EBITDA or Consolidated Net Income in any period to the extent
non-cash gains relating to such income were deducted in the calculation of
Consolidated EBITDA pursuant to paragraph (b) below for any previous period and
not added back, plus (x) solely for purposes of determining compliance with the
Consolidated Fixed Charge Coverage Ratio required under Section 7.11, the Cure
Amount, if any, received by the Parent Borrower shall be included in
Consolidated EBITDA pursuant to Section 8.04, plus (xi) such other adjustments
and addbacks (i) previously identified and set forth in the lender presentation
furnished to the Lenders prior to the Closing Date, (ii) evidenced or contained
in a due diligence quality of earnings report made available to the
Administrative Agent prepared by (x) a “big four” nationally recognized
accounting firm or (y) any other accounting firm reasonably acceptable to the
Administrative Agent or (iii) consistent with Regulation S-X, (b) decreased
(without duplication) by, to the extent included in determining Consolidated Net
Income for such period, any non-cash gains with respect to cash actually
received in a prior period unless such cash did not increase, or was otherwise
not included in, Consolidated EBITDA in any prior period. Notwithstanding
anything to the contrary contained herein, for purposes of determining
Consolidated EBITDA of the Parent Borrower under this Agreement for any period
that includes any of the fiscal quarters ended June 30, 2018, September 30,
2018, December 31, 2018 and March 31, 2019, Consolidated EBITDA of the Parent
Borrower for such fiscal quarters shall be deemed to be $51,635,000,
$54,427,000, $63,392,000 and $44,756,000, respectively, in each case, for such
periods as may be subject to addbacks and adjustments (without duplication)
pursuant to Section 1.08 for the applicable Test Period. For the avoidance of
doubt, (i) Consolidated EBITDA shall be calculated, including pro forma
adjustments, in accordance with Section 1.08 and (ii) reference to Consolidated
EBITDA of the Parent Borrower means such Consolidated EBITDA calculated on a
consolidated basis with respect to the Parent Borrower and the Restricted
Subsidiaries. “Consolidated Fixed Charge Coverage Ratio” means for any period,
the ratio of (A)(i) Consolidated EBITDA, minus (ii) the aggregate amount of all
Capital Expenditures made by the Parent Borrower and its Restricted Subsidiaries
during such period (other than Capital Expenditures to the extent financed with
the proceeds of any Disposition (other than the sale of inventory in the
ordinary course of business)), or the proceeds of any incurrence of Indebtedness
(other than the incurrence of any Loans), but including Capital Expenditures to
the extent -18



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox038.jpg]
financed with proceeds of Loans), minus (iii) the aggregate amount of all cash
payments made by the Parent Borrower and its Restricted Subsidiaries in respect
of income taxes or income tax liabilities (net of cash income tax refunds)
during such period; to (B) Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges” means with respect to any Person for any period,
the sum of (i) Consolidated Interest Expense plus (ii) scheduled payments of
principal on long-term Indebtedness for borrowed money (including principal
payments in respect of Capitalized Lease Obligations to the extent allocated to
principal, but excluding payments in respect of any intercompany debt and any
payments in respect of purchase price adjustments and earnouts) plus (iii)
solely for the purpose of calculating the Consolidated Fixed Charge Coverage
Ratio for making Restricted Payments in reliance on the Payment Conditions, any
such Restricted Payments made in cash plus (iv) scheduled cash dividends and
scheduled cash distributions to holders of any class or series of Disqualified
Equity Interests or any class or series of Preferred Stock declared or paid in
accordance with Section 7.06(f). “Consolidated Interest Expense” means with
respect to any Person for any period, total cash interest expense for such
period (net of any cash interest income for such period) with respect to all
outstanding Indebtedness, calculated on a consolidated basis in accordance with
GAAP, to the extent such expense was deducted in computing Consolidated Net
Income plus consolidated capitalized interest for such period, whether paid or
accrued, plus net payments (positive or negative) under interest rate swap
agreements (other than in connection with the early termination thereof), but in
any event to exclude to the extent not added back to Consolidated EBITDA as
interest expense (A) fees and expenses associated with the Transactions and the
agency fee described in Section 2.09(b), (B) costs associated with obtaining or
breakage costs in respect of Secured Hedge Agreements or Secured Cash Management
Agreements, (C) fees and expenses associated with any asset sales, acquisitions,
Investments, equity issuances or debt issuances (in each case, whether or not
consummated) and (D) amortization of deferred financing costs. “Consolidated Net
Income” means, with respect to any Person for any period, the Net Income of such
Person and its Restricted Subsidiaries for such period, on a consolidated basis,
and otherwise determined in accordance with GAAP; provided, however, that,
without duplication: (a) any net after-tax effect of extraordinary,
non-recurring, exceptional or unusual gains or losses, charges or expenses
(including all fees and expenses related thereto), losses, charges or expenses
relating to any strategic initiatives (including any multi-year strategic
initiatives), Transaction Expenses, restructuring costs and reserves, relocation
costs, severance costs and expenses, one-time compensation charges, closing and
consolidation costs for facilities, signing, upfront, retention or completion
bonuses, executive recruiting and retention costs (including payments made to
employees pursuant to non-compete agreements), transition costs, costs incurred
in connection with non-ordinary course intellectual property development,
integration costs (whether in connection with Permitted Acquisitions, other
acquisitions or otherwise), business optimization expenses (including costs and
expenses relating to business optimization programs, and new systems design,
retention charges, system establishment costs (including information technology
systems), technology upgrades and implementation costs and project start-up
costs), operating expenses attributable to the implementation of cost-savings
initiatives, consulting fees and curtailments and modifications to pension and
post-retirement employee benefit plans, in all cases above for such period,
shall be excluded; (b) the cumulative effect of a change in accounting
principles and changes as a result of the adoption or modification of accounting
policies during such period whether effected through a cumulative effect
adjustment or a retroactive application, in each case in accordance with GAAP,
shall be excluded; (c) any net after-tax effect of any fees (including finder’s
fees, broker’s fees or any other fees), expenses or charges incurred during such
period (including, without limitation, any premiums, make- whole or penalty
payments), or any amortization thereof for such period, in connection with any
Investment, Permitted Acquisition or any other acquisition (other than any such
other acquisition in the ordinary course of business) permitted under this
Agreement, Disposition (other than in the ordinary course of business), or other
transfer (other than any such transfer in the ordinary course of business),
incurrence or repayment of indebtedness (including such fees, expenses or
charges related to the offering and issuance -19



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox039.jpg]
of the First Lien Loans, Initial Revolving Credit Commitments, Second Lien Notes
and the syndication and incurrence of any securities or credit facilities),
issuance of Equity Interests, recapitalization, refinancing transaction or
amendment or modification of any debt instrument (including any amendment or
other modification of any securities, the First Lien Credit Agreement, the
Second Lien Notes, any other credit facilities or any other debt instrument) and
including, in each case, any such transaction whether consummated on, after or
prior to the Closing Date and any such transaction undertaken but not completed,
and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful or
consummated (including, for the avoidance of doubt, the effects of expensing all
transaction related expenses in accordance with FASB Accounting Standards
Codification Topic 805, Business Combinations), shall be excluded; (d) accruals
and reserves that are established or adjusted within 12 months after the Closing
Date that are so required to be established or adjusted as a result of the
Transactions (or within 12 months after the closing of any Permitted Acquisition
or any other acquisition (other than any such other acquisition in the ordinary
course of business) that are so required to be established or adjusted as a
result of such Permitted Acquisition or such other acquisition) in accordance
with GAAP shall be excluded; (e) any net after-tax effect of gains or losses on
disposal, abandonment (including asset retirement costs) or discontinuance of
disposed, abandoned or discontinued operations, as applicable, in each case
other than in the ordinary course of business, as determined in good faith by
the Administrative Borrower, shall be excluded; (f) any net after-tax effect of
gains or losses (less all fees, expenses and charges relating thereto)
attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person, in each case other than in
the ordinary course of business, as determined in good faith by the
Administrative Borrower, shall be excluded; (g) the Net Income for such period
of any Person that is an Unrestricted Subsidiary shall be excluded, and the Net
Income for such period of any Person that is not a Subsidiary or that is
accounted for by the equity method of accounting shall be excluded; provided
that Consolidated Net Income of a Person shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash or
Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to such Person or a Restricted Subsidiary thereof in respect of
such period by any Subsidiary of such Person that is not a Subsidiary or that is
accounted for by the equity method of accounting; (h) [reserved]; (i) effects of
adjustments (including the effects of such adjustments pushed down to such
Person and its Restricted Subsidiaries) in such Person’s consolidated financial
statements pursuant to GAAP attributable to the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to the
Transactions or any consummated Permitted Acquisition or other acquisition
(other than any such other acquisition in the ordinary course of business) or
Investments permitted under this Agreement consummated prior to or after the
Closing Date or the amortization or write-off or write-down of any amounts
thereof pursuant to GAAP, net of taxes, shall be excluded; (j) any net after-tax
effect of income (loss) from the early extinguishment or conversion of (i)
Indebtedness, (ii) Swap Contracts or (iii) other derivative instruments shall be
excluded; (k) any impairment charge or asset write-off or write-down (other than
write-offs, write- downs or impairments with respect to accounts receivable in
the normal course or inventory), including impairment charges or asset
write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation or in connection with any disposition of assets, in each case,
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP
shall be excluded; -20



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox040.jpg]
(l) other non-cash expenses, charges and losses during such period shall be
excluded, in each case other than (A) any non-cash expense, charge or loss
charge either (i) expressly excluded from Consolidated Net Income pursuant to
another clause of this definition or (ii) expressly added back to Consolidated
EBITDA pursuant to the definition thereof or (B) any non-cash charge
representing amortization of a prepaid cash item that was paid and not expensed
in a prior period; provided that if any non-cash charges or expenses referred to
in this clause (l) represents an accrual or reserve for potential cash item in
any future period, (i) such Person may elect not to exclude such non-cash charge
or expense in the current period or (ii) to the extent such Person elects to
exclude such non-cash charge, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated Net Income in such future period to
such extent paid; (m) other non-cash gains during such period shall be excluded
other than (x) to the extent expressly excluded from Consolidated Net Income
pursuant to another clause of this definition, (y) to the extent expressly
deducted from Consolidated EBITDA pursuant to the definition thereof, or (z) any
non- cash gains that represent the reversal of an accrual or reserve for any
anticipated cash charges in any prior period (other than any such accrual or
reserve that has been, or, had this Agreement been in effect at such time, would
be, excluded in calculating Consolidated Net Income in accordance with this
definition); provided that in the case of any non-cash gain, the cash receipt in
such future period in respect of any non- cash gain which was excluded from the
calculation of Consolidated Net Income pursuant to this clause (m) shall be
added to Consolidated Net Income in such future period to such extent received;
(n) any equity-based or non-cash compensation charge or expense, including any
such charge or expense arising from grants of stock appreciation rights, equity
incentive programs or similar rights, stock options, restricted stock or other
rights to, and any cash charges associated with the rollover, acceleration, or
payout of, Equity Interests by management of such Person or of a Restricted
Subsidiary or any of its direct or indirect parent companies in connection with
the Transactions, shall be excluded; (o) any expenses, charges or losses to the
extent covered by insurance or indemnity and actually reimbursed, or, so long as
such Person has made a determination that there exists reasonable evidence that
such amount will in fact be paid-for or reimbursed by the insurer or
indemnifying party and only to the extent that such amount is in fact paid-for
or reimbursed within 365 days of the date of such determination (with a
deduction to be applied to Consolidated Net Income in the applicable future
period for any amount so added back in any prior period to the extent not so
paid for or reimbursed within the applicable 365-day period), shall be excluded;
(p) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Statement of Financial Accounting Standards Nos. 87, 106 and 112,
and any other items of a similar nature, shall be excluded; (q) any non-cash
compensation expense resulting from the application of FASB Accounting Standards
Codification Topic 718, Compensation—Stock Compensation or FASB Accounting
Standards Codification Subtopic 505-50, Equity-Based Payments to Non-Employees,
shall be excluded; and (r) the following items shall be excluded: (i) any net
unrealized gain or loss (after any offset) resulting in such period from Swap
Contracts and the application of Accounting Standards Codification Topic 815,
Derivatives and Hedging; (ii) any net unrealized gain or loss (after any offset)
resulting in such period from currency transaction or translation gains or
losses including those related to currency remeasurements of Indebtedness
(including any net loss or gain resulting from (A) Swap Contracts for currency
exchange risk and (B) resulting from intercompany indebtedness among such Person
-21



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox041.jpg]
and its Restricted Subsidiaries) and any other foreign currency transaction or
translation gains and losses, to the extent such gain or losses are non-cash
items; (iii) any non-cash adjustments resulting from the application of
Accounting Standards Codification Topic 460, Guarantees, or any comparable
regulation; and (iv) earn-out obligations and other contingent consideration
obligations (including to the extent accounted for as bonuses, compensation or
otherwise (and including deferred performance incentives in connection with
Permitted Acquisitions whether or not a service component is required from the
transferor or its related party)) and adjustments thereof and purchase price
adjustments. In addition, to the extent not already included in the Consolidated
Net Income of such Person in any period and so long as the expenses, charges and
losses with respect to which such amounts relate have not been excluded from
Consolidated Net Income of such Person in any period, notwithstanding anything
to the contrary in the foregoing, Consolidated Net Income shall include the
amount of proceeds received from business interruption insurance and
reimbursements of any expenses and charges that are covered by indemnification
or other reimbursement provisions in connection with any acquisition, Permitted
Acquisition, Investment or any sale, conveyance, transfer or other disposition
of assets permitted under this Agreement. For the avoidance of doubt,
Consolidated Net Income shall be calculated, including pro forma adjustments, in
accordance with Section 1.08. “Consolidated Total Net Debt” means, as of any
date of determination, (a) the aggregate principal amount of Indebtedness of the
Parent Borrower and the Restricted Subsidiaries outstanding on such date, in an
amount that would be reflected on a balance sheet (but excluding the notes
thereto) prepared as of such date on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting or recapitalization accounting in
connection with the Transactions or any Permitted Acquisition or any other
acquisition permitted under this Agreement) consisting only of Indebtedness for
borrowed money and obligations in respect of Capitalized Leases or other
purchase money Indebtedness, plus, without duplication, other than for purposes
of determining compliance with Section 7.11 (including Pro Forma Compliance with
Section 7.11), the aggregate undrawn amount of Designated Revolving Commitments
in effect on such date, minus (b) the aggregate amount of cash and Cash
Equivalents (other than Restricted Cash), in each case, included on the
consolidated balance sheet of the Parent Borrower and the Restricted
Subsidiaries as of such date; provided that Consolidated Total Net Debt shall
not include Indebtedness (i) in respect of letters of credit, except to the
extent of obligations in respect of amounts drawn under standby letters of
credit that are unreimbursed for at least two (2) Business Days after such
amount is drawn, (ii) owed by Unrestricted Subsidiaries and (iii) obligations in
respect of Cash Management Services; it being understood, for the avoidance of
doubt, that obligations under Swap Contracts do not constitute Consolidated
Total Net Debt. “Contingent Obligations” means, with respect to any Person, any
obligation of such Person guaranteeing any leases, dividends or other
obligations that do not constitute Indebtedness (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation, or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; or -22



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox042.jpg]
(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof. “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound. “Control”, “Controlled” and “Controlling” have the meaning
specified in the definition of “Affiliate.” “Controlled Account” means each
deposit account maintained by a Loan Party at a Collection Bank and subject to
an Account Control Agreement. “Controlled Investment Affiliate” means, as to any
Person, any other Person, other than the Sponsor, which directly or indirectly
is in Control of, is Controlled by, or is under common Control with such Person
and is organized by such Person (or any Person Controlling such Person)
primarily for making direct or indirect equity or debt investments in a Borrower
and/or other companies. “Covered Entity” has the meaning specified in Section
10.22(b). “Covered Party” has the meaning specified in Section 10.22(a). “Credit
Extension” means each of the following: (a) a Borrowing and (b) an LC Credit
Extension. “Cure Amount” has the meaning specified in Section 8.04(a). “Cure
Expiration Date” has the meaning specified in Section 8.04(a). “Debt Assumption”
has the meaning set forth in Section 2.01(f)(ii). “Debt Fund Affiliate” means
any bona fide debt fund or an investment vehicle that is engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of business and with respect
to which the Sponsor and investment vehicles managed or advised by the Sponsor
that are not engaged primarily in making, purchasing, holding or otherwise
investing in commercial loans, bonds and similar extensions of credit in the
ordinary course, have fiduciary duties to the third-party investors in such fund
or investment vehicle independent of their duties to the Borrowers or the
Sponsor and do not make investment decisions for such entity, but shall in any
event exclude the Borrowers and any of their respective Subsidiaries. “Debtor
Relief Laws” means the Bankruptcy Code of the United States and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally. “Default” means any event that is, or with the passage of time or the
giving of notice or both, in each case, as set forth under Section 8.01, without
cure or waiver, would be an Event of Default. “Default Rate” means an interest
rate equal to (a) the Base Rate plus (b) the Applicable Rate, if any, applicable
to Base Rate Loans plus (c) 2.00% per annum; provided that with respect to a
Eurocurrency Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2.00% per annum, in each case, to the fullest extent permitted by
applicable Laws. “Default Right” has the meaning specified in Section 10.22(b).
-23



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox043.jpg]
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
reasonably determined by the Administrative Agent (a) has refused (which refusal
may be given verbally or in writing and has not been retracted) or failed to
perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of LC Obligations or Swing Line Loans or any
other amounts required to be paid by it, which refusal or failure is not cured
within two (2) Business Days after the date of such refusal or failure, (b) has
notified the Borrowers or Administrative Agent (which notification has not been
withdrawn in writing) that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by
the Administrative Agent, to confirm that it will comply with its funding
obligations; provided that a Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such confirmation by the
Administrative Agent or the Borrowers, or (d) has, or has a direct or indirect
parent company that has, after the date of this Agreement, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender or (iii) become the subject of a Bail-In Action. “Designated
Preferred Stock” means Preferred Stock of the Parent Borrower or any direct or
indirect parent company thereof (in each case other than Disqualified Equity
Interests) that is issued for cash (other than to the Parent Borrower, a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Parent Borrower or any Subsidiary) and is designated as Designated
Preferred Stock pursuant to a certificate of a Responsible Officer of the
Administrative Borrower delivered to the Administrative Agent on or promptly
after the issue date thereof, the cash proceeds of which shall not be, and have
not been, designated an Excluded Contribution. “Designated Revolving
Commitments” means any commitments to make loans or extend credit on a revolving
basis to any Borrower or any of its Restricted Subsidiaries by any Person other
than any Borrower or any of its Restricted Subsidiaries that have been
designated pursuant to a certificate of a Responsible Officer of the
Administrative Borrower delivered to the Administrative Agent as “Designated
Revolving Commitments” until such time as the Administrative Borrower
subsequently delivers a certificate of a Responsible Officer of the
Administrative Borrower to the Administrative Agent to the effect that such
commitments shall no longer constitute “Designated Revolving Commitments.”
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, whether in a single transaction or a series of related
transactions; provided that “Disposition” and “Dispose” shall not include any
issuance by the Parent Borrower of any of its Equity Interests to another
Person. “Disqualified Equity Interests” means any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than (i)
solely for Qualified Equity Interests and cash in lieu of fractional shares or
(ii) solely at the discretion of the issuer), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control, asset sale
or similar event so long as any rights of the holders thereof upon the
occurrence of a change of control, asset sale or similar event shall be subject
to the prior repayment in full of the Loans and all other Obligations (other
than contingent indemnification obligations as to which no claim has been
asserted) and the termination of the Commitments and the termination of all
outstanding Letters of Credit (unless the Outstanding Amount of the LC
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable Issuing Bank or
deemed reissued under another agreement reasonably acceptable to the applicable
Issuing Bank)) that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
(i) solely for Qualified Equity Interests and cash in lieu of fractional shares
or (ii) as a result of a change of control, asset sale or -24



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox044.jpg]
similar event so long as any rights of the holders thereof upon the occurrence
of a change of control, asset sale or similar event shall be subject to the
prior repayment in full of the Loans and all other Obligations (other than
contingent indemnification obligations as to which no claim has been asserted)
and the termination of the Commitments and the termination of all outstanding
Letters of Credit (unless the Outstanding Amount of the LC Obligations related
thereto has been Cash Collateralized, back-stopped by a letter of credit
reasonably satisfactory to the applicable Issuing Bank or deemed reissued under
another agreement reasonably acceptable to the applicable Issuing Bank)), (c)
provides for the scheduled payments of dividends in cash or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Latest Maturity Date at the time of
issuance of such Equity Interests; provided that any Equity Interests held by
any future, current or former employee, director, officer, member of management,
independent contractor or consultant (or their respective Controlled Investment
Affiliates or Immediate Family Members) of the Parent Borrower, any of its
Subsidiaries, any direct or indirect parent companies of the Parent Borrower or
any other entity in which the Parent Borrower or any of its Restricted
Subsidiaries has an Investment and is designated in good faith as an “affiliate”
by the Board of Directors (or the compensation committee thereof) of the
applicable Borrower, in each case pursuant to any co-invest agreement, equity
subscription or shareholders’ agreement, any management, shareholder, director
or employee equity plan, any stock option plan or any other management or
employee benefit plan or agreement shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Parent
Borrower (or any direct or indirect parent thereof) or a Subsidiary in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s, director’s, officer’s, management member’s, independent contractor’s
or consultant’s termination of employment or service, as applicable, death or
disability. “Disqualified Institutions” means (i) any competitors of the
Sponsor, any Borrower, the Company and its Subsidiaries, or Walgreens Co. that
have been specified in writing by the Administrative Borrower or the Sponsor (a)
to the Commitment Parties prior to the Closing Date or (b) to the Administrative
Agent after the Closing Date (and any such entity’s Affiliates that are
identified as such pursuant to this clause (i) or those that are clearly
identifiable as such on the basis of their name (in each case, other than bona
fide diversified debt funds)) (other than those excluded pursuant to clause (ii)
hereof), (ii) those particular banks, financial institutions, other
institutional lenders and other Persons that have been specified in writing by
the Administrative Borrower or the Sponsor (a) to the Commitment Parties prior
to March 14, 2019 or (b) as mutually agreed by the Administrative Borrower and
the Commitment Parties (if prior to the Closing Date) or the Administrative
Agent (from and after the Closing Date) (and any such entity’s Affiliates that
are identified as such pursuant to this clause (ii) or those that are clearly
identifiable as such on the basis of their name) and (iii) Excluded Affiliates;
provided that any Person that is a Lender or Participant and subsequently
becomes a Disqualified Institution (but was not a Disqualified Institution at
the time it became a Lender or Participant) shall be deemed to not be a
Disqualified Institution hereunder with respect to any Loans, Commitments or
participations held by it prior to becoming a Disqualified Institution. “Dollar”
and “$” mean lawful money of the United States. “Dollar Amount” means with
respect to any LC Obligation or Revolving Credit Loan (or any risk participation
therein), (A) if denominated in Dollars, the amount thereof and (B) if
denominated in an Available Currency other than Dollars, the equivalent amount
thereof converted to Dollars as determined by the Administrative Agent or the
Issuing Bank on the basis of the Spot Rate for the purchase of Dollars with such
other currency. “Domestic Subsidiary” means any Subsidiary that is organized
under the Laws of the United States, any state thereof or the District of
Columbia. “Dominion Period” means any period (a) commencing on the date on which
(i) a Specified ABL Default has occurred and is continuing or (ii) Specified
Availability is less than the greater of (x) 10.0% of the Line Cap (without
giving effect to any increase thereof during an Agent Advance Period) as then in
effect and (y) $10,000,000, for a period of five (5) consecutive Business Days
and (b) ending on the first (1st) date thereafter on which (i) no Specified ABL
Default is continuing and (ii) Specified Availability has been equal to or
greater than the greater of (x) 10.0% of the Line Cap (without giving effect to
any increase thereof during an Agent Advance Period) as then in effect and (y)
$10,000,000, for a period of twenty (20) consecutive calendar days; provided,
that a -25



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox045.jpg]
Dominion Period shall only begin upon the written request of the Administrative
Agent delivered to the Administrative Borrower, which request may be made in its
discretion or at the discretion of the Required Lenders. “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Elective Guarantor” has the meaning set forth in the
defined term “Guarantors”. “Eligible Accounts” means all of the Accounts owned
by any Loan Party, except any Accounts as to which any of the exclusionary
criteria set forth below applies; provided that the face amount of an Account
(and Eligible Account) shall be reduced by, without duplication, to the extent
not reflected in such face amount, the amount of all discounts, claims, credits
or credits pending, unapplied cash amounts, contractual allowances, promotional
program allowances, rebates, price adjustments, finance and service charges or
other allowances (including any amount that any Loan Party may be obligated to
rebate to a customer pursuant to the terms of any agreement or understanding).
Eligible Accounts shall not include any Account of a Loan Party that: (a) the
Account Debtor of which is not a Third Party Payor; (b) does not arise from the
sale of goods or the performance of services by a Loan Party in the ordinary
course of its business; (c) (i) upon which any Loan Party’s right to receive
payment is not absolute (other than as a result of rights to return inventory in
the ordinary course of business of such Loan Party) or is contingent upon the
fulfillment of any condition whatsoever, (ii) as to which any Loan Party is not
able to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process or (iii) represents a progress billing consisting of an
invoice for goods sold or used or services rendered pursuant to a contract under
which the Account Debtor’s obligation to pay that invoice is subject to any Loan
Party’s completion of further performance under such contract; (d) to the extent
any Account Debtor has or has asserted a right of setoff, or has asserted a
defense, counterclaim or dispute as to such Account; (e) is not a true and
correct statement of bona fide indebtedness incurred in the amount of the
Account for merchandise sold to or services rendered and accepted by the
applicable Account Debtor; (f) is an Account that has not been invoiced, unless
the initial date of service that generated such Account occurred less than sixty
(60) days prior to the applicable date of determination; provided that the
portion of the Borrowing Base attributable to Accounts that have not been
invoiced (and that are not otherwise excluded from Eligible Accounts pursuant to
the other clauses of the definition of “Eligible Accounts”) shall not, as of any
date of determination, account for more than 10% the Borrowing Base; provided,
however, that the amount of Eligible Accounts that are excluded because they
exceed the foregoing percentage shall be determined based on all of the
otherwise Eligible Accounts -26



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox046.jpg]
being included in the Borrowing Base prior to giving effect to any eliminations
based upon the foregoing limit; (g) is a Medicare Account or a Medicaid Account,
or is a Governmental Entity Account that is not a Medicare Account or a Medicaid
Account, unless in each case the applicable Loan Party has complied with (to the
extent required by Law) the Federal Assignment of Claims Act of 1940, as amended
from time to time (31 U.S.C. § 3727 et seq. (the “Assignment of Claims Act”) or
any applicable similar statute; provided that, notwithstanding the foregoing,
Medicare Accounts, Medicaid Accounts and other Governmental Entity Accounts as
to which the Assignment of Claims Act (or other applicable similar statute) has
not been complied with (to the extent required by Law) and that are not
otherwise excluded from Eligible Accounts as a result of any other clause of the
definition of “Eligible Accounts”, shall constitute Eligible Accounts, but the
portion of the Borrowing Base attributable to such Accounts shall not, as of any
date of determination, account for more than 35% of the Borrowing Base;
provided, however, that the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined based on all of
the otherwise Eligible Accounts being included in the Borrowing Base prior to
giving effect to any eliminations based upon the foregoing limit; (h) is the
obligation of an Account Debtor (including any Governmental Entity) located in a
jurisdiction other than the United States or any state or territory thereof
unless payment thereof is (i) assured by an irrevocable letter of credit payable
in Dollars issued by a financial institution reasonably acceptable to the
Administrative Agent and such irrevocable letter of credit is delivered to the
Administrative Agent (including any delivery of an electronic letter of credit)
or (ii) insured by a credit insurer reasonably acceptable to the Administrative
Agent; (i) to the extent any Loan Party is liable for goods sold or services
rendered by the applicable Account Debtor to the applicable Loan Party, but only
to the extent of the potential offset; (j) arises with respect to goods that are
delivered on a bill-and-hold, cash-on delivery basis or placed on consignment,
guaranteed sale or other terms by reason of which the payment by the Account
Debtor is or may be conditional, other than rights to return inventory in the
ordinary course of business; (k) is not paid within one hundred and twenty (120)
days following its original service date or which has been written off the books
of such Loan Party or otherwise designated as uncollectible by such Loan Party;
(l) is an Account in respect of which the Account Debtor obligated upon such
Account suspends business, makes a general assignment for the benefit of
creditors or fails to pay its debts generally as they come due; (m) is an
Account in respect of which a Bankruptcy Event has occurred with respect to the
Account Debtor obligated upon such account; provided that so long as
post-petition financing is being provided to such Account Debtor, post-petition
accounts of such Account Debtor may be deemed Eligible Accounts by and to the
extent approved by the Administrative Agent, in its Permitted Discretion, on a
case-by-case basis; (n) is an Account as to which the Administrative Agent’s
Lien thereon, on behalf of itself and the Secured Parties, is not a first
priority perfected lien subject only to First Priority Priming Liens; (o) is an
Account with respect to which the representations or warranties pertaining to
such Accounts set forth in any Loan Document are untrue in any material respect;
(p) is payable in any currency other than Dollars; -27



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox047.jpg]
(q) is not owned by a Loan Party free and clear of all Liens other than Liens
permitted hereunder; (r) is the obligation of an Account Debtor if 50% or more
of the dollar amount of all Accounts owing by that Account Debtor are ineligible
under the criteria listed in clause (k) of this definition; (s) is evidenced by
a judgment, instrument or chattel paper; (t) is an Account to the extent that
such Account, together with all other Accounts owing by such Account Debtor as
of any date of determination exceed 25% of all Eligible Accounts of the Loan
Parties (or such higher percentage as the Administrative Agent may establish for
such Account Debtor from time to time) but only to the extent of the obligations
owing by such Account Debtor in excess of such percentage; provided, however,
that the amount of Eligible Accounts that are excluded because they exceed the
foregoing percentage shall be determined based on all of the otherwise Eligible
Accounts being included in the Borrowing Base prior to giving effect to any
eliminations based upon the foregoing limit; (u) is an Account as to which any
check, draft or other items of payment has previously been received which has
been returned unpaid or otherwise dishonored; (v) consists of finance charges as
compared to obligations to such Loan Party for goods sold; (w) is an Account
with respect to which the Account Debtor is subject to any US sanctions
administered by OFAC or any similar applicable law, including a person named on
the list of “Specially Designated Nationals and Blocked Persons” maintained by
OFAC or which is a designated person named on any similar applicable list; (x)
is an Account arising out of a sale made or services rendered by any Loan Party
to an Affiliate of any Loan Party or to a Person controlled by an Affiliate of
any Loan Party (including any employees, officers, directors or stockholders of
such); provided that Accounts of (i) other portfolio companies (other than a
Loan Party) of the Sponsor or (ii) Walgreens or any of its Affiliates shall not
be excluded by this clause (x) to the extent such sale is made or services are
rendered on arm’s length terms; (y) is an Account that was not paid in full, and
a Loan Party created a new receivable for the unpaid portion of the Account; or
(z) is an Account representing any manufacturer’s or supplier’s credits,
rebates, discounts, incentive plans or similar arrangements entitling a Loan
Party to discounts on future purchase therefrom (but ineligibility shall be
limited to the amount thereof). “Eligible Assignee” has the meaning specified in
Section 10.07(a)(i). “Eligible Cash” means domestic Unrestricted Cash subject to
a first-priority Lien (other than First Priority Priming Liens arising by
operation of law) in favor of the Administrative Agent owned by any Loan Party
that is held in a deposit account that is maintained with the Administrative
Agent and, with respect to which the Administrative Agent has received an
Account Control Agreement, provided that Eligible Cash shall in no event include
cash in any Exempt Account. “Eligible Customs Broker” means a customs broker
which has its principal assets, place of organization and place of principal
business in the United States which is reasonably acceptable to the
Administrative Agent and with which the Administrative Agent has entered into an
Imported Goods Agreement, or which is otherwise reasonably acceptable to the
Administrative Agent in its Permitted Discretion. -28



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox048.jpg]
“Eligible In-Transit Inventory” means on any date, any Inventory of a Loan Party
that is in-transit from a location outside the United States to a location
inside the United States that meets all of the criteria for Eligible Inventory
on such date (other than that it is in-transit or is not within the United
States); provided that (i) such Inventory has been identified to the contract
between the vendor and a Loan Party and, under the terms of sale of such
Inventory, title and risk of loss have passed with respect to such Inventory
from the vendor to a Loan Party on or before such date; (ii) such Inventory is
insured in accordance with the provisions of this Agreement; (iii) such
Inventory has been paid for by a Loan Party or the purchase price is supported
by a commercial letter of credit or the Administrative Agent has otherwise
satisfied itself that a final sale of such Inventory to a Loan Party has
occurred; and (iv) an Acceptable Document of Title has been issued in accordance
with clause (a) of the definition thereof and delivered to a Loan Party, the
Administrative Agent, an Eligible NVOCC or an Eligible Customs Broker. “Eligible
Inventory” means all of the Inventory owned by any Loan Party, except any
Inventory as to which any of the exclusionary criteria set forth below applies.
Eligible Inventory shall not include any Inventory of a Loan Party that: (a)
consists of work-in-process; (b) is obsolete, unsalable, shopworn, damaged or
unfit for sale; (c) is not of a type held for sale by the applicable Loan Party
in the ordinary course of business or consistent with past practice as is being
conducted by each such Loan Party; (d) is not subject to a first priority Lien
in favor of the Administrative Agent on behalf of the Secured Parties, subject
only to First Priority Priming Liens; (e) is not owned by a Loan Party free and
clear of all Liens other than Liens permitted hereunder; (f) is placed on
consignment unless Eligible Reserves have been established with respect thereto;
(g) is covered by a negotiable document of title, unless, at the Administrative
Agent’s request, such document has been delivered to the Administrative Agent or
an agent thereof and the amount of any shipping fees, costs and expenses are
reflected in Reserves; (h) consists of goods that are slow moving (to the extent
not included in determining Net Orderly Liquidation Value) or constitute spare
parts (not intended for sale), packaging and shipping materials, promotional
products (not intended for sale), or supplies used or consumed in a Loan Party
business; (i) is manufactured, assembled or otherwise produced in violation of
the Fair Labor Standards Act and subject to the “hot goods” provisions contained
in Title 25 U.S.C. 215(a)(i); (j) is not covered by property or casualty
insurance required by the terms of this Agreement (except to the extent of any
deductible thereunder); (k) consists of goods which have been returned or
rejected by the buyer and are not in salable condition; (l) is Inventory with
respect to which the representations or warranties pertaining to such Inventory
set forth in any Loan Document are untrue in any material respect; -29



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox049.jpg]
(m) does not conform in all material respects to all standards imposed by any
governmental agency, division or department thereof which has regulatory
authority over such goods or the use or sale thereof; (n) is Commingled
Inventory; (o) is located in a jurisdiction (i) other than in the United States
unless such Inventory is owned by a Loan Party and supported by an irrevocable
letter of credit payable in Dollars issued by a financial institution reasonably
acceptable to the Administrative Agent and such irrevocable letter of credit is
delivered to the Administrative Agent (including any delivery of an electronic
letter of credit) or (ii) other than in the United States containing Inventory
with an aggregate value of less than $200,000; (p) is subject to a license
agreement or other arrangement with a third party which, in the Administrative
Agent’s Permitted Discretion, restricts the ability of the Administrative Agent
to exercise its rights under the Loan Documents with respect to such Inventory
unless such third party has entered into an agreement in form and substance
reasonably satisfactory to the Administrative Agent permitting the
Administrative Agent to exercise its rights with respect to such Inventory or
the Administrative Agent has otherwise agreed to allow such Inventory to be
eligible in its Permitted Discretion; (q) consists of Hazardous Materials or
goods that can be transported or sold only with licenses that are not readily
available; (r) (i) is not located on premises owned, leased or rented by a Loan
Party unless such Inventory is stored with a bailee or warehouseman and either
(x) a reasonably satisfactory and acknowledged bailee or warehouseman letter has
been received by the Administrative Agent or (y) Eligible Reserves reasonably
satisfactory to the Administrative Agent have been established with respect
thereto or (ii) is located on leased or rented premises unless either (x) a
Collateral Access Agreement has been delivered to the Administrative Agent or
(y) Rent Reserves have been established with respect thereto, provided that this
clause (ii) shall not apply unless Rent Reserves are permitted to be imposed
upon Inventory at the relevant location pursuant to the terms of the definition
of such term; provided that in the event any Inventory that would be ineligible
under this clause (r) because subclause (x) of any of clauses (i) or (ii) is not
satisfied, the Administrative Agent may not unreasonably refuse to impose the
Reserves referred to in subclause (y) of such clause to cause such
ineligibility; provided, further, that this clause (r) shall not exclude any (A)
Inventory in-transit between domestic locations of Loan Parties or (B) any
Eligible In-Transit Inventory in an amount not to exceed 1% of the then
applicable Borrowing Base (the amount of Eligible In-Transit Inventory that is
excluded because they exceed the foregoing percentage shall be determined based
on all of the otherwise Eligible Inventory being included in the Borrowing Base
prior to giving effect to any eliminations based upon the foregoing limit); (s)
subject to the Acquired Asset Borrowing Base, is acquired in a Permitted
Acquisition unless and until the Administrative Agent has completed or received
an appraisal of such Inventory and established Reserves (if applicable) therefor
in its Permitted Discretion; (t) is Inventory for which any contract relating to
such Inventory expressly includes retention of title in favor of the vendor or
supplier thereof or a conditional sale; provided that such Inventory shall not
be excluded from Eligible Inventory solely pursuant to this clause (t) to the
extent that either (i) such retention of title or conditional sale is not
effective under applicable Law to give such vendor or supplier ownership of such
Inventory or a Lien, in each case prior in right to the Lien of the
Administrative Agent therein or (ii) (A) the Administrative Agent shall have
received evidence reasonably satisfactory to it that the full purchase price of
such Inventory has, or will have, been paid prior to or upon the delivery of
such Inventory to the relevant Loan Party or (B) Eligible Reserves reasonably
satisfactory to the Administrative Agent have been established with respect
thereto (which Reserves the Administrative Agent may not unreasonably refuse to
establish if subclauses (i) and (ii)(A) do not apply); -30



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox050.jpg]
(u) is Inventory that has expired or will expire within thirty (30) days of the
relevant date of determination; or (v) prior to the date on which the Specified
Post-Closing Undertaking is satisfied, is NLC Inventory in excess of
$13,200,000. “Eligible NVOCC” means an NVOCC which has its principal assets,
place of organization and place of principal business in the United States and
with which the Administrative Agent has entered into an Imported Goods Agreement
or which is otherwise reasonably acceptable to the Administrative Agent.
“Eligible Reserves” means Reserves against the Borrowing Base established or
modified in the Permitted Discretion of the Administrative Agent subject to the
following: (a) the amount of any Eligible Reserves shall have a reasonable
relationship to the event, condition or other matter that is the basis for the
establishment of such Reserve or such modification thereto, (b) except as
otherwise expressly provided in the definition of Eligible Account or Eligible
Inventory, no Reserves shall be established or modified to the extent they are
duplicative of Reserves or modifications already accounted for through
eligibility or other criteria (including collection/advance rates), (c) any rent
reserves will be subject to the limitations set forth in the definition of “Rent
Reserve”, (d) no Reserves will be imposed relating to surety bonds, except to
the extent (i) Borrowing Base assets are subject to perfected Liens securing
reimbursement obligations in respect of surety bonds which Liens are pari passu
with or have priority over the Liens in favor of the Administrative Agent for
the benefit of the Secured Parties, (ii) sureties have made demands for cash
collateral which have not been satisfied or (iii) any surety takes any remedial
action with respect to any Borrowing Base assets, whether pursuant to such
surety’s Liens or otherwise, or delivers notice to any Loan Party that such
surety intends to take such action, (e) no Reserves may be taken and no changes
to the eligibility standards shall be made after the Closing Date based on
circumstances, conditions, events or contingencies known to the Administrative
Agent as of the Closing Date and, in the case of Reserves, for which no Reserves
were imposed on the Closing Date, and for which Accounts or Inventory, were not
deemed ineligible on the Closing Date, unless such circumstances, conditions,
events or contingencies shall have changed in any material adverse respect since
the Closing Date, (f) no Reserve may be taken after the Closing Date based on
circumstances known to the Administrative Agent as of the Closing Date for which
no Reserve was imposed on the Closing Date, and no Reserve taken on the Closing
Date may be increased, unless, in each case, such circumstances, conditions,
events or contingences shall have changed in any material adverse respect since
the Closing Date and (g) other than Bank Product Reserves, no Reserves will be
imposed relating to obligations under any Secured Hedge Agreement or Secured
Cash Management Agreement, in each case, without the written consent of the
Administrative Borrower. Subject to the limitations above, the Administrative
Agent shall have the right, upon at least five (5) Business Days’ prior written
notice to the Administrative Borrower (which notice shall include a reasonably
detailed description of such Reserve being established, modified or eliminated),
to establish, modify or eliminate Reserves against the Borrowing Base, but
without duplication, from time to time in its Permitted Discretion, except that
any such Reserves shall not be duplicative of adjustments of amounts included in
the Borrowing Base. During such notice period, the Administrative Agent shall,
if requested, discuss any such Reserve or change with the Administrative
Borrower and the Loan Parties may take such action as may be required so that
the event, condition or matter that is the basis for such Reserve or change no
longer exists or exists in a manner that would result in the establishment of a
lower Reserve or result in a lesser change, in each case, in a manner and to the
extent reasonably satisfactory to the Administrative Agent; provided that during
such five (5) Business Day period, Borrowings that would cause the Revolving
Credit Exposure to exceed the Line Cap (after giving effect to such proposed
Reserve) shall not be permitted. “EMU” means the economic and monetary union as
contemplated in the Treaty on European Union. “Environment” means indoor air,
ambient air, surface water, groundwater, drinking water, land surface,
subsurface strata, and natural resources such as wetlands, flora and fauna.
“Environmental Laws” means any applicable Law (including common law) relating to
the prevention of pollution or the protection of the Environment and natural
resources, and the protection of human health and safety as it relates to
Hazardous Materials, including any applicable provisions of the Comprehensive
Environmental -31



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox051.jpg]
Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., the
Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq., and the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq., and all analogous state or local statutes, and the
regulations promulgated pursuant thereto. “Environmental Liability” means any
liability, contingent or otherwise (including any liability for damages, costs
of investigation and remediation, fines, penalties or indemnities), of the Loan
Parties or any Restricted Subsidiary directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage or treatment of any Hazardous Materials, (c)
exposure to any Hazardous Materials, or (d) the Release or threatened Release of
any Hazardous Materials, including, in each case, any such liability which any
Loan Party has retained either contractually or by operation of law.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law. “Equity
Interests” means, with respect to any Person, all of the shares, interests,
rights, participations or other equivalents (however designated) of capital
stock of (or other ownership or profit interests or units in) such Person and
all of the warrants, options or other rights for the purchase, acquisition or
exchange from such Person of any of the foregoing (including through convertible
securities), excluding from the foregoing any debt securities convertible into
Equity Interests, whether or not such debt securities include any right of
participation with Equity Interests, until any such conversion. “ERISA” means
the Employee Retirement Income Security Act of 1974, as amended from time to
time, and the rules and regulations promulgated thereunder. “ERISA Affiliate”
means any trade or business (whether or not incorporated) that is under common
control with a Loan Party within the meaning of Section 414(b) or (c) of the
Code or Section 4001 of ERISA (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code). “ERISA Event” means
(a) a Reportable Event with respect to a Pension Plan; (b) a withdrawal by a
Loan Party or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer Plan or
written notification to a Loan Party or any ERISA Affiliate that a Multiemployer
Plan is insolvent (within the meaning of Section 4245 of ERISA) or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); (d) a determination that any Pension Plan is in “at
risk” status (within the meaning of Section 430(i)(4) of the Code or Section
303(i)(4) of ERISA); (e) the filing of a written notice of intent to terminate,
the treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the receipt of written notice by a
Loan Party or any ERISA Affiliate regarding the commencement of proceedings by
the PBGC to terminate a Pension Plan or Multiemployer Plan; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for, and that
could reasonably be expected to result in, the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (h) the failure by a Loan Party or any ERISA Affiliate to make when due
any required contribution to a Multiemployer Plan, (i) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to a Loan Party; or (j)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Loan Party
or any ERISA Affiliate. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. -32



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox052.jpg]
“Euro” means the lawful single currency of the EMU. “Eurocurrency Rate” means:
(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), as published on
the applicable Bloomberg screen page (or such other commercially available
source providing quotations as may be designated by the Administrative Agent
from time to time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, for deposits of the Available Currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and (b)
for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time, two
(2) Business Days prior to such date for Dollar deposits with a term of one (1)
month commencing that day; provided that to the extent a comparable or successor
rate is approved pursuant to the provisions of Section 3.03, “Eurocurrency Rate”
shall mean the “LIBOR Successor Rate”; provided, further, that in all cases (a)
or (b), the Eurocurrency Rate shall not be less than 0.00% per annum; provided,
further, that in all cases (a) or (b), on and after the Amendment No. 1
Effective Date, the Eurocurrency Rate shall not be less than 0.25% per annum.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” “Event of Default” has the
meaning specified in Section 8.01. “Excess Availability” means as of any date of
determination, the amount by which (a) the Line Cap (without giving effect to
any increase thereof during an Agent Advance Period) as of such date exceeds (b)
the Total Revolving Credit Exposure as of such date. “Exchange Act” means the
Securities Exchange Act of 1934, as amended. “Excluded Affiliate” means, with
respect to any Agent or Agent-Related Person and their respective Affiliates and
controlling Persons, (i) any of their Affiliates that is engaged as principals
primarily in private equity, mezzanine financing or venture capital or any of
such Affiliate’s officers, directors, employees, legal counsel, independent
auditors, professionals and other experts or agents other than, in each case,
any Over the Wall Person or (ii) any of their Affiliates and/or any of their
Affiliates’ employees, officers, directors, legal counsel, professionals and
other experts or agents that are engaged directly or indirectly in a sale of the
Company and its subsidiaries as buy-side or sell-side representative and acting
in such capacity other than, in each case, any Over the Wall Person. “Excluded
Assets” means (i) any fee owned Real Property and any leasehold rights and
interests in Real Property (including landlord or other third-party waivers,
non-disturbance agreements, estoppels, bailee waivers, warehouseman waivers and
collateral access letters), (ii) motor vehicles, aircraft and other assets
subject to certificates of title, to the extent a Lien therein cannot be
perfected by the filing of a UCC financing statement, (iii) commercial tort
claims where the applicable Loan Party’s reasonable expectation of recovery is
less than $5,000,000, (iv) any governmental or regulatory licenses or state or
local franchises, charters and authorizations to the extent that the
Administrative Agent may not (or is restricted from) validly possess a security
interest therein under applicable Laws (including, without limitation, rules and
regulations of any Governmental Authority or agency) or the pledge or creation
of a security interest in which would require governmental consent, approval,
license or authorization (to the extent such consent, approval, license or
authorization was not obtained (it being understood and agreed that the Loan
Parties shall be under no obligation to obtain such consent, approval, license
or authorization)), other than to the extent such prohibition, limitation or
restriction is rendered ineffective under the UCC or other applicable Law, (v)
any particular asset or right under contract, if the pledge thereof or the
security interest therein is prohibited or restricted by applicable Law
(including any requirement to obtain the consent of any -33



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox053.jpg]
Governmental Authority or regulatory authority), other than to the extent such
prohibition or restriction is rendered ineffective under the UCC or other
applicable Law, (vi) (A) Margin Stock, (B) Equity Interests in any Person other
than wholly-owned Restricted Subsidiaries (but, in the case of the Equity
Interests of any Person that is not a wholly- owned Restricted Subsidiary, only
to the extent the organizational documents or similar agreement with equity
holders of such Person do not permit the pledge of such Equity Interests so long
as such prohibition exists), (C) voting Equity Interests or Indebtedness treated
as equity for U.S. federal income tax purposes of first tier Foreign
Subsidiaries that are CFCs and first tier CFC Holdcos in excess of 65% of the
issued and outstanding voting Equity Interests or Indebtedness treated as equity
for U.S. federal income tax purposes thereof and (D) Equity Interests in any
Broker-Dealer Regulated Subsidiary, Unrestricted Subsidiary, Captive Insurance
Subsidiary, not-for-profit Subsidiary, in each case of this clause (D) that are
not Guarantors, (vii) any lease, license or agreement or any property subject to
such lease, license or agreement, in each case, to the extent that a grant of a
security interest therein (A) would violate or invalidate such lease, license or
agreement or create a right of termination in favor of any other party thereto
(other than a Loan Party after giving effect to the applicable anti-assignment
provisions of the UCC) or (B) would require governmental, regulatory or
third-party (other than a Loan Party) approval, consent or authorization
pursuant to the terms thereof (in each case after giving effect to the
applicable anti-assignment provisions of the UCC) (other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition) not obtained (without any requirement
to obtain such approval, consent or authorization) (in each case of clauses (A)
and (B), (1) after giving effect to the applicable anti- assignment provisions
of the UCC and (2) only to the extent that such limitation on such pledge or
security interest is not otherwise prohibited pursuant to Section 7.09), (viii)
letter of credit rights, except to the extent perfection of the security
interest therein is accomplished by the filing of a UCC financing statement (it
being understood that no actions shall be required to perfect a security
interest in letter of credit rights, other than the filing of a UCC financing
statement), (ix) any intent-to-use trademark application prior to the filing,
and acceptance by the U.S. Patent and Trademark Office, of a “Statement of Use”
or “Amendment to Allege Use” with respect thereto, to the extent, if any, that,
and solely during the period, if any, in which the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law, (x) assets where the burden
or cost (including adverse tax or regulatory consequences) of obtaining a
security interest therein or perfection thereof exceeds the practical benefit to
the Lenders afforded thereby as reasonably determined by the Administrative
Borrower in good faith in consultation with the Administrative Agent; (xi)
segregated funds held in a fiduciary capacity for others (that are not Loan
Parties), (xii) any property subject to a Lien permitted by Section 7.01(b), (u)
(limited to Capitalized Leases, Attributable Indebtedness and purchase money
security interest and other similar arrangements incurred pursuant thereto), (w)
or (aa) (to the extent relating to a Lien originally incurred pursuant to
Section 7.01(b), (u) or (w) subject to the limitations set forth in this clause
(xii)), (xiii) any assets of any Foreign Subsidiary, CFC or CFC Holdco
(including Equity Interests of any Subsidiary of such Subsidiary) and (xiv) the
Cash Collateral Account (as such term is defined in the First Lien Credit
Agreement as in effect on the Closing Date); provided, however, that Excluded
Assets shall not include any Proceeds, substitutions or replacements of any
Excluded Assets referred to in clause (i) through (xiv) (unless such Proceeds,
substitutions or replacements would independently constitute Excluded Assets
referred to in clauses (i) through (xiv)). Notwithstanding the foregoing, for so
long as a Subsidiary is an Elective Guarantor, the assets or property purported
to be pledged as Collateral, or in which a security interest if purported to be
granted pursuant to any Collateral Document, by such Subsidiary shall be deemed
not to be Excluded Assets so long as such Subsidiary is an Elective Guarantor.
“Excluded Contribution” means the amount of cash capital contributions to the
Parent Borrower or net proceeds from the sale or issuance of Qualified Equity
Interests of the Parent Borrower (or issuances of debt securities that have been
converted into or exchanged for Qualified Equity Interests) (other than
Refunding Capital Stock, any Designated Preferred Stock, any Equity Interests
issued pursuant to any management, shareholder, director or employee equity
plan, any stock option plan or any other management or employee benefit plan or
agreement of the Parent Borrower or any amount to the extent used in the Cure
Amount) and designated by the Administrative Borrower to the Administrative
Agent as an Excluded Contribution pursuant to a certificate of a Responsible
Officer of the Administrative Borrower delivered to the Administrative Agent on
or promptly after the date such capital contributions are made or such Equity
Interests are sold or issued. “Excluded Subsidiary” means (a) any Subsidiary
that is not a wholly-owned Subsidiary of a Borrower or a Guarantor, (b) any
Subsidiary that is prohibited or restricted by applicable Law or by Contractual
Obligations existing on the Closing Date (or, in the case of any newly acquired
Subsidiary, in existence at the time of acquisition -34



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox054.jpg]
but not entered into in anticipation of such acquisition and the Collateral and
Guarantee Requirement) from guaranteeing the Obligations (including any
requirement for governmental (including regulatory) or third-party (other than a
Loan Party) consent, approval, license or authorization (to the extent such
consent, approval, license or authorization was not obtained (it being
understood and agreed that the Loan Parties shall be under no obligation to
obtain such consent, approval, license or authorization))), (c) any Subsidiary
where the burden or cost (including adverse tax or regulatory consequences to
the Borrowers or any of their direct or indirect parent companies or
Subsidiaries) of obtaining a Guarantee by such Subsidiary would outweigh the
practical benefit to be obtained by the Lenders as reasonably determined by the
Administrative Borrower in good faith in consultation with the Administrative
Agent, (d) any Foreign Subsidiary, (e) any Domestic Subsidiary that is (i) a
Subsidiary of a Foreign Subsidiary that is a CFC or (ii) a CFC Holdco, (f) any
not-for-profit Subsidiaries, (g) any Unrestricted Subsidiaries, (h) [reserved],
(i) any Captive Insurance Subsidiary, (j) any Broker-Dealer Regulated
Subsidiary, (k) [reserved], (l) any Subsidiary of the Borrowers that is not a
Material Domestic Subsidiary and (m) any Subsidiary acquired pursuant to a
Permitted Acquisition or other permitted Investment that is prohibited from
providing a guarantee pursuant to the terms of any permitted Indebtedness (and
such prohibition was not entered into in anticipation of such acquisition);
provided that no Borrower shall constitute an Excluded Subsidiary.
Notwithstanding the foregoing, for so long as a Subsidiary is an Elective
Guarantor, such Subsidiary shall be deemed not to be an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (i) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder (determined after giving effect to
any applicable keepwell, support, or other agreement for the benefit of such
Guarantor), at the time the Guarantee of (or grant of such security interest by,
as applicable) such Guarantor would otherwise have become effective with respect
to such Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contract participant” as such time or (ii) in the case of a Swap
Obligation that is subject to a clearing requirement pursuant to section 2(h) of
the Commodity Exchange Act, because such Guarantor is a “financial entity,” as
defined in section 2(h)(7)(C) of the Commodity Exchange Act, at the time the
Guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and hedge bank applicable to such Swap Obligations. If a Swap Obligation arises
under a Master Agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such Guarantee or security interest is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof). “Exempt Accounts” means deposit accounts, securities accounts or other
similar accounts (i) for the funding of payroll obligations, employee benefit or
health benefit obligations, worker’s compensation, tax obligations, escrow
arrangements, a segregated account to be set up to hold Preferred Redemption
Cash or holding funds owned by Persons other than the Loan Parties, (ii) that
constitute or are linked to zero-balance accounts, (iii) that are accounts in
jurisdictions other than the United States or any state or territory thereof,
(iv) that are accounts held by any Non-Loan Party Subsidiary, (v) the Cash
Collateral Account (as such term is defined in each of the First Lien Credit
Agreement and the Second Lien Financing Documents, (vi) Governmental Receivables
Accounts and (vii) that are accounts other than those described in clauses (i)
through (vi) and are accounts held by Loan Parties with respect to which the
average daily balance of the funds maintained on deposit therein for the three
(3) month period ending on the date of determination does not exceed,
individually, $5,000,000; provided that if on the last day of any fiscal quarter
of the Parent Borrower the aggregate average daily balance of funds on deposit
therein for the three (3) month period ending on the date of determination on
deposit in all deposit accounts or securities accounts that are Exempt Accounts
pursuant to this clause (vii) on such date exceeds $10,000,000, the
Administrative Borrower shall select which of such accounts shall cease to be
Exempt Accounts and take all steps necessary to comply with Sections 2.19 and
6.11 in respect thereof, in each case within thirty (30) days after the end of
such fiscal quarter. -35



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox055.jpg]
“Existing Letters of Credit” means the Letters of Credit issued prior to, and
outstanding on, the Closing Date and set forth on Schedule 1.01F. “Extended
Revolving Credit Commitments” has the meaning provided in Section 2.16(b).
“Extended Revolving Credit Loans” means any loan made pursuant to any Extended
Revolving Credit Commitments. “Extending Lender” has the meaning provided in
Section 2.16(b). “Extension” has the meaning provided in Section 2.16(b).
“Extension Amendment” has the meaning provided in Section 2.16(d). “Extension
Offer” has the meaning provided in Section 2.16(b). “Facility” means a given
Class of Revolving Credit Commitments. “fair market value” means, with respect
to any asset or liability, the fair market value of such asset or liability as
determined by the Administrative Borrower in good faith. “FATCA” means current
Sections 1471 through 1474 of the Code (or any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreement entered into pursuant thereto, including any
intergovernmental agreements and any rules or guidance implementing such
intergovernmental agreements. “Federal Funds Rate” means, for any day, the rate
per annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1.00%) charged to the Administrative Agent on
such day on such transactions as determined by the Administrative Agent;
provided, further, that if the Federal Funds Rate is less than zero, it shall be
deemed to be zero for the purposes of this Agreement. “Financial Covenant” means
the covenant set forth in Section 7.11. “Financial Covenant Event of Default”
means the occurrence of an Event of Default under Section 8.01(b)(ii)(C) solely
as a result of a breach of the Financial Covenant under Section 7.11 (in each
case, subject to Section 8.04). “Financial Officer” means the chief financial
officer, controller, treasurer, chief accounting officer or such other financial
officer with equivalent duties, as appropriate, of the applicable Borrower or
Borrowers. “First Lien Agent” means Bank of America, N.A., in its capacity as
“Administrative Agent” under the First Lien Credit Agreement as of the Closing
Date and shall include any successor agent under the First Lien Financing
Documents. “First Lien Credit Agreement” means the “First Lien Credit Agreement”
as defined in the ABL Intercreditor Agreement. “First Lien Financing Documents”
means the “First Lien Financing Documents” as defined in the ABL Intercreditor
Agreement. -36



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox056.jpg]
“First Lien Loans” means the “Loans” (or comparable term), as defined in the
First Lien Credit Agreement. “First Lien Obligations” means the “First Lien
Obligations” as defined in the ABL Intercreditor Agreement. “First Lien Secured
Parties” means the “First Lien Claimholders” as defined in the ABL Intercreditor
Agreement. “First Priority Priming Lien” means (i) any Lien permitted hereunder
on such Collateral which as a matter of law has priority over the respective
Liens on such Collateral created in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to the relevant Collateral Document and
(ii) without limitation of clause (i), any Lien on Collateral located on
premises subject to a lease or held in a warehouse and in which the landlord or
warehouseman thereunder has a first priority perfected security interest in such
Collateral. “Foreign Subsidiary” means any direct or indirect Restricted
Subsidiary of the Parent Borrower that is not a Domestic Subsidiary. “Fronting
Exposure” means, at any time there is a Defaulting Lender, (a) with respect to
an Issuing Bank, such Defaulting Lender’s Pro Rata Share or other applicable
share provided under this Agreement of the outstanding LC Obligations other than
LC Obligations, as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Pro Rata Share or other applicable share provided under this Agreement
of Swing Line Loans other than Swing Line Loans, as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof. “Fund” means any Person
(other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person)) that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the
Administrative Borrower notifies the Administrative Agent that the
Administrative Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof (including through conforming changes made consistent
with IFRS) on the operation of such provision (or if the Administrative Agent
notifies the Administrative Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof (including through conforming changes made consistent with IFRS), then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or European Central Bank).
“Governmental Entity” means the United States of America, any state thereof, any
political subdivision of any state thereof and any agency or instrumentality of
the United States of America or any state or political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory, or
administrative functions of or pertaining to government. Payments from
Governmental Entities will be deemed to include payments governed under the
Social Security Act, including payments under Medicare, Medicaid and
TRICARE/CHAMPUS, and payments administered or regulated by CMS; provided that
for purposes of the definition of “Third Party Payor”, -37



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox057.jpg]
Governmental Entities with respect to Medicaid Accounts and Medicare Accounts
shall be treated as separate entities in the manner identified in the Borrowing
Base Certificate. “Governmental Entity Account” means any Account payable
pursuant to an agreement entered into between a Governmental Entity and a Loan
Party. “Government Receivables Account” has the meaning specified in Section
2.19. “Guarantee” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness of the payment or performance of such Indebtedness,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness of any other Person,
whether or not such Indebtedness is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided that the term “Guarantee” shall not include endorsements for
collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition, Permitted Acquisition or
disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning. “Guaranteed
Obligations” has the meaning specified in Section 11.01. “Guarantor Joinder
Agreement” means a joinder agreement substantially in the form of the Guarantor
Joinder Agreement attached as Exhibit H-1 hereto or in such other form agreed by
the Administrative Agent and the Administrative Borrower. “Guarantors” means (i)
in the case of the Secured Obligations of the Parent Borrower, each Subsidiary
Borrower and each Restricted Subsidiary of the Parent Borrower that is a
Material Domestic Subsidiary (other than a Subsidiary Borrower or an Excluded
Subsidiary unless such Excluded Subsidiary is then an Elective Guarantor)
(including those listed on Schedule I hereto) and any Material Domestic
Subsidiary that shall have become a Guarantor pursuant to Section 6.11 and (ii)
in the case of the Secured Obligations of any other Loan Party, the Parent
Borrower, each other Subsidiary Borrower and each Restricted Subsidiary of the
Parent Borrower that is a Material Domestic Subsidiary (other than a Subsidiary
Borrower or an Excluded Subsidiary unless such Excluded Subsidiary is then an
Elective Guarantor) (including those listed on Schedule I hereto) and any
Material Domestic Subsidiary that shall have become a Guarantor pursuant to
Section 6.11. The Parent Borrower in its sole discretion may designate any
wholly-owned Restricted Subsidiary that is not required to be a Guarantor (such
a Restricted Subsidiary, an “Elective Guarantor”) to Guarantee the Secured
Obligations by causing such Restricted Subsidiary to execute this Agreement on
the Closing Date or a Guarantor Joinder Agreement, and any such Restricted
Subsidiary shall be a Guarantor and Loan Party for all purposes; provided,
further, that the Administrative Agent may prohibit a Foreign Subsidiary from
becoming an Elective Guarantor if it determines, in its reasonable credit
judgment but after consultation with the Administrative Borrower, that such
Foreign Subsidiary would not provide customary credit support for the Secured
Obligations, which determination may be based upon (A) the amount and
enforceability of the Guaranty that would be provided by the proposed Elective
Guarantor, (B) the enforceability of any security interest that may be granted
with respect to any Collateral located in the relevant jurisdiction and/or (C)
such proposed Elective Guarantor is organized in a country that is not a member
of the Organization for Economic Cooperation and Development or that is the
target of any U.S. sanctions program administered by OFAC. -38



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox058.jpg]
“Guaranty” means, collectively, the guaranty of the Secured Obligations by the
Guarantors pursuant to this Agreement. “Hazardous Materials” means all
materials, pollutants, contaminants, chemicals, compounds, constituents,
substances or wastes, in any form, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
or toxic mold that are regulated pursuant to, or which could give rise to
liability under, applicable Environmental Law based on their dangerous or
deleterious properties. “Historical Average Utilization” means for the purposes
of the definition of Commitment Fee Rate, in the case of each Start Date, an
amount equal to (x) the sum of each day’s utilization of the Total Revolving
Credit Commitments, as determined by the amount of the Total Revolving Credit
Exposure (which, for this purpose, will not include Swing Line Exposure) at such
time, during the most recently ended fiscal quarter for which a Quarterly
Pricing Certificate has been delivered divided by (y) the number of days in such
fiscal quarter, expressed as a percentage of the Total Revolving Credit
Commitments. “Historical Excess Availability” means for the purposes of the
definition of Applicable Rate, in the case of each Start Date, an amount equal
to (x) the sum of each day’s Excess Availability during the most recently ended
fiscal quarter for which a Quarterly Pricing Certificate has been delivered
divided by (y) the number of days in such fiscal quarter. “IFRS” means
international accounting standards as promulgated by the International
Accounting Standards Board. “Immediate Family Members” means with respect to any
individual, such individual’s child, stepchild, grandchild or more remote
descendant, parent, stepparent, grandparent, spouse, former spouse, qualified
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships) and any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals or any private foundation or fund that is
controlled by any of the foregoing individuals or any donor-advised fund of
which any such individual is the donor. “Impacted Loans” has the meaning
specified in Section 3.03. “Imported Goods Agreement” means an imported goods
agreement, in form and substance acceptable to the Administrative Agent, duly
executed by an Eligible Customs Broker. “Incremental Amendment” has the meaning
specified in Section 2.14(c). “Incremental Equivalent Debt” means Indebtedness
permitted to be incurred by the Parent Borrower or any of its Subsidiaries
pursuant to and subject to the limitations of Section 2.14(g) of the First Lien
Credit Agreement (as in effect on the date hereof and regardless of whether then
in effect). “Incremental Facility” has the meaning specified in Section 2.14(a).
“Incremental Facility Closing Date” has the meaning specified in Section
2.14(c). “Incremental Lenders” has the meaning specified in Section 2.14(c).
“Incremental Revolving Credit Commitments” has the meaning specified in Section
2.14(a). “Incremental Revolving Credit Loans” means any loan made pursuant to
any Incremental Revolving Credit Commitments. “Indebtedness” means, as to any
Person at a particular time, without duplication, all of the following: -39



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox059.jpg]
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) the maximum amount (after giving effect to any prior
drawings or reductions which may have been reimbursed) of all outstanding
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person; (c) net obligations of such Person
under any Swap Contract; (d) all obligations of such Person to pay the deferred
purchase price of property (other than (i) trade accounts and accrued expenses
payable in the ordinary course of business, (ii) any earn-out obligations,
including deferred or other contingent purchase price obligations (including
deferred performance incentives, whether or not a service component is required
from the transferor or its related party), until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and is not
paid after becoming due and payable and (iii) accruals for payroll and other
liabilities accrued in the ordinary course of business); (e) all Attributable
Indebtedness; (f) all obligations of such Person in respect of Disqualified
Equity Interests, if and to the extent that the foregoing would constitute
indebtedness or a liability in accordance with GAAP; (g) indebtedness (excluding
prepaid interest thereon) of the types described in clauses (a) through (f)
above secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements and mortgage, industrial revenue bond, industrial development bond
and similar financings), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse; and (h) to the extent not
otherwise included above, all Guarantees of such Person in respect of
Indebtedness described in clauses (a) through (g) in respect of any of the
foregoing. For all purposes hereof, the Indebtedness of any Person shall (A)
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner, except to the extent such Person’s liability for
such Indebtedness is otherwise limited and only to the extent such Indebtedness
would be included in the calculation of Consolidated Total Net Debt, (B) in the
case of the Parent Borrower and the Restricted Subsidiaries, exclude all
intercompany Indebtedness in the ordinary course of business having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and (C)
exclude (i) deferred compensation payable to officers, directors or employees of
such Person or any of its Subsidiaries, (ii) deferred rent, deferred revenue and
deferred taxes, in each case, in the ordinary course of business, (iii) payments
and distributions to dissenting stockholders of such Person pursuant to
applicable law, (iv) any obligation to pay the redemption price for the
Company’s Preferred Stock with Preferred Redemption Cash, (v) any obligations
attributable to the exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential) with respect
thereto, (vi) trade liabilities and accounts and accrued expenses payable in the
ordinary course of business, (vii) any purchase price adjustment or earn-out
obligation until such obligation is not paid after becoming due and payable and
(viii) accruals for payroll, obligations under employment arrangements and other
liabilities accrued in the ordinary course of business. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (g) that is expressly made non-recourse or limited
recourse (limited solely to the assets securing such Indebtedness) to such
Person shall be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith. “Indemnified
Taxes” means, with respect to any Agent or any Lender, all Taxes imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, other -40



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox060.jpg]
than (i) any Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed on it, imposed by a
jurisdiction as a result of such recipient being organized in or having its
principal office or applicable lending office in such jurisdiction, or as a
result of any connection between such Lender or Agent and such jurisdiction
other than any connections arising from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under,
receiving payments under, or enforcing, any Loan Document, (ii) any Taxes (other
than Taxes described in clause (i) above) imposed by a jurisdiction as a result
of such recipient being organized in or having its principal office or
applicable lending office in such jurisdiction, or as a result of any connection
between such Lender or Agent and such jurisdiction other than any connections
arising from executing, delivering, being a party to, engaging in any
transactions pursuant to, performing its obligations under, receiving payments
under, or enforcing, any Loan Document, (iii) any Taxes attributable to the
failure by or inability of such Agent or Lender to deliver the documentation
required to be delivered pursuant to Section 3.01(d), (iv) any branch profits
Taxes imposed by the United States under Section 884(a) of the Code, or any
similar Tax, imposed by any other jurisdiction in which such Lender or Agent is
located, (v) in the case of a Lender (other than an assignee pursuant to a
request by a Borrower under Section 3.07), any U.S. federal withholding Tax that
is in effect and would apply to amounts payable with respect to an applicable
interest in a Loan or Commitment under a law in effect at the time the Lender
acquires such interest in the applicable Commitment or, to the extent a Lender
acquires an interest in a Loan not funded pursuant to a prior Commitment,
acquires such interest in such Loan, or designates a new Lending Office, except
to the extent such Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new Lending Office (or assignment or
applicable acquisition), to receive additional amounts from the Borrowers or
Guarantors with respect to such Tax pursuant to Section 3.01 and (vi) any Taxes
imposed under FATCA. “Indemnitees” has the meaning specified in Section 10.05.
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Administrative Borrower, qualified to perform the
task for which it has been engaged and that is independent of the Borrowers and
their Affiliates. “Information” has the meaning specified in Section 10.08.
“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans on the Closing Date in an amount not to exceed the aggregate amounts
specified or referred to in, and solely for the purposes set forth in, the
definition of the term “Permitted Initial Revolving Credit Borrowing Purposes”;
provided that, without limitation, Letters of Credit may be issued on the
Closing Date to backstop or replace letters of credit, guarantees and
performance or similar bonds outstanding on the Closing Date (including deemed
issuances of Letters of Credit under this Agreement resulting from an existing
issuer of letters of credit outstanding on the Closing Date agreeing to become
an Issuing Bank under this Agreement). “Initial Revolving Credit Commitment”
means, as to each Revolving Credit Lender, its Revolving Credit Commitment as of
the Closing Date. The amount of each Revolving Credit Lender’s Initial Revolving
Credit Commitment is set forth in Schedule 1.01A hereto under the caption
“Initial Revolving Credit Commitment” or in the Assignment and Assumption, in
each case, as may be amended pursuant to any Incremental Amendment (including,
without limitation, Amendment No. 1) or Extension Amendment pursuant to which
such Lender shall have assumed, increased or decreased its Revolving Credit
Commitment, as the case may be. “Insurer” means any person (other than a
Governmental Entity) which in the ordinary course of its business or activities
agrees to pay for healthcare goods and services received by individuals,
including commercial insurance companies, nonprofit insurance companies (such as
the Blue Cross, Blue Shield entities), employers or unions which selfinsure for
employee or member health insurance, prepaid health care organizations,
preferred provider organizations, health maintenance organizations or any other
similar person. “Insurer” includes insurance companies issuing health, personal
injury, workers’ compensation or other types of insurance but does not include
any individual guarantor. “Intellectual Property Security Agreement” has the
meaning specified in the Security Agreement. -41



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox061.jpg]
“Intercompany Note” means a promissory note substantially in the form of Exhibit
G or such other form as agreed by the Administrative Agent. “Intercreditor
Agreements” means the ABL Intercreditor Agreement and, to the extent permitted
under this Agreement, any other lien subordination and intercreditor arrangement
reasonably satisfactory to the Administrative Borrower and the Administrative
Agent, collectively, in each case to the extent then in effect. “Interest
Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date of the Facility
under which such Loan was made; provided that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing Line
Loan), the first calendar day of each April, July, October and January and the
Maturity Date of the Facility under which such Loan was made. “Interest Period”
means, as to each Eurocurrency Rate Loan, the period commencing on the date such
Eurocurrency Rate Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter or, to the extent agreed by each Lender of such Eurocurrency Rate
Loan, twelve months or less than one month thereafter, as selected by the
Administrative Borrower in its Committed Loan Notice; provided that: (i) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the immediately preceding Business Day; (ii) any Interest Period (other than an
Interest Period having a duration of less than one month) that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and (iii) no Interest Period shall extend beyond the
applicable Maturity Date. “Inventory” means “inventory” as such term is defined
in Article 9 of the UCC. “Investment” means, with respect to any Person, all
investments by such Person in other Persons (including Affiliates) in the form
of loans (including guarantees), advances or capital contributions (excluding
accounts receivable, credit card and debit card receivables, trade credit,
advances to customers, commission, travel and similar advances to any future,
present or former employees, directors, officers, independent contractors,
members of management, manufacturers and consultants, in each case made in the
ordinary course of business), purchases or other acquisitions for consideration
of Indebtedness, Equity Interests or other securities issued by any other Person
and the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business, book
of business or division of such Person (excluding, in the case of the Parent
Borrower and the Restricted Subsidiaries, intercompany advances or indebtedness
in the ordinary course of business having a term not exceeding 364 days
(inclusive of any roll over or extensions of terms)). For purposes of the
definitions of “Unrestricted Subsidiary” and “Permitted Investments” and the
covenants described under Sections 6.14 and 7.06: (1) “Investments” shall
include the portion (proportionate to the Parent Borrower’s Equity Interest in
such Subsidiary) of the fair market value of the net assets of a Subsidiary at
the time that such Subsidiary is designated an Unrestricted Subsidiary; provided
that upon a redesignation of such Subsidiary as a Restricted Subsidiary, the
Parent Borrower shall be deemed to continue to have a permanent “Investment” in
an Unrestricted Subsidiary in an amount (if positive) equal to: (a) the Parent
Borrower’s “Investment” in such Subsidiary at the time of such redesignation;
less -42



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox062.jpg]
(b) the portion (proportionate to the Parent Borrower’s Equity Interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation; and (2) any property transferred to or from an
Unrestricted Subsidiary shall be valued at its fair market value at the time of
such transfer. For purposes of covenant compliance, the amount of any Investment
at any time shall be the amount actually invested (measured at the time made),
without adjustment for subsequent increases or decreases in the value of such
Investment, less any Returns in respect of such Investment. “Investment Grade
Rating” means a rating equal to or higher than Baa3 (or the equivalent) by
Moody’s and BBB- (or the equivalent) by S&P (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating by any other
nationally recognized statistical rating agency selected by the Administrative
Borrower). “Investment Grade Securities” means: (a) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof (other than Cash Equivalents); (b) debt
securities or debt instruments with an Investment Grade Rating, but excluding
any debt securities or debt instruments constituting loans or advances among the
Borrowers and the Subsidiaries and their respective equity holders; (c)
investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b) which fund may also hold immaterial amounts of
cash pending investment or distribution; and (d) corresponding instruments in
countries other than the United States customarily utilized for high quality
investments. “IP Rights” has the meaning specified in Section 5.15. “ISP” means,
with respect to any Letter of Credit, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice, Inc. (or
such later version thereof as may be in effect at the time of issuance).
“Issuing Bank” means as the context may require, (i) Bank of America, N.A.
and/or (ii) any other Lender reasonably acceptable to the Administrative Agent
and the Administrative Borrower, which has agreed to act as Issuing Bank
hereunder. An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates or branches of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate or branch
with respect to Letters of Credit issued by such Affiliate or branch and for all
purposes of the Loan Documents. References herein and in the other Loan
Documents to Issuing Banks shall be deemed to refer to the Issuing Bank in
respect of the applicable Letter of Credit or to all Issuing Banks, as the
context requires. “Junior Financing” means any Indebtedness (other than First
Lien Obligations) that constitutes (i) any Subordinated Indebtedness having an
aggregate amount outstanding in excess of the Threshold Amount, (ii) any junior
lien Indebtedness (including the Second Lien Notes) with respect to ABL Priority
Collateral, having an aggregate amount outstanding in excess of the Threshold
Amount, and (iii) unsecured Indebtedness incurred pursuant to Section
7.03(m)(i), Section 7.03(v) or Section 7.03(s). -43



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox063.jpg]
“Junior Financing Documentation” means any documentation governing any Junior
Financing (other than any lien subordination and intercreditor arrangement with
respect to such Junior Financing to which the Administrative Agent is a party).
“Latest Maturity Date” means, at any date of determination and with respect to
the specified Loans or Commitments (or in the absence of any such specification,
all outstanding Loans and Commitments hereunder), the latest Maturity Date
applicable to any such Loans or Commitments hereunder at such time, including
the latest maturity date of any Extended Revolving Credit Commitment or any
Incremental Revolving Credit Commitments (including the 2020 Incremental
Revolving Credit Commitments), in each case as extended in accordance with this
Agreement from time to time. “Laws” means, collectively, all international,
foreign, federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority. “LC Application” means an application and agreement
for the issuance or amendment of a Letter of Credit in the form from time to
time in use by the relevant Issuing Bank. “LC Borrowing” means an extension of
credit resulting from a drawing under any Letter of Credit which has not been
reimbursed on the date when made (or, in accordance with Section 2.03(e), the
following day) or refinanced as a Revolving Credit Borrowing. “LC Credit
Extension” means with respect to any Letter of Credit, the issuance thereof or
extension of the expiry date thereof (other than pursuant to the terms of an
Auto Renewal Letter of Credit), or the increase of the amount thereof. “LC
Disbursement” means a payment made by any Issuing Bank pursuant to a Letter of
Credit. “LC Documents” means with respect to any Letter of Credit, the LC
Application, and any other document, agreement and instrument entered into by
the applicable Issuing Bank and the Parent Borrower (or any Subsidiary) or in
favor of such Issuing Bank and relating to such Letter of Credit. “LC Exposure”
means at any time, the sum of (i) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (ii) the aggregate amount of all
LC Disbursements in respect of Letters of Credit that have not yet been
reimbursed by or on behalf of the applicable Borrower at such time. For purposes
of computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.10. For all purposes of this Agreement, if as of any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. “LC Obligations” means as of any date of determination, the LC
Exposure. “LC Sublimit” means an amount equal to the lesser of (a) the Line Cap
and (b) $30,000,000, as such amount may be increased from time to time in
accordance with Section 2.14. The LC Sublimit is part of, and not in addition
to, the Revolving Credit Commitments. “LCT Consummation Date” has the meaning
specified in Section 1.08(g). “LCT Election” has the meaning specified in
Section 1.08(g). “LCT Test Date” has the meaning specified in Section 1.08(g).
-44



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox064.jpg]
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an Issuing Bank and the Swing
Line Lender, the 2020 Incremental Lenders and any Incremental Lenders and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender.” “Lending Office” means, as to any Lender, such
office or offices as a Lender may from time to time notify the Administrative
Borrower and the Administrative Agent. “Letter of Credit” means any letter of
credit issued hereunder (including the Existing Letters of Credit). A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft. “LIBOR
Successor Rate” has the meaning specified in Section 3.03. “LIBOR Screen Rate”
means the LIBOR quote on the applicable screen page the Administrative Agent
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time). “LIBOR Successor Rate Conforming Changes” means, with respect to
any proposed LIBOR Successor Rate, any conforming changes to the definition of
Base Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent and the Administrative Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines with the consent of the Administrative Borrower (such consent not to
be unreasonably withheld, delayed or conditioned)). “Lien” means any mortgage,
deed of trust, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to Real Property, and any Capitalized Lease
having substantially the same economic effect as any of the foregoing); provided
that in no event shall an operating lease in and of itself be deemed a Lien.
“Limited Condition Transaction” means any (1) acquisition whose consummation is
not conditioned on the availability of, or on obtaining, third party financing,
(2) repurchase, repayment or prepayment of Indebtedness that requires the
delivery of an irrevocable notice (provided that such notice may be conditioned
on the occurrence of another transaction) or (3) Restricted Payment (but in the
case of this clause (3), solely to the extent such Restricted Payment is
consummated in connection with a transaction separately subject to clause (1) or
(2) above). “Line Cap” means at any time, the lesser of (i) 100% (or, during an
Agent Advance Period, 110%) of the Borrowing Base at such time and (ii) the
Total Revolving Credit Commitments in effect at such time. “Loan” means an
extension of credit under Article II by a Lender to the Borrowers in the form of
a Revolving Credit Loan or a Swing Line Loan, including any Agent Advance. “Loan
Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii) the
Collateral Documents, (iv) any Incremental Amendment or Extension Amendment, (v)
each LC Application, (vi) each Intercreditor Agreement, (vii) Amendment No. 1
and any other document or instrument designated by the Administrative Borrower
and the Administrative Agent as a “Loan Document” and (viii) any amendment or
joinder to this Agreement. “Loan Parties” means, collectively, the Borrowers and
each Guarantor. -45



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox065.jpg]
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Management Stockholders” means any present or former members of management of
the Parent Borrower or any Restricted Subsidiary who are investors in the Parent
Borrower or any direct or indirect parent thereof, including, for the avoidance
of doubt any future members of management of the Parent Borrower or any
Restricted Subsidiary who are investors in the Parent Borrower or any direct or
indirect parent thereof, including, for the avoidance of doubt any future member
of management who is elected, appointed or hired when the Permitted Holders
(excluding such future Person) have the right or the ability by voting power,
contract or otherwise to elect or designate for election at least a majority of
the Board of Directors of the Parent Borrower. “Mandatory Borrowing” has the
meaning assigned in Section 2.01(e). “Margin Stock” shall have the meaning
assigned to such term in Regulation U of the Board of Governors of the United
States Federal Reserve System, or any successor thereto. “Market Capitalization”
means an amount equal to (i) the total number of issued and outstanding shares
of common Equity Interests of the Parent Borrower on the date of the declaration
of a Restricted Payment permitted pursuant to Section 7.06(i) multiplied by (ii)
the arithmetic mean of the closing prices per share of such common Equity
Interests on the principal securities exchange on which such common Equity
Interests are traded for the 30 consecutive trading days immediately preceding
the date of declaration of such Restricted Payment. “Master Agreement” has the
meaning specified in the definition of “Swap Contract.” “Material Adverse
Effect” means (I) on the Closing Date, for the representations with respect to
the Company and its subsidiaries, a Beta Material Adverse Effect and (II) on the
Closing Date (other than as described in clause (I)) and after the Closing Date
(a) a material and adverse effect on the business, financial condition or
results of operations of the Parent Borrower and its Restricted Subsidiaries,
taken as a whole, (b) a material and adverse effect on the rights or remedies,
taken as a whole, of the Administrative Agent or any Lender under the Loan
Documents or (c) a material and adverse effect on the ability of the Loan
Parties, taken as a whole, to perform their material payment obligations under
the Loan Documents. “Material Domestic Subsidiary” means, at any date of
determination, each of the Domestic Subsidiaries of the Parent Borrower (a)
whose total assets (when consolidated with the total assets of each of its
Restricted Subsidiaries) at the last day of the most recent Test Period were
equal to or greater than 3.75% of Total Assets at such date or (b) whose gross
revenues (when consolidated with the gross revenues of each of its Restricted
Subsidiaries) for such Test Period were equal to or greater than 3.75% of the
consolidated gross revenues of the Parent Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Closing Date, for
the purposes of Section 6.11, Domestic Subsidiaries not meeting the thresholds
set forth in clauses (a) or (b) that are not Guarantors or previously designated
as a Material Domestic Subsidiary pursuant to clause (i) below comprise in the
aggregate more than 7.50% of Total Assets as of the end of the most recently
ended fiscal quarter of the Parent Borrower for which financial statements have
been delivered pursuant to Section 6.01 or more than 7.50% of the consolidated
gross revenues of the Parent Borrower and the Restricted Subsidiaries for such
Test Period, then the Parent Borrower shall, not later than forty- five (45)
days after the date by which financial statements for such quarter are required
to be delivered pursuant to this Agreement (or such longer period as the
Administrative Agent may agree in its reasonable discretion), (i) designate in
writing to the Administrative Agent one or more of such Domestic Subsidiaries as
“Material Domestic Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and (ii) comply with the provisions of Section 6.11
applicable to such Subsidiary. “Material Foreign Subsidiary” means, at any date
of determination, each of the Foreign Subsidiaries of the Parent Borrower (a)
whose total assets (when consolidated with the total assets of each of its
Restricted Subsidiaries) at the last day of the most recent Test Period were
equal to or greater than 3.75% of Total Assets at such date or (b) whose gross
revenues (when consolidated with the gross revenues of each of its Restricted
Subsidiaries) for such Test Period were equal to or greater than 3.75% of the
consolidated gross revenues of the -46



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox066.jpg]
Parent Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided for the purposes of the provisions
of the definition of “Collateral and Guarantee Requirement” that if, at any time
and from time to time after the Closing Date, Foreign Subsidiaries not meeting
the thresholds set forth in clauses (a) or (b) and not otherwise previously
designated as a Material Foreign Subsidiary pursuant to clause (i) below
comprise in the aggregate more than 7.50% of Total Assets as of the end of the
most recently ended fiscal quarter of the Parent Borrower for which financial
statements have been delivered pursuant to Section 6.01 or more than 7.50% of
the consolidated gross revenues of the Parent Borrower and the Restricted
Subsidiaries for such Test Period, then the Parent Borrower shall, not later
than forty-five (45) days after the date by which financial statements for such
quarter are required to be delivered pursuant to this Agreement (or such longer
period as the Administrative Agent may agree in its reasonable discretion),
designate in writing to the Administrative Agent one or more of such Foreign
Subsidiaries as “Material Foreign Subsidiaries” to the extent required such that
the foregoing condition ceases to be true. “Material IP” means intellectual
property owned by the Loan Parties that, if disposed, would reasonably be
expected to result in a Material Adverse Effect. “Material Non-Public
Information” means information which is (a) not publicly available (or could not
be derived from publicly available information) and (b) material (as reasonably
determined by the Administrative Borrower) with respect to the Parent Borrower
and its Subsidiaries or their respective securities for purposes of United
States federal and state securities laws. “Material Subsidiary” means any
Material Domestic Subsidiary or any Material Foreign Subsidiary. For the
avoidance of doubt, no formal designation of a Material Subsidiary (other than
for purposes of Section 6.11 and complying with the provisions of the definition
of “Collateral and Guarantee Requirement” in each case, as set forth in the
definitions of Material Domestic Subsidiary and Material Foreign Subsidiary)
shall be required. “Maturity Date” means (i) with respect to the Initial
Revolving Credit Commitments (including the 2020 Incremental Revolving Credit
Commitments), the fifth anniversary of the Closing Date, (ii) with respect to
any Class of Extended Revolving Credit Commitments, the final maturity date as
specified in the applicable Extension Amendment, and (iii) with respect to any
Incremental Revolving Credit Loans or Incremental Revolving Credit Commitments,
the final maturity date as specified in the applicable Incremental Amendment;
provided that, in each case, if such day is not a Business Day, the Maturity
Date shall be the Business Day immediately succeeding such day. “Maximum Rate”
has the meaning specified in Section 10.10. “Medicaid” means, collectively, the
health care assistance program for low income individuals administered by the
states pursuant to the terms of Title XIX of the Social Security Act (42 U.S.C.
§§1396 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders, guidelines or requirements (whether or not having
the force of law) pertaining to such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time. “Medicaid
Account” means an Account payable pursuant to an agreement entered into between
any Governmental Entity or other entity administering Medicaid in such state and
a Loan Party under which such Loan Party agrees to provide services for Medicaid
patients. “Medicare” means the program of health benefits for the aged and
disabled administered by CMS pursuant to the terms of Title XVIII of the Social
Security Act, codified at 42 U.S.C. 1395 et seq and any statutes succeeding
thereto, and all laws, rules, regulations, manuals, orders or guidelines
(whether or not having the force of law) pertaining to such program, in each
case as the same may be amended, supplemented or otherwise modified from time to
time. -47



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox067.jpg]
“Medicare Account” means an Account payable pursuant to an agreement entered
into between any Governmental Entity or other entity administering Medicare in
any state and a Loan Party under which such Loan Party agrees to provide
services for Medicare patients. “Merger” has the meaning set forth in the
preliminary statements to this Agreement. “Merger Agreement” has the meaning set
forth in the preliminary statements to this Agreement. “Merger Sub 1” has the
meaning set forth in the preliminary statements to this Agreement. “Merger Sub
2” has the meaning set forth in the preliminary statements to this Agreement.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which a Loan
Party or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding six plan years, has made or been obligated to make
contributions. “Net Income” means, with respect to any Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends. “NLC Facility” means the
dedicated warehouse facility called the “National Logistics Center” and located
at 11403 Bluegrass Parkway, Suite 400, Louisville, KY, 40299. “NLC Inventory”
means Inventory of the Omega Entities and the Beta Entities maintained and
stored at the NLC Facility; provided, that the NLC Inventory shall not include
any Inventory held at the pharmacy store located at the same address as the NLC
Facility. “NOLV” or “Net Orderly Liquidation Value” means the orderly
liquidation value (net of all liquidation expenses, costs of sale, commissions,
operating expenses and retrieval and related costs) of Inventory, as determined
pursuant to the most recent third-party appraisal of such Inventory delivered to
the Administrative Agent pursuant to Section 6.02(g) by an appraiser reasonably
satisfactory to the Administrative Agent, and in each case expressed as a
percentage of the net book value of such Inventory determined in accordance with
GAAP. The Net Orderly Liquidation Value for each such category of Inventory will
be increased or reduced promptly upon receipt by the Administrative Agent of
each updated appraisal. “Non-Consenting Lender” has the meaning specified in
Section 3.07. “Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender. “Non-Loan Party” means any Restricted Subsidiary that is not
a Loan Party. “Note” means a Revolving Credit Note or a Swing Line Note, as the
context may require. “Notice of Intent to Cure” has the meaning specified in
Section 8.04(a). “Noticed Hedge” means a Secured Hedge Agreement in respect of
which a notice has been delivered to the Administrative Agent by the applicable
Qualified Counterparty and the Administrative Borrower that confirms that such
Secured Hedge Agreement shall be deemed a “Noticed Hedge” hereunder for all
purposes, including the application of Reserves and Section 8.03, so long as the
establishment of a Bank Product Reserve with respect to such Noticed Hedge would
not result in the Borrowing Base being less than the Total Revolving Credit
Exposure; provided that, if the amount of Secured Hedge Obligations arising
under such Secured Hedge Agreement is increased in accordance with the
definition of “Secured Hedge Obligation,” then such Secured Hedge Obligations
shall only constitute a Noticed Hedge to the extent that a Bank Product Reserve
can be established with respect to -48



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox068.jpg]
such Secured Hedge Agreement without causing the Borrowing Base to be less than
the Total Revolving Credit Exposure. “NVOCC” means a non-vessel operating common
carrier. “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party and its Restricted
Subsidiaries arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees and other amounts that accrue
after the commencement by or against any Loan Party or Restricted Subsidiary of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest, fees and other amounts are
allowed claims in such proceeding; provided that (i) the Obligations shall
exclude all Excluded Swap Obligations and (ii) in no event shall “Obligations”
include any obligations of any Loan Party arising under any Secured Hedge
Agreement or any Secured Cash Management Agreement. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and their Restricted Subsidiaries to the extent they have obligations
under the Loan Documents) include the obligation (including guarantee
obligations) to pay principal, interest, Letter of Credit fees, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party under any Loan Document (including any
reimbursement obligations in respect of any of the foregoing that the
Administrative Agent has paid or advanced on behalf of such Loan Party pursuant
to the terms of the Loan Documents). “OFAC” has the meaning specified in Section
5.18(c). “OID” means original issue discount. “Omega” has the meaning set forth
in the preliminary statements to this Agreement. “Omega III” has the meaning set
forth in the preliminary statements to this Agreement. “Omega Annual Financial
Statements” means the audited consolidated statements of operations,
shareholders’ equity and cash flows of Omega III for the fiscal years ended
December 31, 2016, December 31, 2017, and December 31, 2018, and the related
audited consolidated balance sheets as of the end of such fiscal years. “Omega
Entities” means Omega and its Subsidiaries that are Subsidiaries of Omega prior
to giving effect to the Transactions. “Omega Parent” has the meaning set forth
in the preliminary statements to this Agreement. “Omega Quarterly Financial
Statements” means the unaudited consolidated statement of operations of Omega
III for the fiscal quarters ending March 31, 2018, June 30, 2018, September 30,
2018, and March 31, 2019 and the related unaudited consolidated balance sheet as
of the end of such fiscal quarters. “Omega Subsidiaries” means the Subsidiaries
that are Subsidiaries of Omega prior to giving effect to the Transactions.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. -49



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox069.jpg]
“Other Taxes” has the meaning specified in Section 3.01(b). “Outstanding Amount”
means (a) with respect to the Revolving Credit Loans and Swing Line Loans on any
date, the outstanding principal Dollar Amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans and Swing
Line Loans, as the case may be, occurring on such date; and (b) with respect to
any LC Obligations on any date, the outstanding Dollar Amount thereof on such
date after giving effect to any related LC Credit Extension occurring on such
date and any other changes thereto as of such date, including as a result of any
reductions in the maximum amount available for drawing under related Letters of
Credit taking effect on such date. “Over the Wall Person” means any directors,
officers or senior employees of any Agent or Agent-Related Person or any of
their Affiliates who are required, in accordance with industry regulations, or
the applicable Agent or such Affiliate’s internal policies and procedures to act
in a supervisory or managerial capacity and the applicable Agent’s and such
Affiliates’ internal legal, compliance, risk management, conflicts clearance and
other support personnel and credit and investment committee members. “Overnight
Rate” means, for any day (a) with respect to any amount denominated in Dollars,
the greater of the Federal Funds Rate and an overnight rate determined by the
Administrative Agent, an Issuing Bank, or the Swing Line Lender, as applicable,
in accordance with banking industry rules on interbank compensation (b) with
respect to any amount denominated in any Available Currency other than Dollars,
the rate of interest per annum at which overnight deposits in such Available
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of the Administrative Agent or the Issuing Bank, as applicable, in the
applicable offshore interbank market for such Available Currency to major banks
in such interbank market. “Parent Borrower” has the meaning specified in the
introductory paragraph to this Agreement. “Participant” has the meaning
specified in Section 10.07(e). “Participant Register” has the meaning specified
in Section 10.07(e). “Payment Conditions” means that each of the following
conditions are satisfied: (a) there is no Specified ABL Default existing
immediately before or immediately after the action or proposed action, (b)(i)(A)
pro forma Specified Availability and (B) pro forma 20-Day Specified
Availability, in each case, is equal to or greater than (ii) the greater of (A)
in the case of Restricted Payments pursuant to Section 7.06(a), (x) 15.0% of the
Line Cap (without giving effect to any increase thereof during an Agent Advance
Period) and (y) $15,000,000 or (B) in the case of Permitted Investments pursuant
to clause (3) or (32) thereof, the incurrence of Indebtedness pursuant to
Section 7.03(v) or the making of a designation pursuant to Section 6.14, (x)
12.5% of the Line Cap (without giving effect to any increase thereof during an
Agent Advance Period) and (y) $12,500,000, (c) the Consolidated Fixed Charge
Coverage Ratio determined on a Pro Forma Basis with respect to the most recently
ended Test Period is greater than 1.00:1.00; provided, however, that the
condition set forth in the immediately preceding clause (c) shall not apply if,
pro forma for any of the actions described in clauses (b)(ii)(A) and (b)(ii)(B)
above, the Parent Borrower has (X)(1) pro forma Specified Availability and (2)
pro forma 20-Day Specified Availability, in each case, that is equal to or
greater than (I) the greater of (x) in the case of Restricted Payments pursuant
to Section 7.06(a), (a) $20,000,000 and (b) 20% of the Line Cap (without giving
effect to any increase thereof during an Agent Advance Period) or (y) in the
case of Permitted Investments pursuant to clause (3) or (32) thereof, the
incurrence of Indebtedness pursuant to Section 7.03(v) or the making of a
designation pursuant to Section 6.14, (a) $17,500,000 and (b) 17.5% of the Line
Cap (without giving effect to any increase thereof during an Agent Advance
Period) and (d) the Parent Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the Parent Borrower certifying
as to compliance with preceding clauses (a) through (c) and demonstrating (in
reasonable detail) the calculations required by preceding clauses (b) and (c).
“PBGC” means the Pension Benefit Guaranty Corporation. -50



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox070.jpg]
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
and is sponsored or maintained by any Loan Party or any ERISA Affiliate or to
which any Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five (5) plan years. “Permitted Acquisition” means any
Investment of the type described in clause (3) of the definition of “Permitted
Investments” or any acquisition of assets constituting a business unit, book of
business, line of business or division of, or all or substantially all of the
assets of another Person or any Equity Interests in a Person that becomes a
Restricted Subsidiary, in each case, to the extent constituting a Permitted
Investment or permitted under Section 7.06. “Permitted Discretion” means
reasonable (from the perspective of a secured asset-based lender) credit
judgment exercised in good faith in accordance with customary business practices
of the Administrative Agent for comparable asset-based lending transactions.
“Permitted Holder” means any of (i) the Sponsor, (ii) Walgreens Co., (iii) any
Management Stockholder, (iv) any Permitted Transferee of any of the foregoing
Persons and (v) any “group” (within the meaning of Section 13(d) or Section
14(d) of the Exchange Act as in effect on the Closing Date) of which any of the
foregoing are members; provided that in the case of such “group” and without
giving effect to the existence of such “group” or any other “group,” such
Persons specified in clauses (i), (ii), (iii) or (iv) above, collectively, have
beneficial ownership, directly or indirectly, of more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Parent Borrower held by such “group”. “Permitted Initial Revolving Credit
Borrowing Purposes” means one or more Borrowings of Revolving Credit Loans on
the Closing Date (i) in an aggregate amount not to exceed $20,000,000, to
finance the Transactions (including the payment of any Transaction Expenses),
(ii) for working capital needs, (iii) to finance upfront fees (including, for
the avoidance of doubt, ticking fees) and OID payable in respect of the
Revolving Credit Agreements, the First Lien Loans or the Second Lien Notes, and
(iv) to cash collateralize existing letters of credit, guarantees and similar
bonds outstanding on the Closing Date. “Permitted Investments” means: (1) any
Investment by the Parent Borrower or any of its Restricted Subsidiaries in the
Parent Borrower or any of its Restricted Subsidiaries; provided that any
Investment by the Loan Parties in Non- Loan Parties pursuant to this clause (1)
shall be (x) made in the ordinary course of business or (y) otherwise, shall not
exceed an aggregate amount equal to the greater of (x) $73,500,000 and (y) 35.0%
of Trailing Four Quarter Consolidated EBITDA (with the amount of each Investment
and Consolidated EBITDA being measured at the time such Investment is made and
without giving effect to subsequent changes in value, but subject to adjustment
as set forth in the definition of Investment); (2) any Investment in assets that
were cash, Cash Equivalents or Investment Grade Securities when such Investment
was made; (3) any Investment by the Parent Borrower or any of its Restricted
Subsidiaries in a Person (including, to the extent constituting an Investment in
assets of a Person that represents substantially all of its assets or a
division, business unit, book of business, line of business or product line of
such Person) that is engaged (directly or through entities that will be
Restricted Subsidiaries) in a business permitted pursuant to Section 7.07, in
each case, if as a result of such Investment: (i) such Person becomes a
Restricted Subsidiary; or (ii) such Person, in one transaction or a series of
related transactions, is amalgamated, merged or consolidated with (to the extent
such Person is a Restricted Subsidiary), -51



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox071.jpg]
merged or consolidated into, or transfers or conveys substantially all of its
assets (or such division, line of business, book of business, business unit or
product line) to, or is liquidated into, the Parent Borrower or any of its
Restricted Subsidiaries; and, in each case, any Investment held by such Person;
provided that such Investment was not acquired by such Person in contemplation
of such amalgamation, merger, consolidation, transfer, conveyance or
liquidation; provided that (A) the aggregate amount of Investments by Loan
Parties pursuant to this clause (3) in assets (other than Equity Interests) that
are not (or do not become at the time of such acquisition) directly owned by a
Loan Party or in Equity Interests of Persons that do not become Loan Parties,
shall not exceed the greater of $35,000,000 and 15.0% of Trailing Four Quarter
Consolidated EBITDA; provided, further, if any acquisition of Equity Interests
made pursuant to this clause (3) is in connection with a Permitted Acquisition
of a Person (or Persons) pursuant to which greater than 60% of the Consolidated
EBITDA attributable to such Person (or Persons) is directly generated by such
Person (or Persons) that become Guarantors, then the provisions set forth in
this proviso shall not apply; provided, further, that if any Investment made
pursuant to this proviso is in Equity Interests of a Person that subsequently
becomes a Loan Party, such Investment shall thereafter be deemed permitted under
clause (1) (without giving effect to the proviso thereto) and shall not be
included as having been made pursuant to this clause (3) and (B) the Parent
Borrower is in compliance with the Payment Conditions immediately after giving
effect to such Investment on a Pro Forma Basis; (4) any Investment in securities
or other assets not constituting Cash Equivalents and received in connection
with a Disposition made pursuant to Section 7.05 hereof; (5) any Investment (a)
made in connection with the Transactions; or (b) existing on the Closing Date or
made pursuant to binding commitments in effect on the Closing Date, in each case
under this clause (b) as listed under Schedule 1.01E, or an Investment
consisting of any extension, modification, replacement, renewal or reinvestment
of any such Investment or binding commitment existing on the Closing Date;
provided that the amount of any such Investment or binding commitment may only
be increased (i) as required by the terms of such Investment or binding
commitment as in existence on the Closing Date (including as a result of the
accrual or accretion of interest or OID or the issuance of pay-in- kind
securities) or (ii) as otherwise permitted under this Agreement; (6) any
Investment acquired by the Parent Borrower or any of its Restricted
Subsidiaries: (i) in exchange for any other Investment, accounts receivable or
endorsements for collection or deposit held by any the Parent Borrower or any
such Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of, or settlement of delinquent
accounts and disputes with or judgments against, the issuer of such other
Investment or accounts receivable (including any trade creditor or customer); or
(ii) in satisfaction of judgments against other Persons; or (iii) as a result of
a foreclosure by the Parent Borrower or any of its Restricted Subsidiaries with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default; or (iv) as a result of the settlement, compromise
or resolution of litigation, arbitration or other disputes with Persons who are
not Affiliates; (7) Investments in Swap Contracts permitted under Section
7.03(f) and Cash Management Services permitted under Section 7.03(l) and First
Lien Banking Services Obligations (as defined in the ABL Intercreditor
Agreement); (8) [reserved]; -52



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox072.jpg]
(9) Investments the payment for which consists of Equity Interests (other than
Disqualified Equity Interests) of the Parent Borrower; provided that such Equity
Interests may not be designated an Excluded Contribution; (10) guarantees of
Indebtedness which guarantees are permitted under Section 7.03, performance
guarantees, guarantees of obligations other than Indebtedness and Contingent
Obligations incurred in the ordinary course of business and the creation of
Liens on the assets of the Parent Borrower or any of its Restricted Subsidiaries
in compliance with Section 7.01; (11) any transaction to the extent it
constitutes an Investment that is permitted by and made in accordance with the
provisions of Section 7.08 (except transactions described in clauses (a), (b),
(f), (g), (j), (n), (q), (s), (w), (y) and (z) of such Section); (12)
Investments consisting of purchases or other acquisitions of inventory,
supplies, services, material or equipment or the licensing or contribution of
intellectual property pursuant to customary joint marketing arrangements with
other Persons; (13) Investments taken together with all other Investments made
pursuant to this clause (13) (without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of, or have not been subsequently sold or transferred for, cash, Cash
Equivalents or marketable securities) not to exceed the sum of (I) the greater
of (x) $85,000,000 and (y) 40.0% of Trailing Four Quarter Consolidated EBITDA
and (II) unused amounts under clause (26) below and Section 7.06(x) (with the
amount of each Investment and Trailing Four Quarter Consolidated EBITDA being
measured at the time such Investment is made and without giving effect to
subsequent changes in value but subject to adjustment as set forth in the
definition of Investment); (14) [reserved]; (15) loans and advances to, or
guarantees of Indebtedness of, any future, present or former officers,
directors, employees, independent contractors, consultants, advisors, service
providers and members of management (or their Controlled Investment Affiliates
or Immediate Family Members) of the Parent Borrower or any of its Restricted
Subsidiaries in an aggregate amount not to exceed the greater of $16,000,000 and
7.50% of Trailing Four Quarter Consolidated EBITDA (with the amount of each
Investment being measured at the time such Investment is made and without giving
effect to subsequent changes in value, but subject to adjustment as set forth in
the definition of Investment); (16) loans and advances to or notes received from
(i) employees, directors, officers, independent contractors, members of
management, managers, advisors, service providers and consultants of the Parent
Borrower or any of its Restricted Subsidiaries for business-related travel
expenses, entertainment expenses, moving expenses and other similar expenses or
payroll advances, in each case incurred in the ordinary course of business or
consistent with past practices or (ii) future, present and former employees,
directors, officers, independent contractors, members of management, managers,
advisors, service providers and consultants of the Parent Borrower or any of its
Restricted Subsidiaries and, in each of the cases in clause (ii), their
Controlled Investment Affiliates and Immediate Family Members, to fund such
Person’s purchase of Equity Interests of the Parent Borrower; provided that, to
the extent such loans or advances are made in cash, the amount of such loans and
advances used to acquire such Equity Interest shall be contributed to such
Borrower in cash as common equity; (17) advances, loans or extensions of trade
credit in the ordinary course of business by the Parent Borrower or any of its
Restricted Subsidiaries; (18) any Investment in any Subsidiary or any joint
venture in connection with intercompany cash management arrangements or related
activities arising in the ordinary course of business; -53



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox073.jpg]
(19) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business; (20) Investments made in the ordinary course
of business in connection with obtaining, maintaining or renewing client
contacts; (21) Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business; (22) Investments in the ordinary course of business
consisting of Uniform Commercial Code Article 3 endorsements for collection or
deposit and Article 4 customary trade arrangements with customers consistent
with industry practices; (23) any Investment by any Captive Insurance Subsidiary
in connection with its provision of insurance to the Parent Borrower or any of
its Subsidiaries, which Investment is made in the ordinary course of business of
such Captive Insurance Subsidiary, or by reason of applicable law, rule,
regulation or order, or that is required or approved by any regulatory authority
having jurisdiction over such Captive Insurance Subsidiary or its respective
business, as applicable; (24) Investments consisting of promissory notes and
other deferred payment obligations and noncash consideration delivered as the
purchase consideration for a Disposition permitted by Section 7.05; (25) loans
and advances to any direct or indirect shareholder of the Parent Borrower in
lieu of and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof) Restricted Payments
to the extent permitted to be made in cash to such shareholder in accordance
with Section 7.06, such Investment being treated for purposes of the applicable
clause of Section 7.06 at the time such loan or advance is made, including any
limitations, as if a Restricted Payment made pursuant to such clause; (26) any
investment in a joint venture or other business permitted pursuant to Section
7.07 taken together with all other Investments made pursuant to this clause (26)
(without giving effect to the sale of an Unrestricted Subsidiary to the extent
the proceeds of such sale do not consist of, or have not been subsequently sold
or transferred for, cash, Cash Equivalents or marketable securities) that are at
that time outstanding, not to exceed the greater of (x) $73,500,000 and (y)
35.0% of Trailing Four Quarter Consolidated EBITDA (with the amount of each
Investment being measured at the time made and without giving effect to
subsequent changes in value, but subject to adjustment as set forth in the
definition of Investment); provided that if any Investment made pursuant to this
proviso is in Equity Interests of a Person that subsequently becomes a Loan
Party, such Investment shall thereafter be deemed permitted under clause (1)
(without giving effect to the proviso thereto) and shall not be included as
having been made pursuant to this clause (26); (27) Investments in deposit
accounts, securities accounts and commodities accounts maintained by any
Borrower or any Restricted Subsidiary, so long as such accounts are used only to
maintain cash and Cash Equivalents; (28) Investments constituting promissory
notes issued by any employee or independent contractors of the Parent Borrower
or any of its Restricted Subsidiaries in connection with any Permitted
Acquisition permitted under this Agreement of a Person that becomes a Restricted
Subsidiary as a result thereof (the “Target”) by the Parent Borrower or any of
its Restricted Subsidiaries in which such employee or independent contractor
purchases Equity Interests of the Target, which purchase is financed with funds
loaned or advanced by the Parent Borrower or any of its Restricted Subsidiaries
to such employee in connection with such Permitted Acquisition; provided that no
Event of Default under Sections 8.01(a) or 8.01(f) (with respect to the Parent
Borrower) has occurred and is continuing or would result therefrom; -54



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox074.jpg]
(29) loans and advances to employees or independent contractors of the Parent
Borrower or any of its Restricted Subsidiaries so long as such loan or advance
(x) constitutes an advance of one-time payment for the purpose of recruitment or
retention or (y) is made for the purposes of funding of capital expenditures in
the ordinary course of business; (30) Investments consisting of cash earnest
money deposits in connection with a Permitted Acquisition or other Investment
permitted hereunder; (31) First Lien Loans repurchased by the Parent Borrower or
a Restricted Subsidiary pursuant to and in accordance with the terms of the
First Lien Credit Agreement so long as such First Lien Loans are immediately
cancelled; (32) Investments so long as the Payment Conditions are satisfied
immediately after giving effect thereto on a Pro Forma Basis; (33) Investments
made in connection with a Permitted Reorganization; and (34) Investments in any
Person to which any Borrower or any Restricted Subsidiary outsources operational
activities or otherwise related to the outsourcing of operational activities in
the ordinary course of business in an aggregate amount not to exceed $2,500,000.
“Permitted Ratio Debt” means Indebtedness permitted to be incurred by the Parent
Borrower or any of its Subsidiaries pursuant to and subject to the limitations
of the definition of Permitted Ratio Debt in the First Lien Credit Agreement (as
in effect on the date hereof and regardless of whether then in effect).
“Permitted Reorganization” means any re-organization or other similar activities
among the Parent Borrower and its Restricted Subsidiaries related to Tax
planning and re-organization, so long as, after giving effect thereto, (a) the
Loan Parties are in compliance with the Collateral and Guarantee Requirement and
Sections 6.11 and 6.13, (b) taken as a whole, the value of the Collateral
securing the Obligations and the Guarantees by the Guarantors of the Obligations
are not materially reduced, (c) the Liens in favor of the Administrative Agent
for the benefit of the Secured Parties under the Collateral Documents are not
materially impaired and (d) no Unrestricted Subsidiaries are formed except as
otherwise permitted under this Agreement (other than pursuant to this term).
“Permitted Transferees” means (a) in the case of the Sponsor, (i) any Affiliate
of the Sponsor (but excluding any portfolio company of any of the foregoing),
(ii) any managing director, general partner, limited partner, director, officer
or employee of the Sponsor or any of its Affiliates (collectively, the “Sponsor
Associates”), (iii) the heirs, executors, administrators, testamentary trustees,
legatees or beneficiaries of any Sponsor Associate and (iv) any trust, the
beneficiaries of which, or a corporation or partnership, the stockholders or
partners of which, include only a Sponsor Associate, his or her spouse (or
former spouse), parents, siblings, members of his or her immediate family
(including adopted children and step children) and/or direct lineal descendants;
(b) in the case of Walgreens Co., any of its subsidiaries; and (c) in the case
of any Management Stockholder, (i) his or her executor, administrator,
testamentary trustee, legatee or beneficiaries, (ii) his or her spouse (or
former spouse), parents, siblings, members of his or her immediate family
(including adopted children and step children) and/or direct lineal descendants
or (iii) a trust, the beneficiaries of which, or a corporation or partnership,
the stockholders or partners of which, include only a Management Stockholder and
his or her spouse (or former spouse), parents, siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) established or maintained by any Loan Party
(for any current or former employee or other service provider to any Loan Party)
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate. -55



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox075.jpg]
“Platform” means IntraLinks, IntraAgency, SYNDTRAK or another similar electronic
system. “Pledged Debt” has the meaning specified in the Security Agreement.
“Pledged Equity” has the meaning specified in the Security Agreement. “Preferred
Stock” means any Equity Interest with preferential rights of payment of
dividends upon liquidation, dissolution or winding up to shares of Equity
Interests of any other class of such Person. “Pro Forma Balance Sheet” means a
pro forma consolidated balance sheet of the Company as of March 31, 2019,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date. “Pro Forma Basis” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant or calculation of any ratio
hereunder, the determination or calculation of such test, covenant or ratio
(including in connection with Specified Transactions) in accordance with Section
1.08. “Pro Forma Compliance” means, with respect to the Financial Covenant,
compliance on a Pro Forma Basis with such covenant in accordance with Section
1.08. “Pro Rata Share” means, with respect to each Lender, at any time a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Commitments under the applicable
Facility or Facilities at such time and the denominator of which is the amount
of the Total Revolving Credit Commitments under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Commitments of any Class, if such Commitments have been terminated, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof. “Proceeding” has the
meaning specified in Section 10.05. “Proceeds” has the meaning specified in the
Security Agreement. “Projections” has the meaning specified in Section 6.01(c).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02. “QFC” has the meaning
specified in Section 10.22(b). “QFC Credit Support” has the meaning specified in
Section 10.22. “Qualified Counterparty” means (i) with respect to any Secured
Hedge Agreement or Secured Cash Management Agreement, any Person that is the
Administrative Agent, Arranger or a Lender or an Affiliate of the Administrative
Agent, Arranger or a Lender at the time it enters into a Secured Hedge Agreement
or Secured Cash Management Agreement in its capacity as a party thereto or (ii)
with respect to any Secured Cash Management Agreement, any other Person that, in
each case, is designated a “Qualified Counterparty” with respect to such Secured
Cash Management Agreement in a writing from the Administrative Borrower to the
Administrative Agent. If such Person is not already party hereto as the
Administrative Agent or a Lender, such Person shall be required to deliver to
the Administrative Agent a letter agreement reasonably satisfactory to it (i)
appointing the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agreeing to be bound by Sections 10.05, 10.08, 10.15, 10.16
and 10.21 and Article IX as if it were a Lender in order to qualify as a
“Qualified Counterparty”. “Qualified ECP Guarantor” means, in respect of any
Swap Obligation, each Loan Party that at the time the relevant guarantee or
grant of the relevant security interest becomes effective with respect to such
Swap -56



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox076.jpg]
Obligation constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests. “Qualified Primary Equity Offering” means the
issuance by the Parent Borrower of its common Equity Interests in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act (whether alone or in connection with a secondary public
offering). “Quarterly Financial Statements” means the Beta Quarterly Financial
Statements and the Omega Quarterly Financial Statements. “Quarterly Pricing
Certificate” has the meaning specified in the definition of Applicable Rate.
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof. “Refinancing Equivalent Debt” means Indebtedness permitted to be
incurred by the Parent Borrower or any of its Subsidiaries pursuant to and
subject to the limitations of Section 2.15(h) of the First Lien Credit Agreement
(as in effect on the date hereof and regardless of whether then in effect).
“Refinancing Indebtedness” means (x) Indebtedness incurred by the Parent
Borrower or any of its Restricted Subsidiaries, (y) Disqualified Equity
Interests issued by the Parent Borrower or any of its Restricted Subsidiaries or
(z) Preferred Stock issued by any Restricted Subsidiary, which, in each case,
serves to extend, replace, refund, refinance, renew or defease any Indebtedness,
Disqualified Equity Interests or Preferred Stock, so long as: (a) the principal
amount (or accreted value, if applicable) of such new Indebtedness, the amount
of such new Preferred Stock or the liquidation preference of such new
Disqualified Equity Interests does not exceed the principal amount of (or
accreted value, if applicable), plus any accrued and unpaid interest on, the
Indebtedness, the amount of, plus any accrued and unpaid dividends on, the
Preferred Stock, or the liquidation preference of, plus any accrued and unpaid
dividends on, the Disqualified Equity Interests, being so extended, replaced,
refunded, refinanced, renewed or defeased (such Indebtedness or Disqualified
Equity Interests or Preferred Stock, the “Applicable Refinanced Debt”), plus an
amount equal to any existing commitments unutilized under such Applicable
Refinanced Debt to the extent permanently terminated at the time of incurrence
of such Refinancing Indebtedness plus the amount of any tender premium or
penalty or premium required to be paid under the terms of the instrument or
documents governing such Applicable Refinanced Debt and any defeasance costs and
any fees and expenses (including OID, upfront fees or similar fees) incurred in
connection with the issuance of such new Indebtedness, Preferred Stock or
Disqualified Equity Interests or the extension, replacement, refunding,
refinancing, renewal or defeasance of such Applicable Refinanced Debt; (b) such
Refinancing Indebtedness has a Weighted Average Life to Maturity at the time
such Refinancing Indebtedness is incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Equity
Interests or Preferred Stock being extended, replaced, refunded, refinanced,
renewed or defeased; (c) such Refinancing Indebtedness has a final scheduled
maturity date equal to or later than the final scheduled maturity date of the
Indebtedness, Preferred Stock or Disqualified Equity Interests being -57



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox077.jpg]
so extended, replaced, refunded, refinanced, renewed or defeased (or, if
earlier, the date that is 91 days after the Latest Maturity Date); (d) to the
extent such Refinancing Indebtedness extends, replaces, refunds, refinances,
renews or defeases (i) Subordinated Indebtedness (other than Subordinated
Indebtedness assumed or acquired in a Permitted Acquisition or any other
acquisition and, in each case, not created in contemplation thereof) such
Refinancing Indebtedness is subordinated to the Obligations at least to the same
extent as the Indebtedness being extended, replaced, refunded, refinanced,
renewed or defeased or (ii) Disqualified Equity Interests or Preferred Stock,
such Refinancing Indebtedness must be Disqualified Equity Interests or Preferred
Stock, respectively; (e) if the Applicable Refinanced Debt was unsecured, any
Refinancing Indebtedness in respect thereof shall be unsecured; (f) other than
any Person that is required to be an obligor or guarantor on the Applicable
Refinanced Debt permitted under Section 7.03, no Person shall be an obligor or
guarantor on any Refinancing Indebtedness in respect thereof unless such Person
is a Borrower or a Guarantor of the Obligations; provided, further, that clauses
(b) and (c) of this definition will not apply to any extension, replacement,
refunding, refinancing, renewal or defeasance of any Indebtedness other than
Indebtedness incurred under Sections 7.03(m)(ii), (s), (w) (to the extent
originally Refinancing Indebtedness in respect of the foregoing) or (z), any
Subordinated Indebtedness (other than Subordinated Indebtedness assumed or
acquired in a Permitted Acquisition or any other acquisition and, in each case,
not created in contemplation thereof), Disqualified Equity Interests and
Preferred Stock. “Refunding Capital Stock” has the meaning specified in Section
7.06(c). “Register” has the meaning specified in Section 10.07(d).
“Reimbursement Obligations” means the obligation of the applicable Borrower to
reimburse each Issuing Bank pursuant to Section 2.03(e) for amounts drawn under
Letters of Credit issued by such Issuing Bank. “Related Indemnified Person” of
an Indemnitee means (1) any Controlling Person or Controlled Affiliate of such
Person, (2) the respective directors, officers, or employees of such Indemnitee
or any of its Controlling Persons or Controlled Affiliates and (3) the
respective agents or representatives of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates, in the case of this clause (3),
acting on behalf of or at the instructions of such Indemnitee, such Controlling
Person or such Controlled Affiliate; provided that each reference to a
Controlled Affiliate, director, officer or employee in this definition pertains
to a Controlled Affiliate, director, officer or employee involved in the
negotiation, syndication, administration or enforcement of this Agreement and
the Facilities. “Related Parties” means, with respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees, shareholders, agents, representatives and advisors of such Person and
of such Person’s Affiliates. “Release” means any spilling, leaking, seepage,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing, depositing, dispersing or migrating in, into, onto
or through the Environment. “Released Guarantor” has the meaning specified in
Section 11.09. “Rent Reserve” means a reserve established by the Administrative
Agent (upon at least five (5) Business Days’ prior written notice to the
Administrative Borrower) equal to the lesser of (x) two (2) months’ rent and (y)
the amount of Eligible Inventory in the most recent Borrowing Base Certificate
for such location in respect of rent -58



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox078.jpg]
payments made by a Loan Party for each distribution center, warehouse or other
location (a) that is in a jurisdiction providing lessors with statutory or
common law Lien rights on personal property located at such location securing
payment of rent and other charges that prime a previously perfected security
interest, (b) that is subject to a lease that grants to the landlord a Lien on
property that would otherwise constitute Eligible Inventory which has priority
over the respective Liens on such Collateral created in favor of the
Administrative Agent or (c) where Inventory of Loan Parties with a book value in
excess of $2,500,000 (as reported to the Administrative Agent by the
Administrative Borrower from time to time as requested by the Administrative
Agent) is located at such distribution center, warehouse or other location,
unless, in each case, such location is subject to a Collateral Access Agreement,
as adjusted from time to time by the Administrative Agent in its Permitted
Discretion; provided, however, that no Rent Reserves will be established for
locations acquired in a Permitted Acquisition unless a Collateral Access
Agreement has not been delivered to the Administrative Agent within fifteen (15)
days after the consummation of such Permitted Acquisition. “Reportable Event”
means any of the events set forth in Section 4043(c) of ERISA or the regulations
issued thereunder, other than events for which the otherwise applicable notice
period has been waived by regulation or otherwise by the PBGC. “Representative”
has the meaning specified in Section 10.08. “Request for Credit Extension” means
(a) with respect to a Borrowing, continuation or conversion of Revolving Credit
Loans, a Committed Loan Notice, (b) with respect to an LC Credit Extension, an
LC Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice. “Required Lenders” means as of any date of determination, the holders of
more than 50.0% of the Total Revolving Credit Commitments then in effect or, if
the Revolving Credit Commitments have been terminated, the Total Revolving
Credit Exposure; provided that unused Revolving Credit Commitments of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all LC Obligations held, or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders. In
the event that there are (x) less than three (3) unaffiliated Lenders party to
the Loan Documents, the Required Lenders shall be all Lenders or (y) three (3)
or more unaffiliated Lenders party to the Loan Documents, the Required Lenders
shall include each Lender, if, and only if, at the time of any relevant
amendment, consent, waiver or other modification (1) Specified Availability has
been less than the greater of (a) 15.0% of the Line Cap and (b) $15,000,000 for
a period of five (5) consecutive Business days and (2) such Lender’s Revolving
Credit Commitment at such time is greater than 65% of its Revolving Credit
Commitment as of the Closing Date. “Required Class Lenders” means as of any date
of determination, with respect to one or more Facilities, the holders of more
than 50.0% of the Total Revolving Credit Commitments then in effect under such
Facility or Facilities or, if such Revolving Credit Commitments have been
terminated, the Total Revolving Credit Exposure under such Facility or
Facilities; provided that unused Revolving Credit Commitments of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all LC Obligations held, or deemed held by, any Defaulting Lender
under such Facility or Facilities shall be excluded for purposes of making a
determination of Required Lenders. “Reserves” means reserves, if any,
established against the Borrowing Base as the Administrative Agent from time to
time hereunder determines is necessary in its Permitted Discretion, including
(but without duplication), (i) Rent Reserves, (ii) potential dilution related to
Accounts; provided, no Reserves shall be imposed on the first 5% of dilution of
Accounts and thereafter no dilution Reserve shall exceed 1% for each incremental
whole percentage in dilution over 5%, (iii) sums that the Loan Parties are or
will be required to pay (such as taxes, assessments and insurance premiums) and
have not yet paid, (iv) amounts owing by any Loan Party to any Person to the
extent secured by a Lien on, or trust over, any Collateral, (v) the full amount
of any liabilities or amounts which rank or are capable of ranking in priority
to the Administrative Agent’s Liens and/or for amounts which may represent costs
relating to the enforcement of such Liens including, (a) the expenses and
liabilities incurred by any administrator (or other insolvency officer) and any
remuneration of such administrator (or other insolvency officer) and (b) amounts
subject to First Priority Priming Liens of the type described in clause (i) of
the definition thereof, (vi) Bank Product Reserves, (vii) reserves described in
Section 7.14 and (viii) reserves with respect to such other events, conditions
or contingencies that the Administrative Agent, in its Permitted Discretion,
determines reserves should be established -59



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox079.jpg]
(without duplication of any reserves established pursuant to foregoing clauses
(i) through (v)) from time to time hereunder; provided that, from and after the
date on which the Specified Post-Closing Undertaking is satisfied and the assets
of the Beta Entities are included in the Borrowing Base, the Administrative
Agent may in its Permitted Discretion institute a reserve in an amount equal to
the aggregate outstanding amount of Specified Beta Vendor Obligations as of the
applicable date of determination. “Responsible Officer” means the chief
executive officer, president, vice president, chief financial officer, chief
operating officer, chief administrative officer, secretary or assistant
secretary, controller, treasurer or assistant treasurer or other similar officer
or Person performing similar functions of a Loan Party and, solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. Unless
otherwise specified, all references herein to a “Responsible Officer” shall
refer to a Responsible Officer of the Administrative Borrower. “Restricted Cash”
means cash and Cash Equivalents which are listed as “Restricted” on the
consolidated statement of financial condition of the Parent Borrower and the
Restricted Subsidiaries; provided, that (i) cash and Cash Equivalents restricted
under the Loan Documents, the First Lien Financing Documents, the Second Lien
Financing Documents or any other agreement, document or instrument evidencing
Indebtedness that is secured by Liens on the Collateral that rank pari passu
with the Liens on the Collateral securing the Obligations, the First Lien
Obligations or the Second Lien Obligations shall not be deemed to be “Restricted
Cash” as a result of such restrictions and (ii) cash and Cash Equivalents
maintained by any Foreign Subsidiary that is subject to minority shareholder
approval before being distributed to the Parent Borrower (a “Shareholder
Restriction”) shall not be deemed to be “Restricted Cash” as a result of such
Shareholder Restriction. “Restricted Investment” means an Investment other than
a Permitted Investment. “Restricted Payment” has the meaning specified in
Section 7.06. “Restricted Subsidiary” means any Subsidiary of the Parent
Borrower other than an Unrestricted Subsidiary; provided that upon the
occurrence of an Unrestricted Subsidiary ceasing to be an Unrestricted
Subsidiary, such Subsidiary shall be included in the definition of “Restricted
Subsidiary.” “Returns” means, with respect to any Investment, any dividends,
distributions, interest, fees, premium, return of capital, repayment of
principal, income, profits (from a Disposition or otherwise) and other amounts
received or realized by a Borrower or a Restricted Subsidiary in respect of such
Investment. “Revolving Credit Borrowing” means a borrowing consisting of
Revolving Credit Loans of the same Class and Type and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders. “Revolving Credit Commitment” means, as to each
Revolving Credit Lender, its obligation to (a) make Revolving Credit Loans
(including any obligation to make Incremental Revolving Credit Loans pursuant to
the 2020 Incremental Revolving Credit Commitments) to the Borrowers, (b)
purchase participations in LC Obligations in respect of Letters of Credit and
(c) purchase participations in Swing Line Loans, as such commitment may be
adjusted in accordance with this Agreement, including (a) reduced from time to
time pursuant to Section 2.06 and (b) reduced or increased from time to time
pursuant to (i) assignments by or to such Revolving Credit Lender pursuant to an
Assignment and Assumption, (ii) an Incremental Amendment (including Amendment
No. 1) or (iii) an Extension. “Revolving Credit Exposure” means, as to each
Revolving Credit Lender, the sum of the amount of the Outstanding Amount of such
Revolving Credit Lender’s Revolving Credit Loans and its Pro Rata Share or other
-60



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox080.jpg]
applicable share provided for under this Agreement of the Dollar Amount of the
LC Obligations and the Swing Line Obligations at such time. “Revolving Credit
Facility” means, at any time, the aggregate amount of the Revolving Credit
Commitments at such time. “Revolving Credit Lender” means, at any time, any
Lender that has a Revolving Credit Commitment (including the 2020 Incremental
Revolving Credit Commitments) at such time or, if Revolving Credit Commitments
have terminated, Revolving Credit Exposure. “Revolving Credit Loans” means any
loan made pursuant to the Initial Revolving Credit Commitments, any loan made
pursuant to any Incremental Revolving Credit Commitments (including the 2020
Incremental Revolving Credit Commitments) or any loan made pursuant to any
Extended Revolving Credit Commitments, as the context may require. “Revolving
Credit Note” means a promissory note of the Borrowers payable to any Revolving
Credit Lender or its registered assigns, in substantially the form of Exhibit
C-1 hereto, evidencing the aggregate Indebtedness of the Borrowers to such
Revolving Credit Lender resulting from the Revolving Credit Loans made by such
Revolving Credit Lender to the Borrowers. “S&P” means Standard & Poor’s Ratings
Services, a subsidiary of S&P Global Inc., and any successor thereto. “Same Day
Funds” means immediately available funds. “Scheduled Unavailability Date” has
the meaning specified in Section 3.03. “SEC” means the Securities and Exchange
Commission, or any Governmental Authority succeeding to any of its principal
functions. “Second Lien Collateral Agent” means Ankura Trust, LLC, as collateral
agent under the Second Lien Notes Indenture as of the Closing Date and shall
include any successor collateral agent under the Second Lien Notes Indenture.
“Second Lien Financing Documents” means the “Second Lien Financing Documents” as
defined in the ABL Intercreditor Agreement. “Second Lien Notes” means the Parent
Borrower’s Senior Secured Second Lien PIK Toggle Floating Rate Notes issued on
the Closing Date in an aggregate principal amount of $400,000,000. “Second Lien
Notes Indenture” means the “Second Lien Notes Indenture” as defined in the ABL
Intercreditor Agreement. “Second Lien Notes Indenture Incremental Equivalent
Debt” shall mean “Additional Junior Debt” and “Additional Second Lien Debt” as
defined in the Second Lien Notes Indenture (as in effect on the Closing Date and
regardless whether then in effect). “Second Lien Obligations” means the “Second
Lien Obligations” as defined in the ABL Intercreditor Agreement. “Secured Cash
Management Agreement” means any Cash Management Agreement permitted under
Article VII that is entered into by and between any Borrower or any Restricted
Subsidiary and any Qualified Counterparty to the extent designated by the
Administrative Borrower and such Qualified Counterparty as a “Secured Cash
Management Agreement” in writing to the Administrative Agent. The designation of
any Secured -61



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox081.jpg]
Cash Management Agreement shall not create in favor of such Qualified
Counterparty any rights in connection with the management or release of
Collateral or of the obligations of any Guarantor under the Loan Documents.
“Secured Cash Management Obligations” means all obligations owing to any
Qualified Counterparty by any Borrower or any Restricted Subsidiary under any
Secured Cash Management Agreement. “Secured Hedge Agreement” means any Swap
Contract permitted under Article VII that is entered into by and between any
Borrower or any Restricted Subsidiary and any Qualified Counterparty (including
Swap Contracts in effect as of the Closing Date) to the extent designated by the
Administrative Borrower and such Qualified Counterparty as a “Secured Hedge
Agreement” in writing to the Administrative Agent; provided, that no such Swap
Contract shall be designated as, or shall constitute, a Secured Hedge Agreement
if such Swap Contract constitutes a “Secured Hedge Agreement” (as defined in the
First Lien Credit Agreement). The designation of any Secured Hedge Agreement
shall not create in favor of such Qualified Counterparty any rights in
connection with the management or release of Collateral or of the obligations of
any Guarantor under the Loan Documents. “Secured Hedge Obligations” means all
obligations owing to any Qualified Counterparty by any Borrower or any
Restricted Subsidiary under any Secured Hedge Agreement. “Secured Obligations”
means, collectively, the Obligations, the Secured Hedge Obligations and the
Secured Cash Management Obligations. “Secured Parties” means, collectively, the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks, the Swing
Line Lenders, the Qualified Counterparties and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
9.05. “Securities Act” means the Securities Act of 1933, as amended. “Security
Agreement” means a security agreement substantially in the form of Exhibit F.
“Security Agreement Supplement” has the meaning specified in the Security
Agreement. “Senior Representative” means, with respect to any series of secured
or subordinated Indebtedness permitted to be incurred under this Agreement, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities. “Solvent” and “Solvency” mean, with respect to the Parent
Borrower and its Subsidiaries on the Closing Date, after giving effect to the
Transactions and the incurrence of the indebtedness and obligations being
incurred in connection therewith, that on such date (a) the sum of the debt
(including contingent liabilities) of the Parent Borrower and its Subsidiaries,
taken as a whole, does not exceed the present fair saleable value (on a going
concern basis) of the assets of the Parent Borrower and its Subsidiaries, taken
as a whole; (b) the capital of the Parent Borrower and its Subsidiaries, taken
as a whole, is not unreasonably small in relation to the business of the Parent
Borrower and its Subsidiaries, taken as a whole, contemplated as of the Closing
Date; and (c) the Parent Borrower and its Subsidiaries, taken as a whole, do not
intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debts as they mature in the
ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5). “Specified ABL
Default” means any Event of Default under (a) Section 8.01(a), (b) Section
8.01(d) (solely as a result of a breach of representations or warranties with
respect to the Borrowing Base), (c) Section 8.01(b)(i), (d) Section
8.01(b)(ii)(C) (solely as a result of a breach of Section 7.11 (but subject to
Section 8.04)), (e) Section 8.01(b)(ii)(A) or (f) Section 8.01(f). -62



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox082.jpg]
“Specified Availability” means as of any date of determination, (a) Excess
Availability plus (b) the amount (if any, and not to be less than zero) by which
(i) the Borrowing Base exceeds (ii) the Total Revolving Credit Commitments, in
each case as of such date; provided that the amount attributable to clause (b)
shall not exceed 2.5% of the Total Revolving Credit Commitment. “Specified Beta
Vendor Agreement” has the meaning specified in Section 6.18. “Specified Beta
Vendor Financing Statements” has the meaning specified in Section 6.18.
“Specified Beta Vendor Obligations” has the meaning specified in Section 6.18.
“Specified Event of Default” means any Event of Default under Section 8.01(a)
or, solely with respect to the Parent Borrower, Section 8.01(f). “Specified
Junior Financing Obligations” means any obligations in respect of any Junior
Financing in respect of which any Loan Party is an obligor in a principal amount
in excess of the Threshold Amount. “Specified Merger Agreement Representations”
means the representations and warranties made by or with respect to the Company
in the Merger Agreement as are material to the interests of the Lenders, but
only to the extent that the Purchaser (as defined in the Merger Agreement) (or
its Affiliates) has the right (determined without regard to any notice
provisions but taking into account any applicable cure provisions) pursuant to
the Merger Agreement to terminate its (or their) obligations to consummate the
Merger (or the right pursuant to the Merger Agreement to decline to consummate
the Merger) as a result of a breach of such representations and warranties.
“Specified Post-Closing Undertaking” has the meaning specified in Section 6.18.
“Specified Representations” means those representations and warranties made by
the Loan Parties in Sections 5.01(a) (only with respect to organizational
existence of the Loan Parties), 5.01(b), 5.02(a), 5.02(b)(i) (limited to any
contravention arising out of the execution, delivery and performance of the Loan
Documents), 5.04, 5.12, 5.16, 5.18(a)(ii), 5.18(b), 5.18(c)(ii) and 5.19
(subject to the proviso at the end of Section 4.01(a)). “Specified Transaction”
means (a) the Transactions, (b) any designation of operations or assets of the
Parent Borrower or any of its Restricted Subsidiaries as discontinued operations
(as defined under GAAP), (c) any Investment that results in a Person becoming a
Restricted Subsidiary, (d) any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, (e) any Permitted Acquisition, (f) any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Parent Borrower or any Disposition of a business unit, line of business,
book of business or division of the Parent Borrower or any of its Restricted
Subsidiaries, in each case whether by merger, consolidation, amalgamation or
otherwise or (g) any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit in the ordinary course of business for working capital purposes), a
Restricted Payment or Incremental Revolving Credit Commitment, in each case,
that by the terms of this Agreement requires a financial ratio or test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.” “Sponsor”
means Madison Dearborn Partners, LLC and any of its Affiliates and funds or
partnerships managed or advised by any of them or any of their respective
Affiliates, but not including, however, any portfolio company of any of the
foregoing. “Sponsor Management Agreement” means a management services agreement
or similar agreement among the Sponsor or certain of the management companies
associated with the Sponsor or its advisors, if applicable, and one or more Loan
Parties. “Spot Rate” means, for any currency, on any relevant date of
determination in connection with the issuance, incurrence, amendment increasing
or decreasing the amount, or payment of, a Letter of Credit or Revolving Credit
Loan, as applicable, and such additional dates as the Administrative Agent or
the Issuing Bank, as applicable, shall determine, the rate determined by the
Administrative Agent or the Issuing Bank, as applicable, to be -63



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox083.jpg]
the rate quoted by the Administrative Agent or the Issuing Bank, as applicable,
as the spot rate for the purchase by the Administrative Agent or the Issuing
Bank, as applicable, of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the Issuing Bank,
as applicable, may obtain such spot rate from another financial institution
designated by the Administrative Agent or the Issuing Bank, as applicable, if
the Administrative Agent or the Issuing Bank, as applicable, does not have as of
the date of determination a spot buying rate for any such currency and provided,
further, that the Administrative Agent or the Issuing Bank, as applicable, may
use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Revolving Credit Loan or Letter of Credit
denominated in an Available Currency other than Dollars. Once the Spot Rate is
revalued by the Administrative Agent or the Issuing Bank, as applicable, it will
advise the Administrative Borrower and Revolving Credit Lenders of the new Spot
Rate. “Subordinated Indebtedness” means, with respect to the Obligations, (a)
any Indebtedness of any Borrower which is by its terms junior in right of
payment to the Obligations, and (b) any Indebtedness of any Guarantor which is
by its terms junior in right of payment to the Guarantee of such entity of the
Obligations. “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity (excluding, for the
avoidance of doubt, any charitable organizations and any other Person that meets
the requirements of Section 501(c)(3) of the Code) of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or (ii) the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent Borrower. “Successor Parent Borrower” has the meaning specified in
Section 7.04(d). “Supermajority Required Lenders” means at any time, the holders
of more than 66.67% of the Total Revolving Credit Commitments then in effect or,
if the Revolving Credit Commitments have been terminated, the Total Revolving
Credit Exposure; provided that the Revolving Credit Exposure and Revolving
Credit Commitment of any Defaulting Lender shall be disregarded in making any
determination under this definition. In the event that there are (x) less than
three (3) unaffiliated Lenders party to the Loan Documents, the Supermajority
Required Lenders shall be all Lenders or (y) three (3) or more unaffiliated
Lenders party to the Loan Documents, the Supermajority Required Lenders shall
include each Lender, if, and only if, at the time of any relevant amendment,
consent waiver or other modification (1) Specified Availability has been less
than the greater of (a) 15.0% of the Line Cap and (b) $15,000,000 for a period
of five (5) consecutive Business days and (2) such Lender’s Revolving Credit
Commitment at such time is greater than 65% of its Revolving Credit Commitment
as of the Closing Date. “Supported QFC” has the meaning specified in Section
10.22. “Swap” means any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act. “Swap
Contract” means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any -64



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox084.jpg]
master agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. “Swap Obligation” means,
with respect to any Guarantor, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act. “Swap Termination Value” means,
in respect of any one or more Swap Contracts, after taking into account the
effect of any legally enforceable netting agreement relating to such Swap
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid- market or other
readily available quotations provided by any recognized dealer in such Swap
Contracts (which may include a Lender or any Affiliate of a Lender). “Swing Line
Borrowing” means a request for Swing Line Loans. “Swing Line Exposure” means at
any time, with respect to any Lender, shall be the sum of such Lender’s
participation obligations with respect to Swing Line Loans under Section
2.04(b). “Swing Line Lender” means Bank of America, N.A., in its capacity as a
lender of Swing Line Loans hereunder. “Swing Line Loan” has the meaning
specified in Section 2.04(a). “Swing Line Loan Notice” means a notice of Swing
Line Borrowing, pursuant to Section 2.04(a), which, if in writing, shall be
substantially in the form of Exhibit B hereto or such other form as may be
approved by the Administrative Agent and agreed by the Administrative Borrower
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Administrative Borrower. “Swing Line
Note” means a promissory note of the Borrowers payable to any Swing Line Lender
or its registered assigns, in substantially the form of Exhibit C-2 hereto,
evidencing the aggregate Indebtedness of the Borrowers to such Swing Line Lender
resulting from the Swing Line Loans made by such Swing Line Lender to the
Borrowers. “Swing Line Obligations” means as of any date of determination, the
aggregate principal amount of all Swing Line Loans outstanding. “Swing Line
Sublimit” means an amount equal to the lesser of (a) $20,000,000 and (b) the
Line Cap at such time. The Swing Line Sublimit is part of, and not in addition
to, the Revolving Credit Commitments. “Taxes” means all present or future taxes,
duties, levies, imposts, assessments or withholdings imposed by any Governmental
Authority including interest, penalties and additions to tax. “Term Loan
Leverage Ratio” has the meaning specified in Section 1.08(a). “Term Loan
Priority Collateral” means the “Term Loan Priority Collateral” as defined in the
ABL Intercreditor Agreement. -65



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox085.jpg]
“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Parent Borrower most recently ended as
of such date of determination for which financial statements are available.
“Third Party Payor” means any Governmental Entity, Insurer or similar entity or
any other Person (other than a natural person) that is obligated to make
payments on any Account. “Threshold Amount” means $50,000,000. “Total Assets”
means the total assets of the Parent Borrower and the Restricted Subsidiaries on
a consolidated basis in accordance with GAAP, as shown on the most recent
balance sheet of the Parent Borrower delivered pursuant to Section 6.01(a) or
(b) (and, in the case of any determination relating to any incurrence of
Indebtedness or any Investment, Restricted Payment or Permitted Acquisition or
other acquisition, on a Pro Forma Basis including any property or assets being
acquired or disposed of in connection therewith) or, for the period prior to the
time any such statements are so delivered pursuant to Section 6.01(a) or (b),
the Pro Forma Balance Sheet. “Total Revolving Credit Commitments” means as of
any date of determination, the aggregate amount of the Revolving Credit
Commitments (including, without limitation, the 2020 Incremental Revolving
Credit Commitments) then in effect. “Total Revolving Credit Exposure” means as
of any date of determination, the aggregate amount of the Revolving Credit
Exposure of all Lenders outstanding as of such date. “Trailing Four Quarter
Consolidated EBITDA” means Consolidated EBITDA for the most recently ended Test
Period (determined on a Pro Forma Basis in accordance with Section 1.08).
“Transaction Expenses” means any fees, premiums, expenses or other costs
incurred or paid by the Sponsor, the Parent Borrower or any of its (or their)
Subsidiaries in connection with the Transactions (including fees and expenses in
connection with hedging transactions and this Agreement, the other Loan
Documents, the First Lien Financing Documents, the Second Lien Financing
Documents and the transactions contemplated hereby and thereby). “Transactions”
means, collectively, (a) the Merger and other related transactions contemplated
by the Merger Agreement, (b) the Debt Assumption, (c) the funding of the First
Lien Loans, the Revolving Credit Loans and the Second Lien Notes on the Closing
Date and the execution and delivery of Loan Documents, the First Lien Financing
Documents and the Second Lien Financing Documents to be entered into on the
Closing Date, (d) the payment of Transaction Expenses and (e) the Closing Date
Refinancing. “Treasury Capital Stock” has the meaning specified in Section
7.06(c). “Type” means, with respect to a Loan, its character as a Base Rate Loan
or a Eurocurrency Rate Loan. “Uniform Commercial Code” or “UCC” means the
Uniform Commercial Code (or similar code or statute) as the same may from time
to time be in effect in the State of New York or the Uniform Commercial Code (or
similar code or statute) of another jurisdiction, to the extent it may be
required to perfect a security interest in or otherwise apply to any item or
items of Collateral. “United States” and “U.S.” mean the United States of
America. “United States Tax Compliance Certificate” has the meaning specified in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit I hereto.
“Unrestricted Cash” means cash that is not Restricted Cash. -66



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox086.jpg]
“Unrestricted Subsidiary” means any Subsidiary of the Parent Borrower designated
by the Board of Directors of the Administrative Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Closing Date. “USA Patriot
Act” means the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.
“U.S. Special Resolution Regimes” has the meaning specified in Section 10.22.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided that AHYDO Payments
and the effects of any prepayments or amortization made on such Indebtedness
shall be disregarded in making such calculation. “wholly-owned” means, with
respect to a Subsidiary of a Person, a Subsidiary of such Person all of the
outstanding Equity Interests of which (other than (x) director’s qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable Law) are owned by such Person and/or by one or more wholly-owned
Subsidiaries of such Person. “Write-Down and Conversion Powers” means, with
respect to any EEA Resolution Authority, the write- down and conversion powers
of such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule. “Yen” means the lawful
currency of Japan. Section 1.02 Other Interpretive Provisions. With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document: (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms. (b) The words
“herein,” “hereto,” “hereof” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof. (c) References in this Agreement to an
Exhibit, Schedule, Article, Section, clause or subclause refer (A) to the
appropriate Exhibit or Schedule to, or Article, Section, clause or subclause in
this Agreement or (B) to the extent such references are not present in this
Agreement, to the Loan Document in which such reference appears. (d) The term
“including” is by way of example and not limitation. (e) The word “or” is not
exclusive. (f) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form. -67



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox087.jpg]
(g) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.” (h) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document. (i) For purposes of
determining compliance with any Section of Article VII at any time, in the event
that any Lien, Investment, Indebtedness (at the time of incurrence or upon
application of all or a portion of the proceeds thereof as permitted under the
Loan Documents), Disposition, Restricted Payment, Affiliate transaction,
Contractual Obligation or prepayment of Indebtedness meets the criteria of one
or more than one of the categories of transactions permitted pursuant to any
clause of such Sections, such transaction (or portion thereof) at any time shall
be permitted under one or more of such clauses as determined by the
Administrative Borrower in its sole discretion at such time (or any later time
from time to time, in each case, as determined by the Administrative Borrower in
its sole discretion at such time) and thereafter may be reclassified by the
Administrative Borrower in any manner not prohibited by this Agreement. (j) The
words “asset” and “property” shall be construed as having the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. (k) All
references to any Person shall be constructed to include such Person’s
successors and assigns (subject to any restriction on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof. (l)
The words “principal amount” shall include the liquidation preference of any
Disqualified Equity Interests and Preferred Stock. (m) For avoidance of doubt,
except where the context shall otherwise require, any reference to any employee,
director, officer, member of management, independent contractor, advisor,
service provider or consultant shall refer to any future, current or former
employee, director, officer, member of management, independent contractor,
advisor, service provider or consultant. (n) All references to “in the ordinary
course of business” of any Borrower or any Subsidiary thereof means (i) in the
ordinary course of business of, or in furtherance of an objective that is in the
ordinary course of business of any Borrower or such Subsidiary, as applicable,
(ii) customary and usual in the industry or industries of the Borrowers and
their Subsidiaries in the United States or any other jurisdiction in which the
Borrowers or any Subsidiary does business, as applicable, or (iii) generally
consistent with the past or current practice of the Borrowers or such
Subsidiary, as applicable, or any similarly situated businesses in the United
States or any other jurisdiction in which the Borrowers or any Subsidiary does
business, as applicable. (o) All references to “knowledge” of any Loan Party or
any Restricted Subsidiary means the actual knowledge of a Responsible Officer.
(p) All certifications to be made hereunder by an officer or representative of a
Loan Party shall be made by such person in his or her capacity solely as an
officer or a representative of such Loan Party, on such Loan Party’s behalf and
not in such Person’s individual capacity. (q) Any reference herein to a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, -68



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox088.jpg]
consolidation, assignment, sale or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, Restricted Subsidiary, Unrestricted
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity), and to the extent any covenant in any Loan Document is
applicable to such limited liability company immediately prior to such division,
such covenant shall apply to any Person resulting from such division immediately
after such division. For the avoidance of doubt, for purposes of Section 6.11,
any Person resulting from such division of a Restricted Subsidiary constitutes a
new Restricted Subsidiary that is created or acquired after the Closing Date.
(r) References in this Agreement to any direct or indirect parent of the Parent
Borrower shall include Omega Parent. Section 1.03 Accounting Terms. All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein. Notwithstanding anything to the contrary
contained herein, all such financial statements shall be prepared, and all
financial covenants contained herein or in any other Loan Document shall be
calculated, in each case, without giving effect to any election under FASB ASC
825 (or any similar accounting principle) permitting a Person to value its
financial liabilities at the fair value thereof. Notwithstanding any other
provision contained herein, (a) any obligation of any Person that would have
been treated as an operating lease for purposes of GAAP as of December 14, 2018
(whether or not such obligation was in effect on such date) shall be accounted
for as an operating lease for purposes of this Agreement, notwithstanding any
actual or proposed change in GAAP (whether on a prospective or retroactive
basis) after such date and shall not be treated as Indebtedness, Attributable
Indebtedness or a Capitalized Lease and (b) all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to Statement
of Financial Accounting Standards 141R or ASC 805 (or any other financial
accounting standard having a similar result or effect). Section 1.04 Rounding.
Any financial ratios required to be maintained by the Parent Borrower pursuant
to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number). Section 1.05 References to Agreements, Laws, Etc.
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents, the First Lien Financing
Documents and the Second Lien Financing Documents) and other Contractual
Obligations shall be deemed to include all subsequent amendments, restatements,
refinancings, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, refinancings, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law. Any
term or section reference herein or in the other Loan Documents which refers to
a defined term or section reference in any Organization Document, agreement,
Contractual Obligation or Law shall be deemed to be a cross-reference to the
same or comparable defined term or section reference, as applicable, in any such
amendment, refinancing, restatement, renewal, restructuring, extension,
supplement or other modification to such Organization Document, agreement,
Contractual Obligation or any such consolidation, amendment, replacement,
supplement or interpretation of such Law. -69



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox089.jpg]
Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York, New York time (daylight or
standard, as applicable). Section 1.07 Timing of Payment or Performance. Except
as otherwise provided herein, when the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day. Section
1.08 Pro Forma Calculations. (a) Notwithstanding anything to the contrary
herein, financial ratios and tests, including the Consolidated Fixed Charge
Coverage Ratio or any leverage ratio used in any First Lien Financing Document
or any Second Lien Financing Document in connection with the incurrence of
Indebtedness permitted by Section 7.03 or Liens permitted by Section 7.01 (each,
a “Term Loan Leverage Ratio”), and compliance with covenants determined by
reference to Consolidated EBITDA or Total Assets, shall be calculated in the
manner prescribed by this Section 1.08; provided that notwithstanding anything
to the contrary in clauses (b), (c), (d) or (e) of this Section 1.08, when
calculating any such ratio or test for purposes of the definition of “Applicable
Rate” or Section 7.11 (other than for the purpose of determining Pro Forma
Compliance with Section 7.11), the events described in this Section 1.08 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect and (B) when calculating any such ratio or test for purposes of
the incurrence of any Indebtedness, cash and Cash Equivalents resulting from the
incurrence of any such Indebtedness shall be excluded from the pro forma
calculation of any applicable ratio or test for purposes of determining net
Indebtedness. In addition, whenever a financial ratio or test is to be
calculated on a pro forma basis, the reference to the “Test Period” for purposes
of calculating such financial ratio or test shall be deemed to be a reference
to, and shall be based on, the most recently ended Test Period for which
internal financial statements of the Parent Borrower are available (as
determined in good faith by the Administrative Borrower) (it being understood
that for purposes of determining Pro Forma Compliance with Section 7.11, if no
Test Period with an applicable level cited in Section 7.11 has passed, the
applicable level shall be the level for the first Test Period cited in Section
7.11 with an indicated level). For the avoidance of doubt, the provisions of the
foregoing sentence shall not apply for purposes of calculating any such ratio or
test for purposes of the definition of “Applicable Rate” or Section 7.11 (other
than for the purpose of determining Pro Forma Compliance with Section 7.11),
each of which shall be based on the financial statements delivered pursuant to
Section 6.01(a) or (b), as applicable, for the relevant Test Period. (b) For
purposes of calculating any financial ratio or test or compliance with any
covenant determined by reference to Consolidated EBITDA or Total Assets
(including the Consolidated Fixed Charge Coverage Ratio or any Term Loan
Leverage Ratio), Specified Transactions (with any incurrence or repayment of any
Indebtedness in connection therewith to be subject to clause (d) of this Section
1.08 (other than Indebtedness incurred or repaid under any revolving credit
facility or line of credit)) that have been made (i) during the applicable Test
Period or (ii) if applicable as described in clause (a) above, subsequent to
such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA, Total Assets and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period (or, in the case of Total Assets, on the last day
of the applicable Test Period). If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Parent Borrower or any of
its Restricted Subsidiaries since the beginning of such Test Period shall have
made any Specified Transaction that would have required adjustment pursuant to
this Section 1.08, then such financial ratio or test (or Consolidated EBITDA or
Total Assets) shall be calculated to give pro forma effect thereto in accordance
with this Section 1.08. (c) Whenever pro forma effect is to be given to the
Transactions, a Specified Transaction or the implementation of an operational
initiative or operational change, the pro forma calculations shall be made in
good -70



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox090.jpg]
faith by a responsible financial or accounting officer of the Administrative
Borrower and may include, for the avoidance of doubt, the amount of “run-rate”
cost savings, operating expense reductions, operating initiatives, other
operating improvements and synergies projected by the Administrative Borrower in
good faith to be realized as a result of specified actions taken, committed to
be taken or expected to be taken (in the good faith determination of the
Administrative Borrower) (calculated on a pro forma basis as though such cost
savings, operating expense reductions, operating initiatives, other operating
improvements and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period) and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected to be taken (including any savings expected to result from the
elimination of a public target’s compliance costs with public company
requirements) net of the amount of actual benefits realized during such period
from such actions, and any such adjustments shall be included in the initial pro
forma calculations of such financial ratios or tests and during any subsequent
Test Period in which the effects thereof are expected to be realized relating to
the Transactions, such Specified Transaction or such implementation of an
operational initiative or operational change; provided that (A) such amounts are
reasonably identifiable and factually supportable in the good faith judgment of
the Administrative Borrower, (B) except as set forth in the definition of
Consolidated EBITDA, such actions are taken, committed to be taken or with
respect to which substantial steps have been taken or are expected to be taken
no later than twenty-four (24) months after the date of the Transactions, such
Specified Transaction or implementation of such operational initiative or
operational change, (C) no amounts shall be added pursuant to this clause (c) to
the extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period, (D) it is understood
and agreed that, subject to compliance with the other provisions of this Section
1.08(c), amounts to be included in pro forma calculations pursuant to this
Section 1.08(c) may be included in Test Periods in which the Specified
Transaction to which such amounts relate to is no longer being given pro forma
effect pursuant to Section 1.08(b) and (E) any increase in Consolidated EBITDA
as a result of cost savings, operating expense reductions, operating
initiatives, other operating improvements and synergies pursuant to this Section
1.08(c) (other than related to the Transactions) shall be subject to the
limitation set forth in clause (a)(vii) of the definition of Consolidated
EBITDA. (d) In the event that (w) the Parent Borrower or any of its Restricted
Subsidiaries incurs (including by assumption or guarantees) or repays (including
by redemption, repayment, amortization, retirement, discharge, defeasance or
extinguishment) any Indebtedness (other than Indebtedness incurred or repaid
under any revolving credit facility or line of credit), (x) the Parent Borrower
or any of its Restricted Subsidiaries issues, repurchases or redeems
Disqualified Equity Interests, (y) any Restricted Subsidiary issues, repurchases
or redeems Preferred Stock or (z) other than for the purposes of determining
compliance with Section 7.11 (including Pro Forma Compliance with Section 7.11),
any Borrower or any of its Restricted Subsidiaries establishes or eliminates (or
designates or undesignates) any Designated Revolving Commitments, in each case
included in the calculations of any financial ratio or test, (i) during the
applicable Test Period or (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then such financial ratio or test shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness, or such
issuance or redemption of Disqualified Equity Interests or Preferred Stock, in
each case to the extent required, as if the same had occurred on the last day of
the applicable Test Period (except in the case of the Consolidated Fixed Charge
Coverage Ratio (or similar ratio), in which case such incurrence, assumption,
guarantee, redemption, repayment, retirement, discharge, defeasance or
extinguishment of Indebtedness or such issuance, repurchase or redemption of
Disqualified Equity Interests or Preferred Stock will be given effect, as if the
same had occurred on the first day of the applicable Test Period) and for all
purposes, other than for the purposes of determining compliance with Section
7.11 (including Pro Forma Compliance with Section 7.11), such financial ratio or
test shall be calculated giving pro forma effect to the full amount of any
undrawn Designated Revolving Commitments as if such full amount of Indebtedness
thereunder had been incurred thereunder throughout such period. (e) If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of the event for which the calculation of the Consolidated
Fixed Charge Coverage Ratio (or similar ratio) is made had been the applicable
rate for the entire period (taking into account any interest hedging
arrangements applicable to such Indebtedness). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Financial Officer of the Administrative Borrower to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP. Interest
on Indebtedness that may optionally be determined at an interest rate based upon
a -71



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox091.jpg]
factor of a prime or similar rate, a Eurocurrency Rate interbank offered rate,
or other rate, shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as the Parent
Borrower or such Restricted Subsidiaries may designate. (f) (I) In connection
with the calculation of the Consolidated Fixed Charge Coverage Ratio or any Term
Loan Leverage Ratio for purposes of incurring Indebtedness (including Preferred
Stock) or Disqualified Equity Interests under this Agreement, no effect (pro
forma or otherwise) shall be given to any Indebtedness (or Preferred Stock) or
Disqualified Equity Interests being incurred (or commitments obtained) on the
same date (or on a such other subsequent date which otherwise require Pro Forma
Effect to be given to such incurrence (or obtaining of commitments)) pursuant to
any fixed dollar basket or basket based on Consolidated EBITDA; and (II) in
connection with the calculation of the Consolidated Fixed Charge Coverage Ratio
or any Term Loan Leverage Ratio for purposes of incurring any Lien under this
Agreement, no effect (pro forma or otherwise) shall be given to any Liens being
incurred on the same date (or on a such other subsequent date which otherwise
require Pro Forma Effect to be given to such incurrence) pursuant to any fixed
dollar basket or basket based on Consolidated EBITDA. (g) Notwithstanding
anything in this Agreement or any Loan Document to the contrary, when (a)
determining compliance with any provision of this Agreement which requires the
calculation of the Consolidated Fixed Charge Coverage Ratio or any Term Loan
Leverage Ratio, (b) determining compliance with any provision of this Agreement
which requires that no Default, Event of Default or Specified ABL Default has
occurred, is continuing or would result therefrom, (c) determining compliance
with any provision of this Agreement which requires compliance with any
representations and warranties set forth herein, (d) testing availability under
baskets set forth in this Agreement (including baskets measured as a percentage
of Consolidated EBITDA) or (e) calculating Excess Availability, Historical
Excess Availability, and/or Specified Availability, in each case in connection
with a Limited Condition Transaction, the date of determination of such ratio or
other provisions, determination of whether any Default, Event of Default or
Specified ABL Default has occurred, is continuing or would result therefrom,
determination of compliance with any representations or warranties or the
availability under any baskets shall, at the option of the Administrative
Borrower (the Administrative Borrower’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCT Election”, which LCT
Election may be in respect of one or more of clauses (a), (b), (c), (d) and (e)
above), be deemed to be the date the definitive agreements (or other relevant
definitive documentation) for such Limited Condition Transaction are entered
into (the “LCT Test Date”). If on a pro forma basis after giving effect to such
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence or issuance of Indebtedness,
Disqualified Equity Interests or Preferred Stock and the use of proceeds
thereof), with such ratios and other provisions calculated as if such Limited
Condition Transaction or other transactions had occurred at the beginning of the
most recent Test Period ending prior to the LCT Test Date for which internal
financial statements are available (as determined in good faith by the
Administrative Borrower), the Parent Borrower could have taken such action on
the relevant LCT Test Date in compliance with the applicable ratios, default
provisions or other provisions, such ratios, default provisions or other
provisions shall be deemed to have been complied with on such date (the “LCT
Consummation Date”); provided that (i) on the relevant LCT Test Date, the
Payment Conditions shall be required to be satisfied and (ii) on the relevant
LCT Consummation Date, sufficient Excess Availability exists for purposes of the
incurrence of any extension of credit under the Revolving Credit Facility in
connection with such Limited Condition Transaction (if Loans are to be made or
Letters of Credit are to be issued) on such date. For the avoidance of doubt,
(i) if, following the LCT Test Date, any of such ratios, default provisions or
other provisions are exceeded or breached as a result of fluctuations in such
ratio (including due to fluctuations in Consolidated EBITDA or other components
of such ratio (including due to fluctuations of the Target of any Limited
Condition Transaction, including its cash and Cash Equivalents or the amount of
such Indebtedness)) or other provisions at or prior to the consummation of the
relevant Limited Condition Transaction, such ratios, default provisions or other
provisions will not be deemed to have been exceeded or failed to have been
satisfied as a result of such fluctuations solely for purposes of determining
whether the Limited Condition Transaction is permitted hereunder and (ii) such
ratios and compliance with such conditions shall not be tested at the time of
consummation of such Limited Condition Transaction or related Specified
Transactions. If the Administrative Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio, basket availability or compliance with any other
provision hereunder (other than actual compliance with the Financial Covenant)
on or following the relevant LCT Test Date and prior to the earliest of the date
on which such Limited Condition Transaction is consummated and the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio, basket or compliance with any other provision -72



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox092.jpg]
hereunder shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence or issuance of Indebtedness, Disqualified Equity Interests or
Preferred Stock, and the use of proceeds thereof) had been consummated on the
LCT Test Date; provided that for purposes of any such calculation of the
Consolidated Fixed Charge Coverage Ratio, Consolidated Fixed Charges will be
calculated using an assumed interest rate for the Indebtedness to be incurred in
connection with such Limited Condition Transaction based on the indicative
interest margin contained in any financing commitment documentation with respect
to such Indebtedness or, if no such indicative interest margin exists, as
reasonably determined by the Administrative Borrower in good faith. Section 1.09
Currency Generally. For purposes of determining compliance with Sections 7.01,
7.03, 7.05, 7.06 and 7.13 and the definition of Permitted Investments with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder). For purposes of
determining any leverage-based ratio or test under this Agreement, the amount of
Indebtedness shall reflect the currency translation effects, determined in
accordance with GAAP, of Swap Contracts permitted hereunder for currency
exchange risks with respect to the applicable currency in effect on the date of
determination of the Dollar equivalent of such Indebtedness. Section 1.10
Letters of Credit. Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the Dollar Amount of the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the Dollar Amount of the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS .
(a) [Reserved]. (b) The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender with a Revolving
Credit Commitment severally agrees to make loans denominated in Dollars or
another Available Currency pursuant to Section 2.02 from its applicable Lending
Office to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate principal amount at any one time
outstanding that will not (after giving effect to any concurrent use of the
proceeds thereof to repay LC Disbursements) result in (i) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment or
(ii) the Total Revolving Credit Exposure exceeding the Total Revolving Credit
Commitments. Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b) without premium or penalty (subject to
Section 3.05) during the Availability Period. Revolving Credit Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein. (c) Total
Revolving Credit Exposure. Notwithstanding anything herein to the contrary,
subject to Section 2.01(d), Revolving Credit Loans shall not be made (and shall
not be required to be made) by any Lender in any instance where the incurrence
thereof (after giving effect to the use of the proceeds thereof on the date of
the incurrence thereof to repay any amounts theretofore outstanding -73



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox093.jpg]
pursuant to this Agreement) would cause the Total Revolving Credit Exposure to
exceed the Line Cap at such time. (d) Agent Advance. In the event that (i) any
Borrower is unable to comply with the limitation set forth in Section 2.01(c) or
(ii) such Borrower is unable to satisfy the conditions precedent to the making
of Revolving Credit Loans set forth in Section 4.02, in either case, the
Lenders, subject to the immediately succeeding proviso, hereby authorize the
Administrative Agent (including through an Affiliate or branch), for the account
of the applicable Lenders, to make Revolving Credit Loans to such Borrower, in
either case solely in the event that the Administrative Agent in its Permitted
Discretion deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of repayment
of the Obligations or (C) to pay any other amount chargeable to any Borrower
pursuant to the terms of this Agreement, including, expenses and fees, which
Revolving Credit Loans may only be made as Base Rate Loans (each, an “Agent
Advance”) for a period commencing on the date the Administrative Agent first
receives a Committed Loan Notice requesting an Agent Advance or otherwise makes
an Agent Advance until the earlier of (x) the date such Borrower is again able
to comply with the Borrowing Base limitations and the conditions precedent to
the making of Revolving Credit Loans, or obtain an amendment or waiver with
respect thereto, (y) the date that is thirty (30) days after the funding of the
initial Agent Advances and (z) the date the Required Lenders instruct the
Administrative Agent to cease making Agent Advances (in each case, the “Agent
Advance Period”); provided that the Administrative Agent shall not make any
Agent Advance to the extent that at the time of the making of such Agent
Advance, the amount of such Agent Advance (I) when added to the aggregate
outstanding amount of all other Agent Advances made to the Borrowers at such
time, would exceed 10% of the Borrowing Base at such time or (II) when added to
the Total Revolving Credit Exposure as then in effect (immediately prior to the
incurrence of such Agent Advance), would exceed the Total Revolving Credit
Commitments at such time. Agent Advances may be made by the Administrative Agent
in its sole discretion and the Borrowers shall have no right whatsoever to
require that any Agent Advances be made. (e) Mandatory Borrowing. On any
Business Day (but in any event no less frequently than once per week), the
Administrative Agent may, in its sole discretion give notice to the Lenders that
the Administrative Agent’s outstanding Agent Advances shall be funded with one
or more Borrowings of Revolving Credit Loans (provided that such notice shall be
deemed to have been automatically given upon the occurrence of an Event of
Default under Section 8.01(f) or upon the exercise of any of the remedies
provided in the last paragraph of Section 7.01), in which case one or more
Borrowings of Revolving Credit Loans constituting Base Rate Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by all applicable Lenders pro rata based on each such Lender’s Pro
Rata Share (determined before giving effect to any termination of the Revolving
Credit Commitments pursuant to Section 8.02) and the proceeds thereof shall be
applied directly by the Administrative Agent to repay the Administrative Agent
for such outstanding Agent Advances. Each Lender hereby irrevocably agrees to
make Revolving Credit Loans upon one (1) Business Day’s notice pursuant to each
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the date specified in writing by the Administrative Agent
notwithstanding (i) the amount of the Mandatory Borrowing may not comply with
the minimum Borrowing amounts otherwise required hereunder, (ii) whether any
conditions specified in Section 4.02 are then satisfied, (iii) whether a Default
or an Event of Default then exists, (iv) the date of such Mandatory Borrowing,
(v) the amount of the Borrowing Base at such time and (vi) whether such Lender’s
Revolving Credit Commitment has been terminated at such time. In the event that
any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, as a result of the commencement of a proceeding under
any Debtor Relief Law with respect to any Borrower), then each Lender hereby
agrees that it shall forthwith purchase (as of the date the Mandatory Borrowing
would otherwise have occurred, but adjusted for any payments received from the
Borrowers on or after such date and prior to such purchase) from the
Administrative Agent such participations in the outstanding Agent Advances as
shall be necessary to cause the applicable Lenders to share in such Agent
Advances ratably based upon their respective Revolving Credit Commitments
(determined before giving effect to any termination of the Revolving Credit
Commitments pursuant to Section 8.02); provided that (x) all interest payable on
the Agent Advances shall be for the account of the Administrative Agent until
-74



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox094.jpg]
the date as of which the respective participation is required to be purchased
and, to the extent attributable to the purchased participation, shall be payable
to the participant from and after the time any purchase of participations is
actually made and (y) at the time any purchase of participations pursuant to
this sentence is actually made, the purchasing Lender shall be required to pay
the Administrative Agent interest on the principal amount of the participation
purchased for each day from and including the day upon which the Mandatory
Borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the overnight Federal Funds Rate for the first three (3)
days and at the interest rate otherwise applicable to Revolving Credit Loans
maintained as Base Rate Loans hereunder for each day thereafter. (f) Debt
Assumption. Notwithstanding anything herein or in the Loan Documents to the
contrary: (i) On the Closing Date, immediately after the consummation of the
Merger and upon the effectiveness of thisthe Existing Credit Agreement, the
Initial Borrower shall bebecame the sole Borrower hereunderunder the Existing
Credit Agreement and under the Loan Documents. (ii) On the Closing Date,
immediately after the payment of any Transaction Expenses payable on the Closing
Date, the Company will becomebecame a party hereto and to the Loan Documents and
will bebecame the Parent Borrower and all rights, title, interests, liabilities,
duties and obligations (including the Indebtedness and Obligations of the
Initial Borrower) in, to and under this Agreement, the other Loan Documents and
any other documents in connection therewith shall be, and shall be deemed to
be,were assumed by the Company and the Company agreesagreed to pay, perform and
discharge all of the Initial Borrower’s obligations and covenants as “Parent
Borrower” and a “Loan Party” thereunder in accordance with the terms of this
Agreement and the other Loan Documents and otherwise be liable for such
Indebtedness and to perform and discharge all of the Obligations and any and all
obligations under this Agreement, the other Loan Documents and any other
documents in connection therewith (the transactions described in this Section
2.01(f)(ii), collectively, the “Debt Assumption”). Immediately after the Debt
Assumption, the Closing Date Refinancing shall bewas consummated. For the
avoidance of doubt, any references to “this Agreement” in this Section
2.01(f)(ii) shall mean: (x) prior to the Amendment No. 1 Effective Date, the
Existing Credit Agreement and (y) on and after the Amendment No. 1 Effective
Date, the Existing Credit Agreement as amended pursuant to Amendment No. 1.
Section 2.02 Loans and Borrowings. (a) Each Revolving Credit Loan (other than a
Swing Line Loan or an Agent Advance) shall be made as part of a Borrowing
consisting of Revolving Credit Loans made by the Lenders ratably in accordance
with their respective Revolving Credit Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder. Any Agent Advance and any
Swing Line Loan shall be made in accordance with the procedures set forth in
Section 2.01 and Section 2.04, respectively. (b) Subject to Section 3.03, (i)
each Revolving Credit Borrowing shall be comprised entirely of Base Rate Loans
or Eurocurrency Rate Loans as the Administrative Borrower may request in
accordance herewith, (ii) each Revolving Credit Borrowing consisting of Base
Rate Loans shall be comprised entirely of Base Rate Loans and (iii) each
Revolving Credit Borrowing consisting of Eurocurrency Rate Loans shall be
comprised entirely of Eurocurrency Rate Loans. Each Lender at its option may
make any Eurocurrency Rate Loan or Base Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided, that any
exercise of such option shall not affect the obligation of the applicable Lender
to make such Loan and the obligation of the applicable Borrower to repay such
Loan in accordance with the terms of this Agreement. (c) At the commencement of
each Interest Period for any Eurocurrency Rate Loan, such Borrowing shall be in
an increment of $500,000 or a whole multiple of $500,000 in excess thereof;
provided, that a Revolving Credit Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the Revolving Credit Commitments under
the applicable Revolving Credit Facility or that is required to finance the
reimbursement of an -75



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox095.jpg]
LC Disbursement as contemplated by Section 2.03(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided, that there shall
not, at any time, be more than a total of ten (10) Interest Periods outstanding.
(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date for such Borrowing. (e) To request a Revolving Credit
Borrowing (other than a Swing Line Loan), the Administrative Borrower shall
notify the Administrative Agent of such request electronically (such notice in
respect of the initial Credit Extensions, or in connection with any Permitted
Acquisition or other transaction permitted under this agreement, may be
conditioned on the occurrence of the Closing Date or the occurrence of such
Permitted Acquisition or other transaction, as applicable, so long as the
Borrowers indemnify the Lenders for any amounts that would be payable under
Section 3.05) (a) in the case of a Eurocurrency Rate Loan, not later than 12:00
noon, New York City time, three (3) Business Days before the date of the
proposed Borrowing (other than Eurocurrency Rate Loans to be incurred on the
Closing Date for which notice may be given not later than 12:00 noon, New York
City time, one (1) Business Day prior to the Closing Date) and (b) in the case
of a Base Rate Loan including Agent Advances), not later than 12:00 noon, New
York City time, on the date of the proposed Borrowing. Each such Committed Loan
Notice submitted electronically shall be irrevocable and shall specify the
following information in compliance with Section 2.02: (i) the applicable
Borrower with respect to such Borrowing; (ii) the currency and aggregate amount
of the requested Borrowing; (iii) the date of such Borrowing, which shall be a
Business Day; (iv) whether such Borrowing is to be an Base Rate Loan or a
Eurocurrency Rate Loan; (v) in the case of a Eurocurrency Rate Loan, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; (vi) the location and number of
the account to which funds are to be disbursed; (vii) the Borrowing Base at such
time; and (viii) in the case of an Base Rate Loan, whether the Revolving Credit
Loans made pursuant to such Borrowing constitute Agent Advances (it being
understood that the Administrative Agent shall be under no obligation to make
such Agent Advance). If no election as to the Type of Revolving Credit Borrowing
is specified, then the requested Revolving Credit Borrowing shall be deemed to
be a Base Rate Loan. If no Interest Period is specified with respect to any
requested Eurocurrency Rate Loan, then the Administrative Borrower shall be
deemed to have selected an Interest Period of one (1) month’s duration. Promptly
following receipt of a Committed Loan Notice in accordance with this Section
2.02(e), the Administrative Agent shall advise each applicable Lender under the
relevant Facility of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing. The Administrative Agent may act
without liability upon the basis of communications submitted electronically of
such Borrowing or prepayment, as the case may be, believed by the Administrative
Agent in good faith to be from a Responsible Officer of the Administrative
Borrower. Section 2.03 Letters of Credit. (a) Subject to the terms and
conditions set forth herein, any Issuing Bank, in reliance on the agreements of
the Lenders set forth in Section 2.03(d), agrees to issue trade and standby
Letters of Credit -76



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox096.jpg]
denominated in Dollars or another Available Currency for the account of any
Borrower, or the account of such Borrower for the benefit of any Restricted
Subsidiary, in each case, on any Business Day during the applicable Availability
Period in such form as may be approved from time to time by such Issuing Bank;
provided, that no Issuing Bank shall have any obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the LC Exposure with
respect to Letters of Credit would exceed the LC Sublimit, (ii) the Total
Revolving Credit Exposure would exceed the Line Cap at such time, or (iii) such
Letter of Credit is to be issued in any currency other than Dollars.
Additionally, no Issuing Bank shall be under any obligation to issue or renew
any Letter of Credit if the Letter of Credit is to be denominated in a currency
other than Dollars. Subject to the terms and conditions set forth herein, the
Administrative Borrower may request the issuance of Letters of Credit for the
benefit of any Borrower or applicable Restricted Subsidiary, in a form
reasonably acceptable to the applicable Issuing Bank, at any time and from time
to time during the Availability Period (but not later than the date that is
three (3) Business Days prior to the Maturity Date, unless Cash Collateralized
or backstopped on terms reasonably acceptable to the Issuing Bank and the
Administrative Agent)); provided, further, that, notwithstanding anything to the
contrary herein, no Issuing Bank shall have any obligation to issue any Letter
of Credit if the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of the LC Application or other agreement submitted
by the Administrative Borrower to, or entered into by the applicable Borrower
with, the applicable Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Any purported grant of a
security interest in any LC Document shall be null and void. (b) To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Administrative Borrower shall hand deliver or
fax (or transmit electronically if (i) Bank of America, N.A. is the applicable
Issuing Bank or (ii) arrangements for doing so have been approved by any other
applicable Issuing Bank) to the applicable Issuing Bank and the Administrative
Agent (at least three (3) Business Days (or such shorter period as may be agreed
by the applicable Issuing Bank and the Administrative Agent) in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section 2.03), the amount and currency of such Letter of Credit, the applicable
Borrower with respect to such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by an Issuing Bank,
the Administrative Borrower also shall submit a LC Application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the
Administrative Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (A) the LC
Exposure with respect to Letters of Credit shall not exceed the LC Sublimit, (B)
the Total Revolving Credit Exposure shall not exceed the sum of the Total
Revolving Credit Commitments at such time and (C) the Total Revolving Credit
Exposure shall not exceed the Line Cap at such time. (c) Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) (A) with
respect to any standby Letter of Credit, the date that is one (1) year after the
date of issuance of such standby Letter of Credit (or, in the case of any
renewal or extension thereof, the date that is one (1) year after the date of
such renewal or extension) and (B) with respect to any trade Letter of Credit,
the date that is one hundred eighty (180) days after the date of issuance of
such trade Letter of Credit and (ii) the date that is three (3) Business Days
prior to the Maturity Date (unless other provisions or arrangements reasonably
satisfactory to the applicable Issuing Bank shall have been made with respect to
such Letter of Credit). If the Administrative Borrower so requests in any notice
requesting the issuance of a Letter of Credit, the applicable Issuing Bank shall
issue a Letter of Credit that has automatic renewal provisions (each, an “Auto
Renewal Letter of Credit”); provided, that the Administrative Borrower shall be
required to make a specific request to the applicable Issuing Bank for any such
renewal. Once an Auto Renewal Letter of Credit has been issued, the Lenders
shall be deemed to have authorized the renewal of such Letter of Credit at any
time to an expiry date not later than the earlier of (i) the date that is one
(1) year from the date of such renewal (or such longer period as may be agreed
by the applicable Issuing Bank three (3) Business Days prior to the Maturity
Date (unless other provisions or arrangements reasonably satisfactory to the
applicable Issuing Bank shall have been made with respect to such Letter of
Credit); provided, that the applicable Issuing Bank shall not permit any such
renewal if such Issuing Bank has determined that it would have no obligation at
such time to -77



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox097.jpg]
issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 4.02 or otherwise). (d) By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of any Issuing Bank or the
Lenders, the applicable Issuing Bank hereby grants to each Lender (with respect
to each Letter of Credit), and each Lender hereby acquires from the applicable
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit. In consideration and in furtherance of the foregoing, (A) each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Issuing Bank, such Lender’s Pro Rata Share of
each LC Disbursement with respect to a Letter of Credit made by such Issuing
Bank, in Dollars, and not reimbursed by the applicable Borrower on the date due
as provided in paragraph (e) of this Section 2.03, or of any reimbursement
payment required to be refunded to the applicable Borrower for any reason in
respect thereof. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Section 2.03(d) in respect of Letters of
Credit and such Lender’s obligations under Section 2.03(e) are absolute and
unconditional and shall not be affected by any circumstance including (i) any
setoff, counterclaim, recoupment, defense or other right that such Lender may
have against the applicable Issuing Bank, the applicable Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article IV, (iii) any adverse change in the condition
(financial or otherwise) of the applicable Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrowers, any other Loan Party or
any other Lender or any reduction in or termination of the Revolving Credit
Commitments or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. (e) If any Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the applicable
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement, in the same currency as the LC
Disbursement, not later than 2:00 p.m., New York City time, on the Business Day
that the Administrative Borrower receives notice that such LC Disbursement is
made (or, if the Administrative Borrower receives such notice after 12:00 noon,
New York City time, not later than 2:00 p.m., New York City time on the Business
Day immediately following the day that the Administrative Borrower receives such
notice); provided, that (if the conditions of Sections 4.02(a), (b) and (d) are
satisfied) the applicable Borrower shall have the absolute and unconditional
right to require that such payment be financed with a Borrowing of Base Rate
Loans, in each case in an equivalent amount and, to the extent so financed, the
applicable Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Revolving Credit Borrowing. If the applicable Borrower
fails to make such payment when due, or finance such payment in accordance with
the proviso to the preceding sentence, the applicable Issuing Bank shall
promptly notify the Administrative Agent of the applicable LC Disbursement and
the Administrative Agent shall promptly notify each Lender of the applicable LC
Disbursement, the payment then due from the applicable Borrower in respect
thereof and such Lender’s Pro Rata Share thereof. Promptly following receipt of
such notice, each Lender shall pay to the Administrative Agent its Pro Rata
Share of the payment then due from the applicable Borrower by wire transfer of
immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders not later
than 3:00 p.m., New York City time, on the date such notice is received (or, if
such Lender shall have received such notice later than 1:00 noon, New York City
time on such day, not later than 10:00 a.m., New York City time, on the
immediately following Business Day), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the applicable Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
any Issuing Bank for any LC Disbursement (other than the funding of Base Rate
Loans or Eurocurrency Rate Loans as contemplated above) shall not constitute a
Loan and shall not relieve the applicable Borrower of its obligation to
reimburse such LC Disbursement. If any Lender shall not have made its Pro Rata
Share of an LC Disbursement available to the Administrative Agent as provided
above, such Lender and the applicable Borrower severally agree to pay interest
on such amount, for each day from and including the date such amount is required
to be paid in accordance with this Section 2.03(e) to but excluding the date
such amount is paid, to the Administrative Agent for the account of the
applicable Issuing Bank at (i) in the case of the Borrowers, a rate per annum
equal to the interest rate applicable to -78



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox098.jpg]
Base Rate Loans and (ii) in the case of such Lender, for the first such day, the
Federal Funds Rate, and for each day thereafter, the Base Rate. (f) Each
Borrower’s obligation to reimburse LC Disbursements as provided in Section
2.03(e) and each Lender’s obligations under paragraphs (d) and (e) of this
Section 2.03 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, (iv) any adverse change in the exchange rate or in the availability of
an Available Currency to any Borrower or any of the Restricted Subsidiaries or
in the relevant currency markets generally, or (v) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.03, constitute a legal or
equitable discharge of, or provide a right of setoff against, each Borrower’s
obligations hereunder. None of the Administrative Agent, the Lenders or the
Issuing Banks, or any of their respective Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided, that the provisions of this Section 2.03(f) shall not be
construed to excuse the applicable Issuing Bank from liability to any Borrower
to the extent of any direct damages (as opposed to indirect, consequential,
special and punitive damages, claims in respect of which are hereby waived by
such Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of any Issuing Bank (as finally determined by a court of competent
jurisdiction), the applicable Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in material compliance with
the terms of a Letter of Credit, the applicable Issuing Bank may, in its sole
discretion, in good faith either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. (g) Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by such Issuing Bank. Each Issuing Bank shall
promptly notify the Administrative Agent and the Administrative Borrower
electronically of such demand for payment and whether such Issuing Bank has made
or will make an LC Disbursement thereunder; provided, that any failure to give
or delay in giving such notice shall not relieve the applicable Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement. (h) If any Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, at the rate per annum equal to the Base Rate; provided, that, if
the applicable Borrower fails to reimburse such LC Disbursement, including by
requiring that such payment be financed with a Base Rate Loan pursuant to
paragraph (e) of this Section 2.03, then Section 2.08(b) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section 2.03 to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment. (i) An Issuing Bank may resign upon thirty (30) days’ prior written
notice to the Administrative Borrower and the Administrative Agent. An Issuing
Bank may be replaced at any time by written agreement among the Borrowers, the
Administrative Agent, the replaced Issuing Bank (provided, that no consent of
the replaced Issuing Bank will be required if it has no Letters of Credit or
Reimbursement Obligations with respect thereto -79



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox099.jpg]
outstanding) and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such resignation or replacement of such Issuing Bank.
At the time any such resignation or replacement shall become effective, the
Borrowers shall pay all unpaid fees in respect of the Revolving Credit Facility,
in each case, accrued for the account of the replaced Issuing Bank pursuant to
Section 2.09(d). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
resignation or replacement of an Issuing Bank hereunder, the resigned or
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to renew existing Letters of Credit or issue additional Letters of
Credit. (j) If any Event of Default under Section 8.01(f) with respect to the
Parent Borrower or any Borrower shall occur and be continuing or if the Loans
have been accelerated pursuant to Section 8.02 as a result of any Event of
Default, on the Business Day that the Administrative Borrower receives notice
from an Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50.0% of the total LC Exposure), in each case, demanding the deposit of Cash
Collateral pursuant to this paragraph, the applicable Borrower, shall deliver
Cash Collateral to the Administrative Agent, for the benefit of the applicable
Lenders, an amount in cash equal to 102% of the applicable LC Exposure as of
such date. Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the Letter of Credit obligations (including
related fees and expenses) of the applicable Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made in Cash
Equivalents at the option and reasonable discretion of the Administrative Agent
and at the applicable Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be released by the Administrative
Agent to be applied by the Administrative Agent to reimburse the applicable
Issuing Bank for LC Disbursements for which it has not been reimbursed and to
pay all fees and expenses relating to Letters of Credit that were not otherwise
paid when due and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the applicable Borrower for the
applicable LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50.0% of the total LC Exposure), be applied to satisfy other
obligations of such Borrower under this Agreement. If any Borrower is required
to provide an amount of Cash Collateral hereunder as a result of the occurrence
of an Event of Default specified above, such amount (to the extent not applied
as aforesaid) shall be returned to such Borrower within two (2) Business Days
after such Event of Default has been cured or waived (unless the Revolving
Credit Commitments have been terminated and the Obligations have been
accelerated, in each case in accordance with Section 8.02). (k) If the Maturity
Date of any Class of Revolving Credit Commitments occurs prior to the expiration
of any Letter of Credit, then (i) if one or more other Classes of Revolving
Credit Commitments in respect of which the Maturity Date shall not have occurred
are then in effect and such Letter of Credit would otherwise be available under
such Class of Revolving Credit Commitments, such Letter of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Sections 2.03(d) and (e)) under (and
ratably participated in by the Lenders pursuant to) the Revolving Credit
Commitments in respect of which the Maturity Date shall not have occurred up to
an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and (ii)
to the extent not reallocated pursuant to the immediately preceding clause (i),
the applicable Borrower shall Cash Collateralize any such Letter of Credit in
accordance with Section 2.03(j). For the avoidance of doubt, commencing on the
Maturity Date of any Class of Revolving Credit Commitments, the sublimit for
Letters of Credit under any Class of Revolving Credit Commitments that has not
so then matured shall be as agreed in the relevant Extension Amendment with the
applicable Lenders. (l) If the Maturity Date occurs prior to the expiration of
any Letter of Credit, then the applicable Borrower shall Cash Collateralize any
such Letter of Credit in accordance with Section 2.03(j). -80



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox100.jpg]
(m) If any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then: (i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Share in respect of the Revolving Credit Facility, but only to the
extent (A) the sum of all non-Defaulting Lenders’ Revolving Credit Exposure plus
such Defaulting Lender’s LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Credit Commitments and (B) the Revolving
Credit Exposure of each non-Defaulting Lender after giving effect to such
reallocation does not exceed the Revolving Credit Commitment of such
non-Defaulting Lender; (ii) if the reallocation described in clause (i) above
cannot, or can only partially, be effected, each Borrower shall, within three
(3) Business Days following notice by the Administrative Agent, Cash
Collateralize for the benefit of each applicable Issuing Bank in accordance with
Section 2.03(j) only such Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 8.02 for so long as such LC Exposure is outstanding; (iii) if a Borrower
Cash Collateralizes any portion of such Defaulting Lender’s LC Exposure pursuant
to clause (ii) above, such Borrower shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.09(d) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is Cash Collateralized except to the extent of such fees that became
due and payable by such Borrower prior to the date such Lender became a
Defaulting Lender (it being understood that any Cash Collateral provided
pursuant to this Section 2.03 shall be released promptly following the
termination of the Defaulting Lender status of the applicable Lender); (iv) if
the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to clause
(i) above, then the fees payable to the Lenders pursuant to Section 2.09(c) and
(d) shall be adjusted in accordance with such non-Defaulting Lenders’ Pro Rata
Share; and (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor Cash Collateralized pursuant to clause (i) or (ii)
above, then, (A) without prejudice to any rights or remedies of any Issuing Bank
or any other Lender hereunder, all fees payable under Section 2.09(d) with
respect to such Defaulting Lender’s LC Exposure shall be payable to each
applicable Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or Cash Collateralized and (B) the applicable Issuing Bank will
have no obligation to issue new Letters of Credit, or to extend or renew
existing Letters of Credit to the extent LC Exposure would exceed the
non-Defaulting Lenders’ Revolving Credit Commitments, unless such Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure is Cash
Collateralized to the Issuing Bank’s reasonable satisfaction. (n) Schedule 1.01F
contains a schedule of certain letters of credit issued prior to the Closing
Date by Bank of America, N.A. for the account of the Beta Entities and the Omega
Entities. On the Closing Date (i) such letters of credit, to the extent
outstanding, shall be deemed to be Letters of Credit issued pursuant to this
Section 2.03 for the account of the Borrowers, (ii) the face amount of such
letters of credit shall be included in the calculation of LC Obligations and
(iii) all liabilities of the Borrowers with respect to such letters of credit
shall constitute Obligations. Section 2.04 Swing Line Loans. (a) Subject to the
terms and conditions set forth herein, the Swing Line Lender may in its
discretion, and in reliance upon the agreements of the other Lenders set forth
in this Section 2.04, make available loans in Dollars to the Borrowers (the
“Swing Line Loans”) from time to time during the Availability Period in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swing Line Loans exceeding the
Swing Line Sublimit or (ii) the Total Revolving Credit Exposure exceeding the
Line Cap at such time; provided, further, that the Swing Line Lender shall not
be required to make a Swing Line -81



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox101.jpg]
Loan to refinance an outstanding Swing Line Loan. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Swing Line Loans. To request a Swing Line Loan, the
Administrative Borrower shall notify the Administrative Agent of such request
electronically in the form of a Swing Line Loan Notice, not later than 2:00
p.m., New York City time, on the day of a proposed Swing Line Loan. Each such
Swing Line Loan Notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swing Line Loan. The
Administrative Agent will promptly advise the Swing Line Lender of any such
Swing Line Loan Notice received from the Administrative Borrower. The Swing Line
Lender shall make each Swing Line Loan available to the Borrowers by means of a
credit to the account identified in the Swing Line Loan Notice (including, in
the case of a Swing Line Loan made to finance the reimbursement of a LC
Disbursement, by remittance to the applicable Issuing Bank, and in the case of
repayment of another Loan or fees or expenses as provided by Section 2.04(c), by
remittance to the Administrative Agent to be distributed to the Lenders) on the
requested date of such Swing Line Loan. (b) Settlement of Swing Line Loans among
Lenders and Administrative Agent shall take place on a date determined from time
to time by Administrative Agent (but at least weekly, unless the settlement
amount is less than $5,000,000), on a pro rata basis in accordance with the
settlement report delivered by Administrative Agent to the Lenders. Between
settlement dates, Administrative Agent may in its discretion apply payments on
Revolving Credit Loans to Swing Line Loans, regardless of any designation by
Administrative Borrower or any provision herein to the contrary. (c) In
addition, the Swing Line Lender may by written notice given to the
Administrative Agent not later than 4:00 p.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swing Line Loans outstanding. Such notice shall
specify the aggregate amount of Swing Line Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s Pro
Rata Share of such Swing Line Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swing Line Lender, such Lender’s
Pro Rata Share of such Swing Line Loan or Loans. Each Lender acknowledges and
agrees that its obligation to acquire participations in Swing Line Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.12 with respect to Loans made
by such Lender (and Section 2.12 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swing Line Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Administrative Borrower of any
participations in any Swing Line Loan acquired pursuant to this paragraph. Any
amounts received by the Swing Line Lender from the Borrowers (or other party on
behalf of any Borrower) in respect of a Swing Line Loan after receipt by the
Swing Line Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swing Line Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swing Line Lender or the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any Borrower for any reason. The purchase of
participations in a Swing Line Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof. Section 2.05 Prepayments.
(a) Optional. (i) The Borrowers may, upon notice to the Administrative Agent by
the Borrowers, at any time or from time to time voluntarily prepay any Class or
Classes of Revolving Credit Loans of any Class or Classes in whole or in part
without premium or penalty (other than as required by Section 3.05); provided
that (1) such notice must be received by the Administrative Agent not later than
11:30 a.m. (A) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(2) any prepayment of Eurocurrency Rate Loans shall be in a minimum principal
amount of $1,000,000, or a whole multiple of $500,000 in excess thereof or, in
each case, if less, the entire principal amount thereof then outstanding; and
(3) any prepayment of Base Rate Loans shall be in a minimum principal amount of
$500,000 or a whole -82



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox102.jpg]
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Class(es) and Type(s) of Loans to be
prepaid. The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement of such
prepayment. If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. In the case of each
prepayment of the Loans pursuant to this Section 2.05(a), the Borrowers may in
its sole discretion select the Class or Classes of Borrowing or Borrowings (and
the order of maturity of principal payments) to be repaid, and such payment
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares or other applicable share provided for under this Agreement;
provided that optional prepayments shall be applied (i) first, to accrued
interest on the amount of Revolving Credit Loans prepaid, and (ii) second, to
the outstanding principal amount of any class of Revolving Credit Loans.
Notwithstanding anything to the contrary in this Agreement, (x) after any
Extension, the Borrower may voluntarily prepay any Borrowing of any Class of
non-extended Revolving Credit Loans (and terminate the related Revolving Credit
Commitment) pursuant to which the related Extension Offer was made or may
voluntarily prepay any Borrowing of any Extended Revolving Credit Loans (and
terminate the related Extended Revolving Credit Commitment) pursuant to which
the related Extension Offer was made without any obligation to voluntarily
prepay the corresponding non-extended Revolving Credit Loans and (y) after the
incurrence or issuance of any Revolving Credit Loans pursuant to any Incremental
Revolving Credit Commitments, the Borrower may voluntarily prepay (and terminate
the related Commitment with respect to) any Borrowing of any other Revolving
Credit Loans without any obligation to voluntarily prepay (or terminate the
related Commitment with respect to) any Class of Loans issued under any
Incremental Revolving Credit Commitments, or may voluntarily prepay (and
terminate the related Commitment with respect to) any Borrowing of any Class of
Loans issued under any Incremental Revolving Credit Commitments without any
obligation to voluntarily prepay (or terminate the related Commitment with
respect to) any Revolving Credit Loans. (ii) The Borrowers may, upon notice to
the Swing Line Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (2) any such prepayment shall be in a minimum
principal amount of $100,000 or a whole multiple of $50,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrowers, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. (iii) Notwithstanding anything to the contrary contained in this
Agreement, the Borrowers may rescind (or delay the date of prepayment identified
in) any notice of prepayment under Section 2.05(a)(i) or 2.05(a)(ii) if such
prepayment would have resulted from a refinancing of all or a portion of the
applicable Facility or the occurrence of another event, which refinancing or
other event shall not be consummated or shall otherwise be delayed; provided
that the Borrowers shall pay to the applicable Lenders all amounts payable under
Section 3.05 in connection with such rescission. (b) Mandatory. (i) If for any
reason, at any time the Total Revolving Credit Exposure exceeds the Line Cap,
the applicable Borrowers shall within one (1) Business Day after receipt of
written notice thereof from the Administrative Agent prepay Revolving Credit
Loans and/or Cash Collateralize Letters of Credit (in accordance with Section
2.03(j)) in an aggregate amount equal to the amount that Total Revolving Credit
Exposure exceeds the Line Cap. (ii) Amounts to be applied pursuant to this
Section 2.05(b) shall be applied to reduce Revolving Credit Exposure (it being
understood that Revolving Credit Exposure shall be deemed reduced to the extent
of any Cash Collateralization of LC Exposure solely for purposes of determining
whether any further mandatory prepayment is required); provided that to the
extent that any Revolving Credit Exposure is reduced by prepaying Revolving
Credit Loans, such amounts shall be applied (A) first, to reduce outstanding
Revolving Credit Loans consisting of Base Rate Loans and (B) any amounts
remaining after each such application shall be applied to prepay outstanding
Revolving Credit Loans consisting of Eurocurrency Rate Loans in a manner that
minimizes the amount of any -83



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox103.jpg]
payments required to be made by the Borrowers pursuant to Section 3.05. No
permanent reduction of Revolving Credit Commitments will be required in
connection with any prepayment pursuant to this Section 2.05. (c) Interest
Funding Losses, Etc. (i) Except to the extent otherwise agreed by each Lender so
being prepaid, all prepayments of Loans (other than any Revolving Credit Loan
that is a Base Rate Loan and any Swing Line Loan) shall be accompanied by all
accrued and unpaid interest thereon to but not including the date of such
prepayment, together with, in the case of any such prepayment of a Eurocurrency
Rate Loan on a date prior to the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to Section
3.05. (ii) Notwithstanding any of the other provisions of this Section 2.05, so
long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required to be made under this Section
2.05, prior to the last day of the Interest Period therefor, in lieu of making
any payment pursuant to this Section 2.05 in respect of any such Eurocurrency
Rate Loan prior to the last day of the Interest Period therefor, the Borrowers
may, in its sole discretion, irrevocably deposit an amount sufficient to make
any such prepayment otherwise required to be made thereunder together with
accrued interest to the last day of such Interest Period into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from any Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05. Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrowers or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with the relevant
provisions of this Section 2.05. Such deposit shall be deemed to be a prepayment
of such Loans by the Borrowers for all purposes under this Agreement at the time
of such prepayment. Section 2.06 Termination or Reduction of Commitments. (a)
Optional. The Borrowers may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent at least 11:00 a.m. three (3) Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000, or any whole multiple of $500,000 in excess
thereof or, if less, the entire amount thereof, (iii) any termination or
permanent reduction of any Revolving Credit Commitments pursuant to this Section
2.06(a) shall be applied as directed by the Borrower, including as to any Class
of Extended Revolving Credit Commitments or existing Revolving Credit
Commitments (including any Incremental Revolving Credit Commitments), (iv) if,
after giving effect to any reduction of the Revolving Credit Commitments, the LC
Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving Credit
Facility, such sublimit shall be automatically reduced by the amount of such
excess and (v) in any event, the applicable Borrower shall not terminate or
reduce the Revolving Credit Commitments if, after giving effect to any
concurrent prepayment of the Revolving Credit Loans in accordance with Section
2.05, the Total Revolving Credit Exposure would exceed the Line Cap at such
time. Notwithstanding the foregoing, the Administrative Borrower may rescind or
postpone any notice of termination of any Commitments prior to the effectiveness
of such termination if such termination would have resulted from a refinancing
of all or a portion of the applicable Facility or other conditional event, which
refinancing or other conditional event shall not be consummated or otherwise
shall be delayed. Except as provided above, the amount of any such Revolving
Credit Commitment reduction shall not be applied to the LC Sublimit or the Swing
Line Sublimit unless otherwise specified by the Borrowers. (b) Mandatory. The
Revolving Credit Commitment of each Revolving Credit Lender of a Class shall
automatically and permanently terminate on the Maturity Date for such applicable
Class of Revolving Credit Commitments; provided that (x) the foregoing shall not
release any Revolving Credit Lender from any liability it may have for its
failure to fund Revolving Credit Loans, LC Credit Extensions or participations
in Swing Line Loans that were required to be funded by it on or prior to such
Maturity Date and (y) the foregoing will not release any Revolving Credit Lender
from any obligation to fund its portion of LC Credit Extensions or
participations in Swing Line Loans with respect to Letters of Credit issued or
Swing Line Loans made prior to such Maturity Date, in each case, other than to
the extent such participations have been reallocated pursuant to the terms
hereof. The commitments of the Issuing Banks to issue, amend, renew or extend
any Letters of Credit shall automatically -84



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox104.jpg]
terminate on the earlier to occur of (i) the termination of the Revolving Credit
Commitments and (ii) the date that is three (3) Business Days prior to the
applicable Maturity Date. (c) Application of Commitment Reductions; Payment of
Fees. The Administrative Agent will promptly notify the Appropriate Lenders of
any termination or reduction of unused portions the unused Commitments of any
Class under this Section 2.06. Upon any reduction of unused Commitments of any
Class, the Commitment of each Lender of such Class shall be reduced by such
Lender’s Pro Rata Share of the amount by which such Commitments are reduced
(other than the termination of the Commitment of any Lender as provided in
Section 3.07). All commitment fees accrued until the effective date of any
termination of the Commitments of any Facility shall be paid on the effective
date of such termination. Section 2.07 Repayment of Loans. (a) [Reserved]. (b)
Revolving Credit Loans. The Borrowers shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for any
Class of Revolving Credit Commitments the aggregate outstanding principal amount
of all Revolving Credit Loans made in respect of such Revolving Credit
Commitments. (c) Swing Line Loans. The Borrowers shall repay the aggregate
principal amount of each Swing Line Loan on the earlier to occur of (i) thirty
(30) days after such Loan is made and (ii) the Latest Maturity Date for the
Revolving Credit Commitments. Section 2.08 Interest. (a) Subject to the
provisions of Section 2.08(b), (i) each Eurocurrency Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
the Applicable Rate; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Revolving Credit Loans made under the Initial
Revolving Credit Commitments. (b) During the continuance of an Event of Default
under Section 8.01(a), the Borrowers shall pay interest on past due amounts
owing by it hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws;
provided that no interest at the Default Rate shall accrue or be payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Accrued
and unpaid interest on such amounts (including interest on past due interest)
shall be due and payable upon written demand. (c) Interest on each Loan shall be
due and payable in arrears on each Interest Payment Date applicable thereto and
at such other times as may be specified herein. Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
Section 2.09 Fees. (a) [Reserved]. (b) Agent Fees. The Borrowers shall pay to
the Agents and the Commitment Parties such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever (except as expressly agreed between the Borrowers and the applicable
Agent or Commitment Party). -85



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox105.jpg]
(c) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Lender (other than any Defaulting Lenders) in accordance with
its Pro Rata Share, a commitment fee for the period from the Closing Date to but
excluding the Maturity Date (or such earlier date on which the Revolving Credit
Commitments shall have expired or terminated) equal to the Commitment Fee Rate
divided by three hundred and sixty (360) days and multiplied by the number of
days in the fiscal quarter and then multiplied by the amount, if any, by which
the Average Facility Balance with respect to the Revolving Credit Facility for
such fiscal quarter (or portion thereof that the Revolving Credit Commitments
are in effect) is less than the aggregate amount of the Revolving Credit
Commitments; provided that if the Revolving Credit Commitments are terminated on
a day other than the first day of a fiscal quarter, then any such fee payable
for the fiscal quarter in which termination shall occur shall be paid on the
effective date of such termination and shall be based upon the number of days
that have elapsed during such period. The foregoing notwithstanding, in
accordance with Section 2.14(b), the applicable lenders may consent to a
different Commitment Fee Rate to be paid pursuant to the terms of any applicable
Incremental Amendment or Extension Offer. Accrued Commitment Fees shall be
payable in arrears on the first day of each January, April, July and October of
each year and on the date on which the Revolving Credit Commitments terminate,
commencing on September 30, 2019. All Commitment Fees shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). (d) Letter of Credit Fees. (i) Each applicable Borrower agrees to pay to
the Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Rate Loans on the average daily amount of such Lender’s LC Exposure
in respect of Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Revolving
Credit Commitment terminates and the date on which such Lender ceases to have
any LC Exposure with respect to any Letters of Credit. Each Borrower, severally
but not jointly, agrees to pay to each Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to the Letters of Credit issued by such Issuing Bank
on account of such Borrower during the period from and including the Closing
Date to but excluding the later of the date of termination of the Revolving
Credit Commitments and the date on which there ceases to be any LC Exposure
attributable to the Letters of Credit issued by such Issuing Bank, as well as
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Accrued participation fees and fronting fees under this paragraph
(b) shall be payable in Dollars on the first day of each January, April, July
and October of each year and on the date on which the Revolving Credit
Commitments terminate, commencing on September 30, 2019; provided, that any such
fees accruing after the date on which the Revolving Credit Commitments terminate
shall be payable on demand. Any other fees payable to any Issuing Bank pursuant
to this paragraph shall be payable within thirty (30) days after written demand
therefor. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day) Section 2.10
Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurocurrency
Rate) shall be made on the basis of a year of three hundred sixty-five (365)
days, or three hundred sixty-six (366) days, as applicable, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a three hundred sixty (360) day year and actual days elapsed, or, in the case
of interest in respect of Loans denominated in an Available Currency other than
Dollars as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one (1) day. In computing interest on any Loan, the
day such Loan is made or converted to a Loan of a different Type shall be
included for purposes of calculating interest on a Loan of such different Type
and the date such Loan is repaid or converted to a Loan of a different Type, as
the case may be, shall be excluded. Each -86



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox106.jpg]
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. Section
2.11 Evidence of Indebtedness. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of United States Treasury
Regulation Section 5f.103-1(c) and Section 1.163-5(b) of the proposed United
States Treasury Regulations, as agent for the Borrowers, in each case in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent, as set forth in the Register, in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrowers shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto. (b) In addition to the accounts and
records referred to in Section 2.11(a), each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records and, in
the case of the Administrative Agent, entries in the Register, evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swing Line Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. (c) Entries
made in good faith by the Administrative Agent in the Register pursuant to
Sections 2.11(a) and (b), and by each Lender in its account or accounts pursuant
to Sections 2.11(a) and (b), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents. Section 2.12 Payments Generally. (a) All payments to
be made by the Borrowers shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. The
Administrative Agent will promptly distribute to each Appropriate Lender its Pro
Rata Share (or other applicable share provided for under this Agreement) of such
payment in like funds as received by wire transfer to such Lender’s applicable
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by the Borrowers shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be. (b)
Unless the Borrowers or any Lender has notified the Administrative Agent, prior
to the date, or in the case of any Base Rate Loans, prior to 1:00 p.m. on the
date of such payment, any payment is required to be made by it to the
Administrative Agent hereunder (in the case of the Borrowers, for the account of
any Lender or an Issuing Bank hereunder or, in the case of the Lenders, for the
account of any Swing Line Lender, Issuing Bank or -87



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox107.jpg]
Borrowers hereunder), that the Borrowers or such Lender, as the case may be,
will not make such payment, the Administrative Agent may assume that the
Borrowers or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then: (i) if the Borrowers failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and (ii) if any
Lender failed to make such payment, such Lender shall forthwith on demand pay to
the Administrative Agent the amount thereof in Same Day Funds, together with
interest thereon for the period from the date such amount was made available by
the Administrative Agent to the Borrowers to the date such amount is recovered
by the Administrative Agent (the “Compensation Period”) at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. When such
Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrowers, and the Borrowers shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder. A written notice (including documentation reasonably supporting such
request) of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error. (c) If any Lender makes available to the Administrative Agent
funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrowers by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest. (d) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation. (e) Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. (f) Whenever any payment received by
the Administrative Agent under this Agreement or any of the other Loan Documents
is insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03. If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may (to the fullest extent -88



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox108.jpg]
permitted by mandatory provisions of applicable Law), but shall not be obligated
to, elect to distribute such funds to each of the Lenders in accordance with
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the sum of (a) the Outstanding Amount of all Loans outstanding at
such time and (b) the Outstanding Amount of all LC Obligations outstanding at
such time, in repayment or prepayment of such of the outstanding Loans or other
Obligations then owing to such Lender. Section 2.13 Sharing of Payments. If,
other than as expressly provided elsewhere herein or required by court order,
any Lender shall obtain payment of any principal of or interest on account of
the Loans made by it, or payment in respect of the participations in LC
Obligations and Swing Line Loans held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in LC Obligations or
Swing Line Loans held by them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of any
principal of or interest on such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. For the avoidance of doubt, the provisions of
this paragraph shall not be construed to apply to (A) any payment made by the
Borrowers or application of funds pursuant to and in accordance with the express
terms of this Agreement as in effect from time to time (including the
application of funds arising from the existence of a Defaulting Lender), (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder, (C) [reserved], (D) in connection with a transaction pursuant to an
Extension Amendment or Incremental Amendment, (E) the application of Cash
Collateral as provided herein (including the application of funds arising from
the existence of a Defaulting Lender) or (F) non-pro rata payments and
repayments permitted pursuant to Section 2.16(b). The Borrowers agree that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender was the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. Notwithstanding anything to the
contrary contained in this Section 2.13 or elsewhere in this Agreement, the
Borrower may extend the final maturity of Revolving Credit Commitments in
connection with an Extension that is permitted under Section 2.16 without being
obligated to effect such extensions on a pro rata basis among the Lenders (it
being understood that no such extension (i) shall constitute a payment or
prepayment of Revolving Credit Loans, as applicable, for purposes of this
Section 2.13. Furthermore, the Borrower may take all actions contemplated by
Section 2.16 in connection with any Extension (including modifying pricing,
amortization and repayments or prepayments), and in each case such actions shall
be permitted, and the differing payments contemplated therein shall be permitted
without giving rise to any violation of this Section 2.13 or any other provision
of this Agreement. Section 2.14 Incremental Facilities. (a) At any time and from
time to time, subject to the terms and conditions set forth herein, the
Administrative Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy of such notice to each of
the Lenders), request to incur one or more increases in the Revolving Credit
Commitments (“Incremental Revolving Credit Commitments” or the “Incremental
Facilities”); -89



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox109.jpg]
provided, that at the time of the effectiveness of each Incremental Amendment,
no Specified ABL Default has occurred and is continuing or shall result
therefrom (and, in connection with any Incremental Facility to fund a Permitted
Acquisition or permitted Investment, no Specified Event of Default shall have
occurred and be continuing as of the date of the definitive acquisition
agreements for such Permitted Acquisition or permitted Investment entered into).
Notwithstanding anything to the contrary herein, without the consent of the
Required Lenders, the aggregate principal amount of the Incremental Facilities
shall not exceed $50,000,000 (which, for the avoidance of doubt, will be reduced
to $25,000,000 following the incurrence of the 2020 Incremental Revolving Credit
Commitments on the Amendment No. 1 Effective Date). All Incremental Revolving
Commitments shall be in an integral multiple of $250,000 and in an aggregate
principal amount that is not less than $5,000,000 (or in such lesser minimum
amount agreed by the Administrative Agent); provided, that such amount may be
less than the applicable minimum amount if such amount represents all the
remaining availability in respect of the Incremental Facilities. (b) Any
Incremental Revolving Commitment shall be on terms identical to the Revolving
Credit Commitments under the Revolving Credit Facility proposed to be increased
thereby, including with respect to having the same Guarantors and being secured
by the same Collateral on a pari passu basis with the applicable Facility
subject to such increase except that the Maturity Date of an Incremental
Revolving Commitment shall be no earlier (but may be later) than the Revolving
Credit Commitments proposed to be increased. Unless the Incremental Revolving
Commitment and the Revolving Credit Commitments proposed to be increased have
different Maturity Dates, such Incremental Revolving Commitment shall be deemed
a Revolving Credit Commitment of the applicable Revolving Credit Facility or
both Revolving Credit Facilities, as the case may be, pursuant to the applicable
Incremental Amendment (it being understood that an Incremental Facility
establishing Incremental Revolving Commitments will not create a separate
Revolving Credit Facility and such Incremental Revolving Commitments will be
deemed a part of the applicable Revolving Credit Facility); provided, that the
Applicable Rate and the Commitment Fee Rate, in each case applicable to the
Revolving Credit Commitments and Revolving Credit Loans of such Revolving Credit
Facility, may be increased, without the consent of any Lender, in connection
with the incurrence of any Incremental Revolving Commitment such that the
Applicable Rate and the Commitment Fee Rate of such Revolving Credit Commitments
are identical to those of the Incremental Revolving Commitments. (c) Each notice
from any Borrower pursuant to this Section 2.14 shall set forth the requested
amount of the relevant Incremental Revolving Commitments. Any Additional Lenders
that elect to extend Incremental Revolving Commitments shall be reasonably
satisfactory to the Administrative Borrower, and, to the extent its consent
would be required with respect to an assignment to such Additional Lender under
Section 10.07(b), the Administrative Agent, the Swing Line Lender and each
Issuing Bank (in each case, any approval thereof not to be unreasonably
withheld, delayed or conditioned), and, if not already a Lender, shall become a
Lender under this Agreement pursuant to an Incremental Amendment. Each
Incremental Facility shall become effective pursuant to an amendment (each, an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Administrative Borrower, any applicable Borrowers,
such Additional Lender or Additional Lenders and the Administrative Agent. No
Incremental Amendment shall require the consent of any Lenders or any other
Person other than the Administrative Borrower, any applicable Borrowers, the
Administrative Agent and the Additional Lenders with respect to such Incremental
Amendment. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into Incremental Amendments and, as appropriate, amendments to the other
Loan Documents as may be necessary in order to establish new tranches or
sub-tranches in respect of the existing Revolving Credit Commitments and such
technical amendments as may be necessary or appropriate in the opinion of the
Administrative Agent, the Administrative Borrower and the applicable Borrower to
effect the provisions of this Section 2.14 (including to provide for class
voting provisions applicable to the Additional Lenders on terms comparable to
the provisions of Section 10.01). In addition, if so provided in such
Incremental Amendment and with the consent of the applicable Issuing Banks,
participations in Letters of Credit expiring on or after the Maturity Date shall
be re-allocated from Lenders holding Revolving Credit Commitments to Lenders
holding Incremental Revolving Commitments, be deemed to be participation
interests in respect of such Incremental Revolving Commitments and the terms of
such participation interests (including the participation fees applicable
thereto) shall be adjusted accordingly. No Lender shall be obligated to provide
any Incremental Revolving Commitments, unless it so agrees. Revolving Credit
Commitments in respect of any Incremental Revolving Commitments shall become
Revolving Credit Commitments under this Agreement. The effectiveness of any
Incremental Amendment (each, an “Incremental Facility Closing Date”) shall,
unless otherwise agreed to by the Administrative Agent and the Additional
Lenders party thereto, be subject to (i) the payment in full of all fees and
expenses owing to the Administrative Agent and the Lenders in respect of such
Incremental Facility, to the extent -90



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox110.jpg]
invoiced prior to such date and (ii) on the date of the effectiveness of the
Incremental Revolving Commitments thereunder, no Specified ABL Default shall
exist after giving effect to such Incremental Revolving Commitments (or, in the
case of a Permitted Acquisition, permitted Investment or Limited Condition
Transaction, no Specified ABL Default (as determined in accordance with Section
1.08(g)) shall exist on the LCT Test Date and no Specified Event of Default
shall exist on the date that such Incremental Revolving Commitments become
effective). Upon each increase in the Revolving Credit Commitments of a
Revolving Credit Facility pursuant to this Section 2.14, each Lender under such
Revolving Credit Facility immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the Incremental Revolving Commitment (each an “Incremental Lender”)
in respect of such increase, and each such Incremental Lender will automatically
and without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit under the applicable
Revolving Credit Facility such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Lender in
such Revolving Credit Facility (including each such Incremental Lender) will
equal the percentage of the aggregate Revolving Credit Commitments of all
Lenders in such Revolving Credit Facility represented by such Lender’s Revolving
Credit Commitment thereunder. Each of the parties hereto hereby agrees that the
Administrative Agent may, in consultation with the Administrative Borrower, take
any and all actions as may be reasonably necessary to ensure that, after giving
effect to any Incremental Revolving Commitment, the outstanding Revolving Credit
Loans are held by the Lenders in accordance with their respective Pro Rata
Shares in respect of the applicable Revolving Credit Facility. The foregoing may
be accomplished at the discretion of the Administrative Agent, following
consultation with the Administrative Borrower, (A) by requiring the outstanding
Revolving Credit Loans to be prepaid with the proceeds of a new Revolving Credit
Borrowing, (B) by causing non-increasing Lenders to assign portions of their
outstanding Revolving Credit Loans to new or increasing Lenders, (C) by a
combination of the foregoing or (D) by any other means agreed to by the
Administrative Agent and the Administrative Borrower, and any such prepayment or
assignment shall be subject to Section 3.05 but shall otherwise be without
premium or penalty. The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to any of the transactions
effected pursuant to the immediately preceding sentence. For the avoidance of
doubt, no existing Lender shall be required to participate in an Incremental
Facility without its consent. Section 2.15 Interest Elections. (a) Each
Borrowing initially shall be of the Type specified in the applicable Committed
Loan Notice and, in the case of a Eurocurrency Rate Loan, shall have an initial
Interest Period as specified in such Committed Loan Notice; provided, that, if
the Administrative Borrower fails to specify a Type of Loan in the Committed
Loan Notice, then the Loans shall be made as Base Rate Loans and if the
Administrative Borrower requests a Borrowing of Eurocurrency Rate Loans, but
fails to specify an Interest Period, it will be deemed to have requested an
Interest Period of one month’s duration. Thereafter, the Administrative Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Rate Loan, may elect Interest
Periods therefor, all as provided in this Section 2.15. The Administrative
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
Notwithstanding any other provision of this Section 2.15, the Administrative
Borrower will not be permitted to change the currency of any Borrowing, except
by repaying a Borrowing with a new Borrowing. This Section 2.15 shall not apply
to Swing Line Borrowings or Agent Advances, which may not be converted or
continued. (b) To make an election pursuant to this Section 2.15, the
Administrative Borrower shall notify the Administrative Agent of such election
electronically by the time that a Committed Loan Notice would be required under
Section 2.02(e) if the Administrative Borrower were requesting a Revolving
Credit Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such Committed Loan Notice submitted
electronically shall be irrevocable. (c) Each Committed Loan Notice submitted
electronically shall specify the following information in compliance with
Section 2.2(e): -91



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox111.jpg]
(i) the Borrower with respect to such Borrowing; (ii) the Borrowing to which
such Committed Loan Notice applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iv) and (v) below shall be specified for each resulting
Borrowing); (iii) the effective date of the election made pursuant to such
Committed Loan Notice, which shall be a Business Day; (iv) whether the resulting
Borrowing is to be a Base Rate Loan or a Eurocurrency Rate Loan; and (v) if the
resulting Borrowing is a Eurocurrency Rate Loan, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”. If any such
Committed Loan Notice requests a Eurodollar Borrowing but does not specify an
Interest Period, then the Administrative Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration. (d) Promptly following
receipt of a Committed Loan Notice, the Administrative Agent shall advise each
applicable Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing. (e) If the Administrative Borrower fails to deliver a
timely Committed Loan Notice with respect to a Eurocurrency Rate Loan prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein at the end of such Interest Period, such Borrowing
shall be converted to a Base Rate Loan. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Administrative Borrower, then, so long as an Event of Default is continuing (x)
no outstanding Borrowing may be converted to or continued as a Eurocurrency Rate
Loan and (y) unless repaid, at the end of the Interest Period applicable
thereto, each Eurocurrency Rate Loan shall be converted to an Base Rate Loan.
Section 2.16 Extension of Revolving Credit Loans. (a) [Reserved]. (b)
Notwithstanding anything to the contrary in this Agreement, pursuant to one or
more offers (each, an “Extension Offer”) made from time to time by the
Administrative Borrower to all Lenders of any Revolving Credit Facility with
Revolving Credit Commitments with a like maturity date on a pro rata basis
(based on the aggregate outstanding principal amount of the Revolving Credit
Commitments under such Revolving Credit Facility with a like maturity date) and
on the same terms to each such Lender, the Administrative Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Revolving Credit Commitments of such Revolving Credit
Facility and otherwise modify the terms of such Revolving Credit Commitments
pursuant to the terms of the relevant Extension Offer (including by increasing
the interest rate or fees payable in respect of such Revolving Credit
Commitments (and related outstandings)) (each, an “Extension”, and each group of
Revolving Credit Commitments, as so extended, as well as the original Revolving
Credit Commitments of such Revolving Credit Facility (not so extended), being a
“tranche”; any Extended Revolving Credit Commitments shall constitute a separate
tranche of Revolving Credit Commitments from the tranche of Revolving Credit
Commitments of such Revolving Credit Facility from which they were extended), so
long as the following terms are satisfied with respect to each applicable
Revolving Credit Facility: (i) except as to pricing (including interest rates,
fees and funding discounts), conditions precedent and maturity (which shall be
set forth in the relevant Extension Offer), the Revolving Credit Commitment of
any Lender that agrees to an Extension with respect to such Revolving Credit
Commitment (an “Extending Lender”) extended pursuant to an Extension (an
“Extended Revolving Credit -92



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox112.jpg]
Commitment”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the same terms as
the original Revolving Credit Commitments (and related outstandings) (provided,
that (1) assignments and participations of Extended Revolving Credit Commitments
and Extended Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans of such Revolving Credit Facility and (2) at no time
shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments and any original Revolving Credit Commitments)
which have more than four different maturity dates), (ii) if the aggregate
principal amount of Revolving Credit Commitments in respect of which Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Revolving Credit Commitments offered to be
extended by the Administrative Borrower pursuant to such Extension Offer, then
the Revolving Credit Loans of such Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer and (iii) all documentation in respect of such Extension shall
be consistent with the foregoing. (c) With respect to all Extensions consummated
by the Administrative Borrower pursuant to this Section 2.16, (i) such
Extensions shall not constitute voluntary or mandatory payments or prepayments
for purposes of this Agreement and (ii) each Extension Offer shall specify the
minimum amount of Revolving Credit Commitments of each Revolving Credit Facility
to be tendered. The transactions contemplated by this Section 2.16 (including,
for the avoidance of doubt, payment of any interest or fees in respect of any
Extended Revolving Credit Commitments on such terms as may be set forth in the
relevant Extension Offer) shall not require the consent of any Lender or any
other Person (other than as set forth in clause (c) below), and the requirements
of any provision of this Agreement (including Sections 2.02(c), 2.05 and 2.12)
or any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section 2.16 shall not apply to any of
the transactions effected pursuant to this Section 2.16. (d) No consent of any
Lender or any other Person shall be required to effectuate any Extension, other
than the consent of the Administrative Borrower, each applicable Borrower and
each Lender agreeing to such Extension with respect to one or more of its
Revolving Credit Commitments (or a portion thereof) and the Issuing Bank (if
applicable), which consent shall not be unreasonably withheld, conditioned or
delayed. All Extended Revolving Credit Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with the
applicable Facility subject to such Extension Amendment. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents (an “Extension Amendment”) with the
Administrative Borrower and each applicable Borrower as may be necessary in
order to establish new tranches or sub-tranches in respect of Revolving Credit
Commitments of each Revolving Credit Facility so extended and such technical
amendments as may be necessary or appropriate in the opinion of the
Administrative Agent and the Administrative Borrower to effect the provisions of
this Section 2.16 (including in connection with the establishment of such new
tranches or sub-tranches, or to provide for class voting provisions applicable
to the Additional Lenders on terms comparable to the provisions of Section
10.01). In addition, if so provided in such Extension Amendment and with the
consent of the applicable Issuing Banks, participations in Letters of Credit
expiring on or after the Maturity Date shall be re-allocated from Lenders
holding Revolving Credit Commitments to Lenders holding Extended Revolving
Credit Commitments in accordance with the terms of such Extension Amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Extended Revolving Credit Commitments, be deemed
to be participation interests in respect of such Extended Revolving Credit
Commitments and the terms of such participation interests (including the
commission applicable thereto) shall be adjusted accordingly. (e) In connection
with any Extension, the Administrative Borrower shall provide the Administrative
Agent at least five (5) Business Days (or such shorter period as may be agreed
by the Administrative Agent) prior written notice thereof, and shall agree to
such procedures (including regarding timing, rounding and other adjustments and
to ensure reasonable administrative management of the credit facilities
hereunder after such Extension), if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.16. (f) Notwithstanding anything to the contrary
above, at any time and from time to time following the establishment of a Class
of Extended Revolving Credit Commitments, the Administrative Borrower may offer
any -93



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox113.jpg]
Lender of a Revolving Credit Facility that had been subject to an Extension
Amendment (without being required to make the same offer to any or all other
Lenders) who had not elected to participate in such Extension Amendment the
right to convert all or any portion of its Revolving Credit Commitments into
such Class of Extended Revolving Credit Commitments of such Revolving Credit
Facility; provided, that (i) such offer and any related acceptance shall be in
accordance with such procedures, if any, as may be reasonably requested by, or
acceptable to, the Administrative Agent; (ii) such additional Extended Revolving
Credit Commitments shall be on identical terms (including as to the proposed
interest rates and fees payable, but excluding any arrangement, structuring or
other fees payable in connection therewith that are not generally shared with
the relevant Lenders) with the existing Extended Revolving Credit Commitments,
(iii) any Lender which elects to participate in an Extension Amendment pursuant
to this clause (f) shall enter into a joinder agreement to the respective
Extension Amendment, in form and substance reasonably satisfactory to the
Administrative Agent and executed by such Lender, the Administrative Agent, the
Administrative Borrower and any other applicable Borrowers and (iv) any such
additional Extended Revolving Credit Commitments shall be in an aggregate
principal amount that is not less than $1,000,000 (or, in the case of an
outstanding Class with an entire outstanding principal amount of existing
Revolving Credit Commitments less than a $1,000,000 that is to be refinanced in
full, such outstanding principal amount or commitments), unless each of the
Administrative Borrower and the Administrative Agent otherwise consents.
Notwithstanding anything to the contrary contained herein, any Loans made as
provided above shall be treated as part of the Class to which such Loans are
added, and shall not constitute a new Class of new Extended Revolving Credit
Commitments. Section 2.17 Defaulting Lenders. (a) Adjustments. Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law: (i) Waivers and
Amendments. That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 10.01. (ii) Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise), shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the Issuing Bank or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by the Issuing
Bank or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as the Borrowers may request (so long as no
Default or Event of Default has occurred and is continuing), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or LC Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and LC Borrowings owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or LC Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are -94



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox114.jpg]
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto. (iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any Commitment Fee pursuant to Section 2.09(c) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit fees as provided in Section 2.03(m). (iv) Reallocation
of Pro Rata Share to Reduce Fronting Exposure. During any period in which there
is a Defaulting Lender, for purposes of computing the amount of the obligation
of each Non- Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the
“Pro Rata Share” of each Non-Defaulting Lender’s Revolving Credit Loans and LC
Obligations shall be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Lender; provided that the aggregate obligation of
each Non-Defaulting Lender under a Class of Revolving Credit Commitments to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Credit Commitment under such Class of that Non-Defaulting Lender minus (2) the
sum of (A) the aggregate Outstanding Amount of the Revolving Credit Loans, (B)
the aggregate Outstanding Amount of the Pro Rata Share or other applicable share
provided under this Agreement (immediately prior to giving effect to such
applicable reallocation) of the LC Obligations and (C) the aggregate Outstanding
Amount of the Pro Rata Share or other applicable share provided under this
Agreement (immediately prior to giving effect to such applicable reallocation)
of the Swing Line Loans, in each case, under such Class of Revolving Credit
Commitments of that Non-Defaulting Lender. (b) Defaulting Lender Cure. If the
Administrative Borrower, the Administrative Agent, Swing Line Lender and each
Issuing Bank agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders at par or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Pro Rata Share or other
applicable share provided under this Agreement (without giving effect to the
reallocation of such Lender’s participation pursuant to Section 2.17(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender (c) Cash Collateralization. At any
time that there shall exist a Defaulting Lender, promptly upon the written
request of the Administrative Agent (with respect to any or all Fronting
Exposure) or the Issuing Bank or the Swing Line Lender (solely with respect to
such Person’s Fronting Exposure at such time), the Borrowers shall deliver to
the Administrative Agent Cash Collateral (or, in the case of Fronting Exposure
with respect to Swing Line Loans, repay such Swing Line Loans) in an amount
sufficient to cover all such Fronting Exposure that has not been reallocated
pursuant to Section 2.17(a)(iv) (after giving effect to any Cash Collateral
provided by the Defaulting Lender). For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of (i) the relevant Issuing Bank and the Lenders, as collateral for the
LC Obligations or (ii) the Swing Line Lender and the Lenders, as collateral for
the Swing Line Obligations, cash and Cash Equivalents (if reasonably acceptable
to the Administrative Agent and the relevant Issuing Bank or Swing Line Lender,
as applicable) or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant Issuing Bank or Swing Line Lender, as
applicable (which documents are hereby consented to by the Lenders). Derivatives
of such term have corresponding meanings. -95



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox115.jpg]
Section 2.18 Co-Borrowers. (a) Each Borrower accepts joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Administrative Agent, the Lenders and the Issuing Banks under this Agreement and
the other Loan Documents, for the mutual benefit, directly and indirectly, of
each Borrower and in consideration of the undertakings of each Borrower to
accept joint and several liability for the obligations of each Borrower. (b)
Each Borrower shall be jointly and severally liable for the Obligations,
regardless of which Borrower actually receives the Loans hereunder or the amount
of the Obligations received or the manner in which the Administrative Agent or
any Lender accounts for the Obligations on its books and records. Each
Borrower’s obligations with respect to Loans made to it, and each Borrower’s
obligations arising as a result of the joint and several liability of such
Borrower hereunder, with respect to Loans or LC Obligations made to and other
Obligations owing by the Borrowers hereunder, shall be separate and distinct
obligations, but all such obligations shall be primary obligations of each
Borrower. (c) Each Borrower’s obligations arising as a result of the joint and
several liability of such Borrower hereunder with respect to Loans made to,
Letters of Credit issued on behalf of, and other Obligations owing by the
Borrowers hereunder shall, to the fullest extent permitted by law, be
unconditional irrespective of (A) the validity or enforceability, avoidance or
subordination of the obligations of any other Borrower or of any promissory note
or other document evidencing all or any part of the obligations of any other
Borrower, (B) the absence of any attempt to collect the Obligations from any
other Borrower, any other guarantor, or any other security therefor, or the
absence of any other action to enforce the same, (C) the waiver, consent,
extension, forbearance or granting of any indulgence by the Administrative Agent
or any Lender with respect to any provision of any instrument evidencing the
obligations of any other Borrower, or any part thereof, or any other agreement
now or hereafter executed by any other Borrower and delivered to the
Administrative Agent or any Lender, (D) the failure by the Administrative Agent
or any Lender to take any steps to perfect and maintain its security interest
in, or to preserve its rights to, any security or collateral for the obligations
of any other Borrower, (E) the Administrative Agent’s or any Lender’s election,
in any proceeding instituted under the Bankruptcy Code of the United States, of
the application of Section 1111(b)(2) of the Bankruptcy Code of the United
States, (F) any borrowing or grant of a security interest by any other Borrower,
as Debtor In Possession under Section 364 of the Bankruptcy Code of the United
States, (G) the disallowance of all or any portion of the Administrative Agent’s
or any Lender’s claim(s) for the repayment of the obligations of any other
Borrower under Section 502 of the Bankruptcy Code of the United States, or (H)
any other circumstances which might constitute a legal or equitable discharge or
defense of a guarantor or of any other Borrower. With respect to each Borrower’s
obligations arising as a result of the joint and several liability of such
Borrower hereunder with respect to Loans made to the Borrowers hereunder, such
Borrower waives, until the Obligations shall have been paid in full and this
Agreement and the other Loan Documents shall have been terminated, any right to
enforce any right of subrogation or any remedy which the Administrative Agent or
any Lender now has or may hereafter have against such Borrower, any endorser or
any guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to the Administrative
Agent or any Lender to secure payment of the Obligations or any other liability
of any Borrower to the Administrative Agent or any Lender. (d) Upon the
occurrence and during the continuation of any Event of Default, the
Administrative Agent and the Lenders may proceed directly and at once, without
notice, against any Borrower to collect and recover the full amount, or any
portion of the Obligations, without first proceeding against any other Borrower
or any other Person, or against any security or collateral for the Obligations.
Each Borrower consents and agrees that the Administrative Agent and the Lenders
shall be under no obligation to marshal any assets in favor of any Borrower or
against or in payment of any or all of the Obligations. (e) Each Borrower hereby
irrevocably appoints the Administrative Borrower as the borrowing agent and
attorney-in-fact for the Borrowers, which appointment shall remain in full force
and effect unless and until the Administrative Agent shall have received prior
written notice signed by all of the Borrowers that such appointment has been
revoked and that another Borrower has been appointed in the place of the
Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower (i) to provide to the Administrative
Agent and receive from the Administrative Agent all notices with respect to
Loans obtained for the -96



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox116.jpg]
benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Loans and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Collateral
of the Borrowers in a combined fashion, as more fully set forth herein and in
the Collateral Documents, is done solely as an accommodation to the Borrowers in
order to utilize the collective borrowing powers of the Borrowers in the most
efficient and economical manner and at their request, and that neither the
Agents nor the Lenders shall incur liability to the Borrowers as a result
hereof. Each of the Borrowers expects to derive benefit, directly or indirectly,
from the handling of the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group (f) After the Closing Date, the Administrative Borrower
may, at any time and from time to time, designate any Restricted Subsidiary that
is a wholly-owned Domestic Subsidiary as a Borrower by delivery to the
Administrative Agent of a Borrower Joinder Agreement executed by such Subsidiary
and the Administrative Borrower, together with any documentation and other
information with respect to such additional Borrower required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act requested
by the Administrative Agent (and to the extent not theretofore delivered on the
Closing Date or otherwise) and satisfied the Collateral and Guarantee
Requirement (including without limitation the actions as specified in Section
6.11 with respect to newly formed Subsidiaries), and upon such delivery and
satisfaction, such Subsidiary shall for all purposes of this Agreement and the
other Loan Documents be a Borrower and a party to this Agreement. As soon as
practicable upon receipt of a Borrower Joinder Agreement, the Administrative
Agent shall furnish a copy thereof to each Lender. Section 2.19 Cash Management
(a) The Parent Borrower, the other Borrowers and each Loan Party shall, along
with the Administrative Agent and certain financial institutions selected by the
Loan Parties, reasonably satisfactory to the Administrative Agent and located in
the United States (the “Collection Banks”), enter into within 90 days after the
Closing Date (or such longer period as the Administrative Agent may reasonably
agree), and thereafter maintain, separate Account Control Agreements with
respect to all deposit accounts (other than Exempt Accounts). Each Loan Party
shall (x) instruct all Account Debtors of such Loan Party (other than any
Governmental Entity) to remit all payments to the applicable “P.O. Boxes” or
“Lockbox Addresses” of the applicable Collection Bank (or to remit such payments
to the applicable Collection Bank by electronic settlement) with respect to all
Accounts of such Account Debtor which remittances shall be collected by the
applicable Collection Bank and deposited in the applicable Controlled Account of
the applicable Loan Party and (y) (i) instruct each Account Debtor with respect
to Governmental Entity Accounts to remit all payments from such Account Debtor
to a concentration or deposit account that is used solely to collect
Governmental Entity Accounts and that is not subject to an Account Control
Agreement (each such account, a “Government Receivables Account”) and (ii)
deposit or cause all proceeds deposited in any Government Receivables Account to
be deposited promptly, and in any event no later than the first Business Day
after its receipt of such proceeds, in a concentration account which is a
Controlled Account. All amounts received by any Loan Party and any Collection
Bank, in respect of any Account, in addition to all other cash received from any
other source (other than cash and Cash Equivalents maintained in Exempt Accounts
or otherwise by Loan Parties not to exceed $5,000,000 in the aggregate at any
time), shall promptly upon receipt be deposited or swept into a Controlled
Account. The Loan Parties may close deposit accounts at any Collection Bank
and/or open new deposit accounts, subject (in the case of opening any new
deposit account) to the contemporaneous (or such longer period as the
Administrative Agent may reasonably agree) execution and delivery to the
Administrative Agent of an Account Control Agreement consistent with the
provisions of this Section 2.19 and otherwise reasonably satisfactory to the
Administrative Agent. (b) So long as no Dominion Period then exists in respect
of which the Administrative Agent has delivered notice thereof as contemplated
by the definition thereof, the Loan Parties shall be permitted to withdraw cash
and Cash Equivalents from Controlled Accounts to be used for working capital and
general corporate purposes. If a Dominion Period exists and the Administrative
Agent has delivered notice thereof as contemplated by the definition thereof,
all collected amounts held in the Controlled Accounts shall be applied as
provided in Section 2.19(c). -97



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox117.jpg]
(c) Each Account Control Agreement relating to a Controlled Account shall
(unless otherwise reasonably agreed by the Administrative Agent) include
provisions that allow, during any Dominion Period if the Administrative Agent so
elects, for all collected amounts held in such Controlled Account from and after
the date requested by the Administrative Agent, to be sent by ACH or wire
transfer or similar electronic transfer no less frequently than once per
Business Day to one or more accounts maintained with the Administrative Agent
(each, an “Agent Deposit Account”). Subject to the terms of the respective
Collateral Document, during any Dominion Period, all amounts received in an
Agent Deposit Account shall be applied (and allocated) by the Administrative
Agent on a daily basis in the following order: (i) first, (A) if so elected by
the Administrative Agent, to the payment (on a ratable basis) of any outstanding
fees and expenses actually due and payable to the Administrative Agent under any
of the Loan Documents and (B) to repay or prepay outstanding Loans advanced by
the Administrative Agent on behalf of the Lenders pursuant to Section 2.01(d);
(ii) second, to the extent all amounts referred to in preceding clause (i) have
been paid in full, (A) if so elected by the applicable Issuing Bank or the Swing
Line Lender, to pay (on a ratable basis) all outstanding expenses actually due
and payable to each Issuing Bank and the Swing Line Lender under any of the Loan
Documents and (B) to repay all outstanding unpaid LC Disbursements and Swing
Line Exposure and all interest thereon; (iii) third, to the extent all amounts
referred to in preceding clauses (i) and (ii) have been paid in full, (A) to pay
(on a ratable basis) all accrued and unpaid interest actually due and payable on
the Revolving Credit Loans and (B) if so elected by the applicable Secured
Party, to pay all accrued and unpaid fees actually due and payable to the
Administrative Agent, the Issuing Banks, the Swing Line Lender, and the Lenders
under any of the Loan Documents with respect to the Revolving Credit Loans; (iv)
fourth, to the extent all amounts referred to in preceding clauses (i) through
(iii), inclusive, have been paid in full, to repay (on a ratable basis) the
outstanding principal of Revolving Credit Loans (whether or not then due and
payable); (v) fifth, to the extent all amounts referred to in preceding clauses
(i) through (iv), inclusive, have been paid in full, to the Cash
Collateralization (on a ratable basis) of all LC Exposure in accordance with
Section 2.03(j); (vi) sixth, to the extent all amounts referred to in preceding
clauses (i) through (v), inclusive, have been paid in full, to pay (on a ratable
basis) all other outstanding Obligations then due and payable to the
Administrative Agent and the Lenders under any of the Loan Documents with
respect to the Revolving Credit Loans; and (vii) seventh, to the extent all
amounts referred to in preceding clauses (i) through (vi) inclusive, have been
paid in full and so long as no Specified Event of Default then exists, to be
returned to the applicable Borrowers for such Borrowers’ own account. (d)
Subject to the terms and conditions of Sections 10.04 and 10.05, all costs and
expenses to effect the foregoing (including reasonable legal fees and
disbursements of counsel) shall be paid by the Loan Parties. (e) The
Administrative Agent agrees that immediately upon the termination of the
Dominion Period it shall stop transferring amounts from the Controlled Accounts
to accounts maintained with the Administrative Agent pursuant to this Section
2.19, and the Loan Parties shall be permitted to withdraw cash and Cash
Equivalents from Controlled Accounts to be used for working capital and general
corporate purposes. (f) Notwithstanding the foregoing, until the later of (x)
nine (9) months after the date hereof (or such later date as may be agreed to by
the Administrative Agent in its Permitted Discretion) and (y) thirty (30) days
after the date on which the Specified Post-Closing Undertaking is satisfied in
accordance with Section 6.18, Account Control Agreements shall not be required
for the deposit accounts of any Beta Entity. ARTICLE III. TAXES, INCREASED COSTS
PROTECTION AND ILLEGALITY Section 3.01 Taxes. (a) Except as provided in this
Section 3.01, all payments made by or on account of the Borrowers or Guarantors
to or for the account of the Administrative Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes, except as required by any Law. If the Borrowers, any Guarantor or
other applicable withholding agent shall be required by any Laws to deduct or
withhold any Taxes from or in respect of any sum payable under any Loan Document
to any Agent or any Lender, (i) if the Tax in question is an Indemnified Tax or
Other Tax (as defined below), the sum payable by the Borrowers or any Guarantor
shall be increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 3.01), each of such Lender (or where any Agent
receives the payments for its own account, such Agent) receives an amount equal
to the sum it -98



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox118.jpg]
would have received had no such deductions or withholdings been made, (ii) the
applicable withholding agent shall make such deductions, (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
thirty (30) days after the date of such payment (or, if receipts or evidence are
not available within thirty (30) days, as soon as possible thereafter), if the
Borrowers or any Guarantor is the applicable withholding agent, it shall furnish
to such Agent or Lender (as the case may be) the original or a copy of a receipt
evidencing payment thereof or other evidence acceptable to such Agent or Lender.
(b) In addition, the Borrowers agree to pay any and all present or future stamp,
court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, imposed by any Governmental Authority, which arise
from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document excluding, in each case, any such
Tax imposed as a result of an Agent or Lender’s Assignment and Assumption, grant
of a participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document
(collectively, “Assignment Taxes”), except for Assignment Taxes resulting from
an assignment or participation that is requested or required in writing by the
Borrowers (all such non-excluded taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”). (c) The Borrowers and each Guarantor
agree to promptly indemnify each Agent and each Lender for (i) the full amount
of Indemnified Taxes and Other Taxes payable by such Agent or such Lender and
(ii) any expenses arising therefrom or with respect thereto, whether or not such
Taxes were correctly or legally imposed or asserted by the Governmental
Authority. A certificate as to the amount of such payment or liability prepared
in good faith and delivered by such Agent or Lender (or by an Agent on behalf of
such Lender), accompanied by a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts shall be conclusive
absent manifest error. (d) Each Lender and Agent shall, at such times as are
reasonably requested by the Borrowers or the Administrative Agent, provide the
Borrowers and the Administrative Agent with any documentation prescribed by Law
or reasonably requested by the Borrowers or the Administrative Agent certifying
as to any entitlement of such Lender to an exemption from, or reduction in,
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender and Agent shall, whenever a lapse in time or
change in circumstances renders such documentation obsolete or inaccurate in any
material respect, deliver promptly and on or before the date such documentation
expires, becomes obsolete or inaccurate to the Borrowers and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrowers or the Administrative Agent)
or promptly notify the Borrowers and the Administrative Agent in writing of its
legal ineligibility to do so. Unless the applicable withholding agent has
received forms or other documents satisfactory to it indicating that payments
under any Loan Document to or for a Lender are not subject to withholding Tax or
are subject to such Tax at a rate reduced by an applicable tax treaty, the
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.
Notwithstanding any other provision of this clause (d), a Lender shall not be
required to deliver any form pursuant to this clause (d) that such Lender is not
legally eligible to deliver. Without limiting the foregoing: (i) Each Lender
that is a United States person (as defined in Section 7701(a)(30) of the Code)
shall deliver to the Borrowers and the Administrative Agent on or before the
date on which it becomes a party to this Agreement and at the reasonable request
of the Parent Borrower or Administrative Agent two properly completed and duly
signed original copies of Internal Revenue Service Form W-9 (or any successor
forms) certifying that such Lender is exempt from U.S. federal backup
withholding. (ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrowers or
the Administrative Agent) whichever of the following is applicable: -99



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox119.jpg]
(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable (or any successor forms),
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party, (B) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8ECI (or any successor forms), (C) in
the case of a Lender claiming the benefits of the exemption for portfolio
interest under Sections 871(h) or 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit I hereto (any such certificate a “United
States Tax Compliance Certificate”) and (B) two properly completed and duly
signed original copies of Internal Revenue Service Form W-8BEN or W-8BEN- E, as
applicable (or any successor forms), or (D) to the extent a Lender is not the
beneficial owner (for example, where the Lender is a partnership, or is a
Participant holding a participation granted by a participating Lender), two
properly completed and duly signed original copies of Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a properly
completed and duly signed Form W-8ECI, W-8BEN, W-8BEN-E, United States Tax
Compliance Certificate, Form W-9, Form W-8IMY or any other required information
from each beneficial owner, as applicable (provided that, if such Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
are claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Lender on behalf of such beneficial
owner(s)). (iii) Each Administrative Agent that is a United States person (as
defined in Section 7701(a)(30) of the Code) shall deliver to the Borrowers two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor forms) with respect to fees received on its own
behalf, certifying that such Administrative Agent is exempt from U.S. federal
backup withholding. Each Administrative Agent that is not a United States person
(as defined in Section 7701(a)(30) of the Code) shall deliver to the Borrowers
and the Administrative Agent two properly completed and duly signed original
copies of Internal Revenue Service Form W-8ECI (or any successor forms) with
respect to fees received on its own behalf and Internal Revenue Service Form
W-8IMY, and including required accompanying documentation with respect to
payments to be received by it on behalf of the Lenders, certifying that it is a
“U.S. branch” and that the payments it receives for the account of others are
not effectively connected with the conduct of its trade or business within the
United States and that it is using such form as evidence of its agreement with
the Borrower to be treated as a U.S. Person with respect to such payments (and
the Borrower and the Administrative Agent agree to so treat the Administrative
Agent as a resident for tax purposes in the United States with respect to such
payments as contemplated by Section 1.1441-1(b)(2)(iv) of the United States
Treasury Regulations). (e) If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA, such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by Laws and at such time or times reasonably requested by
the Borrowers or the Administrative Agent such documentation prescribed by
applicable Laws and such additional documentation reasonably requested by the
Borrowers or the Administrative Agent as may be necessary for the Borrowers and
the Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA and, if necessary, to determine the amount to deduct and
withhold from such payment. (f) Each Lender hereby authorizes the Administrative
Agent to deliver to the Loan Parties and to any successor Administrative Agent
any documentation provided by such Lender to the Administrative Agent pursuant
to Section 3.01(d) or (e) above. (g) Any Lender or Agent claiming any additional
amounts payable pursuant to this Section 3.01 shall use its reasonable efforts
to mitigate or reduce the additional amounts payable, which reasonable efforts
may include -100



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox120.jpg]
a change in the jurisdiction of its Lending Office (or any other measures
reasonably requested by the Borrowers) if such a change or other measures would
reduce any such additional amounts (or any similar amount that may thereafter
accrue) and would not, in the sole determination of such Lender, result in any
unreimbursed cost or expense or be otherwise disadvantageous to such Lender. (h)
If any Lender or Agent determines, in its sole discretion exercised in good
faith, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by a Loan Party pursuant to this Section 3.01, it shall promptly remit to
such Loan Party an amount equal to the amount of such refund (but only to the
extent of indemnification or additional amounts paid by the Loan Party under
this Section 3.01(h) with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
any Taxes) of the Lender or Agent, as the case may be, and without interest
(other than any interest paid by the relevant taxing authority with respect to
such refund net of any Taxes payable by any Agent or Lender on such interest);
provided that the Loan Parties, upon the request of the Lender or Agent, as the
case may be, shall promptly return such refund (plus any penalties, interest or
other charges imposed by the relevant taxing authority) to such party in the
event such party is required to repay such refund to the relevant taxing
authority. The Administrative Agent or such Lender, as the case may be, shall
provide the Loan Party with a copy of any notice of assessment or other evidence
reasonably available of the requirement to repay such refund received from the
relevant taxing authority. This Section shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to Taxes that it deems confidential) to the Borrowers or any other
person. (i) For the avoidance of doubt, a “Lender” shall, for purposes of this
Section 3.01, include any Issuing Bank and any Swing Line Lender. Section 3.02
Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate in each case after the Closing Date, then, on written notice
thereof by such Lender to the Borrowers through the Administrative Agent, (i)
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all applicable Eurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate
component of the Base Rate with respect to any Base Rate Loans, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted and all amounts due, if any, in connection with such
prepayment and conversion. -101



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox121.jpg]
Section 3.03 Inability to Determine Rates. If, after the Closing Date, the
Required Lenders reasonably determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount, currency and Interest Period of
such Eurocurrency Rate Loan (such Loans, the “Impacted Loans”), (b) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
in connection with an existing or proposed Base Rate Loan, or (c) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrowers and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans shall be suspended, and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein. Notwithstanding the foregoing, if the Administrative Agent
has made the determination described in clause (a) of this Section 3.03, the
Administrative Agent, with the consent of the Parent Borrower, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section 3.03,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrowers that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrowers written notice
thereof. Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrowers or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrowers) that the Borrowers or Required Lenders (as applicable) have
determined, that: (i) adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or (ii) the
administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or (iii) syndicated
loans currently being executed, or that include language similar to that
contained in this Section 3.03, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR, then,
reasonably promptly after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Parent Borrower may amend this Agreement to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
-102



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox122.jpg]
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined in Section 1.01) and any
such amendment shall become effective upon execution by the Administrative Agent
and the Administrative Borrower at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. If no
LIBOR Successor Rate has been determined and the circumstances under clause (i)
above exist or the Scheduled Unavailability Date has occurred (as applicable),
the Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans shall be suspended, (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods), and (y) the Eurocurrency Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrowers may revoke any pending request for a Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement; provided, that, on and after the Amendment No. 1
Effective Date, any definition of LIBOR Successor Rate shall provide that in no
event shall such LIBOR Successor Rate be less than 0.25% for purposes of this
Agreement. Section 3.04 Increased Cost and Reduced Return; Capital Adequacy;
Eurocurrency Rate Loan Reserves. (a) If any Lender reasonably determines that as
a result of a Change in Law, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurocurrency Rate
Loans or (as the case may be) issuing or participating in Letters of Credit, or
a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (including any Taxes (other than (i) Indemnified Taxes
or Other Taxes or (ii) Taxes imposed on or with respect to any payment made by
or on account of any obligation of any Loan Party under any Loan Document that
are excluded from the definition of Indemnified Taxes pursuant to clauses (i)
through (vi) thereof), including by imposing, modifying or holding applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, and excluding for purposes of this Section 3.04(a) any
such increased costs or reduction in amount resulting from reserve requirements
contemplated by Section 3.04(c) or the definition of Eurocurrency Rate), then
from time to time within fifteen (15) days after demand by such Lender setting
forth in reasonable detail such increased costs (with a copy of such demand to
the Administrative Agent given in accordance with Section 3.06), the Borrowers
shall pay to such Lender such additional amounts as will compensate such Lender
for such increased cost or reduction. (b) If any Lender reasonably determines
that any Change in Law affecting such Lender or any Lending Office of such
Lender or such Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of any such Lender’s holding companies, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by it, or participations in or issuance of Letters of Credit by such
Lender, to a level below that which such Lender or such Lender’s holding
companies could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
companies with respect to capital adequacy and liquidity), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers will pay to such Lender, as the case may
be, within fifteen (15) days after demand by such Lender, such additional amount
or amounts as will compensate such Lender or such Lender’s holding companies for
any such reduction suffered. (c) The Borrowers shall pay to each Lender, (i) as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Rate funds or
deposits, additional interest on the unpaid principal amount of each applicable
Eurocurrency Rate Loan of the Borrowers equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
-103



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox123.jpg]
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financing regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of any Eurocurrency Rate Loans of the Borrowers, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that the Borrowers shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice. Section 3.05 Funding Losses. Upon written
demand of any Lender (with a copy to the Administrative Agent) from time to
time, which demand shall set forth in reasonable detail the basis for requesting
such amount, the Borrowers shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense (excluding loss of
anticipated profits or margin) actually incurred by it as a result of: (a) any
continuation, conversion, payment or prepayment of any Eurocurrency Rate Loan of
the Borrowers on a day other than the last day of the Interest Period for such
Loan; or (b) any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan of the Borrowers on the date or in the amount notified by
the Borrowers; including any loss or expense (excluding loss of anticipated
profits or margin) arising from the liquidation or reemployment of funds
obtained by it to maintain such Eurocurrency Rate Loan or from fees payable to
terminate the deposits from which such funds were obtained. Section 3.06 Matters
Applicable to All Requests for Compensation. (a) If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or issuing
Letters of Credit hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any material unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender in any
material economic, legal or regulatory respect; provided that nothing in this
Section 3.06(a) shall affect or postpone any Obligations of the Borrowers or the
rights of the Lenders under this Article III. (b) If any Lender requests
compensation by the Borrowers under Section 3.04, the Borrowers may, by notice
to such Lender (with a copy to the Administrative Agent), suspend the obligation
of such Lender to make or continue Eurocurrency Rate Loans from one Interest
Period to another Interest Period, or to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(d)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested. (c) Failure or delay on
the part of any Lender to demand compensation pursuant to the foregoing
provisions of Section 3.01, 3.02, 3.03 or 3.04 shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate a Lender pursuant to the foregoing
provisions of Section 3.01, 3.02, 3.03 or 3.04 for any increased costs incurred
or reductions suffered more than one -104



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox124.jpg]
hundred and eighty (180) days prior to the date that such Lender notifies the
Borrowers of the event giving rise to such claim and of such Lender’s intention
to claim compensation therefor (except that, if the circumstance giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof). (d) If the obligation of any Lender to make or continue any
Eurocurrency Rate Loan or to convert Base Rate Loans into Eurocurrency Rate
Loans shall be suspended pursuant to Section 3.06(b) hereof, such Lender’s
applicable Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of any immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist: (i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and (ii) all Loans that would otherwise be made
or continued from one Interest Period to another by such Lender as Eurocurrency
Rate Loans shall be made or continued instead as Base Rate Loans (if possible),
and all Base Rate Loans of such Lender that would otherwise be converted into
Eurocurrency Rate Loans shall remain as Base Rate Loans. (e) If any Lender gives
notice to the Borrowers (with a copy to the Administrative Agent) that the
circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to
the conversion of any of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders under the applicable Facility are outstanding, if applicable, such
Lender’s Base Rate Loans shall be automatically converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans under such Facility and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Commitments for the
applicable Facility. (f) Any Agent or Lender claiming compensation under this
Article III shall deliver a certificate to the Borrowers setting forth in
reasonable detail the additional amount or amounts to be paid to it hereunder,
which shall be conclusive on the absence of manifest error. In determining such
amounts, such Agent or Lender may use any reasonable averaging and attribution
methods. Section 3.07 Replacement of Lenders under Certain Circumstances. If (i)
any Lender ceases to make Eurocurrency Rate Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 or 3.04, (iii) any Lender is a
Non- Consenting Lender, (iv) any Lender becomes a Defaulting Lender, or (v) any
other circumstance exists hereunder that gives the Borrowers the right to
replace a Lender as a party hereto, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent, (x)
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.07), all of its interests, rights and obligations under this Agreement (or,
with respect to clause (iii) above, all of its interests, rights and obligations
with respect to the Class of Loans or Commitments that is the subject of the
related consent, waiver and amendment) and the related Loan Documents to one or
more Eligible Assignees (provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrowers to find a replacement Lender
or other such Person) that shall assume such obligations (any of which assignee
may be another Lender, if a Lender accepts such assignment); provided that: -105



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox125.jpg]
(a) the Borrowers or the Assignee shall have paid to the Administrative Agent
the assignment fee specified in Section 10.07(b)(ii)(C) (unless otherwise waived
by the Administrative Agent); (b) such Lender shall have received payment of an
amount equal to the applicable outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrowers; (c) such Lender being replaced pursuant to this
Section 3.07 shall (1) execute and deliver an Assignment and Assumption with
respect to all, or a portion as applicable, of such Lender’s Commitment and
outstanding Loans and participations in LC Obligations and Swing Line Loans, and
(2) deliver any Notes evidencing such Loans to the Borrowers or Administrative
Agent (or a lost or destroyed note indemnity in lieu thereof); provided that the
failure of any such Lender to execute an Assignment and Assumption or deliver
such Notes shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment may be recorded in the Register and the
Notes shall be deemed to be canceled upon such failure; (d) upon such payment
set forth in clauses (a) and (b) above and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrowers, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender; (e) in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; (f) such assignment does not conflict with
applicable Laws; (g) any Lender that acts as an Issuing Bank may not be replaced
in its capacity as an Issuing Bank hereunder at any time when it has any Letter
of Credit outstanding hereunder unless arrangements reasonably satisfactory to
such Issuing Bank (including the furnishing of a back-up standby letter of
credit in form and substance, and issued by an issuer, reasonably satisfactory
to such Issuing Bank or the depositing of cash collateral into a cash collateral
account in amounts and pursuant to arrangements reasonably satisfactory to such
Issuing Bank) have been made with respect to each such outstanding Letter of
Credit; and (h) the Lender that acts as the Administrative Agent cannot be
replaced in its capacity as Administrative Agent other than in accordance with
Section 9.06, or (y) terminate the Commitment of such Lender or Issuing Bank, as
the case may be, and (a) in the case of a Lender (other than an Issuing Bank),
repay all Obligations of the Borrowers owing to such Lender relating to the
Loans and participations held by such Lender as of such termination date and (b)
in the case of an Issuing Bank, repay all Obligations of the Borrowers owing to
such Issuing Bank relating to the Loans and participations held by the Issuing
Bank as of such termination date and Cash Collateralize, cancel or backstop, or
provide for the deemed reissuance under another facility, on terms satisfactory
to such Issuing Bank any Letters of Credit issued by it; provided that in the
case of any such termination of the Commitment of a Non-Consenting Lender such
termination shall be sufficient (together with all other consenting Lenders) to
cause the adoption of the applicable departure, waiver or amendment of the Loan
Documents and such termination shall, with respect to clause (iii) above, be in
respect of all of its interests, rights and obligations with respect to the
Class of Loans or Commitments that is the subject of the related consent, waiver
and amendment. Notwithstanding the foregoing, in addition if a Non-Consenting
Lender is being replaced in connection with any Extension Amendment, the
Borrowers shall have the option, with the consent of the Administrative Agent
and -106



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox126.jpg]
subject to at least three Business Days’ advance notice (which notice may be
rescinded if the transaction contemplated in such notice is not consummated) to
such Non-Consenting Lenders, in lieu of execution of an Assignment and
Assumption as otherwise provided for in this clause (b), effect such assignment
by purchasing any such Non-Consenting Lender’s Loans (which shall be
automatically cancelled upon consummation of such acquisition) and unfunded
Commitments at par (allocated among the applicable Lenders in the same manner as
would be required if such Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrowers),
accompanied by payment of any accrued interest and fees thereon (and, if
applicable, any amounts payable pursuant to clause (e) of this Section and
Section 3.05). By receiving such purchase price, the applicable Lenders shall
automatically be deemed to have assigned such Loans or Commitments pursuant to
the terms of an Assignment and Assumption, and accordingly no other action by
such Lenders shall be required in connection therewith. In the event that (i)
the Borrowers or the Administrative Agent has requested that the Lenders consent
to a departure or waiver of any provisions of the Loan Documents or agree to any
amendment thereto, (ii) the consent, waiver or amendment in question requires
the agreement of each affected Lender or all the Lenders with respect to a
certain Class or Classes of the Loans and/or Commitments and (iii) the Required
Lenders have agreed (but solely to the extent required by Section 10.01) to such
consent, waiver or amendment (including, in each case, by virtue of such Lender
refusing to make or enter into an Extension Offer pursuant to Section 2.16),
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.” In connection with any such replacement, if
any such Non-Consenting Lender or Defaulting Lender does not execute and deliver
to the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender. Notwithstanding the foregoing, in addition if a
Non-Consenting Lender is being replaced in connection with any Extension
Amendment, the Administrative Borrower shall have the option, with the consent
of the Administrative Agent and subject to at least three Business Days’ advance
notice (which notice may be rescinded if the refinancing or replacement
transaction contemplated in such notice is not consummated) to such
Non-Consenting Lenders, in lieu of execution of an Assignment and Assumption as
otherwise provided for in this clause (y), to effect such assignment by
purchasing any such Non-Consenting Lender’s Loans (which shall automatically be
cancelled upon consummation of such acquisition) and unfunded Commitments at par
(allocated among the applicable Lenders in the same manner as would be required
if such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrowers), accompanied by payment of
any accrued interest, premium and fees thereon (and, if applicable, any amounts
payable pursuant to the immediately preceding paragraphs). By receiving such
purchase price, the applicable Lenders shall automatically be deemed to have
assigned such Loans or Commitments pursuant to the terms of an Assignment and
Assumption and accordingly no other action by such Lenders shall be required in
connection therewith. A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. Section 3.08 Survival. All of the Loan Parties’
obligations under this Article III shall survive termination of the Total
Revolving Credit Commitments and repayment of all other Obligations hereunder.
-107



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox127.jpg]
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS Section 4.01 Conditions to
Initial Credit Extension. The obligation of each Lender to make a Credit
Extension hereunder on the Closing Date is subject to satisfaction (or waiver)
of the following conditions precedent: (a) The Administrative Agent’s receipt of
the following, each of which shall be originals or pdf copies or other
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party: (i) a
Request for Credit Extension in accordance with the requirements hereof; (ii)
executed counterparts of this Agreement; (iii) a Note executed by the Borrowers
in favor of each Lender that has requested a Note at least three (3) Business
Days in advance of the Closing Date; (iv) a copy of the charter or certificate
of formation (or the equivalent thereof) of each Loan Party certified by the
secretary of state of the state of formation, if applicable, of such Loan Party
and the other Organization Documents of each Loan Party; (v) subject to the
proviso at the end of this Section 4.01(a), each Collateral Document and each
other document set forth on Schedule 4.01 required to be executed on the Closing
Date as indicated under such Schedule 4.01, in each case duly executed by each
Loan Party thereto, together with: (A) subject to Section 10.20, certificates,
if any, representing the Pledged Equity referred to therein accompanied by
undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank; (B) evidence of all other actions, recordings and
filings required by the Loan Documents that the Administrative Agent may deem
reasonably necessary to satisfy the Collateral and Guarantee Requirement shall
have been taken, completed or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent (including the filing of); and (C)
proper financing statements (Form UCC-1 or the equivalent) for filing under the
UCC or other appropriate filing offices of each jurisdiction as may be necessary
to perfect the security interests purported to be created by the Security
Agreement); (vi) such certificates of good standing (to the extent such concept
exists) from the applicable secretary of state of the state of organization of
each Loan Party, certificates of resolutions or other action and incumbency
certificates evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Closing Date; (vii) customary opinions from Kirkland
& Ellis LLP and Taft, Stettinius & Hollister LLP, counsel to the Loan Parties;
(viii) a solvency certificate from the chief financial officer of the Parent
Borrower (after giving effect to the Transactions) substantially in the form of
Exhibit D-3 hereto; -108



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox128.jpg]
(ix) an officer’s certificate dated as of the Closing Date, to the conditions
set forth in Section 4.01(c) and (d) (solely with respect to the Specified
Representations); and (x) a Borrowing Base Certificate as of August 2, 2019;
provided, however, that, each of the requirements set forth in clause (v) above,
including the delivery of documents and instruments necessary to satisfy the
Collateral and Guarantee Requirement (except for the execution and delivery of
the Security Agreement and to the extent that a Lien on the Collateral may be
perfected solely by (x) the filing of a financing statement under the Uniform
Commercial Code or (y) the delivery of stock certificates representing the
Equity Interests of the Borrowers and the Guarantors required to be pledged
pursuant to the Collateral and Guarantee Requirement to the extent (i)
possession of such stock certificates or other certificates perfects a security
interest therein and (ii) other than in the case of stock certificates
representing Equity Interests of the Initial Borrower, such stock certificates
or other certificates have been received from the Company after the Initial
Borrower’s use of commercially reasonable efforts to receive such documents and
instruments) shall not constitute conditions precedent to any Credit Extension
on the Closing Date after the Initial Borrower’s use of commercially reasonable
efforts to satisfy such requirement on or prior to the Closing Date without
undue burden or expense; provided that the Borrowers shall deliver, or cause to
be delivered, such search results, documents and instruments, or take or cause
to be taken such other actions as may be required to perfect such security
interests in accordance with Section 6.17. (b) Payment of all fees, closing
payments and expenses required to be paid hereunder and due to the
Administrative Agent, the Commitment Parties and the Bookrunners, and in the
case of expenses, to the extent invoiced at least three (3) Business Days prior
to the Closing Date (except as otherwise reasonably agreed by the Borrowers),
required to be paid on the Closing Date. (c) Prior to or substantially
concurrently with the initial Borrowing on the Closing Date, the Merger shall be
consummated in all material respects pursuant to the Merger Agreement (but
without giving effect to any amendments or modifications to the provisions
thereof or express waivers or consents thereto that, in each case, are
materially adverse to the interests of the Commitment Parties without the
consent of the Commitment Parties, such consent not to be unreasonably withheld,
conditioned or delayed (it being understood and agreed that (i) any change in
the Merger Consideration (as defined in the Merger Agreement) shall be deemed
not to be adverse to the interests of the Commitment Parties and (ii) any
adverse modification to the definition of Beta Material Adverse Effect (or
adverse express waiver or express consent in respect of the definition of Beta
Material Adverse Effect) without the prior written consent of the Commitment
Parties (such consent not to be unreasonably withheld, delayed or conditioned)
shall be deemed to be materially adverse to the interests of the Commitment
Parties); provided that in each case the Commitment Parties shall be deemed to
have consented to such modification, amendment, waiver or consent unless they
shall have objected thereto within 3 Business Days of receipt of written notice
of such modification, amendment, consent or waiver. (d) The Specified Merger
Agreement Representations and the Specified Representations shall be true and
correct in all material respects. (e) The Commitment Parties shall have received
the Annual Financial Statements and Quarterly Financial Statements. (f) The
Commitment Parties shall have received the Pro Forma Balance Sheet. (g) So long
as requested at least ten (10) business days prior to the Closing Date, (x) the
Administrative Agent shall have received, at least three (3) Business Days prior
to the Closing Date, all documentation and other information with respect to
Borrowers and the Guarantors that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act and (y) any Loan Party that
qualifies as a “legal entity customer,” under the Beneficial Ownership
Regulation shall deliver, at least three (3) Business Days prior to the Closing
Date, a beneficial ownership certificate to the Commitment Parties, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, -109



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox129.jpg]
in May 2018, by the Loan Syndications and Trading Association and Securities
Industry and Financial Markets Association, in relations to such Loan Party (h)
Since March 14, 2019, there shall not have been a Beta Material Adverse Effect.
(i) The ABL Intercreditor Agreement shall have been executed by the Borrowers
and Guarantors party thereto. (j) Prior to or substantially concurrently with
the initial Borrowing on the Closing Date, the Closing Date Refinancing shall
have been consummated. (k) After giving effect to the Credit Extension made on
the Closing Date (and the use of the proceeds thereof), the Total Revolving
Credit Exposure shall not exceed the Line Cap at such time. Without limiting the
generality of the provisions of Section 9.03, for purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
Section 4.02 Conditions to All Credit Extensions after the Closing Date. The
agreement of each Lender and any Issuing Bank to make any extension of credit
requested to be made by it hereunder on any date (other than (w) the initial
extensions of credit on the Closing Date (except with respect to the condition
precedent specified in clause (d) below), (x) Agent Advances, (y) a conversion
of Loans to the other Type, or a continuation of Eurocurrency Rate Loans and (z)
any amendment, modification, renewal or extension of a Letter of Credit which
does not increase the face amount of such Letter of Credit) is subject to the
satisfaction (or waiver) of the following conditions precedent: (a)
Representations and Warranties. The representations and warranties of each Loan
Party set forth in Article V and in each other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date; provided that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates. (b) No Default. No Default or Event of Default shall
exist or would result from such proposed Credit Extension or from the
application of the proceeds therefrom. (c) Request for Credit Extension.
Delivery of a Request for Credit Extension in accordance with the requirements
hereof. (d) Borrowing Base Limitations. After giving effect thereto (and the use
of the proceeds thereof) the Total Revolving Credit Exposure would not exceed
the Line Cap at such time. Each Borrowing of a Loan (other than (w) the initial
extensions of credit on the Closing Date (except with respect to the condition
precedent specified in clause (d) above), (x) Agent Advances, (y) a conversion
of Loans to the other Type, or a continuation of Eurocurrency Rate Loans and (z)
any amendment, modification, renewal or extension of a Letter of Credit which
does not increase the face amount of such Letter of Credit) by and issuance of a
Letter of Credit on behalf of one or more Borrowers hereunder shall constitute a
representation and warranty by the Parent Borrower and such Borrower as of the
date of such extension of credit that the conditions contained in this Section
4.02 have been satisfied. Notwithstanding anything in this Section 4.02 to the
contrary, (i) the effectiveness of any Incremental Amendment shall be subject
only to the conditions precedent set forth in Section 2.14 and to such
conditions as are -110



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox130.jpg]
mutually agreed between the applicable Borrower and the Lenders party to the
Incremental Amendment and (ii) the effectiveness of any Extension Amendment
shall be subject only to the conditions precedent set forth in Section 2.16 and
to such conditions as are mutually agreed between the applicable Borrower and
the Lenders party to the Extension Amendment. ARTICLE V. REPRESENTATIONS AND
WARRANTIES Each Borrower and each of the Guarantors party hereto represent and
warrant to the Agents, the Issuing Banks and the Lenders (a) on and as of the
Closing Date (provided that (x) the only representations and warranties under
this Article V the accuracy of which shall be a condition precedent under
Section 4.01 to the Credit Extension on the Closing Date shall be the Specified
Representations and (y) for purposes of the making of the representations and
warranties in this Article V on the Closing Date, all references in this Article
V to the Loan Parties (or any of them) or the Restricted Subsidiaries or
Subsidiaries of the Parent Borrower (or any of them) shall in each case be
references to such Persons after giving effect to the Transactions) and (b)
after the Closing Date, at the time of each Credit Extension (to the extent, in
the case of clause (b), the representations and warranties in this Article V are
required to be true and correct in all material respects or otherwise as a
condition to such Credit Extension pursuant to Article IV) that: Section 5.01
Existence, Qualification and Power; Compliance with Laws. Each Loan Party and
each Restricted Subsidiary that is a Material Subsidiary (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, organization or formation (to the extent such
concept exists in such jurisdiction), (b) in the case of the Loan Parties has
all requisite corporate power, limited liability power or other organizational
power and authority to execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and in good
standing (to the extent such concept exists in such jurisdiction) under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business as currently conducted requires such qualification,
(d) is in compliance with all applicable Laws (including the United States
Foreign Corrupt Practices Act of 1977, as amended), orders, writs and
injunctions and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (a) (other than with respect to the Parent
Borrower), (c), (d) or (e), to the extent that failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 5.02 Authorization; No Contravention. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is a party (a) have been duly authorized by all necessary corporate or
other organizational action, and (b) do not (i) contravene the terms of any of
such Person’s Organization Documents, (ii) result in any breach or contravention
of, or the creation of any Lien upon any of the property or assets of such Loan
Party (other than as permitted by Section 7.01), or require any payment to be
made under (x) any Contractual Obligation to which such Person is a party or (y)
any material order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject or (iii)
violate any Law; except with respect to any breach or contravention or payment
(but not creation of Liens) referred to in clauses (ii) and (iii), to the extent
that such violation, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect. Section 5.03 Governmental
Authorization; Other Consents. No material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, enforcement by the Administrative Agent
of its rights under the Loan Documents against, any Loan Party of this Agreement
or any other Loan Document, the grant by any Loan Party of the Liens granted by
it pursuant to the Collateral Documents, the perfection (if and to the extent
required by the Collateral and Guarantee Requirement) or maintenance of the
Liens created under the Collateral Documents (including the priority thereof) or
the exercise by the Administrative Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the -111



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox131.jpg]
Collateral pursuant to the Collateral Documents, except for (i) filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect (except to the
extent not required to be obtained, taken, given or made or in full force and
effect pursuant to the Collateral and Guarantee Requirement) and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. Section
5.04 Binding Effect. This Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party that is party thereto. This Agreement
and each other Loan Document constitutes a legal, valid and binding obligation
of such Loan Party, enforceable against each Loan Party that is a party thereto
in accordance with its terms, except as such enforceability may be limited by
(i) Debtor Relief Laws and by general principles of equity and principles of
good faith and fair dealing and (ii) the effect of foreign Laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries. Section 5.05 Financial Statements; No Material Adverse Effect. (a)
As of the Closing Date, the Pro Forma Balance Sheet, a copy of which has
heretofore been furnished to the Administrative Agent, has been prepared in good
faith, based on assumptions believed by the Borrowers to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis the estimated financial position of the Parent Borrower and their
respective Subsidiaries as at March 31, 2019 (it being understood and agreed
that such Pro Forma Balance Sheet need not be prepared in compliance with
Regulation S-X of the Securities Act of 1933, as amended, or include adjustments
for purchase or recapitalization accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R))). (b) Since the
Closing Date, there has been no event, circumstance or change, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect. Section 5.06 Litigation. Except as set forth
on Schedule 5.06, (a) there are no actions, suits or proceedings, pending or (b)
to the knowledge of any Borrower, there are no actions, suits, proceedings,
claims or disputes overtly threatened in writing, in each case of (a) and (b),
at law, in equity, in arbitration or before any Governmental Authority, by or
against any Borrower or any Restricted Subsidiary or against any of their
properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Section 5.07 Ownership
of Property; Liens. Each of the Borrowers and each of its Restricted
Subsidiaries has good record title to, or valid leasehold interests in, or
easements or other limited property interests in, all Real Property necessary in
the ordinary conduct of its business, free and clear of all Liens except as set
forth on Schedule 5.07 and except for minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title or other interest could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 5.08 Environmental Matters. Except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) each Loan Party and its respective properties and operations
are and have been in compliance with all Environmental Laws, which includes
obtaining and maintaining all applicable -112



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox132.jpg]
Environmental Permits required under such Environmental Laws to carry on the
business of the Loan Parties; (b) the Loan Parties have not received any written
notice that alleges any of them is in violation of or potentially liable under
any Environmental Laws and none of the Loan Parties nor any Real Property is the
subject of any claims, investigations, liens, demands, or judicial,
administrative or arbitral proceedings pending or, to the knowledge of any
Borrower, threatened in writing, under any Environmental Law or to revoke or
modify any Environmental Permit held by any of the Loan Parties; (c) there has
been no Release of Hazardous Materials on, at, under or from any Real Property
or facilities owned, operated or leased by any of the Loan Parties, or, to the
knowledge of any Borrower, Real Property formerly owned, operated or leased by
any Loan Party or arising out of the conduct of the Loan Parties, in any case,
that could reasonably be expected to require investigation, remedial activity or
corrective action or cleanup under Environmental Laws or could reasonably be
expected to result in the Borrowers or any other Loan Party incurring liability
under Environmental Laws; and (d) there are no existing facts, circumstances or
conditions arising out of or relating to the operations of the Loan Parties or
Real Property or facilities owned, operated or leased by any of the Loan Parties
or, to the knowledge of any Borrower, Real Property or facilities formerly
owned, operated or leased by the Loan Parties that could reasonably be expected
to result in the Borrowers or any other Loan Party incurring liability under
Environmental Laws. Section 5.09 Taxes. Except as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, the Borrowers and the Restricted Subsidiaries have timely filed all tax
returns required to be filed by them, and have paid all Taxes levied or imposed
upon them or their properties, income, profits or assets, that are due and
payable (including in their capacity as a withholding agent), except those which
are being contested in good faith by appropriate actions diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed Tax deficiency or assessment known to any Loan Parties
against the Loan Parties or their Restricted Subsidiaries that, if made, could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. No written adjustment relating to any such returns and involving
a material amount of tax has been proposed or otherwise assessed by a taxing
authority, and there are no pending audits, proceedings or actions related to
the assessment or collection of taxes against any Loan Party that could,
individually or in the aggregate, in each case, reasonably be expected to have a
Material Adverse Effect. Section 5.10 ERISA Compliance. (a) Except as could not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, each Plan is in compliance in form and operation with
its terms and with the applicable provisions of ERISA, the Code and other
applicable federal or state Laws. (b) (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) neither any Loan Party, Restricted Subsidiary
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due but not delinquent under Section 4007 of ERISA); (iii) neither any
Loan Party, Restricted Subsidiary nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 of ERISA with respect to a Multiemployer Plan; and
(iv) to the knowledge of the Borrowers, neither any Loan Party, nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA; except, with respect to each of the foregoing clauses of this
Section 5.10(b), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. -113



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox133.jpg]
Section 5.11 Subsidiaries; Equity Interests. As of the Closing Date (after
giving effect to the Transactions), no Loan Party has any Material Subsidiaries
other than those specifically disclosed on Schedule 5.11 (it being understood
that the disclosure of any Subsidiary on Schedule 5.11 shall not be an admission
that such Subsidiary is a Material Subsidiary), and all of the outstanding
Equity Interests owned by the Loan Parties (or a Subsidiary of any Loan Party)
in such Material Subsidiaries have been validly issued and are fully paid and
all Equity Interests owned by a Loan Party (or a Subsidiary of any Loan Party)
in such Material Subsidiaries are owned free and clear of all Liens except (i)
those created under the Collateral Documents and (ii) any nonconsensual Lien
that is permitted under Section 7.01. Section 5.12 Margin Regulations;
Investment Company Act. (a) Each Borrower is not and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Borrowings or drawings under any
Letter of Credit will be used for any purpose that violates Regulation U of the
Board of Governors of the United States Federal Reserve System. (b) None of the
Borrowers or any Guarantor is required to be registered as an “investment
company” under the Investment Company Act of 1940. Section 5.13 Disclosure. (a)
No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party concerning the Initial Borrower,
Omega Parent, the Company or their respective Subsidiaries or the Transactions
(other than projected financial information, pro forma financial information,
budgets, estimates, other forward looking statements and information of a
general economic or industry nature) to any Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or any other Loan Document (as modified or supplemented
by other information so furnished) when taken as a whole and as supplemented
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein (when taken as a whole), in the light
of the circumstances under which they were made, not materially misleading. With
respect to written projected financial information and pro forma financial
information, the Borrowers represent that such written information was prepared
in good faith based upon assumptions believed to be reasonable at the time such
information was furnished to the Lenders (it being understood that (i) such
projected financial information and pro forma financial information are not to
be viewed as facts or a guarantee of performance and are subject to significant
uncertainties and contingencies many of which are beyond the control of the
Parent Borrower and its Subsidiaries and (ii) no assurance can be given that any
particular financial projections will be realized, and that actual results
during the period or periods covered by any such written projected financial
information and pro forma financial information may vary from such forecasts and
that such variations may be material and that no assurance can be given that the
projected results will be realized). (b) As of the Closing Date, the information
included in the beneficial ownership certification delivered pursuant to Section
4.01(g) is true and correct in all material respects. Section 5.14 Labor
Matters. Except as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of the Borrowers, overtly threatened and (b) each
Borrower and each of its Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Laws dealing with wage and
hour matters. -114



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox134.jpg]
Section 5.15 Intellectual Property; Licenses, Etc. The Borrowers and the
Restricted Subsidiaries own, license or otherwise possess the right to use (free
and clear of all Liens, except for the Liens permitted by Section 7.01) all of
the intellectual property rights, including without limitation, trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights,
licenses, technology, software, know-how database rights, design rights, works
of authorship, trade secrets, all registrations and applications related to any
of the above, and other intellectual property rights (collectively, “IP Rights”)
that are necessary for the operation of their respective businesses as currently
conducted, except to the extent the absence of such IP Rights, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of each Borrower, the operation of the
respective businesses of the Borrowers and the Restricted Subsidiaries as
currently conducted does not infringe upon any IP Rights held by any Person
except for such infringements, individually or in the aggregate, which could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the IP Rights is pending or, to the knowledge of any Borrower,
overtly threatened in writing against any Loan Party or any of the Restricted
Subsidiaries, which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. Section 5.16 Solvency. On the
Closing Date, after giving effect to the Transactions, the Parent Borrower and
the Restricted Subsidiaries, on a consolidated basis, are Solvent. Section 5.17
[Reserved]. Section 5.18 USA Patriot Act, FCPA and OFAC. (a) To the extent
applicable, each of the Guarantors, the Borrowers and the Restricted
Subsidiaries is in compliance, in all material respects, with (i) the Trading
with the Enemy Act and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR Subtitle B, Chapter V) and any other
enabling legislation or executive order relating thereto and (ii) the USA
Patriot Act, solely for purposes of Section 4.01 to the extent a breach or
violation of the representation in this clause (ii) would reasonably be expected
to result in a Material Adverse Effect. (b) No part of the proceeds of the Loans
will be used by the Guarantors, the Borrowers or any Restricted Subsidiary,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended. (c) (i)
None of the Guarantors, the Borrowers or any Restricted Subsidiaries nor, to the
knowledge of any Borrower, any director or officer of any Guarantor, Borrower or
Restricted Subsidiary is currently the subject of any U.S. sanctions program
administered by the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”), and (ii) none of the Guarantors, the
Borrowers or any Restricted Subsidiary will directly or indirectly knowingly use
the proceeds of the Loans or otherwise knowingly make available such proceeds to
any Person, for the purpose of financing the activities of any Person, or in any
country or territory that, at the time of such financing, is the subject of any
U.S. sanctions program administered by OFAC, except to the extent licensed or
otherwise approved by OFAC. Section 5.19 Collateral Documents. Except as
otherwise contemplated hereby or under any other Loan Documents and subject to
the limitations set forth in the Collateral and Guarantee Requirement, the
provisions of the Collateral Documents, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents
(including the delivery to the Administrative Agent of any Pledged Debt and any
Pledged Equity required to be delivered pursuant to the applicable Collateral
Documents), are effective to create in favor of the Administrative Agent for the
benefit -115



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox135.jpg]
of the Secured Parties, except as otherwise provided hereunder or pursuant to
the applicable Loan Documents, including subject to Liens permitted by Section
7.01, a legal, valid, enforceable and perfected Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein.
Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrowers nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary that is not a
Guarantor, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign Law, (B) the pledge or creation of any security
interest, or the effects of perfection or non- perfection, the priority or the
enforceability of any pledge of or security interest to the extent such pledge,
security interest, perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or (C) on the Closing Date and until
required pursuant to Section 6.13, 6.17 or 4.01(a)(v), the pledge or creation of
any security interest, or the effects of perfection or non-perfection, the
priority or enforceability of any pledge or security interest to the extent not
required on the Closing Date pursuant to Section 4.01(a)(v). Section 5.20 EEA
Financial Institution and Covered Party. No Loan Party is an EEA Financial
Institution or a Covered Party. Section 5.21 Accounts. Without limiting the
statements contained in any Borrowing Base Certificate, the statements in each
Borrowing Base Certificate are or will be (when such Borrowing Base Certificate
is delivered) true and correct in all material respects. The Administrative
Agent may rely, in determining which Accounts are Eligible Accounts, on all
statements and representations made by the Borrowers with respect thereto. With
respect to each Account at the time it is shown as an Eligible Account in a
Borrowing Base Certificate: (a) it is genuine and in all material respects what
it purports to be, and is not evidenced by a judgment; (b) it arises out of a
completed, bona fide sale and delivery of goods or rendition of service and
substantially in accordance with any purchase order, contract or other document
relating thereto; and (c) it is for a sum certain, maturing as stated in the
invoice covering such sale or rendition. Section 5.22 Borrowing Base
Calculation. The calculation by the Administrative Borrower of each Borrowing
Base in any Borrowing Base Certificate delivered to the Administrative Agent and
the valuation thereunder is complete and accurate in all material respects as of
the date of such delivery. ARTICLE VI. AFFIRMATIVE COVENANTS So long as any
Lender shall have any Commitment, any Loan or other Obligation (other than
contingent indemnification obligations as to which no claim has been asserted)
or any Letter of Credit shall remain outstanding (unless the Outstanding Amount
of the LC Obligations related thereto has been Cash Collateralized or
backstopped by a letter of credit reasonably satisfactory to the applicable
Issuing Bank or such Letter of Credit has been deemed reissued under another
agreement reasonably acceptable to the applicable Issuing Bank), then from and
after the Closing Date, the Parent Borrower shall, and shall cause the
Restricted Subsidiaries to: Section 6.01 Financial Statements. Deliver to the
Administrative Agent for prompt further distribution to each Lender: -116



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox136.jpg]
(a) within one hundred and twenty (120) days after the end of each fiscal year
of the Parent Borrower (or, in the case of financial statements for the fiscal
year ended December 31, 2019, on or before the date that is one hundred and
fifty (150) days after the end of such fiscal year), a consolidated statement of
financial condition of the Parent Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year
(provided, in no event shall any comparison be required to be furnished to the
Administrative Agent with respect to any period occurring prior to the first day
of the fiscal year of the Parent Borrower ended December 31, 2019; provided,
further, in no event shall any prior year comparison financial be required to
include information with respect to Omega and its Subsidiaries prior to the
Closing Date), all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of any independent registered
public accounting firm of nationally recognized standing or any other
independent registered public accounting firm approved by the Administrative
Agent (such consent not to be unreasonably withheld, delayed or conditioned),
which report and opinion (i) shall be prepared in accordance with generally
accepted auditing standards and (ii) shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit (other than a “going concern” or like qualification or
exception as a result of a prospective or actual default or event of default
with respect to any financial covenant (including the Financial Covenant), or
the impending maturity of any Indebtedness); (b) within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the Parent Borrower, beginning with the fiscal quarter ending September 30,
2019 (or, in the case of such financial statements for the first three such
deliveries, on or before the date that is sixty (60) days after the end of such
fiscal quarter), a consolidated unaudited statement of financial condition of
the Parent Borrower and its Subsidiaries as at the end of such fiscal quarter
and the related (i) consolidated unaudited statements of income or operations
for such fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated unaudited statements of cash flows for such fiscal quarter and
for the portion of the fiscal year then ended, and beginning one full fiscal
year following the Closing Date, setting forth, in each case, in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year (provided no
comparison to any period prior to the Closing Date shall be required), all in
reasonable detail and certified by a Responsible Officer of the Administrative
Borrower as fairly presenting in all material respects the financial condition,
results of operations and cash flows of the Parent Borrower and their Restricted
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes; (c) within ninety (90) days after the
end of each fiscal year of the Parent Borrower (beginning with the fiscal year
ended December 31, 2019), a reasonably detailed consolidated budget for the
then-current fiscal year as customarily prepared by management of the Borrower
for their internal use (including a projected consolidated balance sheet of the
Parent Borrower and its Restricted Subsidiaries as of the end of such fiscal
year and the related consolidated statements of projected cash flow and income
for such fiscal year and a summary of the material underlying assumptions
applicable thereto (the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by the Borrowers to be
reasonable at the time such Projections were furnished to the Administrative
Agent, it being understood that such Projections are not to be viewed as facts
or as a guarantee of performance or achievement of any particular results, are
subject to significant uncertainties and contingencies many of which are beyond
the control of the Parent Borrower and their Restricted Subsidiaries, and that
actual results may vary from such Projections and that such variations may be
material and that no assurance can be given that the projected results will be
realized; provided, that such Projections shall only be delivered to Lenders
that are not Public Lenders; (d) simultaneously with the delivery of each set of
consolidated financial statements referred to in Section 6.01(a) and Section
6.01(b) above, the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any and which are not required to be audited and may be in footnote form only)
from such consolidated financial statements; and -117



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox137.jpg]
(e) within ten (10) Business Days after the Closing Date (x) a consolidated
unaudited statement of financial condition of the Company and its Subsidiaries
as at June 30, 2019 and the related (i) consolidated unaudited statements of
income or operations for the fiscal quarter ended June 30, 2019 and for the
portion of the fiscal year then ended and (ii) consolidated unaudited statements
of cash flows for the fiscal quarter ended June 30, 2019 and for the portion of
the fiscal year then ended and (y) a consolidated unaudited statement of
financial condition of Omega III and its Subsidiaries as at June 30, 2019 and
the related (i) consolidated unaudited statements of income or operations for
the fiscal quarter ended June 30, 2019 and for the portion of the fiscal year
then ended and (ii) consolidated unaudited statements of cash flows for the
fiscal quarter ended June 30, 2019 and for the portion of the fiscal year then
ended, all in reasonable detail and certified by a Responsible Officer of the
Company or Omega III, as applicable, as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Company or Omega III, as applicable, and their respective Subsidiaries in
accordance with GAAP, subject only to normal year-end adjustments and the
absence of footnotes. Notwithstanding the foregoing, the obligations in
paragraphs (a) through (e) of this Section 6.01 may be satisfied with respect to
such applicable financial information by furnishing the Parent Borrower’s Form
10-K, 10-Q or 8-K, as applicable, filed with the SEC (or, with respect to clause
(e) only, by furnishing the Company’s or the Parent Borrower’s, as applicable,
Form 10-Q or 8-K filed with the SEC); provided that to the extent such
information is in lieu of information required to be provided under Section
6.01(a), such materials are, to the extent applicable, accompanied by a report
and opinion of any independent registered public accounting firm of nationally
recognized standing or any other independent registered public accounting firm
approved by the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned), which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit (other than a “going concern” or like
qualification or exception as a result of a prospective or actual default or
event of default with respect to any financial covenant (including the Financial
Covenant), or the impending maturity of any Indebtedness). Any financial
statement required to be delivered pursuant to Section 6.01(a), (b) or (e) shall
not be required to include purchase accounting or recapitalization accounting
adjustments relating to the Transactions or any other acquisition to the extent
it is not practicable to include any such adjustments in such financial
statement. Section 6.02 Certificates; Other Information. Deliver to the
Administrative Agent for prompt further distribution to each Lender: (a) no
later than five (5) Business Days after the delivery of the financial statements
referred to in Section 6.01(a) and Section 6.01(b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Administrative Borrower (it
being understood and agreed that such Compliance Certificate shall require a
calculation of the Financial Covenant regardless of whether the Financial
Covenant is then being tested); (b) promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which any Borrower or any Restricted Subsidiary files
with the SEC or with any Governmental Authority that may be substituted therefor
(other than amendments to any registration statement (to the extent such
registration statement, in the form it became effective, is delivered), exhibits
to any registration statement and, if applicable, any registration statement on
Form S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02; (c)
promptly after the furnishing thereof, copies of any amendment, written
modification or waiver of the First Lien Credit Agreement or the Second Lien
Notes Indenture; (d) together with the delivery of each Compliance Certificate
pursuant to Section 6.02(a), a list of each Subsidiary of the Borrowers that
identifies each Subsidiary as a Restricted Subsidiary or an -118



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox138.jpg]
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate (to the extent that there have been any changes in the identity or
status as a Restricted Subsidiary or Unrestricted Subsidiary of any such
Subsidiaries since the later of the Closing Date or the most recent list
provided); (e) promptly, such additional information regarding the business,
legal, financial or corporate affairs of the Loan Parties or any of their
respective Restricted Subsidiaries, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender through the Administrative
Agent may from time to time reasonably request; (f) from and after the Closing
Date, (i) unless clause (ii) below applies, not later than 5:00 p.m., New York
City time on or before the twentieth (20th) day of each fiscal month (or more
frequently as the Administrative Borrower may elect, so long as the frequency of
delivery is maintained by the Administrative Borrower for the immediately
following sixty (60) day period), (ii) during any period in which a Dominion
Period is in effect and in respect of which the Administrative Agent has
delivered notice thereof as contemplated by the definition thereof, not later
than 5:00 p.m., New York City time, on or before Wednesday of each week, (iii)
at the Administrative Borrower’s discretion, at the time of the consummation of
a Permitted Acquisition (including, if applicable, a calculation of the Acquired
Asset Borrowing Base) and (iv) at the time of the consummation of a sale or
other Disposition with a value in excess of $7,500,000 (other than any
Disposition of cash or Inventory in the ordinary course of business), in each
case, a borrowing base certificate setting forth the Borrowing Base (in each
case with supporting calculations in reasonable detail) substantially in the
form of Exhibit N (each, a “Borrowing Base Certificate”), which shall be
prepared as of the last Business Day of the preceding fiscal month in the case
of each subsequent Borrowing Base Certificate (or, if any such Borrowing Base
Certificate is delivered more frequently than monthly, as of the last Business
Day of the week or other applicable period preceding such delivery). Each such
Borrowing Base Certificate shall include such supporting information as may be
reasonably requested from time to time by the Administrative Agent, including
the (x) aggregate amount of Specified Beta Vendor Obligations owed to any vendor
at such time and (y) the total value of all assets of the Parent Borrower or the
applicable Restricted Subsidiary subject to Liens securing the Specified Beta
Vendor Obligations at such time; and (g) (i) In the case of succeeding
sub-clause (x), one (1) time during each fiscal year of the Parent Borrower (or,
at any time that Specified Availability is less than the greater of (i) 15.0% of
the Line Cap and (ii) $15,000,000 for five (5) consecutive business days, two
(2) times in each fiscal year of the Parent Borrower), (ii) in the case of
succeeding sub-clause (y), one (1) time in each fiscal year (at any time that
Specified Availability is less than the greater of (i) 15.0% of the Line Cap and
(ii) $15,000,000 for five (5) consecutive business days, two (2) times in each
fiscal year of the Parent Borrower) and (iii) in the case of either sub-clause
(x) or (y), at any time that any Specified ABL Default exists, as often as the
Administrative Agent reasonably requests (x) an appraisal of the Inventory of
the Loan Parties and (y) a collateral examination of the Inventory, Accounts and
related accounts of the Loan Parties, in each case, in scope and form, and
conducted by the Administrative Agent or from a third-party appraiser and a
third- party consultant, respectively, reasonably satisfactory to the
Administrative Agent and at the sole cost and expense of the Borrowers. The
Administrative Agent shall deliver to each Lender, within five (5) days of
receipt thereof, each final report delivered to the Administrative Agent
pursuant to this clause (g). Documents required to be delivered pursuant to
Section 6.01 and Section 6.02(b) and (c) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Administrative Borrower posts such documents, or provides a link thereto on
the website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrowers’ behalf on the
Platform, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (x) upon written request by the
Administrative Agent, the Administrative Borrower shall deliver paper copies of
such documents (which may be electronic copies delivered via electronic mail) to
the Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (y) the Administrative Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of -119



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox139.jpg]
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents. Notwithstanding anything to the contrary in this
Section 6.02, none of the Borrowers or any of the Restricted Subsidiaries will
be required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(a) constitutes non-financial trade secrets or non- financial proprietary
information, (b) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or any binding agreement or (c) is subject to attorney-client or similar
privilege or constitutes attorney work product. Each Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders materials and/or information provided by or on behalf
of any Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on the Platform and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive Material
Non-Public Information, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. Each
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger, and the Lenders to treat such Borrower
Materials as not containing any Material Non-Public Information (although it may
be sensitive and proprietary) with respect to the Borrowers or their securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.08); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Arrangers shall treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrowers shall be under no obligation to mark the Borrower Materials “PUBLIC.”
Section 6.03 Notices. Promptly after a Responsible Officer of the Administrative
Borrower has obtained actual knowledge thereof, notify the Administrative Agent
(which will promptly thereafter furnish such notice to each Lender): (a) of the
occurrence of any Event of Default; (b) of the occurrence of an ERISA Event
which would reasonably be expected to result in a Material Adverse Effect; (c)
of the filing or commencement of, or any written overt threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority
against any Borrower or any Restricted Subsidiary that would reasonably be
expected to be adversely determined and, if so determined, would reasonably be
expected to result in a Material Adverse Effect; (d) of any violation by any
Loan Party or any of their respective Restricted Subsidiaries of, or liability
of any Loan Party or any of their respective Restricted Subsidiaries under, any
Environmental Law which would reasonably be expected to have a Material Adverse
Effect; or (e) notice of the commencement of a Compliance Period or a
circumstance that, with the giving of notice, would commence a Dominion Period.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Administrative Borrower (x) that such
notice is being delivered pursuant to Section 6.03(a), (b), (c), (d) or (e) (as
applicable) and (y) setting forth details of the occurrence referred to therein
and stating what action the Borrowers have taken and propose to take with
respect thereto. -120



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox140.jpg]
Section 6.04 Payment of Taxes. Pay, discharge or otherwise satisfy, as the same
shall become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, to the
extent (a) any such Tax is being contested in good faith and by appropriate
actions for which appropriate reserves have been established in accordance with
GAAP or (b) the failure to pay or discharge the same would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization, and (b) take all reasonable action to maintain all rights,
privileges (including its good standing where applicable in the relevant
jurisdiction), permits, approvals, licenses and franchises material to the
ordinary conduct of its business, except, in the case of clause (a) or (b), to
the extent (i) that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (except in the case
of clause (a) with respect to the Parent Borrower) or (ii) pursuant to any
transaction permitted by Sections 7.04 and 7.05. Section 6.06 Maintenance of
Properties. Except if the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and fire, casualty or condemnation excepted.
Section 6.07 Maintenance of Insurance. Maintain with insurance companies that
the Borrowers believe (in the good faith judgment of management) are financially
sound and reputable at the time the relevant coverage is placed or renewed,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Borrowers and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons. Each such policy of insurance (other than business interruption
insurance (if any), director and officer insurance and worker’s compensation
insurance) shall as appropriate (i) name the Administrative Agent, on behalf of
the Secured Parties, as an additional insured thereunder as its interest may
appear or (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement that names the Administrative Agent, on behalf of
the Secured Parties, as loss payee thereunder. Section 6.08 Compliance with
Laws. Comply with the requirements of all Laws and all orders, writs,
injunctions and decrees of any Governmental Authority applicable to it or to its
business or property, except if the failure to comply therewith would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 6.09 Books and Records. Maintain proper books of record
and account, in which entries that are full, true and correct in all material
respects and are in conformity with GAAP and which reflect all material
financial transactions and matters involving the assets and business of a
Borrower or a Restricted Subsidiary, as the case may be (it being understood and
agreed that certain Foreign Subsidiaries maintain individual books and records
in conformity with generally accepted -121



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox141.jpg]
accounting principles in their respective countries of organization and that
such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder). Section 6.10 Inspection Rights. Permit
representatives and independent contractors of the Administrative Agent to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom (other than
the records of the Board of Directors of such Loan Party or such Restricted
Subsidiary), and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants (subject to such
accountants’ customary policies and procedures), all at the reasonable expense
of the Borrowers and at such reasonable times during normal business hours and
as often as may be reasonably desired, upon reasonable advance notice to the
Borrowers; provided that only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than one time during any calendar year and such time shall be at the
Borrowers’ expense; provided, further, that during the continuance of an Event
of Default, the Administrative Agent (or any of its respective representatives
or independent contractors), on behalf of the Lenders, may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent shall give
the Borrowers the opportunity to participate in any discussions with the
Borrowers’ independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrowers or any of the Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (a) constitutes non- financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law, fiduciary duty or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product. For the avoidance of doubt, this Section 6.10 does not govern
field examinations or inventory appraisals, which are governed by Section
6.02(g). Section 6.11 Additional Collateral; Additional Guarantors. At the
Borrowers’ expense, subject to the limitations and exceptions of this Agreement,
including, without limitation, the provisions of the Collateral and Guarantee
Requirement, the Intercreditor Agreements and any applicable limitation in any
Collateral Document, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including: (a) upon (v) the formation or acquisition
of any new direct or indirect wholly-owned Material Domestic Subsidiary (in each
case, other than an Excluded Subsidiary) by any Loan Party, (w) an election by
the Borrower to designate a Restricted Subsidiary as a Guarantor pursuant to the
definition of Guarantor, (x) the designation in accordance with Section 6.14 of
any existing direct or indirect wholly-owned Material Domestic Subsidiary as a
Restricted Subsidiary (in each case, other than an Excluded Subsidiary), (y) any
Subsidiary becoming a wholly-owned Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary) or (z) any Restricted Subsidiary ceasing to
be an Excluded Subsidiary: (i) within 60 (or such greater number of days
specified below) days after such formation, acquisition or designation, or such
longer period as the Administrative Agent may agree in writing in its reasonable
discretion: (A) cause each such Subsidiary to duly execute and deliver to the
Administrative Agent, other than with respect to any Excluded Assets, a
Guarantor Joinder Agreement to this Agreement as Guarantors, completed Security
Agreement Supplements, Intellectual Property Security Agreements, a counterpart
of the Intercompany Note and other security agreements and documents as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreement, Intellectual
Property Security Agreements and -122



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox142.jpg]
other security agreements in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement; (B) cause each such
Subsidiary (and the parent of each such Subsidiary that is a Guarantor) to
deliver any and all certificates representing Equity Interests (to the extent
certificated), intercompany notes (to the extent certificated) and instruments
evidencing Indebtedness that, in each case, are required to be pledged pursuant
to the Collateral and Guarantee Requirement, accompanied by undated stock powers
or other appropriate instruments of transfer executed in blank; and (C) take and
cause such Subsidiary (and the parent of such Subsidiary that is a Guarantor) to
take whatever action (including the filing of UCC financing statements and
delivery of stock and membership interest certificates to the extent
certificated) as may be required pursuant to the terms of the Loan Documents or
as may be necessary in the reasonable opinion of the Administrative Agent to
vest in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid and perfected first priority Liens (to the extent
required by the Collateral Documents) to the extent required by the Collateral
and Guarantee Requirement; (ii) if reasonably requested by the Administrative
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion), deliver
to the Administrative Agent customary legal opinions, board resolutions, good
standing certificates and secretary’s or assistant secretary’s certificates
consistent with those delivered on the Closing Date under Section 4.01
(conformed as appropriate) other than changes to such legal opinions resulting
from a change in Law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent as to such matters set forth
in this Section 6.11(a) as the Administrative Agent may reasonably request;
(iii) [reserved]; and (iv) if reasonably requested by the Administrative Agent,
within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion), deliver
to the Administrative Agent any other items necessary from time to time to
satisfy the Collateral and Guarantee Requirement with respect to perfection and
existence of security interests with respect to property of any Guarantor
acquired after the Closing Date and subject to the Collateral and Guarantee
Requirement, but not specifically covered by the preceding clauses (i) or (ii).
(b) [Reserved]. (c) Requiring each Domestic Subsidiary required to be designated
as a “Material Domestic Subsidiary” pursuant to the proviso in the definition of
“Material Domestic Subsidiary” to have taken all actions to comply with the
provisions of Section 6.11 within the time frame required by the definition of
“Material Domestic Subsidiary”. Section 6.12 Compliance with Environmental Laws.
Except, in each case, to the extent that the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) comply, and use commercially reasonable efforts to take all
reasonable actions to cause all lessees and other Persons operating or occupying
its properties to comply, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent the Loan
Parties are required by applicable Environmental Laws, conduct any
investigation, remedial, cleanup or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws. -123



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox143.jpg]
Section 6.13 Further Assurances. Promptly upon reasonable request by the
Administrative Agent (i) correct any mutually identified material defect or
error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably request from time to time in order to (x)
carry out more effectively the purposes of the Collateral Documents and/or (y)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens (subject to Liens permitted hereunder)
intended to be created thereunder, in each case, to the extent required pursuant
to the Collateral and Guarantee Requirement. Section 6.14 Designation of
Subsidiaries. The Borrowers may at any time after the Closing Date designate any
Restricted Subsidiary of a Borrower (other than any Borrower (unless the
Administrative Borrower has delivered a notice terminating such Borrower’s
status as a Borrower hereunder in accordance with the definition of “Borrower”))
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Specified ABL Default shall have occurred and be continuing, (ii) in no event
shall an Unrestricted Subsidiary acquire (including pursuant to the designation
of a Restricted Subsidiary as an Unrestricted Subsidiary) Material IP from the
Parent Borrower or any Restricted Subsidiary and (iii) immediately before and
after such designation, the Payment Conditions shall be satisfied. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute an Investment by the applicable Borrower therein at the
date of designation as set forth in the definition of Investment. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (a) the incurrence (at the time of designation) of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (b) a Return
on any Investment by the applicable Borrower in Unrestricted Subsidiaries
pursuant to the definition of Investment. Section 6.15 [Reserved]. Section 6.16
Use of Proceeds. Use the proceeds of any Borrowing on the Closing Date, whether
directly or indirectly, in a manner consistent with the definition of Permitted
Initial Revolving Credit Borrowing Purposes, and after the Closing Date, use the
proceeds of any Borrowing for any purpose not otherwise prohibited under this
Agreement. Section 6.17 Post-Closing Matters. Cause to be delivered or performed
the documents and other agreements set forth on Schedule 6.17 within the time
frames specified in such Schedule 6.17. All conditions precedent and
representations contained in this Agreement and the other Loan Documents shall
be deemed modified to the extent necessary to effect the foregoing (and to
permit the taking of the actions described above within the time periods
required above, rather than as elsewhere provided in the Loan Documents);
provided that (x) to the extent any representation and warranty would not be
true because the foregoing actions were not taken on the Closing Date, the
respective representation and warranty shall be required to be true and correct
in all material respects at the time the respective action is taken (or was
required to be taken) in accordance with the foregoing provisions of this
Section 6.17 and (y) all representations and warranties relating to the
Collateral Documents shall be required to be true immediately after the actions
required to be taken by this Section 6.17 have been taken (or were required to
be taken) and the parties hereto acknowledge and agree that the failure to take
any of the actions required above, within the relevant time periods required
above, shall give rise to an immediate Event of Default pursuant to this
Agreement. -124



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox144.jpg]
Section 6.18 Specified Beta Vendor Financing Statements. On or prior to the date
that is six months after the Closing Date (or such later date as agreed to by
the Administrative Agent in its reasonable discretion), the Parent Borrower
shall either (i) cause to be terminated those financing statements set forth on
Schedule 6.18 (the “Specified Beta Vendor Financing Statements”) and terminate
(or amend to remove any lien grant) any prime vendor agreement or other similar
agreement between any one or more of the Parent Borrower and its Restricted
Subsidiaries on the one hand and any vendor or similar contractual counterparty
thereof on the other hand the obligations under which are secured by any
collateral described in any Specified Beta Vendor Financing Statement (each such
agreement, a “Specified Beta Vendor Agreement” and such obligations, the
“Specified Beta Vendor Obligations”) or (ii) cause the Liens securing the
Specified Beta Vendor Obligations to be subordinated to the Liens securing the
Obligations and the First Lien Obligations and the Second Lien Obligations
pursuant to one or more intercreditor agreements in form and substance
reasonably satisfactory to the Administrative Agent in its reasonable discretion
(the undertaking in this Section 6.18, the “Specified Post-Closing
Undertaking”). Notwithstanding the foregoing, the Specified Post-Closing
Undertaking shall be satisfied if (A) (x) the aggregate amount of the Specified
Beta Vendor Obligations owed to any vendor does not exceed $2,500,000 at any
time outstanding and (y) the total value of all assets of the Parent Borrower or
the applicable Restricted Subsidiary subject to such Liens that have not been
terminated or subordinated in accordance with the foregoing sentence does not
exceed $2,500,000 at any time outstanding and (B) the Parent Borrower has used
commercially reasonable efforts to cause such Liens to be so terminated or
subordinated to the Liens securing the Obligations pursuant to one or more
intercreditor agreements in form and substance reasonably satisfactory to the
Administrative Agent in its reasonable discretion. Section 6.19 Fiscal Year.
From and after the Closing Date, maintain its fiscal year as in effect on the
Closing Date; provided, however, that the Borrowers may (x) align the dates of
such fiscal year of any Restricted Subsidiary whose fiscal year ends on a date
other than that of the Parent Borrower or (y) upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year, and, in
the case of this clause (y), the Administrative Borrower and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in fiscal year. Section
6.20 Inventory With respect to the Inventory of each Loan Party, each Loan Party
will maintain correct and accurate (in all material respects) records of the
kind, type and quantity of Inventory, the cost therefor and withdrawals
therefrom and additions thereto. ARTICLE VII. NEGATIVE COVENANTS So long as any
Lender shall have any Commitment, any Loan or other Obligation (other than
contingent indemnification obligations as to which no claim has been asserted)
or any Letter of Credit shall remain outstanding (unless the Outstanding Amount
of the LC Obligations related thereto has been Cash Collateralized or
backstopped by a letter of credit reasonably satisfactory to the applicable
Issuing Bank or such Letter of Credit has been deemed reissued under another
agreement reasonably acceptable to the applicable Issuing Bank hereunder), then
from and after the Closing Date, the Parent Borrower shall not and the Parent
Borrower shall not permit any of its Restricted Subsidiaries to, directly or
indirectly: Section 7.01 Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following: (a) Liens created pursuant to any
Loan Document securing the Secured Obligations; -125



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox145.jpg]
(b) Liens (other than Specified Beta Vendor Financing Statements) existing on
the Closing Date; provided that any Lien securing Indebtedness in excess of (x)
$2,000,000 individually or (y) $10,000,000 in the aggregate (when taken together
with all other Liens securing obligations outstanding in reliance on this clause
(b) that are not listed in Schedule 7.01(b)) shall only be permitted to the
extent such Lien is listed on in Schedule 7.01(b), and any modifications,
replacements, renewals, refinancings or extensions thereof, which may provide
that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;
provided, further, that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03 and customary security deposits in connection therewith and (B)
proceeds and products thereof and (ii) the replacement, renewal, extension or
refinancing of the obligations secured or benefited by such Liens, to the extent
constituting Indebtedness, is permitted by Section 7.03; (c) Liens for taxes,
assessments or governmental charges that are not overdue for a period of more
than thirty (30) days (or any applicable grace period related thereto, if
longer) or that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP or the equivalent accounting
principles in the relevant local jurisdiction; (d) statutory or common law Liens
of landlords, sublandlords, carriers, warehousemen, mechanics, materialmen,
repairmen, construction contractors or other like Liens or other customary Liens
(other than in respect of Indebtedness) in favor of landlords, so long as, in
each case, such Liens secure amounts not overdue for a period of more than sixty
(60) days or if more than sixty (60) days overdue, are unfiled and no other
action has been taken to enforce such Liens or are being contested in good faith
and by appropriate actions; (e) (i) pledges or deposits in the ordinary course
of business in connection with, and obligations in respect of letters of credit
(other than Letters of Credit) or bank guarantees incurred in the ordinary
course of business with respect to, workers’ compensation, health, disability or
employee benefits, unemployment insurance and other social security laws or
similar legislation or regulation or other insurance-related obligations
(including, but not limited to, in respect of deductibles, self-insured
retention amounts and premiums and adjustments thereto) and (ii) pledges and
deposits in the ordinary course of business securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Parent Borrower or any of the
Restricted Subsidiaries; (f) pledges or deposits to secure, and obligations in
respect of letters of credit (other than Letters of Credit) or bank guarantees
incurred in the ordinary course of business with respect to the performance of
bids, trade contracts, warranties, governmental contracts and leases (other than
Indebtedness for borrowed money), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business or consistent with industry
practice; (g) easements, rights-of-way, building codes, covenants, conditions,
restrictions (including zoning restrictions), encroachments, licenses,
protrusions and other similar encumbrances and minor title defects affecting
Real Property and that do not in the aggregate materially interfere with the
ordinary conduct of the business of the Parent Borrower or the Restricted
Subsidiaries, taken as a whole; (h) Liens (i) securing judgments or orders for
the payment of money not constituting an Event of Default under Section 8.01(h),
(ii) arising out of judgments or awards against any Borrower or any Restricted
Subsidiary with respect to which an appeal or other proceeding for review is
then being pursued and (iii) notices of lis pendens and associated rights
related to litigation being contested in good faith by appropriate proceedings
for which adequate reserves have been made; -126



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox146.jpg]
(i) leases, licenses, subleases or sublicenses (including the provision of
software or the licensing of other intellectual property rights) and
terminations thereof, in each case granted to others in the ordinary course of
business (or other agreements under which the Parent Borrower or any Restricted
Subsidiary has granted rights to end users to access and use the Parent
Borrower’s or any Restricted Subsidiary’s products, technologies or services in
the ordinary course of business) which (i) do not interfere in any material
respect with the business of the Parent Borrower and the Restricted
Subsidiaries, taken as a whole and (ii) do not secure any Indebtedness; (j)
Liens (i) in favor of customs and revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business and (ii) on specific items of inventory or
other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or goods in the ordinary course of business; (k) Liens
(i) of a collection bank arising under Section 4-208 of the Uniform Commercial
Code on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business, (iii) in favor of a banking or other financial institution arising
as a matter of Law or under customary general terms and conditions encumbering
deposits or other funds maintained with a financial institution (including the
right of set-off) and that are customary in the banking industry or arising
pursuant to such banking institution’s general terms and conditions, (iv) in
respect of Cash Management Services permitted under Section 7.03(l) and (v) in
respect of Swap Contracts; provided, that the aggregate amount of secured
obligations under Swap Contracts (other than Secured Hedge Agreements and First
Lien Banking Services Agreements (each as defined in the ABL Intercreditor
Agreement)) shall not at any time exceed $5,000,000; (l) Liens (i) on cash
advances in favor of the seller of any property to be acquired in an Permitted
Acquisition or other similar Investment permitted pursuant to this Agreement, in
each case to be applied against the purchase price for such Permitted
Acquisition or other permitted Investment and (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 7.05, in each
case, solely to the extent such Permitted Acquisition or other acquisition or
Disposition, as the case may be, would have been permitted under this Agreement
on the date of the creation of such Lien; (m) Liens (i) in favor of the Parent
Borrower or a Restricted Subsidiary on assets of a Non- Loan Party or (ii) in
favor of the Parent Borrower or any Guarantor on assets of a Restricted
Subsidiary; (n) any interest or title (and all encumbrances and other matters
affecting such interest or title) of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under leases, subleases, licenses or sublicenses entered into by the
Parent Borrower or any Restricted Subsidiary in the ordinary course of business;
(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent Borrower or
any Restricted Subsidiary in the ordinary course of business; (p) Liens deemed
to exist in connection with Investments in repurchase agreements permitted under
Section 7.06 or the definition of “Permitted Investments”; (q) Liens encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts or other brokerage accounts maintained
in the ordinary course of business and not for speculative purposes; (r) Liens
that are contractual rights of set-off or rights of pledge (i) relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions and not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the -127



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox147.jpg]
Parent Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the Parent
Borrower or any Restricted Subsidiary or (iii) relating to purchase orders and
other agreements entered into with customers or suppliers of the Parent Borrower
or any Restricted Subsidiaries in the ordinary course of business; (s) Liens
solely on any cash earnest money deposits, escrow arrangements or similar
arrangements made by the Parent Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement permitted hereunder;
(t) ground leases in respect of Real Property on which facilities owned or
leased by the Parent Borrower or any Restricted Subsidiary are located; (u)
Liens to secure Indebtedness (other than Refinancing Indebtedness) permitted
under Section 7.03(e); provided that (i) such Liens are created no later than
270 days after the acquisition, construction, repair, lease or improvement of
the property subject to such Liens, (ii) such Liens do not at any time encumber
property (except for replacements, additions and accessions to such property)
other than the property financed by such Indebtedness and the proceeds and
products thereof and customary security deposits and (iii) with respect to
Capitalized Leases, such Liens do not at any time extend to or cover any assets
(except for additions and accessions to such assets, replacements and products
thereof and customary security deposits) other than the assets subject to, or
acquired, constructed, repaired, replaced or improved with the proceeds of such
Indebtedness; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender; (v) Liens on property of any Non-Loan Party, which Liens secure
Indebtedness of any Non- Loan Party permitted under Section 7.03 or other
obligations of any Non-Loan Party not constituting Indebtedness; (w) Liens
existing on property at the time of its acquisition or existing on the property
of any Person at the time such Person becomes a Restricted Subsidiary (other
than by designation as a Restricted Subsidiary pursuant to Section 6.14) or
otherwise assumed pursuant to Section 7.03(g), in each case after the Closing
Date; provided that (i) such Lien was not entered into in anticipation of such
acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien does
not extend to or cover any other assets or property (other than the proceeds or
products thereof and other than after-acquired property and customary security
deposits in connection therewith subjected to a Lien securing Indebtedness and
other obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), provided that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender and
(iii) the Indebtedness secured thereby is permitted under Section 7.03(e), (g),
(m)(ii) or (s) (and any Refinancing Indebtedness in respect of the foregoing);
provided, further that any such Lien on the ABL Priority Collateral (other than
Liens securing assumed Indebtedness permitted under Section 7.03) shall be
junior to the Liens securing the Obligations; (x) (i) zoning, building,
entitlement and other land use regulations by Governmental Authorities with
which the normal operation of the business complies, and (ii) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any Real Property that does not materially
interfere with the ordinary conduct of the business of the Parent Borrower and
the Restricted Subsidiaries, taken as a whole; (y) Liens arising from
precautionary Uniform Commercial Code financing statement or similar filings;
-128



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox148.jpg]
(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto; (aa) the modification, replacement,
renewal or extension of any Lien permitted by clauses (b), (u), (v), (w), (aa),
(cc), (dd), (gg), (ii) and (jj) of this Section 7.01; provided that (i) subject,
in the case of Liens permitted by Section 7.01 (dd), (gg) and (jj) (and any
Liens permitted under this clause (aa) which were originally granted under
Section 7.01(dd), (gg) or (jj) respectively), to the final proviso of this
clause (aa), at the time of such modification, replacement, renewal or extension
the Lien does not extend to any additional property, other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof and, in the case of
Liens permitted by Section 7.01(w) (and any Liens permitted under this clause
(aa) which were originally granted under Section 7.01(w)), after-acquired
property of the applicable Restricted Subsidiary to the extent the security
agreements in place at the time of the acquisition of such Restricted Subsidiary
required the grant of such Lien in after-acquired property and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by Section 7.03 (to the extent constituting Indebtedness); provided
that (w) if any Lien (prior to the modification, replacement, renewal or
extension thereof) was subject to the ABL Intercreditor Agreement, such Lien
(subsequent to the modification, replacement, renewal or extension thereof)
shall be subject to the ABL Intercreditor Agreement and accorded the same (or
lesser) priority as was accorded to such Lien (prior to the modification,
replacement, renewal or extension thereof), (x) [reserved], (y) [reserved] and
(z) if any Lien (prior to the modification, replacement, renewal or extension
thereof) was subject to a lien subordination and intercreditor agreement (other
than an Intercreditor Agreement), such Lien (subsequent to the modification,
replacement, renewal or extension thereof) shall be subject to such lien
subordination and intercreditor agreement and accorded the same (or lesser)
priority with respect to the Collateral (without regard to control of remedies)
as was accorded to such Lien (prior to the modification, replacement, renewal or
extension thereof) or in each case of subclauses (w), (x), (y) and (z) shall be
subject to a substantially similar or more junior lien subordination and
intercreditor agreement reasonably satisfactory to the Administrative Borrower
and the Administrative Agent so long as such Lien (subsequent to the
modification, replacemenent, renewal or extension thereof) is accorded the same
(or lesser) priority with respect to the Collateral (without regard to control
of remedies) as was accorded to such Lien (prior to the modification,
replacement, renewal or extension thereof); provided, further, that
modifications, replacements, renewals or extensions of Liens permitted by
Section 7.01(dd), (gg) and (jj) (and any Liens permitted under this clause (aa)
which were originally granted under Section 7.01(dd), (gg) or (jj),
respectively), in each case may be secured by after-acquired Collateral of the
applicable Loan Party to the extent the security agreements in place at the time
of the initial grant of Liens under Section 7.01(dd), (gg) or (jj), as
applicable, by such Loan Party required the grant of such Lien in after-acquired
Collateral; (bb) Liens with respect to property or assets of the Parent Borrower
or any Restricted Subsidiary securing obligations in an aggregate principal
amount outstanding at any time not to exceed the greater of $73,500,000 and
35.0% of Trailing Four Quarter Consolidated EBITDA, in each case determined as
of the date of incurrence, which Liens may be subject to the ABL Intercreditor
Agreement or another junior lien subordination and intercreditor agreement
reasonably satisfactory to the Administrative Borrower and the Administrative
Agent, as applicable; provided that the aggregate outstanding principal amount
of obligations that are secured by any Applicable Liens pursuant to this Section
7.01(bb) may not exceed $25,000,000 at any time and any such Lien on the ABL
Priority Collateral shall be junior to the Liens on the ABL Priority Collateral
securing the Obligations; (cc) Liens securing obligations in respect of
Indebtedness permitted under Section 7.03(z) (other than Incremental Equivalent
Debt, Refinancing Equivalent Debt and Second Lien Notes Indenture Incremental
Equivalent Debt that are unsecured); provided, that (i) any such Lien on the
Term Loan Priority Collateral may be senior to the Liens on the Term Loan
Priority Collateral securing the Obligations and any such Lien on the ABL
Priority Collateral shall be junior to the Liens on the ABL Priority Collateral
securing the Obligations and (ii) such Liens are subject to the ABL
Intercreditor Agreement or other lien subordination and intercreditor
arrangement reasonably satisfactory to the Administrative Borrower and the
Administrative Agent, as applicable; -129



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox149.jpg]
(dd) Liens granted in accordance with Section 7.01(dd) of the First Lien Credit
Agreement (as in effect on the date hereof and whether or not in effect on the
relevant date of determination); (ee) Liens on specific items of inventory or
other goods and the proceeds thereof securing such Person’s obligations in
respect of documentary letters of credit or banker’s acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or goods; (ff) deposits of cash with the owner or
lessor of premises leased and operated by the Parent Borrower or any Subsidiary
to secure the performance of the Parent Borrower’s or such Subsidiary’s
obligations under the terms of the lease for such premises; (gg) Liens securing
obligations in respect of Indebtedness permitted under Section 7.03(k) (other
than Incremental Equivalent Debt that is unsecured and Refinancing Equivalent
Debt); provided, that (x) any such Lien on the ABL Priority Collateral shall be
junior to the Liens on the ABL Priority Collateral securing the Obligations and
(y) such Liens are subject to the ABL Intercreditor Agreement or another
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent; (hh) [reserved]; (ii) Liens encumbering the Equity
Interests of an Unrestricted Subsidiary of the Parent Borrower or a Restricted
Subsidiary; (jj) Liens securing obligations in respect of Indebtedness; provided
that such Liens and related Indebtedness are in compliance with the provisions
set forth in Section 7.01(jj) of the First Lien Credit Agreement (as in effect
on the date hereof and whether or not in effect on the relevant date of
determination); provided, further that (x) any such Lien on the ABL Priority
Collateral shall be junior to the Liens on the ABL Priority Collateral securing
the Obligations and (y) such Liens are subject to the ABL Intercreditor
Agreement or another intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent; (kk) in the case of any non-wholly owned
Restricted Subsidiary or any joint venture, any put and call arrangements or
restrictions on disposition related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement; (ll)
[reserved]; (mm) subject to compliance with Section 6.18, Liens existing on the
Closing Date and set forth on Schedule 6.18; (nn) other Liens or imperfections
on property existing on the Closing Date which are not material in amount or do
not materially detract from the value of or materially impair the existing use
of the property affected by such Lien or imperfection; and (oo) Liens on
property of any Foreign Subsidiary arising mandatorily under the Laws of the
jurisdiction of organization of such Foreign Subsidiary. The expansion of Liens
by virtue of accrual of interest, the accretion of accreted value, the payment
of interest or dividends in the form of additional Indebtedness, amortization of
OID and increases in the amount of Indebtedness outstanding solely as a result
of fluctuations in the exchange rate of currencies will not be deemed to be an
incurrence of Liens for purposes of this Section 7.01. For purposes of
determining compliance with this Section 7.01, (A) a Lien need not be incurred
solely by reference to one categories of permitted Liens described in Section
7.01(a) through (oo) above, but is permitted to be incurred in part under any
combination thereof and of any other available exemption and (B) in the event
that a -130



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox150.jpg]
Lien (or any portion thereof) meets the criteria of one or more of the
categories of permitted Liens described in Section 7.01(a) through (oo) above,
the Parent Borrower will, in its sole discretion, be entitled to divide,
classify or reclassify, in whole or in part, any such Lien (or any portion
thereof) among one or more of such categories or clauses in any manner at any
time. Section 7.02 [Reserved]. Section 7.03 Indebtedness, Disqualified Equity
Interests and Preferred Stock. Create, incur, assume or suffer to exist any
Indebtedness or issue any Disqualified Equity Interest, or issue any Preferred
Stock of a Restricted Subsidiary, except: (a) Indebtedness under the Loan
Documents; (b) Indebtedness outstanding on the Closing Date and listed in
Schedule 7.03(b); provided that all such Indebtedness of any Loan Party owed to
any Non-Loan Party shall be subject to the Intercompany Note; (c) Guarantees by
the Parent Borrower and any Restricted Subsidiary in respect of Indebtedness of
the Parent Borrower or any Restricted Subsidiary otherwise permitted hereunder;
provided that (A) no Guarantee by any Restricted Subsidiary of any Indebtedness
constituting First Lien Obligations, Second Lien Obligations, a Specified Junior
Financing Obligation, Incremental Equivalent Debt or Refinancing Equivalent Debt
shall be permitted unless such guaranteeing party shall have also provided a
Guarantee of the Obligations on substantially the terms set forth herein, (B) if
the Indebtedness being guaranteed is subordinated to the Obligations, such
Guarantee shall be subordinated to the Guarantee of the Obligations on terms at
least as favorable (as reasonably determined by the Administrative Borrower) to
the Lenders as those contained in the subordination of such Indebtedness, (C)
any Guarantee by a Loan Party of Indebtedness of a Non-Loan Party shall either
constitute a Permitted Investment or a Restricted Investment permitted by
Section 7.06 and (D) any Guarantee by a Non-Loan Party of any Permitted Ratio
Debt or Indebtedness under Sections 7.03(g) (or any Refinancing Indebtedness in
respect of any of the foregoing) shall only be permitted if such Guarantee meets
the requirements of the first proviso in the definition of “Permitted Ratio
Debt” in the First Lien Credit Agreement (as in effect on the date hereof and
whether or not in effect on the relevant date of determination) or the proviso
in Section 7.03(g) of the First Lien Credit Agreement (as in effect on the date
hereof and whether or not in effect on the relevant date of determination), as
the case may be; (d) Indebtedness of the Parent Borrower or any Restricted
Subsidiary owing to any Loan Party or any other Restricted Subsidiary (or issued
or transferred to any direct or indirect parent of a Loan Party which is
substantially contemporaneously transferred to a Loan Party or any Restricted
Subsidiary of a Loan Party) to the extent constituting a Permitted Investment or
a Restricted Investment permitted by Section 7.06; provided that all such
Indebtedness of any Loan Party owed to any Non-Loan Party shall be subject to
the Intercompany Note; (e) (i) Indebtedness (including Capitalized Leases) and
Disqualified Equity Interests incurred or issued by the Parent Borrower or any
Restricted Subsidiary and Preferred Stock incurred or issued by any Restricted
Subsidiary, to finance the purchase, lease, replacement or improvement of
property (real or personal), equipment or fixed or capital assets, in an
aggregate principal amount, together with all other Indebtedness, Preferred
Stock and/or Disqualified Equity Interests incurred or issued and outstanding
under this clause (e)(i) at such time, not to exceed the greater of (x)
$42,00,000 and (y) 20.0% of Trailing Four Quarter Consolidated EBITDA, in each
case, determined at the time of incurrence (and any Refinancing Indebtedness
thereof); plus, in the event of any extension, replacement, refinancing, renewal
or defeasance of such Indebtedness with Refinancing Indebtedness pursuant to
this clause (e)(i), Disqualified Equity Interests or Preferred Stock, the amount
of Refinancing Indebtedness incurred pursuant to this clause (e)(i) to finance
(I) any tender premium or penalty or premium required to be paid under the terms
of the instrument or documents governing such Indebtedness, Disqualified Equity
Interests or Preferred Stock -131



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox151.jpg]
and any defeasance costs and (II) any fees and expenses (including OID, upfront
fees or similar fees) incurred in connection with the issuance of such new
Indebtedness, Disqualified Equity Interests or Preferred Stock or the extension,
replacement, refinancing, renewal or defeasance of such Indebtedness,
Disqualified Equity Interests or Preferred Stock; so long as (other than in the
case of any such Refinancing Indebtedness) such Indebtedness, Disqualified
Equity Interests or Preferred Stock is incurred or issued no later than 270 days
after such purchase, lease, replacement or improvement and (ii) Attributable
Indebtedness arising out of sale-leaseback transactions permitted by Section
7.05(f) and any Refinancing Indebtedness of such Attributable Indebtedness; (f)
Indebtedness in respect of Swap Contracts designed to hedge against the Parent
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof; (g)
Indebtedness or Disqualified Equity Interests of the Parent Borrower or
Indebtedness, Disqualified Equity Interests or Preferred Stock of any Restricted
Subsidiary (including any Person that becomes a Restricted Subsidiary in
connection with a Permitted Acquisition or other permitted Investment) incurred,
issued or assumed in connection with a Permitted Acquisition or other permitted
Investment so long as (i) the aggregate principal amount of such Indebtedness,
Disqualified Equity Interests of Preferred Stock incurred, issued, guaranteed or
assumed does not exceed the amount that such Person would be permitted to incur,
issue, guarantee or assume pursuant to Section 7.03(g) of the First Lien Credit
Agreement (as in effect on the date hereof and whether or not in effect on the
relevant date of determination); provided that the aggregate principal amount of
Indebtedness, Disqualified Equity Interests and Preferred Stock the primary
obligations under which are outstanding in reliance on this Section 7.03(g) or
Section 7.03(w) (to the extent initially incurred, issued or assumed under this
Section 7.03(g)) shall not exceed, together with the aggregate principal amount
of any Indebtedness, Disqualified Equity Interests and Preferred Stock of
Non-Loan Parties the primary obligations under which are outstanding in reliance
on Section 7.03(s) or Section 7.03(w) (to the extent initially incurred, issued
or assumed under Section 7.03(s)), the greater of (x) $35,000,000 and (y) 15.0%
of Trailing Four Quarter Consolidated EBITDA, in each case determined at the
time of assumption, guarantee, incurrence or issuance; provided, further that
any Liens securing any Indebtedness, Disqualified Equity Interests or Preferred
Stock incurred, guaranteed, issued or assumed pursuant to this Section 7.03(g)
shall be permitted to be incurred pursuant to Sections 7.01(v), 7.01(w),
7.01(bb) or 7.01(jj); provided, further, that any Indebtedness incurred (and
not, for the avoidance of doubt, assumed) by any Loan Party pursuant to this
Section 7.03(g), as of the relevant closing date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the Initial Revolving
Credit Commitments (in each case other than any such Indebtedness, Disqualified
Equity Interests or Preferred Stock consisting of a customary bridge facility so
long as the long-term Indebtedness into which any such customary bridge facility
is to be converted satisfies such criteria); (h) Indebtedness representing
deferred compensation or similar arrangements to employees and independent
contractors of the Parent Borrower or any Restricted Subsidiary, in each case,
incurred in the ordinary course of business; (i) Indebtedness consisting of
promissory notes issued or incurred by the Parent Borrower or any Restricted
Subsidiary to future, present or former employees, directors, officers, members
of management, independent contractors, advisors, service providers and
consultants of the Parent Borrower or any Restricted Subsidiary, or, in each
case, to their respective Controlled Investment Affiliates or Immediate Family
Members, in each case to finance the purchase or redemption of Equity Interests
or other equity-based awards of the Parent Borrower permitted by Section
7.06(e); (j) Indebtedness (i) incurred by the Parent Borrower or any Restricted
Subsidiary in any transaction or arrangement not prohibited hereunder
constituting indemnification obligations or obligations in respect of purchase
price (including earnouts) or other similar adjustments and obligations in
respect of transaction tax benefits and (ii) consisting of obligations of any
Borrower or any Restricted Subsidiary -132



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox152.jpg]
under deferred compensation or other similar arrangements incurred by such
Person in connection with the Transactions, Permitted Acquisitions or any other
Investment permitted hereunder; (k) Indebtedness (i) incurred under the First
Lien Credit Agreement, (ii) with respect to any Refinancing Equivalent Debt and
(iii) with respect to any Incremental Equivalent Debt, in each case (x)
including guarantee obligations in respect thereof and (y) so long as (A) any
Liens securing such Indebtedness are subject to the ABL Intercreditor Agreement
and (B) the aggregate principal amount of such Indebtedness does not exceed the
aggregate principal amount permitted to be incurred under the First Lien Credit
Agreement (as in effect on the date hereof and whether or not in effect on the
relevant date of determination); (l) Secured Cash Management Obligations and
other Indebtedness in respect of Cash Management Services in the ordinary course
of business and any Guarantees thereof; (m) (i) unsecured Indebtedness or
Disqualified Equity Interests of the Parent Borrower and unsecured Indebtedness,
Disqualified Equity Interests or Preferred Stock of any Restricted Subsidiary in
an aggregate principal amount up to 100% of the net cash proceeds received by
the Parent Borrower since immediately after the Closing Date from the issue or
sale of Equity Interests of the Parent Borrower or cash contributed to the
capital of the Parent Borrower (in each case, other than proceeds of
Disqualified Equity Interests, sales of Equity Interests to the Parent Borrower
or any Subsidiary, proceeds which have been designated as Excluded Contributions
or proceeds which have been designated as a Cure Amount) to the extent such net
cash proceeds or cash have not been applied to make Permitted Investments (other
than Permitted Investments specified in clauses (1), (2) or (3) of the
definition thereof) and (ii) Indebtedness or Disqualified Equity Interests of
the Parent Borrower and Indebtedness, Disqualified Equity Interests or Preferred
Stock of any Restricted Subsidiary in an aggregate principal amount which, when
aggregated with the principal amount of all other Indebtedness, Disqualified
Equity Interests and Preferred Stock then outstanding and incurred or issued, as
applicable, pursuant to this Section 7.03(m)(ii), does not exceed the greater of
(x) $105,000,000 and (y) 50.0% of Trailing Four Quarter Consolidated EBITDA (in
each case, determined on the date of such incurrence) (and any Refinancing
Indebtedness thereof); plus, in the event of any extension, replacement,
refinancing, renewal or defeasance of such Indebtedness, Disqualified Equity
Interests or Preferred Stock with Refinancing Indebtedness pursuant to this
clause (m)(ii), the amount of Refinancing Indebtedness incurred pursuant to this
clause (m)(ii) to finance (I) any tender premium or penalty or premium required
to be paid under the terms of the instrument or documents governing such
Indebtedness, Disqualified Equity Interests or Preferred Stock and (II) any
defeasance costs and any fees and expenses (including OID, upfront fees or
similar fees) incurred in connection with the issuance of such new Indebtedness,
Disqualified Equity Interests or Preferred Stock or the extension, replacement,
refinancing, renewal or defeasance of such Indebtedness, Disqualified Equity
Interests or Preferred Stock; (n) Indebtedness consisting of (i) the financing
of insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, incurred in the ordinary course of business or
consistent with industry practice; (o) obligations in respect of self-insurance
and obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Parent Borrower or any Restricted Subsidiary or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with industry
practice; (p) [reserved]; (q) to the extent a joint venture constitutes a
Restricted Subsidiary, Indebtedness incurred by or Disqualified Equity Interests
or Preferred Stock issued by such Restricted Subsidiary which, when aggregated
with the principal amount of all other Indebtedness incurred pursuant to this
Section 7.03(q) and -133



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox153.jpg]
then outstanding for all such Persons taken together, does not exceed the
greater of $31,500,000 and 15.0% of Trailing Four Quarter Consolidated EBITDA
determined at the time of incurrence; (r) (i) Indebtedness supported by a Letter
of Credit, in a principal amount not in excess of the stated amount of such
Letter of Credit and (ii) letters of credit in an aggregate face amount at any
time outstanding not to exceed $5,000,000 consisting of (A) letters of credit
issued in currencies not available hereunder or (B) documentary or commercial
letters of credit not issued hereunder; (s) Permitted Ratio Debt; (t)
[reserved]; (u) Indebtedness incurred by or Disqualified Equity Interests or
Preferred Stock issued by a Non-Loan Party which, when aggregated with the
principal amount of all other Indebtedness incurred or Disqualified Equity
Interests or Preferred Stock issued pursuant to this clause (u) and then
outstanding, does not exceed the greater of $52,500,000 and 25.0% of Trailing
Four Quarter Consolidated EBITDA (in each case determined at the date of
incurrence or issuance); (v) if the Payment Conditions are satisfied immediately
after giving effect to the incurrence of such Indebtedness on a Pro Forma Basis,
unsecured, non-amortizing long term Indebtedness with a maturity date at least
91 days later than the Latest Maturity Date at the time such Indebtedness is
incurred; (w) the incurrence or issuance by the Parent Borrower of Indebtedness
or Disqualified Equity Interests or the incurrence or issuance by a Restricted
Subsidiary of Indebtedness, Disqualified Equity Interests or Preferred Stock
which serves to refund, refinance, extend, replace, renew or defease any
Indebtedness (including any Designated Revolving Commitments) incurred or
Disqualified Equity Interests or Preferred Stock issued as permitted under
Sections 7.03(b), (g), (m)(i), (q), (s), this clause (w) and (z); provided that
any such Indebtedness, Disqualified Equity Interests or Preferred Stock
constitutes Refinancing Indebtedness; (x) Indebtedness incurred by the Parent
Borrower or any Restricted Subsidiary in respect of letters of credit, bank
guarantees, bankers’ acceptances, warehouse receipts or similar instruments
issued or created in the ordinary course of business, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance, unemployment
insurance or other social security legislation or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance; (y) shares of Preferred Stock of a Restricted
Subsidiary issued to the Parent Borrower or a Restricted Subsidiary (to the
extent constituting a Permitted Investment or a Restricted Investment permitted
by Section 7.06); provided that any subsequent issuance or transfer of any
Equity Interests or any other event which results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to the Parent Borrower or
another of the Restricted Subsidiaries or any pledge of such Equity Interests
constituting a Lien permitted hereunder) shall be deemed, in each case, to be an
issuance of such shares of Preferred Stock (to the extent such Preferred Stock
is then outstanding) not permitted by this clause (y); (z) Indebtedness (i)
incurred under the Second Lien Notes Indenture, (ii) with respect to any Second
Lien Notes Indenture Incremental Equivalent Debt, (iii) with respect to any
Refinancing Equivalent Debt and (iv) with respect to any Incremental Equivalent
Debt, in each case (x) including guarantee obligations in respect thereof and
(y) so long as (A) any Liens securing such Indebtedness are subject to the ABL
Intercreditor Agreement and (B) the aggregate principal amount of such
Indebtedness does not exceed the aggregate principal amount permitted to be
incurred under the Second Lien Notes Indenture (as in effect on the date hereof
and whether or not in effect on the relevant date of determination); -134



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox154.jpg]
(aa) to the extent constituting Indebtedness, customer deposits and advance
payments (including progress payments) received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business; (bb) Indebtedness incurred by the Parent Borrower or a Restricted
Subsidiary in connection with bankers’ acceptances or discounted bills of
exchange, in each case incurred or undertaken in the ordinary course of business
on arm’s length commercial terms; (cc) Indebtedness permitted by Section
7.03(cc) of the First Lien Credit Agreement (as in effect on the date hereof and
whether or not in effect on the relevant date of determination); and (dd) all
premiums (if any), interest (including post-petition interest), fees, expenses,
charges and additional or contingent interest on obligations described in
clauses (a) through (bb) above. For purposes of determining compliance with this
Section 7.03, in the event that an item of Indebtedness, Disqualified Equity
Interests or Preferred Stock (or any portion thereof) at any time, whether at
the time of incurrence or issuance or upon the application of all or a portion
of the proceeds thereof or subsequently, meets the criteria of more than one of
the categories of permitted Indebtedness, Disqualified Equity Interests or
Preferred Stock described in Section 7.03(a) through (dd) above, the Parent
Borrower, in its sole discretion, will classify and may subsequently reclassify
such item of Indebtedness, Disqualified Equity Interests or Preferred Stock (or
any portion thereof) in any one or more of the types of Indebtedness,
Disqualified Equity Interests or Preferred Stock described in Section 7.03(a)
through (dd) and will only be required to include the amount and type of such
Indebtedness, Disqualified Equity Interests or Preferred Stock in such of the
above clauses as determined by the Parent Borrower at such time; provided that
(x) all Indebtedness under the Loan Documents will be deemed to have been
incurred in reliance on the exception in clause (a) above, (y) all Indebtedness
under the First Lien Credit Agreement shall be deemed to have been incurred in
reliance on the exception in clause (k) above and (z) all Indebtedness under the
Second Lien Notes Indenture shall be deemed to have been incurred in reliance on
the exception in clause (z) above. Subject to the preceding sentence, the Parent
Borrower will be entitled to divide and classify an item of Indebtedness in more
than one of the types of Indebtedness described in Section 7.03(a) through (dd).
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness or issuance of Disqualified Equity Interests
or Preferred Stock, the Dollar-equivalent principal amount of Indebtedness,
Disqualified Equity Interests or Preferred Stock denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed or first incurred (whichever yields the lower Dollar
equivalent), in the case of revolving credit debt; provided that if such
Indebtedness is incurred, or Disqualified Equity Interests or Preferred Stock is
issued, to extend, replace, refund, refinance, renew or defease other
Indebtedness, Disqualified Equity Interests or Preferred Stock, as applicable,
denominated in a foreign currency, and such extension, replacement, refunding,
refinancing, renewal or defeasance would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such extension, replacement, refunding, refinancing,
renewal or defeasance, such Dollar-denominated restriction shall be deemed not
to have been exceeded so long as the principal amount or liquidation preference,
as applicable, of such refinancing Indebtedness, Disqualified Equity Interests
or Preferred Stock does not exceed the principal amount or liquidation
preference, as applicable, of such Indebtedness, Disqualified Equity Interests
or Preferred Stock, as applicable, being extended, replaced, refunded,
refinanced, renewed or defeased, plus the aggregate amount of fees, underwriting
discounts, premiums (including tender premiums) and other costs and expenses
(including OID, upfront fees or similar fees) incurred in connection with such
refinancing. The accrual of interest or dividends, the accretion of accreted
value, the accretion or amortization of OID, and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Equity Interests
or Preferred Stock, as the case may be, of the same class, accretion or
amortization of OID or liquidation preference and increases in the amount of
Indebtedness, Disqualified Equity Interests or Preferred Stock outstanding
solely as a result of fluctuations in the exchange rate of currencies, will, in
each case, not be deemed to be an incurrence of Indebtedness or an issuance of
Disqualified Equity Interests or Preferred Stock for purposes of this Section
7.03. The principal amount of any Indebtedness incurred or Disqualified Equity
Interests issued to refinance other -135



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox155.jpg]
Indebtedness, if incurred in a different currency from the Indebtedness or
Disqualified Equity Interests, as applicable, being refinanced, shall be
calculated based on the currency exchange rate applicable to the currencies in
which such respective Indebtedness or Disqualified Equity Interests in
denominated that is in effect on the date of such refinancing. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on the consolidated balance sheet of the Parent Borrower dated
such date prepared in accordance with GAAP. Notwithstanding anything to the
contrary in this Agreement, (x) no investments made by any Loan Party in any
Non-Loan Party in the form of intercompany loans shall be evidenced by a
promissory note unless such promissory note, to the extent required to be
pledged thereunder, is pledged to the Administrative Agent in accordance with
the terms of the Security Agreement and (y) any investments in the form of
intercompany loans constituting indebtedness of any Loan Party owed to any
Non-Loan Party shall be unsecured and subordinated to the Obligations on terms
consistent with the subordination provisions of the Intercompany Note in each
case, other than indebtedness owed by, or to, a Broker-Dealer Regulated
Subsidiary. Section 7.04 Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person
(other than as part of the Transactions), except that: (a) any Restricted
Subsidiary may merge, amalgamate or consolidate with (i) a Borrower (including a
merger, the purpose of which is to reorganize such Borrower into a new
jurisdiction in the United States, any state thereof or the District of
Columbia); provided that such Borrower shall be the continuing or surviving
Person or (ii) one or more other Restricted Subsidiaries; provided that when any
Restricted Subsidiary that is a Loan Party is merging, amalgamating or
consolidating with a Restricted Subsidiary, a Loan Party shall be the continuing
or surviving Person unless the Investment made in connection with such
Restricted Subsidiary that is a Loan Party merging, amalgamating or
consolidating with a Non-Loan Party shall otherwise be a Restricted Payment
permitted by Section 7.06 (other than Section 7.06(s)) or a Permitted
Investment; (b) any Restricted Subsidiary may liquidate or dissolve or change
its legal form if the Administrative Borrower determines in good faith that such
action is in the best interests of the Borrowers and the Restricted Subsidiaries
and is not materially disadvantageous to the Lenders (it being understood that
in the case of any change in legal form, a Subsidiary that is a Guarantor will
remain a Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder); (c) any Restricted Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to a
Borrower or to another Restricted Subsidiary; provided that if the transferor in
such a transaction is a Loan Party, then (i) the transferee must be a Loan Party
or (ii) to the extent constituting an Investment, such Investment must be a
Restricted Payment permitted by Section 7.06 (other than Section 7.06(s)) or a
Permitted Investment; (d) so long as no Event of Default has occurred and is
continuing or would result therefrom, the Parent Borrower may merge, dissolve,
liquidate or consolidate with any other Person; provided that (i) the Parent
Borrower shall be the continuing or surviving corporation or (ii) if the Person
formed by or surviving any such merger or consolidation is not the Parent
Borrower or is a Person into which the Parent Borrower has been liquidated or
dissolved (any such Person, the “Successor Parent Borrower”), (A) the Successor
Parent Borrower shall be an entity organized or existing under the Laws of the
United States, any state thereof or the District of Columbia, (B) the Successor
Parent Borrower shall expressly assume all the obligations of the Parent
Borrower under this Agreement and the other Loan Documents to which the Parent
Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger, dissolution, liquidation or consolidation,
shall have confirmed that its Guarantee shall apply to the Successor Parent
Borrower’s obligations under the Loan Documents, (D) each Guarantor, unless it
is the other party to such -136



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox156.jpg]
merger, dissolution, liquidation or consolidation, shall have reaffirmed that
its obligations under the Security Agreement and other applicable Collateral
Documents shall apply to the Successor Parent Borrower's obligations under the
Loan Documents, (E) [reserved], and (F) the Administrative Borrower shall have
delivered to the Administrative Agent an officer’s certificate stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement and customary legal opinions consistent with
those delivered on the Closing Date (conformed as appropriate) other than
changes to such legal opinions resulting from a change in Law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent; provided, further, that if the foregoing are satisfied,
the Successor Parent Borrower will succeed to, and be substituted for, the
Parent Borrower under this Agreement; (e) [reserved]; (f) so long as no Event of
Default has occurred and is continuing or would result therefrom (solely in the
case of a merger, amalgamation or consolidation involving a Loan Party), any
Restricted Subsidiary may merge, amalgamate or consolidate with any other Person
in order to effect an Investment permitted pursuant to Section 7.06 (other than
Section 7.06(s)) or a Permitted Investment; provided that the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each
other Restricted Subsidiary, shall have complied with the requirements of
Section 6.11; (g) the Loan Parties and their Subsidiaries may consummate the
Merger and the related transactions contemplated by the Merger Agreement (and
documents related thereto) and any Permitted Reorganization; and (h) so long as
no Event of Default has occurred and is continuing or would result therefrom, a
merger, consolidation, amalgamation, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05 (other than Section 7.05(e)) may be consummated. Notwithstanding
the above, in the case of any merger, amalgamation or consolidation where the
continuing or surviving Person is a Loan Party or any liquidation into a Loan
Party, in each case, in accordance with this Section 7.04, any security
interests granted to the Administrative Agent for the benefit of the Secured
Parties in the Collateral pursuant to the Collateral Documents shall remain in
full force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, consolidation, dissolution or liquidation) and
all actions required to maintain said perfected status have been or will
promptly be taken, in each case, as required by Sections 6.11 and 6.13. Section
7.05 Dispositions. Make any Disposition, except: (a) (x) Dispositions of
obsolete, damaged, worn out, used or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business, (y) Dispositions of
property no longer used or useful in the conduct of the business of the Parent
Borrower or any Restricted Subsidiary and (z) Dispositions to landlords of
improvements made to leased real property pursuant to customary terms of leases
entered into in the ordinary course of business; (b) Dispositions of (i)
inventory, goods held for sale in the ordinary course of business and (ii)
immaterial assets (including allowing any registrations or any applications for
registration of any intellectual property to lapse or go abandoned) in the
ordinary course of business, including but not limited to Dispositions of
medical devices or other medical products pursuant to a voluntary or mandatory
recall thereof or of assets in connection with the consolidation of billing
centers; -137



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox157.jpg]
(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are promptly applied to the purchase price of
such replacement property; (d) Dispositions of property to the Parent Borrower
or any Restricted Subsidiary; provided that if the transferor of such property
is a Loan Party (i) the transferee thereof must be a Loan Party, (ii) such
Disposition is for cash and shall be for no less than the fair market value of
such property at the time of such Disposition (or any promissory note or other
non-cash consideration received in respect thereof must be a Restricted Payment
permitted by Section 7.06 (other than Section 7.06(s))) or a Permitted
Investment or (iii) if such transaction constitutes an Investment, such
Investment must be a Restricted Payment permitted by Section 7.06 (other than
Section 7.06(s)) or a Permitted Investment; (e) Dispositions that otherwise
constitute a Permitted Investment, are permitted by Section 7.04 (other than
Section 7.04(h)) or otherwise constitute a Restricted Payment permitted by
Section 7.06 (other than Section 7.06(s)) and Liens permitted by Section 7.01
(other than Section 7.01(l)(ii)); (f) Dispositions of property pursuant to
sale-leaseback transactions; (g) Dispositions of cash and Cash Equivalents; (h)
(i) leases, subleases, licenses or sublicenses (including agreements under which
the Parent Borrower or any Restricted Subsidiary has granted rights to end users
to access and use the Parent Borrower’s or any Restricted Subsidiary’s products,
technologies or services), in each case in the ordinary course of business and
which do not materially interfere with the business of the Parent Borrower and
the Restricted Subsidiaries, taken as a whole, and (ii) the abandonment of
intellectual property rights (A) in the ordinary course of business or which in
the reasonable good faith determination of the Administrative Borrower are not
material to the conduct of the business of the Parent Borrower and the
Restricted Subsidiaries taken as a whole or (B) that are no longer economically
practicable or commercially reasonable to maintain; (i) transfers of property
subject to Casualty Events; (j) Dispositions of property; provided that (i) at
the time of such Disposition (other than any such Disposition made pursuant to a
legally binding commitment entered into at a time when no Default has occurred
and is continuing), no Event of Default shall have occurred and be continuing or
would result from such Disposition and (ii) with respect to any Disposition
pursuant to this clause (j) for a purchase price in excess of $8,500,000, the
Parent Borrower or any Restricted Subsidiary shall receive not less than 75% of
such consideration in the form of cash or Cash Equivalents (free and clear of
all Liens at the time received (other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Section 7.01(a), clause (iii) of Section
7.01(k), Section 7.01(m), clauses (i) and (ii) of Section 7.01(r), Section
7.01(v), Section 7.01(bb), Section 7.01(cc), Section 7.01(dd), Section 7.01(gg),
Section 7.01(ii), Section 7.01(jj) and Section 7.01(ll) and in each case, any
permitted modifications, replacements, renewals or extensions of such Liens
pursuant to Section 7.01(aa))); provided, however, that for the purposes of this
clause (j)(ii), the following shall be deemed to be cash: (A) any liabilities
(as shown on the Parent Borrower’ most recent balance sheet provided hereunder
or in the footnotes thereto) of the Parent Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that (i) are assumed by the transferee with
respect to the applicable Disposition or (ii) are otherwise cancelled or
terminated in connection with the transaction with such transferee (other than
intercompany debt owed to the Parent Borrower or any of its Restricted
Subsidiaries) and, in the case of clause (i), for which each Parent Borrower and
all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities, notes or other obligations
or assets received by the Parent Borrower or the applicable Restricted
Subsidiary from such transferee that are converted by the Parent Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) in connection with the applicable
Disposition, (C) Indebtedness of any Restricted Subsidiary that ceases to be a
Restricted Subsidiary as a result of such Disposition (other -138



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox158.jpg]
than intercompany debt owed to the Parent Borrower or any of its Restricted
Subsidiaries), to the extent that the Parent Borrower and each of its Restricted
Subsidiaries are released from any guarantee of payment of the principal amount
of such Indebtedness in connection with such Disposition and (D) aggregate non-
cash consideration received by the Parent Borrower or the applicable Restricted
Subsidiary having an aggregate fair market value, taken together with all other
non-cash consideration received pursuant to this clause (D) (determined as of
the closing of the applicable Disposition for which such non-cash consideration
is received) not to exceed the greater of $73,500,000 and 35.0% of Trailing Four
Quarter Consolidated EBITDA as determined at the time of such applicable
Dispositions (net of any such non-cash consideration subsequently converted into
cash and Cash Equivalents); (k) to the extent allowable under Section 1031 of
the Code (or comparable or successor provision), any exchange of like property
(excluding any boot thereon permitted by such provision) for use in any business
conducted by the Parent Borrower or any of the Restricted Subsidiaries that is
not in contravention of Section 7.07; (l) Dispositions or discounts, without
recourse of accounts receivable or notes receivable in connection with the
collection or compromise thereof in the ordinary course of business or the
conversion of accounts receivable to notes receivable in the ordinary course of
business; (m) Dispositions of Term Loan Priority Collateral not otherwise
permitted by this Section 7.05 to the extent the net proceeds thereof are
applied to repay or cash collateralize the First Lien Obligations; (n) any swap
of assets in exchange for services or other assets in the ordinary course of
business of comparable or greater value or usefulness to the business of the
Parent Borrower and the Subsidiaries as a whole, as determined in good faith by
the Administrative Borrower; (o) any sale of Equity Interests in, or
Indebtedness or other securities of, an Unrestricted Subsidiary; (p)
Dispositions of Investments in joint ventures to the extent required by, or made
pursuant to customary buy/sell arrangements between, the joint venture parties
set forth in joint venture arrangements and similar binding arrangements; (q)
the unwinding of any Swap Contract or any Cash Management Services permitted
under Section 7.03(l); (r) the lapse or abandonment in the ordinary course of
business of any registrations or applications for registration of any immaterial
IP Rights; (s) [reserved]; (t) Dispositions by any Loan Party of any
wholly-owned Restricted Subsidiary of the type described in clauses (d) and (e)
of the definition of Excluded Subsidiary to the extent consisting of
contributions or other Dispositions of Equity Interests in other wholly-owned
Restricted Subsidiaries of the type described in clauses (d) and (e) of the
definition of Excluded Subsidiary to such wholly-owned Restricted Subsidiary;
(u) Dispositions (i) of non-core assets acquired in connection with Permitted
Acquisitions or any other acquisition or Investment permitted under this
Agreement; provided that the aggregate amount of such sales shall not exceed 25%
of the fair market value of the acquired entity or business, (ii) made to
satisfy the Parent Borrower’s or any Restricted Subsidiary’s obligations under
any non-compete agreement or (ii) made to obtain the approval of any anti-trust
authority; -139



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox159.jpg]
(v) Dispositions set forth on Schedule 7.05; (w) any issuance of Equity
Interests in any Restricted Subsidiary to any officer, director, consultant,
advisor, service provider or employee of the Borrowers or any Restricted
Subsidiary in respect of services provided to the Borrowers or a Restricted
Subsidiary in the ordinary course of business approved by the Board of Directors
of the Borrower; (x) cancellation of Indebtedness owing to the Parent Borrower
or any Restricted Subsidiary from members of management of the Parent Borrower,
any of the Parent Borrower’s direct or indirect parent companies or any of the
Parent Borrower’s Restricted Subsidiaries in connection with the repurchase or
redemption of Equity Interests of any of the Parent Borrower’s direct or
indirect parent companies; (y) Dispositions of assets not constituting
Collateral; (z) any Borrower and any Restricted Subsidiary may (i) terminate or
otherwise collapse its cost-sharing agreements with any Borrower or any
Subsidiary and settle any crossing payments in connection therewith or (ii)
surrender, terminate or waive contractual rights and settle or waive contractual
or litigation claims; and (aa) Dispositions in an amount not to exceed the
greater of $5,250,000 and 2.5% of Trailing Four Quarter Consolidated EBITDA in
the aggregate in any fiscal year; provided that any Disposition of any property
pursuant to this Section 7.05 (except pursuant to Sections 7.05(a), (d), (e),
(h), (i), (l), (p), (q), (r), (s), (v), (w), (x), (z) and (aa) and except for
(x) Dispositions from the Parent Borrower or a Guarantor to the Parent Borrower
or a Guarantor or (y) Dispositions from any wholly-owned Non-Loan Party to any
other wholly-owned Non-Loan Party) shall be for no less than the fair market
value of such property at the time of such Disposition. To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than the Parent Borrower or any of its Restricted Subsidiaries,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Administrative Borrower that such Disposition is not prohibited by this
Agreement, the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing. Section 7.06 Restricted
Payments. Directly or indirectly, (w) declare or pay any dividend or make any
payment or distribution on account of the Parent Borrower’s or any of its
Restricted Subsidiaries’ Equity Interests (in each case, solely in such Person’s
capacity as holder of such Equity Interests), including any dividend, payment or
distribution payable in connection with any merger, amalgamation or
consolidation other than (A) dividends or distributions by the Parent Borrower
payable solely in Equity Interests (other than Disqualified Equity Interests) of
the Parent Borrower or (B) dividends or distributions by a Restricted Subsidiary
so long as, in the case of any dividend, payment or distribution payable on or
in respect of any class or series of securities issued by a Restricted
Subsidiary other than a wholly- owned Subsidiary, the Parent Borrower or a
Restricted Subsidiary receives at least its pro rata share of such dividend,
payment or distribution in accordance with its Equity Interests in such class or
series of securities, (x) purchase, redeem, defease or otherwise acquire or
retire for value any Equity Interests of the Parent Borrower, including in
connection with any merger, amalgamation or consolidation, in each case held by
Persons other than the Parent Borrower or a Restricted Subsidiary, (y) make any
principal payment on, or redeem, repurchase, defease or otherwise acquire or
retire for value, in each case, prior to any scheduled repayment, sinking fund
payment or maturity, any Junior Financing, other than such Indebtedness
permitted under Sections 7.03(d) and (z) make any Restricted Investment (all
such payments and other actions set forth in clauses (w) through (z) above being
collectively referred to as “Restricted Payments”), except: (a) so long as the
Payment Conditions are satisfied immediately after giving effect to such
Restricted Payment on a Pro Forma Basis, the Parent Borrower and its
Subsidiaries may make unlimited Restricted Payments; -140



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox160.jpg]
(b) the payment of any dividend or other distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or other distribution or giving of the redemption notice, as the case
may be, if at the date of declaration or notice, the dividend or other
distribution or redemption payment would have complied with this Agreement; (c)
(i) the redemption, repurchase, retirement or other acquisition of any Equity
Interests, including any accrued and unpaid dividends thereon (“Treasury Capital
Stock”), or any Junior Financing of the Parent Borrower or any of its Restricted
Subsidiaries, in exchange for, or out of the proceeds of, the substantially
concurrent sale or issuance (other than to a Restricted Subsidiary) of, Equity
Interests of the Parent Borrower to the extent contributed to the Parent
Borrower (in each case, other than any Disqualified Equity Interests)
(“Refunding Capital Stock”), (ii) the declaration and payment of dividends on
Treasury Capital Stock out of the proceeds of the substantially concurrent sale
or issuance (other than to a Restricted Subsidiary of the Parent Borrower or to
an employee stock ownership plan or any trust established by the Parent Borrower
or any of its Restricted Subsidiaries) of Refunding Capital Stock, and (iii) if,
immediately prior to the retirement of Treasury Capital Stock, the declaration
and payment of dividends thereon was permitted under Section 7.06(a), the
declaration and payment of dividends on the Refunding Capital Stock in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement under Section 7.06(a); (d) the principal
payment on, defeasance, redemption, repurchase, exchange or other acquisition or
retirement of (i) Junior Financing of the Parent Borrower or a Guarantor made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Parent Borrower or a Guarantor or Disqualified Equity
Interests of the Parent Borrower or a Guarantor, (ii) Disqualified Equity
Interests of the Parent Borrower or a Guarantor made by exchange for, or out of
the proceeds of the substantially concurrent sale of, Disqualified Equity
Interests or Subordinated Indebtedness of the Parent Borrower or a Guarantor,
(iii) Disqualified Equity Interests of a Restricted Subsidiary that is not a
Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent sale of, Disqualified Equity Interests of a Restricted Subsidiary
that is not a Guarantor that, in each case of clauses (i) through (iii), is
Refinancing Indebtedness incurred or issued, as applicable, in compliance with
Section 7.03 and (iv) any Junior Financing or Disqualified Equity Interests
which constitutes Acquired Indebtedness (to the extent such Acquired
Indebtedness was not incurred in contemplation of such principal payment on,
defeasance, redemption, repurchase, exchange or other acquisition or
retirement); (e) a Restricted Payment to pay for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests (other than
Disqualified Equity Interests) of the Parent Borrower or any direct or indirect
parent company of the Parent Borrower held by any future, present or former
employee, director, officer, member of management, independent contractor,
advisor, service provider or consultant (or their respective Controlled
Investment Affiliates or Immediate Family Members) of the Parent Borrower, any
of its Subsidiaries or any of its direct or indirect parent companies upon the
death, disability, retirement or termination of employment of any such Person or
pursuant to any shareholder, employee, manager or director equity plan or stock
option plan or any other management or employee benefit plan or agreement, or
any equity subscription or co-investor or shareholder agreement (including, for
the avoidance of doubt, to pay any principal and interest payable on any notes
issued by the Parent Borrower or any direct or indirect parent company of the
Parent Borrower in connection with any such repurchase, retirement or other
acquisition) including any arrangement including Equity Interests rolled over by
management of the Parent Borrower in connection with the Transactions; provided,
that the aggregate amount of Restricted Payments made under this Section 7.06(e)
does not exceed $15,000,000 in any calendar year (with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum (without giving effect to the following proviso) of $30,000,000 in any
calendar year; provided, further, that such amount in any calendar year may be
increased by an amount not to exceed: (i) the cash proceeds from the sale of
Equity Interests (other than Disqualified Equity Interests) of the Parent
Borrower and, to the extent contributed to the Parent Borrower, the -141



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox161.jpg]
cash proceeds from the sale of Equity Interests of any direct or indirect parent
company of the Parent Borrower, in each case to any future, present or former
employees, directors, officers, members of management, independent contractors,
advisors, service providers or consultants (or their respective Controlled
Investment Affiliates or Immediate Family Members) of the Parent Borrower, any
of its Subsidiaries or any of its direct or indirect parent companies that
occurs after the Closing Date, to the extent the cash proceeds from the sale of
such Equity Interests have not otherwise been designated an Excluded
Contribution; plus (ii) the cash proceeds of key man life insurance policies
received by the Parent Borrower or any of its Restricted Subsidiaries (or by any
direct or indirect parent company to the extent contributed to the Parent
Borrower) after the Closing Date; less (iii) the amount of any Restricted
Payments previously made with the cash proceeds described in clauses (i) and
(ii) of this Section 7.06(e); (f) the declaration and payment of scheduled cash
dividends or scheduled cash distributions to holders of any class or series of
Disqualified Equity Interests of the Parent Borrower or any of its Restricted
Subsidiaries or any class or series of Preferred Stock of any Restricted
Subsidiary issued in accordance with Section 7.03(g) or (s), in each case to the
extent such dividends are included in the definition of “Consolidated Fixed
Charges”; (g) [reserved]; (h) payments made or expected to be made by the Parent
Borrower or any of its Restricted Subsidiaries in respect of withholding or
similar taxes payable by or with respect to any future, present or former
employee, director, officer, member of management, independent contractor,
advisor, service provider or consultant (or their respective Controlled
Investment Affiliates or Immediate Family Members) of the Parent Borrower or any
of its Restricted Subsidiaries and any repurchases of Equity Interests deemed to
occur upon, in each case, exercise, vesting, or settlement, as applicable, of
stock options, warrants or similar rights if such Equity Interests represent a
portion of the exercise price of such options, warrants or similar rights or
required withholding or similar taxes; (i) Restricted Payments in an aggregate
amount per annum not to exceed an amount equal to 4.00% of Market
Capitalization; (j) Restricted Payments that are made with Excluded
Contributions; (k) Restricted Payments in an aggregate amount taken together
with all other Restricted Payments made pursuant to this clause (k) (in the case
of Restricted Investments, at the time outstanding) not to exceed the greater of
(I) $65,000,000 and (II) 30.0% of Trailing Four Quarter Consolidated EBITDA (in
the case of Restricted Investments made pursuant to this clause (x), the amount
of such Restricted Investment being measured at the time such Restricted
Investment is made and without giving effect to subsequent changes in value, but
subject to adjustment as set forth in the definition of Investment); (l)
[reserved]; (m) any cash payments made after the Closing Date in respect of
performance-based or time-vested restricted stock units (in each case that are
existing and either vested or unvested) as of the Closing Date in an aggregate
amount of up to $15,000,000; (n) solely to the extent funded with Declined
Proceeds (as defined in the First Lien Credit Agreement as in effect on the date
hereof), the repurchase, redemption or other acquisition or retirement for value
of any Junior Financing; -142



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox162.jpg]
(o) [reserved]; (p) Restricted Payments made (i) on the Closing Date to
consummate the Transactions, (ii) in respect of working capital adjustments or
purchase price adjustments pursuant to the Merger Agreement, any Permitted
Acquisition or other permitted Investments, (iii) in order to satisfy indemnity
and other similar obligations under the Merger Agreement, any Permitted
Acquisition or other permitted Investments and (iv) to holders of Equity
Interests of the Parent Borrower (immediately prior to giving effect to the
Transactions) in connection with, or as a result of, their exercise of appraisal
rights and the settlement of any claims or actions (whether actual, contingent
or potential) with respect thereto, in each case, with respect to the
Transactions, and Restricted Payments consisting of a Permitted Reorganization;
(q) cash payments or loans, advances, dividends or distributions to any direct
or indirect shareholder of the Parent Borrower to make payments in lieu of
issuing fractional shares in connection with the exercise of warrants, options
or other securities convertible into or exchangeable for Equity Interests of the
Parent Borrower or any of its Restricted Subsidiaries or any direct or indirect
parent company of the Parent Borrower; (r) [reserved]; (s) to the extent
constituting Restricted Payments, the Parent Borrower and the Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 7.01, 7.03 (other than Section 7.03(d)), 7.04 (other
than Section 7.04(a), 7.04(c)(ii) or (f)), 7.05 (other than Section 7.05(d)(ii)
or (e)) or 7.08 (except transactions described in clauses (a), (b), (f), (g),
(j), (n), (q), (s), (w), (y) and (z) of such Section); (t) payments and
distributions to dissenting stockholders pursuant to applicable law, pursuant to
or in connection with a consolidation, merger or transfer of all or
substantially all of the assets of the Parent Borrower and the Restricted
Subsidiaries taken as a whole that complies with the terms of this Agreement or
any other transaction that complies with the terms of this Agreement; (u) (i)
the payment of dividends, other distributions and other amounts by the Parent
Borrower to, or the making of loans to, any direct or indirect parent of the
Parent Borrower in the amount required for such parent to, if applicable, pay
amounts equal to amounts required for any direct or indirect parent of the
Parent Borrower, if applicable, to pay interest and/or principal (including
AHYDO “catch-up payments”) on Indebtedness the proceeds of which have been
permanently contributed to the Parent Borrower or any of its Restricted
Subsidiaries and that has been guaranteed by, or is otherwise considered
Indebtedness of, the Parent Borrower or any of its Restricted Subsidiaries
incurred in accordance with Section 7.03 (other than if such guarantee or
Indebtedness constitutes Junior Financing and such payment would be in violation
of the applicable intercreditor and/or subordination agreement); provided that
the proceeds contributed to the Parent Borrower or such Restricted Subsidiary
shall not increase amounts available for Restricted Payments pursuant to Section
7.06(e) and shall not be designated an Excluded Contribution; provided further
that (x) the aggregate amount of such dividends, distributions or other amounts
shall not exceed the amount of cash actually contributed to the Parent Borrower
for the incurrence of such Indebtedness and (y) any Restricted Payment made
pursuant to this clause (xx) the proceeds of which are used to make payments in
respect of Indebtedness which payments would constitute an interest expense
determined in accordance with GAAP if such Indebtedness was Indebtedness of the
Parent Borrower, shall be deemed to be an interest expense of the Parent
Borrower for all purposes of this Agreement; and (ii) the payment of dividends,
other distributions and other amounts by the Parent Borrower to, or the making
of loans to, any direct or indirect parent of the Parent Borrower in the amount
required for such parent to, if applicable, make any AHYDO Payment on
intercompany Indebtedness among parent companies of the Parent Borrower;
provided that such AHYDO Payment shall not be made prior to the end of the first
accrual period ending after the fifth anniversary of the issue date of such
intercompany Indebtedness; -143



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox163.jpg]
(v) repurchases of Equity Interests in the Parent Borrower or any Restricted
Subsidiary of the Parent Borrower deemed to occur upon exercise of stock options
or warrants if such Equity Interests represent a portion of the exercise price
of such options or warrants; (w) [reserved]; and (x) Investments in joint
ventures, other similar agreements, partnerships, minority investments or
Unrestricted Subsidiaries having an aggregate fair market value taken together
with all other Investments made pursuant to this clause (x) that are at the time
outstanding, without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities (until such proceeds are converted to cash or Cash Equivalents), not
to exceed the greater of (a) $42,00,000 and (b) 20.0% of Trailing Four Quarter
Consolidated EBITDA at the time of such Investment (with the amount of each
Investment being measured at the time made and without giving effect to
subsequent changes in value); provided that if any Investment made pursuant to
this clause (xxiii) in Equity Interests of a Person that subsequently becomes a
Loan Party, such Investment shall thereafter be deemed permitted under clause
(1) of the definition of “Permitted Investment” (without giving effect to the
proviso thereto) and shall not be included as having been made pursuant to this
clause (x); provided, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (f), (i), (k), and (u)(i), no Event
of Default shall have occurred and be continuing or would occur as a consequence
thereof. For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by the Parent Borrower and
its Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments or Permitted Investments in
an amount determined as set forth in the penultimate sentence of the definition
of “Investments.” Such designation will be permitted only if a Restricted
Payment in such amount would be permitted at such time, pursuant to this Section
7.06 or if an Investment in such amount would be permitted at such time pursuant
to the definition of “Permitted Investments,” and if such Subsidiary otherwise
is permitted to be so designated pursuant to Section 6.14. For the avoidance of
doubt, this Section 7.06 shall not restrict the making of any “AHYDO catch-up
payment” with respect to, and required by the terms of, any Indebtedness of the
Parent Borrower or any Restricted Subsidiary permitted to be incurred under
Section 7.03 hereof For the avoidance of doubt, the cancellation of Indebtedness
owing to the Parent Borrower or any of its Restricted Subsidiaries from any
future, present or former employees, directors, officers, independent
contractors, members of management or consultants of the Parent Borrower (or
their respective Controlled Investment Affiliates or Immediate Family Members),
any direct or indirect parent company of the Parent Borrower or any of the
Parent Borrower’s Restricted Subsidiaries in connection with a repurchase or
redemption of Equity Interests of the Parent Borrower or any of its direct or
indirect parent companies will not be deemed to constitute a Restricted Payment
for purposes of this Section 7.06 or any other provision of this Agreement. For
purposes of determining compliance with this Section 7.06, in the event that a
proposed Restricted Payment or Investment (or any portion thereof) at any time,
whether at the time of declaration or payment, purchase, redemption, defeasance
or other acquisition or retirement, or at the time of the making thereof, or
subsequently at a later time, meets the criteria of more than one of the
categories described in Section 7.06(a) through (x) or is entitled to be made
pursuant to one or more of the categories described in the definition of
Permitted Investment, the Administrative Borrower, in its sole discretion, will
be entitled to classify and may subsequently reclassify such item of (or any
portion thereof) (based on circumstances existing on the date of such
reclassification) among such clauses in Section 7.06(a) through (x) and/or one
or more of the categories contained in the definition of Permitted Investments,
and will only be required to include the amount and type of such Restricted
Payment or Investment in such of the above clauses as determined by the
Administrative Borrower at such time. The Administrative Borrower will be
entitled to divide and classify a Restricted Payment or Investment in more than
one of the types described in -144



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox164.jpg]
Section 7.06(a) through (x) and/or one or more of the categories contained in
the definition of Permitted Investments. Section 7.07 Change in Nature of
Business. Engage in any material line of business substantially different from
those lines of business conducted by the Parent Borrower and the Restricted
Subsidiaries on the Closing Date or any business or any other activities
reasonably related, complementary, synergistic, similar, incidental or ancillary
thereto (including related, complementary, synergistic, similar, incidental or
ancillary technologies) or reasonable extensions, developments or expansions
thereof. Section 7.08 Transactions with Affiliates. Enter into any transaction
of any kind with any Affiliate of the Parent Borrower, whether or not in the
ordinary course of business, involving aggregate payments or consideration, in
any transaction or series of related transactions, in excess of $8,500,000,
other than: (a) transactions among the Parent Borrower or the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction; (b) transactions on terms (taken as a whole) substantially as
favorable to the Parent Borrower or such Restricted Subsidiary as would be
obtainable by the Parent Borrower or such Restricted Subsidiary at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate; (c)
the Transactions and the payment of fees and expenses (including the Transaction
Expenses) related to the Transactions and transactions constituting any
Permitted Reorganization; (d) the issuance of Equity Interests or equity-based
awards to any officer, director, employee, independent contractor, advisor,
service provider or consultant of the Parent Borrower or any Subsidiary or any
direct or indirect parent of the Parent Borrower, including, without limitation,
in connection with the Transactions; (e) the payment of management, monitoring,
oversight, consulting, advisory and similar fees pursuant to a Sponsor
Management Agreement or other arrangement with Walgreens Co., the Sponsor or
management companies associated with the Sponsor or their advisors in a maximum
amount for all such agreements and arrangements not to exceed 2.00% of Trailing
Four Quarter Consolidated EBITDA of the Parent Borrower in any fiscal year, and
transaction fees to the foregoing Persons not to exceed in the aggregate 1.00%
of the applicable gross transaction value and indemnities and other expenses
pursuant to a Sponsor Management Agreement or other arrangement with the
foregoing Persons (including any transaction fee payable in connection with the
Transactions), plus any unpaid management, monitoring, transaction fees,
indemnities and expenses accrued in any prior year to the extent such fee or
expense is otherwise permitted to be paid pursuant to this clause (e) in such
prior year; (f) Restricted Payments permitted under Section 7.06, Permitted
Investments and Permitted Acquisitions (other than by reference to this Section
7.08 or any clause in this Section 7.08); (g) transactions by the Parent
Borrower and any Restricted Subsidiary permitted under an express provision
(including any exceptions thereto) of this Article VII (other than by reference
to this Section 7.08 or any clause in this Section 7.08); (h) (i) employment,
consulting and severance arrangements between the Parent Borrower and the
Restricted Subsidiaries (or any direct or indirect parent of the Parent
Borrower) and their respective future, present or former officers, employees,
independent contractors, advisor, service provider and/or consultants (or their
respective Controlled Investment Affiliates or Immediate Family Members), in
each case, in the ordinary course of business and (ii) transactions pursuant to
any shareholder, employee or -145



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox165.jpg]
director equity plan or stock option plan or any other management or employee
benefit plan or agreement, or any equity subscription, co-invest agreement or
shareholder agreement, including any arrangement including Equity Interests
rolled over or otherwise re-invested by management of the Parent Borrower or
Omega Parent in connection with the Transactions; (i) the payment of customary
fees and reasonable out-of-pocket costs to, and indemnities provided on behalf
of or for the benefit of any future, present or former directors, officers,
member of management, independent contractors, employees, advisors, service
providers and consultants (or their respective Controlled Investment Affiliates
or Immediate Family Members) of the Parent Borrower and its Restricted
Subsidiaries (or any direct or indirect parent of the Parent Borrower), in each
case, in the ordinary course of business to the extent attributable to the
ownership or operation of the Parent Borrower and its Restricted Subsidiaries;
(j) transactions pursuant to agreements, instruments or arrangements in
existence on the Closing Date and set forth on Schedule 7.08 or any amendment
thereto or replacement thereof to the extent such an amendment or replacement is
not adverse to the Lenders in any material respect as compared to the applicable
agreement, instrument or arrangement in effect on the Closing Date; (k) payments
by the Parent Borrower and any of its Restricted Subsidiaries to the Sponsor
made for any financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities (including in connection
with acquisitions or divestitures), which payments are approved by the majority
of the members of the Board of Directors of the Parent Borrower or a majority of
the disinterested members of such Board of Directors in good faith; (l) payments
by the Parent Borrower or any of its Subsidiaries pursuant to any tax sharing
agreements with the Parent Borrower to the extent attributable to the ownership
or operation of the Parent Borrower and its Subsidiaries, but only to the extent
permitted by Section 7.06; (m) the issuance or transfer of Equity Interests
(other than Disqualified Equity Interests) of the Parent Borrower to any
Permitted Holder or to any former, current or future director, manager, officer,
employee, independent contractor, advisor, service provider or consultant (or
any Immediate Family Members or Affiliates of any of the foregoing) of the
Parent Borrower, any of its Subsidiaries or any direct or indirect parent
thereof; (n) transactions with customers, clients, joint venture partners,
independent contractors, suppliers or purchasers or sellers of goods or
services, in each case in the ordinary course of business and otherwise in
compliance with the terms of this Agreement that are fair to the Parent Borrower
or its Restricted Subsidiaries, in the reasonable determination of the Board of
Directors or the senior management of the Administrative Borrower, or are on
terms at least as favorable (as determined by the Administrative Borrower) as
might reasonably have been obtained at such time from an unaffiliated party; (o)
transactions pursuant to that certain Letter Agreement re: Administrative
Services, dated as of March 11, 2019, between HC Group Holdings I, LLC and
Option Care Enterprises, Inc., or any amendment thereto or replacement thereof
to the extent such an amendment or replacement is not adverse to the Lenders in
any material respect as compared to the letter agreement in effect on the
Closing Date; (p) the payment of reasonable out-of-pocket costs and expenses
relating to registration rights and indemnities provided to stockholders of the
Parent Borrower or any direct or indirect parent thereof pursuant to the
stockholders agreement or the registration rights agreement entered into on or
after the Closing Date in connection therewith or similar equity holder’s
agreements or limited liability company agreements; (q) transactions in which
the Parent Borrower or any of the Restricted Subsidiaries, as the case may be,
deliver to the Administrative Agent a letter from an Independent Financial
Advisor stating that -146



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox166.jpg]
such transaction is fair to the Parent Borrower or such Restricted Subsidiary
from a financial point of view or meets the requirements of clause (b) of this
Section 7.08; (r) the licensing of trademarks, copyrights or other IP Rights in
the ordinary course of business and the non-exclusive licensing (or
sublicensing) of trademarks, copyrights, or other IP Rights; (s) the issuance or
transfer of Equity Interests (other than Disqualified Equity Interests) of the
Parent Borrower or any of its Subsidiaries or any direct or indirect parent
thereof or any contribution to the capital of the Parent Borrower or any of its
Restricted Subsidiaries to the extent otherwise permitted by this Agreement and
to the extent such issuance or transfer would not give rise to a Change of
Control; (t) (i) investments by the Permitted Holders in securities of the
Parent Borrower or any of the Restricted Subsidiaries (and payment of reasonable
out-of-pocket expenses incurred by the Permitted Holders in connection
therewith) so long as (A) the investment is being offered generally to other
non- affiliated investors on the same or more favorable terms and (B) the
investment constitutes less than 10% of the proposed or outstanding issue amount
of such class of securities (provided that any investments in debt securities by
any Debt Fund Affiliates shall not be subject to the limitation in this clause
(B)), and (ii) payments to the Permitted Holders in respect of securities or
loans of the Parent Borrower or any of its Restricted Subsidiaries contemplated
in the foregoing subclause (i) or that were acquired from Persons other than the
Parent Borrower and its Restricted Subsidiaries, in each case, in accordance
with the terms of such securities or loans; (u) subleases of leased real
property by and between the Parent Borrower or any Restricted Subsidiary and
Walgreens Co. and any of its Subsidiaries; (v) transactions among the Parent
Borrower and the Restricted Subsidiaries, undertaken in good faith (as certified
by a responsible financial or accounting officer of the Administrative Borrower
in an officer’s certificate) for the purposes of improving the consolidated tax
efficiency of the Parent Borrower and its Subsidiaries and not for the purpose
of circumventing any provision of this Agreement so long as (x) no Event of
Default has occurred and is continuing or would result from such transactions
and (y) the Administrative Borrower provides to the Administrative Agent
evidence reasonably acceptable to the Administrative Agent that the granting,
perfection, validity and priority of the security interest of the Secured
Parties in the Collateral (prior to giving effect to the transactions), taken as
a whole, is not impaired in any material respect by such transactions and all
actions required to maintain said perfected status have been or will promptly be
taken; (w) payments to or from, and transactions with, joint ventures (to the
extent any such joint venture is only an Affiliate as a result of Investments by
the Parent Borrower and the Restricted Subsidiaries in such joint venture) in
the ordinary course of business or consistent with past practice or industry
practice (including, without limitation, any cash management activities related
thereto) to the extent otherwise constituting a Permitted Investment or
Restricted Payment permitted under Section 7.06; (x) [reserved]; (y)
transactions between the Parent Borrower or any of its Restricted Subsidiaries
and any Person, a director of which is also a director of the Parent Borrower or
any direct or indirect parent of the Parent Borrower; provided, however, that
such director abstains from voting as a director of the Parent Borrower or such
direct or indirect parent, as the case may be, on any matter involving such
other Person; (z) payments or loans (or cancellations of loan repayment
obligations) to future, present and former independent contractors, employees,
advisors, service providers or consultants of the Parent Borrower, any of its
direct or indirect parent companies or any Restricted Subsidiary that are
approved by the Board of Directors of senior management of the Parent Borrower
in good faith and that are otherwise permitted by this Agreement; and -147



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox167.jpg]
(aa) Affiliate repurchases First Lien Obligations and Second Lien Obligations
and obligations in respect of any Junior Financing, in each case, the holding of
such loans or commitments and the payments and other transactions contemplated
herein in respect thereof. Section 7.09 Burdensome Agreements. Enter into or
permit to exist any Contractual Obligation (other than this Agreement or any
other Loan Document) that limits the ability of: (a) any Non-Loan Party to make
Restricted Payments to any Loan Party, or (b) any Loan Party to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Secured Parties with respect to the Obligations or under the Loan Documents;
provided that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations which: (i) (x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 7.09) are listed in Schedule 7.09 and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation; (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary, so long as such Contractual Obligations were
not entered into in anticipation of such Person becoming a Restricted
Subsidiary; (iii) comprise restrictions pursuant to Indebtedness of a Non-Loan
Party which is permitted by Section 7.03 and which does not apply to any Loan
Party; (iv) are customary restrictions that arise in connection with (x) any
Lien permitted by Sections 7.01(k), (l), (p), (q), (r)(i), (r)(ii), (s) and (ee)
and relate to the property subject to such Lien or (y) any Disposition permitted
by Section 7.04 or 7.05 and relate solely to the assets or Person subject to
such Disposition; (v) are customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures constituting Permitted
Investments or otherwise permitted under Section 7.06 and applicable solely to
such joint venture; (vi) are negative pledges and restrictions on Liens in favor
of any holder of Indebtedness permitted under Section 7.03 but solely to the
extent any negative pledge relates to the property financed by such Indebtedness
and the proceeds and products thereof; (vii) are customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the property interest, rights or the
assets subject thereto; (viii) comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Section 7.03(a), (e)
(other than Disqualified Equity Interests or Preferred Stock), (g) (other than
Disqualified Equity Interests or Preferred Stock) and (n) to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness; (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Parent Borrower or any of its
Restricted Subsidiaries; -148



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox168.jpg]
(x) are customary provisions restricting assignment of any agreement; provided
that if such agreement is not entered into in the ordinary course of business,
the granting, perfection, validity and priority of the security interests of the
Secured Parties is not impaired in any material respect by such restriction;
(xi) are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business; (xii)
arise in connection with cash or other deposits permitted under Section 7.01 or
the definition of Permitted Investments, and limited to such cash or deposits;
(xiii) comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 7.03 that
are, taken as a whole, in the good faith judgment of the Administrative
Borrower, no more restrictive with respect to the Parent Borrower or any
Restricted Subsidiary than customary market terms for Indebtedness of such type
(and, in any event, are no more restrictive than the restrictions contained in
this Agreement), so long as the Administrative Borrower shall have determined in
good faith that such restrictions will not affect its obligation or ability to
make any payments required hereunder; (xiv) [reserved]; (xv) are restrictions
contained in (x) the Second Lien Financing Documents and documents otherwise
governing Indebtedness permitted pursuant to Section 7.03(cc), (y) the First
Lien Financing Documents and documents otherwise governing Indebtedness
permitted pursuant to Section 7.03(k) or (z) any ABL Financing Document; (xvi)
are restrictions regarding licensing or sublicensing by Parent Borrower and its
Restricted Subsidiaries of intellectual property in the ordinary course of
business; and (xvii) are restrictions on cash earnest money deposits in favor of
sellers in connection with acquisitions not prohibited hereunder. Section 7.10
[Reserved]. Section 7.11 Financial Covenant. During each Compliance Period, the
Parent Borrower shall not permit (i) the Consolidated Fixed Charge Coverage
Ratio for the last Test Period ended prior to the beginning of such Compliance
Period for which financial statements have been delivered or were required to be
delivered to the Administrative Agent pursuant to Section 6.01(a) or Section
6.01(b) to be less than 1.00:1.00 as of the last day of such Test Period or (ii)
the Consolidated Fixed Charge Coverage Ratio for any Test Period ending
thereafter until termination of such Compliance Period to be less than 1.00:1.00
as of the last day of such Test Period. Section 7.12 [Reserved]. Section 7.13
Modifications of Terms of Junior Financing. Amend, modify or change in any
manner materially adverse to the interests of the Lenders, as determined in good
faith by the Borrower, any term or condition of any Junior Financing
Documentation in respect of any Junior Financing having an aggregate outstanding
principal amount in excess of the Threshold Amount in violation of any
applicable Intercreditor Agreement or subordination agreement without the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld, delayed or conditioned). -149



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox169.jpg]
Section 7.14 Restrictions Prior to Satisfaction of Specified Post-Closing
Undertaking Prior to the satisfaction of the Specified Post-Closing Undertaking,
(w) Omega and the Omega Subsidiaries shall not transfer any Accounts or
Inventory (other than NLC Inventory) to any Beta Entity in an aggregate amount
in excess of $2,500,000 in any calendar month (or in excess of $5,000,000 in the
aggregate) (provided, that the Administrative Agent may institute a Reserve in
its Permitted Discretion as a result of any such transfer), (x) neither Omega
nor any of the Omega Subsidiaries may merge with any Beta Entity, (y) any
Inventory of any Beta Entity shall be physically separate from, and not
commingled with, any Inventory of Omega or any of the Omega Subsidiaries and (z)
the Parent Borrower shall not permit the remittance of any collections of
Accounts of any Beta Entity, or the deposit of any proceeds of any Inventory of
any Beta Entity, into any deposit account that is used for the deposit or
remittance of collections of Accounts that constitute Eligible Accounts and that
are included in the Borrowing Base. ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
Section 8.01 Events of Default. Any of the following events referred to in
clauses (a) through (l) from and after the Closing Date shall constitute an
event of default (an “Event of Default”): (a) Non-Payment. Any Loan Party fails
to pay (i) when and as required to be paid herein, any amount of principal of
any Loan or unpaid reimbursement obligation of any drawn Letter of Credit or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or (b) Specific Covenants. Any Loan Party (i) fails to timely deliver
a Borrowing Base Certificate pursuant to Section 6.02(f) and such failure shall
continue unremedied for a period of five (5) days (or two (2) Business Days if
the Borrowing Base Certificate is required to be delivered weekly pursuant to
Section 6.02(f)), (ii) fails to perform or observe any term, covenant or
agreement contained in (A) Section 2.19, (B) any of Sections 6.03(a), 6.05(a)
(solely with respect to the Parent Borrower) or 6.16; provided that, with
respect to any such Event of Default resulting from a failure to promptly
provide notice of an Event of Default to the Administrative Agent pursuant to
Section 6.03(a), subject to the last proviso of this Section 8.01, the
subsequent provision of such notice by the Parent Borrower or any Restricted
Subsidiary to the Administrative Agent shall cure the Event of Default resulting
from such failure to timely deliver such notice or (C) Article VII; provided,
that the Financial Covenant is subject to cure pursuant to Section 8.04; or (c)
Other Defaults. Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in Section 8.01(a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days after receipt by the Borrowers of written notice thereof from
the Administrative Agent; or (d) Representations and Warranties. any
representation, warranty or certification made or deemed made by any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect in any material respect
when made or deemed made, and, other than with respect to any incorrect
Specified Representation (which shall not be subject to cure or a grace period),
such incorrect representation or warranty (if curable as determined by the
Borrowers in good faith) shall remain incorrect for a period of (i) in the case
of any representation, warranty or certification made on the Closing Date (other
than any Specified Representation), 90 days and (ii) in the case of any
representation, warranty or certification made after the Closing Date, 30 days,
in each case after notice thereof from the Administrative Agent to the
Borrowers; or (e) Cross-Default. Except with respect to the First Lien Loans and
other First Lien Obligations, which shall be subject solely to clause (g) below,
any Borrower or any Restricted Subsidiary -150



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox170.jpg]
(A) fails to make any principal or interest payment beyond the applicable grace
period, if any, whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate outstanding principal amount of not
less than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs (other than, with respect to Indebtedness consisting of Swap Contracts,
termination events or equivalent events pursuant to the terms of such Swap
Contracts and not as a result of any other default thereunder by the Borrowers
or any of its Restricted Subsidiaries), the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required and beyond the
applicable grace period, if any, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem all of such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(B) shall not
apply to (i) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder, (ii) any Indebtedness if (x) the sole
remedy of the holder thereof in the event of the non-payment of such
Indebtedness or the non-payment or non- performance of obligations related
thereto or (y) the sole option is to elect, in each case, to convert such
Indebtedness into Qualified Equity Interests and cash in lieu of fractional
shares and (iii) in the case of Indebtedness which the holder thereof may elect
to convert into Qualified Equity Interests, such Indebtedness from and after the
date, if any, on which such conversion has been effected; provided, further,
that any such failure described under clause (A) or (B) is unremedied and is not
waived by the holders of such Indebtedness prior to any termination of the
Commitments or acceleration of the Loans pursuant to Section 8.02; or (f)
Insolvency Proceedings, Etc. Other than with respect to dissolutions or
liquidations permitted hereunder, the Parent Borrower, any Restricted Subsidiary
that is a Material Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) consecutive days;
or any proceeding under any Debtor Relief Law relating to any such Person or to
all or substantially all of its property is instituted without the consent of
such Person and continues undismissed or unstayed for sixty (60) consecutive
days, or an order for relief is entered in any such proceeding; or (g) First
Lien Loans and other First Lien Obligations. With respect to the First Lien
Loans and other First Lien Obligations, (x) an Event of Default under and as
defined in the First Lien Credit Agreement has occurred and is continuing under
clauses (a) or (f) of Section 8.01 of the First Lien Credit Agreement or (y) an
Event of Default (other than the type described in the foregoing clause (x))
under and as defined in the First Lien Credit Agreement has occurred and remains
unremedied or unwaived for 60 consecutive days after the occurrence thereof or
with respect to which any First Lien Secured Party is exercising remedies
(including acceleration of obligations or termination of commitments); (h)
Judgments. There is entered against any Borrower or any Restricted Subsidiary
that is a Material Subsidiary a final judgment or order for the payment of money
in an aggregate amount exceeding the Threshold Amount (to the extent not paid or
covered by independent third-party insurance or indemnity as to which the
insurer or indemnitor has been notified of such judgment or order and has not
denied coverage thereof) and such judgment or order shall not have been
satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or (i) Invalidity of Loan Documents. Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 7.04
or 7.05) or as a result of acts or omissions by the Administrative Agent or any
Lender which does not arise from a breach by a Loan Party of its obligations
under the Loan Documents or the satisfaction in full of all the Obligations,
ceases to -151



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox171.jpg]
be in full force and effect; or any Loan Party contests in writing the validity
or enforceability of any provision of any Loan Document or the validity or
priority of a Lien as required by the Collateral Documents on a material portion
of the Collateral; or any Loan Party denies in writing that it has any or
further liability or obligation under any Loan Document (other than as a result
of repayment in full of the Obligations and termination of the Total Revolving
Credit Commitments), or purports in writing to revoke or rescind any Loan
Document; provided that none of the foregoing shall apply to any Guarantor which
is not a Material Subsidiary; or (j) Change of Control. There occurs any Change
of Control; or (k) Collateral Documents. Any Collateral Document after delivery
thereof pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
not prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 7.01, (x) except to the extent that any
such perfection or priority is not required pursuant to the Collateral and
Guarantee Requirement or results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents (or other pledged collateral
actually delivered to it under the Collateral Documents) or to file Uniform
Commercial Code continuation statements and (y) except as to Collateral
consisting of Real Property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage; or (l)
ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or an ERISA Affiliate in an
aggregate amount which would reasonably be expected to result in a Material
Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under any Multiemployer Plan which has resulted or could reasonably be expected
to result in liability of a Loan Party or an ERISA Affiliate in an aggregate
amount which would reasonably be expected to result in a Material Adverse
Effect; provided, that any Event of Default under the Loan Documents, other than
any (i) Specified ABL Default (subject to Section 8.04 in the case of clause (d)
of the definition of “Specified ABL Default”) or (ii) Event of Default which
cannot be waived without the written consent of each Lender directly and
adversely affected thereby, shall be deemed not to be “continuing” (and shall be
deemed to be “cured”) if the events, acts or conditions that gave rise to such
event of default have been have remedied or cured (including by payment, notice,
taking any action or omitting to take any action) or have ceased to exist and
the Borrowers are otherwise in compliance with the Loan Documents; provided,
that the foregoing shall not be applicable with respect to any default or Event
of Default if the Borrowers knowingly and willfully fails to give timely notice
to the Administrative Agent and the Lenders of such default or Event of Default
required to be given under the Loan Documents. Section 8.02 Remedies Upon Event
of Default. If any Event of Default occurs and is continuing, the Administrative
Agent may, with the consent of, and shall, at the request of, the Required
Lenders, take any or all of the following actions: (i) declare the Commitment of
each Lender to make Loans and any obligation of the Issuing Banks to make LC
Credit Extensions to be terminated, whereupon such Commitments and obligation
shall be terminated; (ii) declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrowers; -152



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox172.jpg]
(iii) require that the Borrowers Cash Collateralize the LC Obligations (in an
amount equal to the then Outstanding Amount thereof); and (iv) exercise on
behalf of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents, any document evidencing Indebtedness in
respect of which the Facilities have been designated as “designated senior debt”
(or any comparable term) or applicable Law; provided that upon the occurrence of
an Event of Default as a result of an actual or deemed entry of an order for
relief with respect to the Borrowers under any Debtor Relief Laws, the Revolving
Credit Commitments, the obligation of each Lender to make Loans and any
obligation of the Issuing Banks to make LC Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable and
the obligation of the Borrowers to Cash Collateralize the LC Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender. Section 8.03 Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the LC Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Secured
Obligations shall be applied by the Administrative Agent in the following order
(to the fullest extent permitted by mandatory provisions of applicable Law):
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Administrative Agent in its capacity as such (including Attorney
Costs payable under Section 10.04 and amounts payable under Article III);
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them (other than in connection with
Secured Cash Management Obligations and Secured Hedge Obligations); Third, to
payment of that portion of the Secured Obligations constituting accrued and
unpaid interest on the Agent Advances payable to the Administrative Agent in its
capacity as such; Fourth, to payment of that portion of the Secured Obligations
constituting unpaid principal of the Agent Advances payable to the
Administrative Agent in its capacity as such; Fifth, to payment of that portion
of the Secured Obligations constituting accrued and unpaid interest on the Loans
and LC Borrowings and any fees, premiums and scheduled periodic payments due
under Secured Hedge Agreements that are Noticed Hedges, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fifth payable to them; Sixth, to payment of that portion of the Secured
Obligations constituting unpaid principal of the Loans and LC Borrowings
(including to Cash Collateralize that portion of LC Obligations comprised of the
aggregate undrawn amount of Letters of Credit) and, to the extent of the Bank
Product Reserve in respect thereof, to payment of any breakage, termination or
other payments in respect of Noticed Hedges, ratably among the Secured Parties
in proportion to the respective amounts described in this clause Sixth held by
them; Seventh, to payment of any Secured Obligations under any Secured Hedge
Obligations (other than Noticed Hedges to the extent paid in accordance with
clause Sixth above) and under any Secured Cash -153



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox173.jpg]
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Seventh held by them; Eighth, to the
payment of all other Secured Obligations that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Secured Obligations owing to
the Administrative Agent and the other Secured Parties on such date; and Last,
the balance, if any, after all of the Secured Obligations have been paid in
full, to the Borrowers or as otherwise required by Law. Notwithstanding the
foregoing, no amount received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor. Amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above and, if
no Secured Obligations remain outstanding, will be paid to the Borrowers.
Section 8.04 Right to Cure. Notwithstanding anything to the contrary contained
in Section 8.01: (a) For the purpose of determining whether a Financial Covenant
Event of Default has occurred, the Administrative Borrower may on one or more
occasions designate any portion of the net cash proceeds from a sale or issuance
of Qualified Equity Interests of the Parent Borrower or any cash contribution to
the common capital of the Parent Borrower (the “Cure Amount”) as an increase to
Consolidated EBITDA for the applicable fiscal quarter; provided that (A) the
Cure Amount (i) is actually received by the Parent Borrower on or before the
later of (x) the fifteenth (15th) calendar day after the date on which the
Compliance Certificate pursuant to Section 6.02(a) is required to be delivered
with respect to such applicable fiscal quarter or fiscal year, as applicable,
and (y) the fifteenth (15th) calendar day after the beginning of the Compliance
Period that required the Parent Borrower to comply with the covenant set forth
in Section 7.11 (such later date, the “Cure Expiration Date”) and (ii) does not
exceed the aggregate amount necessary to cure any Financial Covenant Event of
Default as of such date and (B) the Administrative Borrower shall have provided
advance notice (the “Notice of Intent to Cure”) to the Administrative Agent that
such amounts are designated as a “Cure Amount” (it being understood that to the
extent such notice is provided in advance of delivery of a Compliance
Certificate for the applicable period, the Cure Amount actually received by the
Parent Borrower may be lower than specified in such notice to the extent that
the amount necessary to cure any Financial Covenant Event of Default is less
than the full amount of such originally designated amount). The Cure Amount used
to calculate Consolidated EBITDA for one fiscal quarter shall be used and
included when calculating Consolidated EBITDA for each Test Period that includes
such fiscal quarter. (b) The parties hereby acknowledge that this Section 8.04
may not be relied on for purposes of calculating any financial ratios or any
other purpose other than for determining actual compliance with Section 7.11
(and not Pro Forma Compliance with Section 7.11 that is required by any other
provision of this Agreement) and shall not result in any adjustment to any
amounts (including any pro forma reduction of the amount of Indebtedness with
respect to the quarter with respect to which such Cure Amount is made and shall
not be included for purposes of determining pricing, mandatory prepayments and
the availability or amount permitted pursuant to any covenant under Article 7)
other than the increase to Consolidated EBITDA referred to in Section 8.04(a).
The Cure Amount shall not constitute an Excluded Contribution. (c) In
furtherance of Section 8.04(a) above, (i) upon actual receipt by the
Administrative Agent of the Notice of Intent to Cure, the covenant under Section
7.11 shall be deemed retroactively cured with the same effect as though there
had been no failure to comply with the covenant under such Section 7.11 and any
Default or Event of Default under Section 7.11 shall be deemed not to have
occurred for purposes of the Loan Documents (provided that -154



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox174.jpg]
if the Cure Expiration Date has occurred without the Cure Amount having been
received by the Parent Borrower and designated, such Default or Event of Default
shall be deemed reinstated) and (ii) none of the Administrative Agent, any
Lender or any other Secured Party may exercise any rights or remedies under
Section 8.01 (or under any other Loan Document) solely on the basis of any
actual or purported Default or Event of Default under Section 7.11 until and
unless (A) the Cure Expiration Date has occurred without the Cure Amount having
been received by the Parent Borrower and designated by the Administrative
Borrower or (B) the Administrative Borrower has confirmed in writing that it
does not intend to provide such Cure Amount. Notwithstanding the foregoing, no
Borrower shall be permitted to request a Borrowing or any Credit Extension
unless and until the Parent Borrower shall have received the Cure Amount. (d)
(i) In each period of four (4) consecutive fiscal quarters, there shall be at
least two (2) fiscal quarters in which no cure right set forth in Section 8.04
is exercised and (ii) there shall be no pro forma reduction in Indebtedness with
the Cure Amount for determining compliance with Section 7.11 for the fiscal
quarter with respect to which such Cure Amount was made. (e) There can be no
more than five (5) fiscal quarters in which the cure rights set forth in Section
7.11 are exercised during the term of any Facility. ARTICLE IX. ADMINISTRATIVE
AGENT AND OTHER AGENTS Section 9.01 Appointment and Authority. (a) Each of the
Lenders and Issuing Banks hereby irrevocably appoints Bank of America, N.A to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article IX (other than
this Section 9.01, Section 9.06 (solely with respect to the removal and consent
rights of the Borrowers set forth therein), Section 9.09, Section 9.10 and
Section 9.11) are solely for the benefit of the Administrative Agent, the
Lenders and each Issuing Bank, and no Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties. (b) The Administrative Agent shall
also act as the “collateral agent” under the Loan Documents, and each of the
Lenders (including in its capacities as a potential Qualified Counterparty) and
the Issuing Bank hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the Issuing Bank for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including the second paragraph of Section 10.05), as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to (i) execute any and all documents (including releases)
with respect to the Collateral (including any Intercreditor Agreement and any
amendment, supplement, modification or joinder with respect thereto) and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders and (ii) negotiate, enforce or settle any claim, action or proceeding
affecting the -155



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox175.jpg]
Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.
Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. Section 9.03 Exculpatory
Provisions. The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent: (a) shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may (i) expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law or (ii)
be in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; (c) shall not, except as expressly
set forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrowers or any of their Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity; (d) shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers, a
Lender or the Issuing Bank; and (e) shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the -156



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox176.jpg]
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. It is understood and agreed by each Secured Party that the
Administrative Agent shall have no liability for any determinations made by it
under Section 8.03, in each case except to the extent resulting from the gross
negligence or willful misconduct of the Administrative Agent (as determined by a
court of competent jurisdiction in a final and non-appealable decision). Each
Secured Party also agrees that the Administrative Agent may (but shall not be
required to), at any time and in its sole discretion, and with no liability
resulting therefrom, petition a court of competent jurisdiction regarding any
application of Collateral in accordance with the requirements hereof, and the
Administrative Agent shall be entitled to wait for, and may conclusively rely
on, any such determination. Section 9.04 Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. Section
9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. Section 9.06 Resignation of Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Banks and the Borrowers upon thirty (30) days’ written notice to the Borrowers
and the Lenders. If the Administrative Agent or a Controlling Affiliate of the
Administrative Agent is subject to an Agent-Related Distress Event, the Parent
Borrower may remove the Administrative Agent from such role upon ten (10) days’
written notice to the Lenders. Upon receipt of any such notice of resignation or
removal by the Parent Borrower, the Required Lenders shall have the right, with
the consent of the Administrative Borrower at all times other than upon the
occurrence and during the continuation of an Event of Default under Sections
8.01(a) or, solely with respect to the Parent Borrower, 8.01(f), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation or removal, then the retiring Administrative
Agent may on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above (including
consent of the Administrative Borrower); provided that if the Administrative
Agent shall notify the Administrative Borrower and -157



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox177.jpg]
the Lenders that no qualifying Person has accepted such appointment, then such
resignation or removal shall nonetheless become effective in accordance with
such notice. The resigning or removed Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the Issuing Bank under any of the Loan
Documents, the resigning or removed Administrative Agent shall continue to hold
such collateral security (including any collateral security subsequently
delivered to the Administrative Agent) until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 9.06. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder and delivery of collateral
security in the possession of the resigning or removed Administrative Agent to
such successor Administrative Agent (to the extent that possession thereof
perfects a Lien thereon under the UCC of any jurisdiction), such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the resigning (or resigned) or removed Administrative Agent, and the
resigning or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the resigning Administrative Agent’s
resignation or the removed Administrative Agent’s removal, hereunder and under
the other Loan Documents, the provisions of this Article and Sections 10.04 and
10.05 shall continue in effect for the benefit of such resigning or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
resigning or removed Administrative Agent was acting as Administrative Agent.
Any resignation by, or removal of, Bank of America, N.A. as Administrative Agent
pursuant to this Section 9.06 shall also constitute its resignation or removal
as Issuing Bank and Swing Line Lender, in which case such resigning or removed
Issuing Bank and Swing Line Lender (x) shall not be required to issue any
further Letters of Credit or extend any further Swing Line Loans hereunder and
(y) shall maintain all of its rights as Issuing Bank or Swing Line Lender with
respect to any Letters of Credit issued by it or Swing Line Loans extended by
it, as applicable, prior to the date of such resignation or removal so long as
such Letters of Credit, LC Obligations or Swing Line Loans remain outstanding
and not otherwise Cash Collateralized in accordance with the terms herein. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank and Swing Line
Lender, (ii) the resigning or removed Issuing Bank and Swing Line Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning or removed Issuing Bank to effectively assume the obligations of the
resigning or removed Issuing Bank with respect to such Letters of Credit.
Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Section 9.08 No Other Duties, Etc. Anything herein to
the contrary notwithstanding, none of the Administrative Agent, Bookrunners or
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder. -158



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox178.jpg]
Section 9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Parent Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, LC
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Bank and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
the Administrative Agent under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and (b) to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09, 10.04 and 10.05. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or the Issuing Bank to authorize the Administrative Agent to vote in respect of
the claim of any Lender or the Issuing Bank or in any such proceeding. The
Secured Parties hereby irrevocably authorize the Administrative Agent, at the
direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Laws. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (j) of Section 11.01 of this Agreement, (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any -159



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox179.jpg]
Equity Interests and/or debt instruments issued by such an acquisition vehicle
on account of the assignment of the Obligations to be credit bid, all without
the need for any Secured Party or acquisition vehicle to take any further
action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action. Section 9.10 Collateral and Guaranty Matters. Each Lender hereby
agrees, and each holder of any Note by its acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Required Lenders in accordance with the provisions of this Agreement or the
Collateral Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. The
Administrative Agent is hereby authorized on behalf of all of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time prior to the occurrence and continuance of an Event of Default, to
take any action with respect to any Collateral or Collateral Documents which may
be necessary to create, perfect and maintain perfected security interests in and
liens upon the Collateral granted pursuant to the Collateral Documents. Without
limiting the provisions of Section 9.09, each of the Lenders (including in its
capacities as a potential Qualified Counterparty) and each Issuing Bank
irrevocably authorize the Administrative Agent, at its option, and in its sole
discretion (other than releases described in clauses (b) and (d) below which
shall not be optional or discretionary): (a) to enter into and sign for and on
behalf of the Lenders, as Secured Parties, the Collateral Documents (including
any subordination or intercreditor agreements with respect to Indebtedness and
Liens permitted under this Agreement to the extent the Administrative Agent is
otherwise contemplated herein as being a party to such intercreditor or
subordination agreement) for the benefit of the Lenders and the other Secured
Parties; (b) to automatically release any Lien on any property granted to or
held by the Administrative Agent under any Loan Document (i) upon termination of
the Total Revolving Credit Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit that are Cash
Collateralized or back-stopped by a letter of credit in form and substance
reasonably satisfactory to the Administrative Agent and the applicable Issuing
Bank or a deemed reissuance under another facility as to which other
arrangements satisfactory to the Administrative Agent and the applicable Issuing
Bank shall have been made), (ii) at the time the property subject to such Lien
is Disposed or to be Disposed (to a Person that is not a Loan Party) as part of
or in connection with any Disposition permitted hereunder or under any other
Loan Document, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (d) below
or Section 11.09 or (v) if the property subject to such Lien constitutes
Excluded Assets; (c) to release or subordinate any Lien on any property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Section 7.01(u) to the extent
required by the holder of, or pursuant to the terms of any agreement governing,
the obligations secured by such Liens; and (d) to release any Guarantor from its
obligations under this Agreement (including the Guaranty) if such Guarantor
becomes a Released Guarantor in accordance with Section 11.09. Upon request by
the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to -160



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox180.jpg]
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
9.10. The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Borrowers or any of its Restricted Subsidiaries in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
Section 9.11 Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Qualified Counterparty that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Qualified Counterparty.
The Lenders and the Qualified Counterparties hereby authorize the Administrative
Agent to enter into any Intercreditor Agreement or other intercreditor agreement
or arrangement (including any subordination agreement or arrangement) permitted
under this Agreement, and any amendment, modification, supplement or joinder
with respect thereto, and the Lenders and the Qualified Counterparties
acknowledge that any such intercreditor agreement is binding upon the Lenders
and Qualified Counterparties. Section 9.12 Withholding Tax Indemnity. To the
extent required by any applicable Laws, the Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Loan Parties pursuant to Section
3.01 and without limiting or expanding the obligation of the Loan Parties to do
so) for all amounts paid, directly or indirectly, by the Administrative Agent as
Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.12. The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction -161



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox181.jpg]
or discharge of all other Obligations. For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 9.12, include any Issuing Bank and
any Swing Line Lender. Section 9.13 Indemnification by the Lenders. The Lenders
agree to indemnify each Agent (or any Affiliate thereof) (to the extent not
reimbursed by the Borrowers or any other Loan Party and without limiting the
obligation of the Borrowers to do so), ratably according to their respective Pro
Rata Shares in effect on the date on which indemnification is sought under this
Section 9.13 from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including at any time following
the payment of the Revolving Credit Loans) be imposed on, incurred by or
asserted against any Agent (or any Affiliate thereof) in any way relating to or
arising out of this Agreement, any of the other Loan Documents or the
transactions contemplated hereby or thereby or any action taken or omitted by
any Agent (or any Affiliate thereof) under or in connection with any of the
foregoing; IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE,
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent arising from (a) such Agent’s
gross negligence or willful misconduct or (b) claims made or legal proceedings
commenced against such Agent by any security holder or creditor thereof arising
out of and based upon rights afforded any such security holder or creditor
solely in its capacity as such. The agreements in this Section 9.13 shall
survive the payment of the Loans and all other amounts payable hereunder.
Section 9.14 Certain ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, that at least one of the following is and
will be true: (i) such Lender is not using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments, (ii) the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. -162



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox182.jpg]
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub- clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and/or the Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that: (i) none of the Administrative Agent and/or the
Arrangers or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto), (ii) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement is independent (within
the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E), (iii) the Person making the
investment decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations), (iv) the
Person making the investment decision on behalf of such Lender with respect to
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and (v) no fee or
other compensation is being paid directly to the Administrative Agent and/or the
Arrangers or any of their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement. (c) The Administrative Agent and/or the
Arrangers hereby informs the Lenders that each such Person is not undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity,
in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof (i) may receive interest or other payments with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing. -163



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox183.jpg]
ARTICLE X. MISCELLANEOUS Section 10.01 Amendments, Etc. Except as otherwise set
forth in this Agreement, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (other than with respect to any amendment or waiver
contemplated in clauses (a) through (j) which shall only require the consent of
the Lenders expressly set forth therein and not Required Lenders (unless
specified therein)) (or by the Administrative Agent with the consent of the
Required Lenders) and the Borrowers, the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no such
amendment, waiver or consent shall: (a) extend or increase the Commitment of any
Lender without the written consent of such Lender (it being understood that a
waiver of (or amendment to the terms of) any condition precedent set forth in
Section 4.02, the waiver of any obligation of the Borrowers to pay interest at
the Default Rate or the waiver of any Default, Event of Default, mandatory
prepayment of the Loans or mandatory reduction of any Commitments shall not
constitute such an extension or increase of any Commitment of any Lender); (b)
except as otherwise expressly provided for hereunder, including without
limitation pursuant to an Extension Amendment, postpone any date scheduled for
any payment of principal (including at final maturity), interest or fees under
Section 2.07, 2.08 (other than pursuant to Section 2.08(b)) or 2.09, without the
written consent of each Lender directly and adversely affected thereby, it being
understood that the waiver of (or amendment to the terms of) any obligation of
the Borrowers to pay interest at the Default Rate, any Default or Event of
Default, any condition precedent, mandatory prepayment of the Loans or mandatory
reduction of Commitments shall not constitute such a postponement of any date
scheduled for the payment of principal or interest; (c) reduce or forgive the
principal of, or the rate of interest specified herein on, any Loan, or (subject
to clause (i) of the second proviso to this Section 10.01) any fees payable
hereunder or under any other Loan Document (or extend the timing of payments of
such fees) without the written consent of each Lender directly and adversely
affected thereby, it being understood that any change to the definition of
Historical Excess Availability, Historical Average Utilization or any other
definition used to calculate the amount of any principal or interest payment or
fee or other amount or in the component definitions thereof shall not constitute
a reduction in any rate of interest; provided that, for the avoidance of doubt,
only the consent of (A) the Required Lenders shall be necessary to amend the
definition of “Default Rate” or waive any obligation of the Borrowers to pay
interest at the Default Rate and (B) the Swing Line Lender shall be necessary to
waive any obligation of the Borrowers to pay interest at the Default Rate
payable in respect of the Swing Line Loans; (d) change any provision of this
Section 10.01 or the definition of “Required Lenders,” “Required Class Lenders,”
or any other provision specifying the number of Lenders or portion of the Loans
or Commitments required to take any action under the Loan Documents to reduce
the percentage set forth therein, without the written consent of each Lender
directly and adversely affected thereby (it being understood that with the
consent of the Required Lenders (if such consent is otherwise required) or the
Administrative Agent (if the consent of the Required Lenders is not otherwise
required), additional extension of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Revolving Credit Commitments; (e) other than in connection with a
transaction permitted under Section 7.04 or Section 7.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; -164



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox184.jpg]
(f) other than in connection with a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender; (g) [reserved]; (h)
amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Revolving Credit Commitments which directly affects Lenders of one
or more Incremental Revolving Credit Commitments (solely to the extent prior to
the effectiveness of any Incremental Revolving Credit Commitments) and does not
directly affect Lenders under any other Class, in each case, without the written
consent of the Required Class Lenders under such applicable Incremental
Revolving Credit Commitments (and in the case of multiple Classes which are
affected, such Required Class Lenders shall consent together as one Class); (i)
without the written consent of the Supermajority Required Lenders, increase
advance rates or make other modifications to the Borrowing Base (or any
constituent definitions to the extent used therein) that have the effect of
increasing the amount available to be borrowed hereunder (including changes in
eligibility criteria) without the written consent of the Supermajority Required
Lenders, it being understood that increases or decreases in Reserves implemented
by the Administrative Agent in its Permitted Discretion shall require only the
consent of the Administrative Agent; or (j) amend, waive or otherwise modify the
definition of “Pro Rata Share” or any provision requiring pro rata sharing
amongst Lenders without the consent of each Lender directly and adversely
affected thereby; provided that modifications to Section 8.03 or the definition
of “Pro Rata Share” to the extent necessary in connection with (y) any
Incremental Amendment or (z) any Extension Amendment, in each case, shall only
require approval (to the extent any such approval is otherwise required) of the
Required Lenders; provided, further, that (i) no amendment, waiver or consent
shall, unless in writing and signed by each Issuing Bank in addition to the
Lenders required above, directly and adversely affect the rights or duties of an
Issuing Bank under this Agreement or any LC Application relating to any Letter
of Credit issued or to be issued by it; provided, however, that this Agreement
may be amended to adjust the mechanics related to the issuance of Letters of
Credit, including mechanical changes relating to the existence of multiple
Issuing Banks and increase the LC Sublimit, with only the written consent of the
Administrative Agent, the applicable Issuing Bank and the Borrowers so long as
the Revolving Credit Lenders, if any, who have not executed such amendment, and
if applicable, the other Issuing Banks, if any, who have not executed such
amendment, are not directly and adversely affected thereby; (ii) no amendment,
waiver or consent shall, unless in writing and signed by the Swing Line Lender
in addition to the Lenders required above, directly and adversely affect the
rights or duties of the Swing Line Lender under this Agreement; provided,
however, that this Agreement may be amended to adjust the borrowing mechanics
related to Swing Line Loans with only the written consent of the Administrative
Agent, the Swing Line Lender (including to add another Lender, who upon
execution of such amendment, will be an additional Swing Line Lender) and the
Borrowers so long as the Revolving Credit Lenders and, if applicable, the other
Swing Line Lenders, if any, who have not executed such amendment are not
directly and adversely affected thereby, (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, directly and adversely affect the rights or duties
of, or any fees or other amounts payable to, the Administrative Agent under this
Agreement or any other Loan Document; (iv) (x) no Lender consent is required to
effect an Incremental Amendment or Extension Amendment (except as expressly
provided in Sections 2.14 or 2.16 or in the following clause (y)) or to effect
any amendment expressly contemplated by Section 6.19 and (y) in connection with
an Extension Amendment, only the consent of the Lenders that will continue as a
Lender in respect of the Extended Revolving Credit Commitments, as applicable,
subject to such Extension Amendment shall be required for such Extension
Amendment; and (v) the LC Sublimit may be increased with only the consent of the
Required Lenders, each Issuing Bank and the Administrative Agent.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable -165



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox185.jpg]
Lenders other than Defaulting Lenders (it being understood that any Commitments
or Loans held or deemed held by any Defaulting Lender shall be excluded for a
vote of the Lenders hereunder requiring any consent of the Required Lenders or
Required Class Lenders)), except that (x) the Commitment of any such Defaulting
Lender may not be increased or extended, the rate of interest on any Loans of
any Defaulting Lender may not be reduced and the principal amount of any of such
Loans may not be forgiven, in each case without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each directly and adversely affected Lender that by its terms materially and
adversely affects any Defaulting Lender to a greater extent than other affected
Lenders (or, if there are no such affected Lenders (other than such affected
Lenders which are Defaulting Lenders), Lenders of the same Class) shall require
the consent of such Defaulting Lender. Notwithstanding anything to the contrary
herein, no Lender consent is required for the Administrative Agent to enter into
or to effect any amendment, modification or supplement to the ABL Intercreditor
Agreement, any subordination agreement or other intercreditor agreement or
arrangement permitted under this Agreement or in any document pertaining to any
Indebtedness permitted hereby that is permitted to be secured by the Collateral
(i) that is for the purpose of adding the holders of such secured or
subordinated Indebtedness permitted to be incurred under this Agreement (or, in
each case, a Senior Representative with respect thereto), as parties thereto, as
expressly contemplated by the terms of the ABL Intercreditor Agreement, such
subordination agreement or such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect (taken as a whole),
to the interests of the Lenders) or (ii) that is expressly contemplated by the
ABL Intercreditor Agreement, any subordination agreement or other intercreditor
agreement or arrangement permitted under this Agreement or in any document
pertaining to any Indebtedness permitted hereby that is permitted to be secured
by the Collateral; provided, further, that no such agreement shall directly and
adversely amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent. Notwithstanding anything to
the contrary contained in this Section 10.01, the Guaranty, the Collateral
Documents and related documents executed by the Loan Parties or the Restricted
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Administrative Borrower without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel, (ii) to cure any ambiguities or
defects or (iii) to cause such Guaranty, Collateral Document or other document
to be consistent with this Agreement and the other Loan Documents.
Notwithstanding anything to the contrary contained in Section 10.01, if the
Administrative Agent and the Administrative Borrower shall have jointly
identified an ambiguity, mistake, obvious error (including, but not limited to,
an incorrect cross-reference) or any error or omission of a technical or
immaterial nature, in each case, in any provision of this Agreement or any other
Loan Document (including, for the avoidance of doubt, any exhibit, schedule or
other attachment to any Loan Document), then the Administrative Agent (acting in
its sole discretion) and the Administrative Borrower or any other relevant Loan
Party shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document. Notification of such amendment shall be made by the Administrative
Agent to the Lenders promptly upon such amendment becoming effective. Section
10.02 Notices and Other Communications; Facsimile Copies. (a) Notices;
Effectiveness; Electronic Communications. (i) Notices Generally. Except in the
case of notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (C) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by -166



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox186.jpg]
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows: (A) if to the
Parent Borrower, the Administrative Agent, the Issuing Bank(s) or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a written notice to the other parties; and (B) if to
any other Lender, to the address, facsimile number, electronic mail address or
telephone number specified in its Administrative Questionnaire or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a written notice to the Borrowers, the
Administrative Agent, the Issuing Bank(s) and the Swing Line Lender. Notices and
other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection (C) below
shall be effective as provided in such subsection (C). (C) Electronic
Communications. Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by electronic communication
(including e- mail, FpML messaging and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Banks pursuant to
Article II if such Lender or any Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or a Loan Party
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e- mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient. (b) The Platform. THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD- PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Loan
Parties, any Lender, the Issuing Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrowers’, any Loan Party’s or the Administrative
Agent’s transmission of communications or notices through the Platform, any
other electronic platform or electronic messaging services, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence, -167



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox187.jpg]
material breach of the Loan Documents, bad faith or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Loan Parties, any Lender, the Issuing Bank or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages). (c) Change of Address, Etc. Any Loan Party, the
Administrative Agent, the Issuing Bank and the Swing Line Lender, may change its
address, electronic mail address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, electronic mail address, facsimile or telephone
number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the Issuing Bank and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain Material
Non- Public Information. (d) Reliance by Administrative Agent, Issuing Bank and
Lenders. The Administrative Agent, the Issuing Bank and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, the Issuing Bank, each Lender and the Related Parties of
each of them (other than any Excluded Affiliate) from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrowers in accordance with
Section 10.05 hereof. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording. Section 10.03 No Waiver; Cumulative Remedies. No failure by any
Lender, Issuing Bank or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law. Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Loan Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the Issuing Bank; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Bank or the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.09
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, -168



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox188.jpg]
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders. Section 10.04
Attorney Costs and Expenses. The Borrowers agree (a) if the Closing Date occurs,
to pay or reimburse (x) the Commitment Parties for such out-of-pocket costs and
expenses as shall have been separately agreed upon in writing and (y) the
Administrative Agent, the Swing Line Lender, the Issuing Banks and the other
Agents for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication,
execution, delivery and administration of this Agreement and the other Loan
Documents, the reasonable fees and expenses of consultants and appraisal firms
in connection with inventory appraisals and field examinations required
hereunder and the Administrative Agent’s standard charges for examination
activities and appraisal reviews and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including,
in each case, all Attorney Costs, which shall be limited to (i) one primary
counsel to the Administrative Agent and its Affiliates (other than Excluded
Affiliates), taken as a whole, or the Administrative Agent (and its Affiliates
(other than Excluded Affiliates), as applicable) and one local counsel, if
necessary, in any relevant jurisdiction material to the interests of the Lenders
taken as a whole), in each case excluding allocated costs of in-house counsel
and (ii) in the case of other consultants and advisors, the fees and expenses of
such persons approved by the Borrowers and (b) after the Closing Date, to pay or
reimburse the Administrative Agent, the Swing Line Lenders, the Issuing Banks
and the Lenders for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement or protection of any rights
or remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including (i) all respective
Attorney Costs, which shall be limited to Attorney Costs of one primary counsel
to the Administrative Agent and the Lenders taken as a whole, and one local
counsel, if necessary, in any relevant jurisdiction material to the interests of
the Lenders taken as a whole and, solely in the case of an actual conflict of
interest, one additional counsel in each relevant material jurisdiction to the
similarly situated Persons taken as a whole and (ii) in the case of other
consultants or advisors, the fees and expenses of such persons approved by the
Borrowers). The agreements in this Section 10.04 shall survive the termination
of the Total Revolving Credit Commitments and repayment of all other
Obligations. All amounts due under this Section 10.04 shall be paid within
thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided that, with
respect to the Closing Date, all amounts due under this Section 10.04 shall be
paid on the Closing Date solely to the extent invoiced to the Borrowers at least
three (3) Business Days prior to the Closing Date (or such later date as the
Borrowers may agree in its sole discretion). If any Loan Party fails to pay when
due any costs, expenses or other amounts payable by it hereunder or under any
Loan Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its discretion following five Business Days’ prior
written notice to the Parent Borrower. For the avoidance of doubt, this Section
10.04 shall not apply to Taxes, except any Taxes that represent costs and
expenses arising from any non-Tax claim. Section 10.05 Indemnification by the
Borrowers. The Borrowers shall indemnify and hold harmless each Agent, each
Swing Line Lender, each Issuing Bank, each Lender, each Arranger and their
respective Affiliates (other than Excluded Affiliates) and controlling Persons,
and their respective directors, officers, employees, advisors, agents and other
representatives of each of the foregoing and their respective successors and
permitted assigns (but excluding any Excluded Affiliates) (collectively the
“Indemnitees”) from and against any and all actual losses, claims, damages,
liabilities and expenses (including Attorney Costs but limited in the case of
legal fees and expenses to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, one local counsel for all Indemnitees taken
as a whole in each relevant jurisdiction that is material to the interests of
the Lenders, and solely in the case of an actual conflict of interest, one
additional counsel in each relevant material jurisdiction to the affected
Indemnitees similarly situated), in each case except allocated costs of in-house
counsel, of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions -169



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox189.jpg]
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, (c) any actual or alleged presence or Release of
Hazardous Materials at, on, under or from any property or facility currently or
formerly owned, leased or operated by the Loan Parties or any Subsidiary, or any
Environmental Liability of or relating to the Loan Parties or any Subsidiary, or
(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) (a
“Proceeding”) and regardless of whether any Indemnitee is a party thereto or
whether or not such Proceeding is brought by the Borrowers or any other person
and, in each case, whether or not caused by or arising, in whole or in part, out
of the negligence of the Indemnitee; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities and expenses resulted from (w) the gross negligence, bad faith,
fraud or willful misconduct of such Indemnitee or of any of its Related
Indemnified Persons, as determined by a final non-appealable judgment of a court
of competent jurisdiction, (x) a material breach of any obligations under any
Loan Document by such Indemnitee or of any of its Related Indemnified Persons,
as determined by a final non-appealable judgment of a court of competent
jurisdiction, (y) any dispute solely among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under any Facility and
other than any claims arising out of any act or omission of the Borrowers or any
of their Affiliates or (z) settlements effected without the Borrowers’ prior
written consent (which consent shall not be unreasonably withheld, delayed or
conditioned), but if settled with Borrowers’ written consent, or if there is a
final judgment against an Indemnitee, the Borrowers shall indemnify and hold
harmless such Indemnitee to the extent and the manner set forth above. In case
any Proceeding is instituted involving any Indemnitee for which indemnification
is to be sought hereunder by such Indemnitee, then such Indemnitee will promptly
notify the Parent Borrower of the commencement of any such Proceeding; provided,
however, that the failure so to notify the Parent Borrower will not relieve the
Borrowers from any liability to such Indemnitee pursuant to this Section 10.05.
Each applicable Indemnitee (by accepting the benefits hereof) agrees to refund
and return any and all amounts paid by or on behalf of the Borrowers (or any
other Loan Party) to such Indemnitee, in each case, pursuant to the terms of
this paragraph to the extent such Indemnitee is not entitled to the payment
thereof pursuant to the terms of this paragraph, as determined by a final
non-appealable judgment of a court of competent jurisdiction. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement (except for
direct (as opposed to indirect, special, punitive or consequential) damages
resulting from the gross negligence, bad faith, fraud or willful misconduct of,
or material breach of this Agreement or the other Loan Documents, as determined
by a court of competent jurisdiction in a final and non-appealable judgment, of
any such Indemnitee), nor shall any Indemnitee, Related Indemnified Person, Loan
Party or any Subsidiary have any liability for any special, punitive, indirect
or consequential damages relating to this Agreement or any other Loan Document
or arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) (other than, in the case of any Loan Party, in
respect of any such obligations, liabilities, losses, damages, penalties,
demands, actions, judgments, suits, costs, disbursements, claims or expenses
incurred or paid or required to be paid by an Indemnitee to a third party
(including another Indemnitee)). In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, any Subsidiary of any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents are consummated. All amounts due under this Section 10.05 shall be
paid within thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request). The agreements in this
Section 10.05 shall survive the resignation or removal of the Administrative
Agent, the resignation of an Issuing Bank or Swing Line Lender, the replacement
of any Lender, the termination of the Total Revolving Credit Commitments and the
repayment, satisfaction or discharge of all the other Obligations. For the
avoidance of doubt, this Section 10.05 shall not apply to Taxes, except any
Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, prepayments, suits, costs, expenses and disbursements
arising from any non-Tax claims. To the extent that the Borrowers for any reason
fails to pay any amount required under this Section 10.05 or Section 10.04 to be
paid by it to the Administrative Agent (or any sub-agent thereof), the Issuing
Bank, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative -170



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox190.jpg]
Agent (or any such sub-agent), the Issuing Bank, the Swing Line Lender or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Swing Line Lender or the Issuing Bank in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Swing Line Lender or Issuing
Bank in connection with such capacity. The obligations of the Lenders under this
paragraph are subject to the provisions of Section 2.12(d). Section 10.06
Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent, the Issuing Bank or any Lender,
or the Administrative Agent, the Issuing Bank or any Lender exercises its right
of setoff, and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the Issuing Bank severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the Issuing Bank under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.
Section 10.07 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Parent
Borrower may not (except as permitted by Section 7.04) assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder (including to
existing Lenders and their Affiliates) except (i) to an Assignee in accordance
with the provisions of Section 10.07(b) (such an assignee, an “Eligible
Assignee”), (ii) by way of participation in accordance with the provisions of
Section 10.07(e); provided, however, that notwithstanding the foregoing, no
Lender may assign or, other than in the case of clause (iii) below, transfer by
participation any of its rights or obligations hereunder to (i) any Person that
is a Defaulting Lender, (ii) a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person) or (iii) a Disqualified Institution (unless otherwise agreed by the
Administrative Borrower in its sole discretion and, notwithstanding anything
herein to the contrary, without giving effect to any provision providing for
deemed consent by the Administrative Borrower). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate or branch of any Issuing Bank that issues any Letter of
Credit), Participants to the extent provided in Section 10.07(e) and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement. (b) (i) Subject to
the conditions set forth in paragraph (b)(ii) below, any Lender may assign to
one or more assignees (“Assignees”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this Section 10.07(b), participations
in LC Obligations and in Swing Line Loans) at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed,
except in connection with a proposed assignment to any Disqualified Institution,
which consent by the Administrative Borrower may be withheld in its sole
discretion) of: (A) the Administrative Borrower; provided that no consent of the
Administrative Borrower shall be required for (i) an assignment of all or a
portion of the Loans or Commitments to a Lender, an Affiliate of a Lender or an
Approved Fund or (ii) other than with respect to any proposed assignment to a
Disqualified Institution, if a Specified Event of Default has occurred and is
-171



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox191.jpg]
continuing, to any Assignee; provided that, other than with respect to any
proposed assignment to a Disqualified Institution, the Administrative Borrower
shall be deemed to have consented to any such assignment of the Loans unless it
shall have objected thereto by written notice to the Administrative Agent within
ten (10) Business Days after having acknowledged receipt of a written notice
thereof; and (B) the Administrative Agent; (C) each Issuing Bank; and (D) the
Swing Line Lender; provided, with respect to foregoing clauses (B), (C) and (D),
no consent of the Administrative Agent, any Issuing Bank or the Swing Line
Lender shall be required with respect to an assignment to any Person that is a
Lender, any Affiliate or branch of a Lender or any Approved Fund. This paragraph
(b) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Facilities on a non-pro rata basis among such
Facilities. In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Administrative Borrower and the Administrative
Agent, the applicable Pro Rata Share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. (ii) Assignments shall
be subject to the following additional conditions: (A) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans of any Class, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than an amount of $5,000,000, unless
each of the Administrative Borrower and the Administrative Agent otherwise
consent; provided that such assignments shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds, if any; (B) each assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, and no Lender shall be permitted to
assign a single Class of Loans or Revolving Credit Commitments without assigning
a proportionate part of such Lender’s other Classes of Loans or Revolving Credit
Commitments; (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption either manually or via an
electronic settlement system acceptable to the Administrative Agent, together
with a processing and recordation fee of $3,500 (unless waived or reduced by the
Administrative Agent in its sole discretion); -172



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox192.jpg]
(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; (E) the Assignee shall
execute and deliver to the Administrative Agent and the Administrative Borrower
the forms described in Sections 3.01(d) and 3.01(e) applicable to it; and (F) no
assignment shall be made to the Sponsor, Walgreens Co., the Parent Borrower or
any of its Subsidiaries, or any affiliate of any of the foregoing. The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or disclosure of confidential information, to any
Disqualified Institution. The identity of Disqualified Institutions will not be
posted or distributed to any Person by the Administrative Agent or Arranger, but
may be communicated by the Administrative Agent to a Lender upon request
therefor. (c) Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits and subject to the obligations of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, and the surrender
by the assigning Lender of its Note, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause (c) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.07(e). (d) The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it, and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans and LC Disbursements, owing to each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, any Agent and any Lender (solely with respect to
the information as it relates to such Lender), at any reasonable time and from
time to time upon reasonable prior notice. This Section 10.07(d) and Section
2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations (or any other relevant or
successor provisions of the Code or of such Treasury regulations). (e) Any
Lender may at any time sell participations to any Person (other than the
Sponsor, any of its Affiliates (other than Debt Fund Affiliates), Walgreens Co.,
a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person), a Defaulting
Lender or a Disqualified Institution) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents, the Swing Line Lender, each Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a -173



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox193.jpg]
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a), (b),
(c), (e), (f) and (j) of the first proviso to Section 10.01 that requires the
affirmative vote of such Lender. Subject to Section 10.07(f), the Borrowers
agree that each Participant shall be entitled to the benefits and subject to the
obligations of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender (subject, for the avoidance of doubt, to the limitations and requirements
of those Sections applying to each Participant as if it were a Lender and
provided that any documentation required to be provided under Section 3.01(d)
shall be provided solely to the participating Lender) and had acquired its
interest by assignment pursuant to Section 10.07(c). To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant also
shall be subject to Section 2.13 as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and related interest
amounts) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. The portion of any Participant Register relating to any
Participant or SPC requesting payment from the Borrowers or seeking to exercise
its rights under Section 10.09 shall be available for inspection by the
Borrowers or any other Person only to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations and Section 1.163-5(b) of the proposed United States
Treasury Regulations. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register. The portion of the Participant Register
relating to any Participant requesting payment from any Borrower under the Loan
Documents shall be made available to such Borrower upon reasonable request. (f)
A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
(i) such entitlement to a greater payment results from a Change in Law after the
sale of the participation to such Participant takes place or (ii) the sale of
the participation to such Participant is made with the Administrative Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 3.01 unless such Participant complies with Sections 3.01(a), (d), (e),
(f) and (h) as though it were a Lender (it being understood that the
documentation required under Section 3.01(d) shall be delivered solely to the
participating Lender and, at the time such participant has made a claim under
Section 3.01, as necessary to substantiate a claim for additional amounts
pursuant to Section 3.01). (g) Any Lender may, without the consent of the
Borrowers or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender to a Federal
Reserve Bank or to any central bank having jurisdiction over such Lender;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. Section 10.08 Confidentiality. Each of the Agents, the
Swing Line Lender, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed (a)
to its Affiliates and its and its Affiliates’ limited partners, lenders,
investors, managed accounts, officers, directors, employees, legal counsel,
independent auditors, professionals, service providers and other experts or
agents, in each case other than Excluded Affiliates (collectively,
“Representatives”) who need to know such Information (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and agree to keep such Information confidential and
the Agents and the Lenders shall be principally liable to the extent any
confidentiality restrictions set forth herein are violated by one or more of its
Representatives); (b) to the extent required or requested by any Governmental
Authority or self-regulatory authority having or asserting jurisdiction over
such Person (including any Governmental Authority regulating any Lender or its
Affiliates), provided that the applicable Agent or such Lender, as applicable,
agrees that it will promptly notify the Administrative Borrower prior -174



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox194.jpg]
to any such disclosure by such Person (other than at the request of a regulatory
authority as part of a regulatory examination) unless such notification is
prohibited by law, rule or regulation; (c) to the extent required by applicable
Laws or regulations or by any subpoena or order of any court or administrative
agency or in any pending legal or administrative proceeding or similar legal
process, provided that the applicable Agent or such Lender, as applicable,
agrees that it will notify the Administrative Borrower in advance of any such
disclosure by such Person (except with respect to any routine audit or
examination conducted by bank accountants or regulatory authority exercising
routine examination or regulatory authority) unless such notification is
prohibited by law, rule or regulation; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions at least as restrictive as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Administrative Borrower), to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee or potential Lender invited to be
an Additional Lender (except, in each case, to the extent the Administrative
Borrower has declined to consent to such assignment), or any actual or
prospective direct or indirect counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations; (f) with
the written consent of the Administrative Borrower; (g) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 10.08 or other obligation of confidentiality owed to the Borrowers
or the Sponsor or any of their respective Affiliates; (h) to any rating agency
when required by it on a customary basis and after consultation with the
Administrative Borrower (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to Loan Parties and their Subsidiaries received by it from
such Lender) or to the CUSIP Service Bureau or any similar organization; (i) in
connection with the exercise of any remedies hereunder, under any other Loan
Document or the enforcement of its rights hereunder or thereunder; (j) to the
extent that such information is independently developed by the applicable Agent
or its Affiliates (other than any Excluded Affiliates) or the applicable Lender
or its Affiliates in each case so long as not based on information obtained in a
manner that would otherwise violate this Section 10.08, (k) for purposes of
establishing a “due diligence” defense; or (l) to market data collectors,
similar services providers to the lending industry, and service providers to the
Arrangers and the Lenders in connection with the administration and management
of this Agreement; provided that, in each case, no disclosure shall be made to
any Disqualified Institution. In addition, the Agents and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions; provided that such Person is advised and
agrees to be bound by the provisions of this Section 10.08. For purposes of this
Section, “Information” means all information received from any Loan Party or any
Subsidiary thereof relating to any Loan Party or any Subsidiary thereof, their
respective businesses and their respective Affiliates and their Affiliates’
directors, officers, employees, trustees, investments advisors or agents, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof other than as a result of a breach of this Section 10.08.
Each of the Agents and the Lenders acknowledges that (a) the Information may
include Material Non- Public Information, (b) it has developed compliance
procedures regarding the use of Material Non-Public Information and (c) it will
handle such Material Non-Public Information in accordance with applicable Law,
including United States federal and state securities Laws. The provisions of
this paragraph shall not affect any Borrowers’ obligations under the last
paragraph of Section 6.02. Section 10.09 Setoff. In addition to any rights and
remedies of the Lenders provided by Law, upon the occurrence and during the
continuance of any Event of Default, each Lender and its Affiliates (and the
Administrative Agent, in respect of any unpaid fees, costs and expenses payable
hereunder) is authorized at any time and from time to time, without prior notice
to the Borrowers, any such notice being waived by the Borrowers (on its own
behalf and on behalf of each Loan Party and each of its Subsidiaries) to the
fullest extent permitted by applicable Law, after obtaining the written consent
of the Administrative Agent, to set off and apply any and all deposits (general
or special, time or demand, provisional or final but excluding escrow, payroll,
petty cash, trust and tax accounts) at any time held by, and other Indebtedness
at any time owing by, such Lender and its Affiliates or the Administrative Agent
to or for the credit or the account of the respective Loan Parties against any
and all Obligations owing to such Lender and its Affiliates or -175



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox195.jpg]
the Administrative Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Bank(s) and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Administrative Borrower and the Administrative Agent after any such
set off and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of the Administrative Agent and each Lender under this Section 10.09 are
in addition to other rights and remedies (including other rights of setoff) that
the Administrative Agent and such Lender may have at Law. Notwithstanding
anything to the contrary in the foregoing, no Lender shall exercise any right of
set off in respect of any Controlled Account other than the Administrative Agent
acting in their capacity as such. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, each Secured Party expressly
waives its right of setoff (and any similar right including bankers’ liens) with
respect to all lockboxes, deposit accounts and other cash management accounts
maintained by any Loan Party and into which any collections of Governmental
Entity Accounts are deposited. Section 10.10 Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder. Section 10.11 Counterparts;
Electronic Execution of Assignments and Certain Other Documents. This Agreement
and each other Loan Document may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by facsimile, .pdf or other electronic
means of an executed counterpart of a signature page to this Agreement and each
other Loan Document shall be effective as delivery of an original executed
counterpart of this Agreement and such other Loan Document. The Agents may also
require that any such documents and signatures delivered by facsimile, .pdf or
other electronic means be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by facsimile, .pdf or other
electronic means. The words “execute,” “execution,” “signed,” “signature,” and
words of like import in or related to any document to be signed in connection
with this Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, Swing Line Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the -176



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox196.jpg]
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it. Section 10.12
Integration. This Agreement, together with the other Loan Documents, comprises
the complete and integrated agreement of the parties on the subject matter
hereof and thereof and supersedes all prior agreements, written or oral, on such
subject matter. Subject to Section 10.20 in the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof. Section 10.13 Survival of
Representations and Warranties. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied (other than
contingent indemnification obligations as to which no claim has been asserted)
or any Letter of Credit shall remain outstanding (unless the Outstanding Amount
of the LC Obligations related thereto has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to the applicable
Issuing Bank or such Letter of Credit has been deemed reissued under another
agreement acceptable to the applicable Issuing Bank). Section 10.14
Severability. If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions; provided that the Lenders shall charge no fee in connection with any
such amendment. The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.14, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the Issuing Bank or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited. Section 10.15 GOVERNING LAW. (a) THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT AND ANY CLAIM OR CONTROVERSY RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF, WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. (b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY (BOROUGH OF MANHATTAN) (OR ANY APPELLATE COURT THEREOF) OR OF THE
UNITED STATES -177



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox197.jpg]
FOR THE SOUTHERN DISTRICT OF SUCH STATE (OR ANY APPELLATE COURT THEREOF), AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. EACH LOAN PARTY, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN FACSIMILE OR ELECTRONIC
MAIL) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. FURTHERMORE, NOTWITHSTANDING THE FOREGOING OR
ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, NOTHING
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE SHALL AFFECT ANY RIGHT
THAT ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING TO
ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE COLLATERAL
DOCUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY LOAN PARTY IN
THE COURTS OF OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED. Section
10.16 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. Section
10.17 Binding Effect. This Agreement shall become effective when (i) it shall
have been executed and delivered by the Loan Parties and each other party hereto
and (ii) the Administrative Agent shall have been notified by each Lender, Swing
Line Lender and Issuing Bank that each such Lender, Swing Line Lender and
Issuing Bank has executed it and thereafter shall be binding upon and inure to
the benefit of the Loan Parties, each Agent and each Lender and their respective
successors and assigns, in each case in accordance with Section 10.07 (if
applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04. Section 10.18 USA Patriot Act. Each
Lender that is subject to the USA Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other -178



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox198.jpg]
information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA Patriot Act and the Beneficial Ownership Regulation. This notice is
given in accordance with the requirements of the USA Patriot Act and the
Beneficial Ownership Regulation and is effective as to the Lenders and the
Administrative Agent. Each Loan Party shall, promptly following a request by the
Administrative Agent, provide all documentation and other information that the
Administrative Agent or any Lender reasonably requests which is required in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act and the Beneficial Ownership Regulation. Section 10.19 No Advisory
or Fiduciary Responsibility. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), each Loan Party acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the other Arranger are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the other Arranger and the Lenders, on
the other hand, (B) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each other Arranger and
each Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for each Loan Party or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, any other Arranger nor any Lender has any obligation to
the Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
other Arranger, the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Loan Parties and their respective Affiliates, and neither the Administrative
Agent nor any other Arranger nor any Lender has any obligation to disclose any
of such interests to the Loan Parties or any of their respective Affiliates. To
the fullest extent permitted by law, each Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, the other Arranger
and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby. Section 10.20 Intercreditor Agreements. Each Lender hereunder (a)
acknowledges that it has received a copy of the Intercreditor Agreements, (b)
agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreements and (c) authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreements as
Administrative Agent and on behalf of such Lender. The foregoing provisions are
intended as an inducement to the lenders under the First Lien Financing
Documents, Second Lien Financing Documents and any documentation governing other
parity lien or junior lien Indebtedness permitted to be incurred hereunder to
extend credit to the Loan Parties and such lenders are intended third party
beneficiaries of such provisions. In the event of any conflict or inconsistency
between the provisions of any Intercreditor Agreement and this Agreement, the
provisions of such Intercreditor Agreement shall control. Notwithstanding
anything to the contrary set forth herein or in any other Loan Document, prior
to the payment in full of the First Lien Obligations to the extent that any Loan
Party is required to give physical possession over any Collateral (other than
ABL Priority Collateral) to the Administrative Agent under this Agreement or the
other Loan Documents, such requirement to give possession shall be satisfied if
such Collateral is delivered to and held by the First Lien Agent pursuant to the
ABL Intercreditor Agreement or any other applicable Intercreditor Agreement
entered into after the Closing Date. Section 10.21 Acknowledgment and Consent to
Bail-In of EEA Financial Institutions. Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write- -179



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox199.jpg]
down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by: (1) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any party hereto
that is an EEA Financial Institution; and (2) the effects of any Bail-In Action
on any such liability, including, if applicable: (a) a reduction in full or in
part or cancellation of any such liability; (b) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (c) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. Section 10.22 Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): (a) In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. (b) As used in this Section 10.22, the following terms have
the following meanings: “BHC Act Affiliate” of a party means an “affiliate” (as
such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such party. “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
-180



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox200.jpg]
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). ARTICLE XI. GUARANTEE Section 11.01 The Guarantee. Each Guarantor
hereby jointly and severally with the other Guarantors guarantees, as a primary
obligor and not as a surety, to each Secured Party and their respective
successors and permitted assigns, the prompt payment in full when due (whether
at stated maturity, by required prepayment, declaration, demand, by acceleration
or otherwise) of (a) the principal of and interest (including any interest,
fees, costs or charges that would accrue but for the provisions of (i) Title 11
of the United States Code after any bankruptcy or insolvency petition under
Title 11 of the United States Code and (ii) any other Debtor Relief Laws) on the
Loans made by the Lenders to, and the Notes held by each Lender of, the
Borrowers (or, in the case of such guarantee by a Guarantor that is also a
Borrower, on the Loans made by the Lenders to, and the Notes held by each Lender
of, each other Borrower), and (b) all other Secured Obligations from time to
time owing to the Secured Parties by the Loan Parties under any Loan Document or
Secured Hedge Agreement (all such obligations described in clauses (a) and (b),
including any future increases in the amounts thereof, being herein collectively
called the “Guaranteed Obligations”); provided, however, that Guaranteed
Obligations shall exclude all Excluded Swap Obligations. The Guarantors hereby
jointly and severally agree that if the Borrowers or other Guarantor(s) shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. Section 11.02 Obligations Unconditional. The
obligations of the Guarantors under Section 11.01 shall constitute a guaranty of
payment and to the fullest extent permitted by applicable Law, are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrowers under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, to the extent permitted by applicable Law
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
to the extent permitted by applicable Law, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Guarantors hereunder which shall remain absolute, irrevocable and unconditional
under any and all circumstances as described above: (i) at any time or from time
to time, without notice to the Guarantors, to the extent permitted by Law, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived; (ii) any
of the acts mentioned in any of the provisions of this Agreement or the Notes,
if any, or any other agreement or instrument referred to herein or therein shall
be done or omitted (including incurring any increase or decrease in the
principal amount of the Guaranteed Obligations or the rate of interest or the
fees thereon); -181



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox201.jpg]
(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to Section
11.09, any security therefor shall be released or exchanged in whole or in part
or otherwise dealt with; (iv) any Lien or security interest granted to, or in
favor of, any Lender, an Issuing Bank or Agent as security for any of the
Guaranteed Obligations shall fail to be perfected; or (v) the release of any
other Guarantor pursuant to Section 11.09. The Guarantors hereby expressly waive
(to the fullest extent permitted by Law) diligence, presentment, demand of
payment, protest and, to the extent permitted by Law, all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against the Borrowers under this Agreement or the Notes, if any, or any
other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations. The Guarantors waive, to the extent permitted by Law,
any and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Secured Party upon this Guarantee or acceptance of this Guarantee, and
the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Guarantee, and
all dealings between the Borrowers and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other Person at any time of any right or remedy
against the Borrowers or against any other Person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and permitted assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and permitted assigns, notwithstanding
that from time to time during the term of this Agreement there may be no
Guaranteed Obligations outstanding. Section 11.03 Reinstatement. The obligations
of the Guarantors under this Article XI shall be automatically reinstated if and
to the extent that for any reason any payment by or on behalf of the Borrowers
or other Loan Party in respect of the Guaranteed Obligations is rescinded or
must be otherwise restored by any holder of any of the Guaranteed Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise. Section 11.04 Subrogation; Subordination. Each Guarantor hereby
agrees that until the payment and satisfaction in full in cash of all Guaranteed
Obligations (other than contingent indemnification obligations as to which no
claim has been asserted) and the expiration and termination of the Commitments
of the Lenders under this Agreement it shall subordinate any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 11.01, whether by subrogation or
otherwise, against the Borrowers or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations. Any
Indebtedness of any Loan Party to any Non-Loan Party permitted pursuant to
7.03(b) or (d) shall be subordinated to such Loan Party’s Secured Obligations in
the manner set forth in the Intercompany Note evidencing such Indebtedness.
Section 11.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrowers under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances -182



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox202.jpg]
provided in Section 8.02) for purposes of Section 11.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the
Borrowers and that, in the event of such declaration (or such obligations being
deemed to have become automatically due and payable), such obligations (whether
or not due and payable by the Borrowers) shall forthwith become due and payable
by the Guarantors for purposes of Section 11.01. Section 11.06 Instrument for
the Payment of Money. Each Guarantor hereby acknowledges that the guarantee in
this Article XI constitutes an instrument for the payment of money, and consents
and agrees that any Lender or Agent, at its sole option, in the event of a
dispute by such Guarantor in the payment of any moneys due hereunder, shall have
the right to bring a motion-action under New York CPLR Section 3213. Section
11.07 Continuing Guarantee. The guarantee in this Article XI is a continuing
guarantee of payment, and shall apply to all Guaranteed Obligations whenever
arising. Section 11.08 General Limitation on Guarantee Obligations. In any
action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor (other than the
Borrowers) under Section 11.01 would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the liability under this Guaranty and the right of
contribution established in Section 11.10) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding. Section 11.09 Release of Guarantors. If, in compliance with the
terms and provisions of the Loan Documents, (i) any Guarantor that is a
Restricted Subsidiary of a Loan Party ceases to be a Restricted Subsidiary of a
Loan Party in a transaction permitted hereunder, (ii) any Guarantor becomes an
Excluded Subsidiary or (iii) subject to Section 10.01, if the release of such
Guarantor is approved, authorized or ratified in writing by the Required Lenders
(any such Guarantor referred to in clause (i), (ii) or (iii) a “Released
Guarantor”), such Released Guarantor shall upon the consummation of the related
transaction, change in status, request, approval, authorization or ratification
be (in the case of clauses (i) and (iii)) automatically released and (in the
case of clause (ii)) released by the Administrative Agent pursuant to
appropriate documentation following a written request from the Administrative
Borrower to the Administrative Agent requesting such release, in each case, from
its obligations under this Agreement (including under Section 10.05 hereof) and
the other Loan Documents, including its obligations to pledge and grant any
Collateral owned by it pursuant to any Collateral Document and, in the case of a
sale of any of the Equity Interests of the Released Guarantor to a Person that
is not a Loan Party, the pledge of such Equity Interests to the Administrative
Agent pursuant to the Collateral Documents shall be automatically released, and,
so long as the Borrowers shall have provided the Administrative Agent such
certifications or documents as any Agent shall reasonably request, the
Administrative Agent shall take such actions as are necessary to effect each
release described in this Section 11.09 in accordance with the relevant
provisions of this Agreement and the Collateral Documents; provided, that no
such release shall occur, and no such Guarantor shall constitute a Released
Guarantor, if (x) such Guarantor continues to be a guarantor in respect of any
other Obligations, any First Lien Obligation or any Second Lien Obligations or
any Junior Financing or (y) such Guarantor continues to constitute a Subsidiary
of the Parent Borrower and becomes an Excluded Subsidiary under clause (a) of
the definition thereof unless (i) no Event of Default shall have occurred and be
continuing at the time such Guarantor becomes an Excluded Subsidiary under
clause (a) of the definition thereof and (ii) after giving Pro Forma Effect to
such release and the consummation of the transaction that causes such Person to
become an Excluded Subsidiary under clause (a) of the definition thereof, the
Borrowers and Restricted -183



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox203.jpg]
Subsidiaries shall be deemed to have made an Investment in, or a Restricted
Payment in respect of, as applicable, such Person (as if such Person were then
newly acquired or formed) and such Investment or Restricted Payment is permitted
hereunder at such time. When all Commitments hereunder have terminated, and all
Loans or other Obligations hereunder (other than contingent indemnification
obligations as to which no claim has been asserted) have been paid or satisfied
in full, and no Letter of Credit remains outstanding (except any Letter of
Credit the Outstanding Amount of which the Obligations related thereto has been
Cash Collateralized or for which a backstop letter of credit reasonably
satisfactory to the applicable Issuing Bank has been put in place or such Letter
of Credit has been deemed reissued under another agreement reasonably acceptable
to the applicable Issuing Bank), this Agreement and the Guarantees made herein
shall terminate with respect to all Obligations, except with respect to
Obligations that expressly survive such repayment pursuant to the terms of this
Agreement. Section 11.10 Right of Contribution. Each Guarantor hereby agrees
that to the extent that a Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Guarantor shall be entitled to seek
and receive contribution from and against any other Guarantor hereunder which
has not paid its proportionate share of such payment. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent, the Issuing Bank(s),
the Swing Line Lender and the Lenders, and each Guarantor shall remain liable to
the Administrative Agent, the Issuing Bank(s), the Swing Line Lender and the
Lenders for the full amount guaranteed by such Guarantor hereunder. Section
11.11 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of any Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.11 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
11.11, or otherwise under this Agreement, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
11.11 shall remain in full force and effect until the payment in full and
discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor intends
that this Section 11.11 constitute, and this Section 11.11 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. Section 11.12 Independent Obligation. The obligations of each
Guarantor hereunder are independent of the obligations of any other Guarantor,
any other party or the Borrowers, and a separate action or actions may be
brought and prosecuted against such Guarantor whether or not action is brought
against any other Guarantor, any other party or the Borrowers and whether or not
any other Guarantor, any other party or the Borrowers be joined in any such
action or actions. >6,*1$785(3$*(6)2//2:@ -184



--------------------------------------------------------------------------------



 
[a101_firstxamendmentxtox204.jpg]
EXHIBIT B SCHEDULE 1.01A Commitments Revolving Credit Initial Revolving 2020
Incremental Total Initial Revolving Lender Credit Commitment Revolving Credit
Credit Commitment Commitment (as of the First Amendment Effective Date) Bank of
America, N.A. $75,000,000.00 $25,000,000.00 $100,000,000.00 ACF Finco I LP
$75,000,000.00 $0.00 $75,000,000.00 Total $150,000,000.00 $25,000,000.00
$175,000,000.00



--------------------------------------------------------------------------------



 